Exhibit 10.1

 

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

Such omitted portions, which are marked with brackets and asterisks [****], have
been

filed separately with the Securities and Exchange Commission.

 

 

 

 

50 HYMC OWNER LLC,

Landlord

TO

 

BLACKROCK, INC.,

Tenant

                                          

Lease

                                          

 

Dated as of          *         , 2017

 

 



*  This Agreement will be dated as of the date it is released from escrow
pursuant to the Closing Escrow Letter Agreement, dated as of May 24, 2017, by
and among 50 HYMC Holdings LLC, BlackRock, Inc., Hudson Yards Gen-Par, LLC, The
Related Companies, L.P. and OP USA Debt Holdings Limited Partnership (the
“Escrow Agreement”) in connection with this Agreement.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article 1 Premises; Term; Use

- 1 -

 

1.01

Demise

- 1 -

 

1.02

Term

- 2 -

 

1.03

Possession Date

- 2 -

 

1.04

Delay

- 3 -

 

1.05

Use

- 5 -

ARTICLE 2 Rent

- 14 -

 

2.01

Rent

- 14 -

 

2.02

Fixed Rent

- 14 -

 

2.03

Additional Charges

- 17 -

 

2.04

PILOT Payments

- 17 -

 

2.05

Impositions

- 21 -

 

2.06

Tax Payments

- 24 -

 

2.07

Operating Payments

- 28 -

 

2.08

PILOT, Impositions, Tax and Operating Provisions; Net Lease

- 42 -

 

2.09

Electric Charges

- 43 -

 

2.10

Manner of Payment

- 47 -

Article 3 Landlord Covenants

- 47 -

 

3.01

Landlord Services

- 47 -

 

3.02

General Service Provisions

- 62 -

 

3.03

Tenant Option to Self-Perform Service.

- 67 -

 

3.04

Reduced Or Increased Premises Operational Mechanism.

- 74 -

 

3.05

Landlord’s Contribution

- 78 -

 

3.06

Tenant-Provided Services

- 82 -

Article 4 Leasehold Improvements; Tenant Covenants

- 85 -

 

4.01

Initial Improvements

- 85 -

 

4.02

Alterations

- 85 -

 

4.03

Landlord’s and Tenant’s Property

- 92 -

 

4.04

Access and Changes to Building

- 93 -

 

4.05

Repairs

- 98 -

 

4.06

Compliance with Laws; Hazardous Materials

- 99 -

 

4.07

Advertising

- 101 -

 

4.08

Right to Perform Covenants

- 102 -

 

4.09

Telecommunications; Shaft Space

- 104 -

Article 5 Assignment And Subletting

- 106 -

 

5.01

Assignment; Etc.

- 106 -

 

5.02

Landlord’s Right of First Offer

- 112 -

 

5.03

Assignment and Subletting Procedures

- 114 -

 

5.04

General Provisions

- 117 -

 

5.05

Assignment and Sublease Profits

- 118 -

 

5.06

Eligible Subtenant; Non-Disturbance

- 120 -

i

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

 

5.07

Tenant as Subtenant or Assignee

- 123 -

 

5.08

Assignment and Subletting Disputes

- 124 -

Article 6 Subordination; Default; Indemnity

- 124 -

 

6.01

Subordination

- 124 -

 

6.02

Estoppel Certificate

- 126 -

 

6.03

Default

- 126 -

 

6.04

Re-entry by Landlord

- 127 -

 

6.05

Damages

- 127 -

 

6.06

Other Remedies

- 128 -

 

6.07

Right to Injunction

- 128 -

 

6.08

Certain Waivers

- 128 -

 

6.09

No Waiver

- 129 -

 

6.10

Holding Over

- 129 -

 

6.11

Attorneys’ Fees

- 130 -

 

6.12

Nonliability and Indemnification

- 130 -

Article 7 Insurance; Casualty; Condemnation

- 132 -

 

7.01

Compliance with Insurance Standards

- 132 -

 

7.02

Tenant’s Insurance

- 133 -

 

7.03

Subrogation Waiver

- 134 -

 

7.04

Condemnation

- 135 -

 

7.05

Casualty

- 136 -

 

7.06

Landlord’s Insurance

- 141 -

Article 8 Miscellaneous Provisions

- 141 -

 

8.01

Notice

- 141 -

 

8.02

Rules and Regulations

- 144 -

 

8.03

Severability

- 144 -

 

8.04

Certain Definitions

- 145 -

 

8.05

Quiet Enjoyment

- 146 -

 

8.06

Limitation of Personal Liability

- 146 -

 

8.07

Counterclaims

- 147 -

 

8.08

Survival

- 147 -

 

8.09

Certain Remedies; Arbitration

- 147 -

 

8.10

No Offer; Counterparts

- 149 -

 

8.11

Captions; Construction

- 150 -

 

8.12

Amendments

- 150 -

 

8.13

Broker

- 150 -

 

8.14

Merger

- 151 -

 

8.15

Successors

- 151 -

 

8.16

Applicable Law

- 151 -

 

8.17

No Development Rights

- 151 -

 

8.18

Condominium

- 152 -

 

8.19

Embargoed Person

- 152 -

ii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

 

8.20

Dining Facility; Wet Installations

- 153 -

 

8.21

Governmental Incentives

- 157 -

 

8.22

Public Disclosure

- 157 -

 

8.23

Tenant Financials

- 158 -

 

8.24

Memorandum of Lease

- 158 -

 

8.25

Terms of Early Access

- 158 -

 

8.26

Representations and Warranties

- 159 -

 

8.27

REIT/UBTI Compliance

- 159 -

 

8.28

Time of the Essence

- 160 -

 

8.29

No Third-Party Beneficiaries

- 160 -

 

8.30

Parking

- 160 -

 

8.31

Pets

- 161 -

Article 9 Renewal Right

- 163 -

 

9.01

Renewal Right

- 163 -

 

9.02

Renewal Rent and Other Terms

- 164 -

 

9.03

Lease Amendment

- 168 -

Article 10 Initial Expansion Option

- 169 -

 

10.01

Initial Expansion Option

- 169 -

Article 11 Initial Contraction Option

- 171 -

 

11.01

Initial Contraction Option

- 171 -

Article 12 Expansion Options

- 173 -

 

12.01

First Expansion Option

- 173 -

 

12.02

Second Expansion Option

- 177 -

 

12.03

Miscellaneous

- 181 -

Article 13 Right Of First Offer

- 181 -

 

13.01

Offer Space Option

- 181 -

Article 14 Contraction Option

- 187 -

 

14.01

Contraction Option

- 187 -

Article 15 Termination Option

- 192 -

 

15.01

Termination Option

- 192 -

Article 16 Signage; Lobby Desks and Competitor Signage

- 194 -

 

16.01

Signage

- 194 -

 

16.02

General Signage Provisions

- 198 -

 

16.03

Premises Signage

- 199 -

 

16.04

Other Tenant Signage

- 200 -

 

16.05

Signage Removal

- 200 -

 

16.06

Building Naming

- 200 -

iii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

 

16.07

Competitor Signage.

- 201 -

 

16.08

Lobby Desk.

- 202 -

 

16.09

Lobby Art.

- 202 -

Article 17 Terrace Space

- 203 -

 

17.01

Terrace Space

- 203 -

ARTICLE 18 [****]

- 204 -

 

[****]

- 204 -

Article 19 Roof Rights

- 204 -

 

19.01

Roof Rights

- 204 -

 

 

 

iv

 

--------------------------------------------------------------------------------

 

EXHIBITS

A

Description of Land

 

B-1

Floor Plans

 

B-2

Approximate Rentable Square Footage of Initial Premises

 

B-3

Floor Plans of Expansion Space

 

B-4

Approximate Rentable Square Footage of Expansion Space

 

B-5

RSF of the Building

 

B-6

Mechanical Spaces

 

C

Rules and Regulations

 

D

Standard Cleaning Specifications

 

E

Intentionally Omitted

 

F

Upper Premises HVAC Specification

 

G

Elevator Specifications

 

H

Additional Below-Grade Premises

 

I-1

Tenant Design Standards

 

I-2

Construction Rules

 

J

Form of Short Form Memorandum of Lease

 

K

Approved Contractors

 

L

Telecommunications; Shaft Space

 

M-1

Form of Superior Mortgagee SNDA

 

M-2

Form of Superior Lessor SNDA

 

M-3

Form of PILOT SNDA

 

N

Form of Confidentiality Agreement

 

O

Landlord’s Non-Disturbance Agreement

 

P

Intentionally Omitted

 

Q-1

Possession Date Agreement

 

Q-2

Rent Commencement Date Agreement

 

R

Cost Allocation Methodology

 

S

Bicycle Storage Room Plan

 

T

Security Specifications

 

U

Elevator Plan for Tenant Unit

 

V

Insurance Minimum Coverage and Limits

 

W

LEED-Related Requirements For Alterations

 

X

Intentionally Omitted

 

Y

Services Covered by Base Building Generator

 

Z

Intentionally Omitted  

 

AA

Intentionally Omitted

 

BB

Design and Illumination of Monument Sign

 

CC

Retail Space Subject to Competitor Restriction

 

DD

Primary Competitors

 

EE

Roof Area

 

FF

Intentionally Omitted

 

GG

Restricted Area on Terrace

 

HH

Examples of PILOT Abatement

 

II

Secure Lobby Zone

 

JJ

PILOT Agreement

 

v

 

--------------------------------------------------------------------------------

KK

Loading Bays

 

LL

Reduced and Increased Premises Operational Mechanism (RIPOM)

 

MM

Intentionally Omitted

 

NN

Metering Schedule

 

OO

Messenger Center Plan

 

PP

Interior Signage Visible from Exterior of Building

 

QQ

Intentionally Omitted

 

RR

Form of Lease Guaranty

 

SS

Approved Construction Arbitrators

 

TT

Garage Valet Drop-Off Area

 

UU

Tenant’s Background Check and Training Requirements

 

VV

Form of Assignment and Assumption Agreement

 

WW

Form of Condominium Board SNDA

 

 

 

 

 

vi

 

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS

 

Definition

Where Defined

 

 

24/7

Section 3.01

Above Standard Expense

Section 2.07

Above Standard Expense Notice

Section 2.07

Acceptance Notice

Section 13.01

Access Card Ratio

Section 3.01

Actual Cost

Section 3.02

Addition Work

Section 3.04

Additional Below-Grade Premises

Section 3.04

Additional Capacity

Section 3.01

Additional Charges

Section 2.03

Additional Elevators

Section 3.01

Additional Insureds

Exhibit V

Additional Work Allowance

Section 3.05

Affiliate

Section 5.01

After Hours AC

Section 3.01

After Hours Heat

Section 3.01

Alterations

Section 4.02

Alterations/Occupancy Permits

Section 4.02

Amenity Space

Section 9.01

Ancillary Uses

Section 1.05

Annual Administrative Fee

PILOT Agreement

Anticipated First ES Inclusion Date

Section 12.01

Anticipated Second ES Inclusion Date

Section 12.02

Arbiter

Section 2.07

Arbitration Date

Section 9.02

Assignment Consideration

Section 5.05

Assignment Profit

Section 5.05

Attorney Letter

Section 2.06

Attornment Event

Section 5.06

Auditor

Section 2.07

Available

Section 13.01

Average Gross Revenue

Section 5.01

Bank

Section 3.03

Bankruptcy Event

Section 1.04

Base Building BMS System

Section 3.01

Base Building Construction Documents

DCA

Base Building Plans and Specifications

DCA

Base Building Systems

Section 8.04

Base Building Work

DCA

Base Electric Capacity

Section 3.01

Base Rate

Section 4.08

Baseline Qualified RSF

Section 2.02

Baseline Share

Section 2.02

vii

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

Basic Electric Charge

Section 2.09

Below-Grade Premises

Section 1.01

Bicycle Storage Room

Section 3.01

BlackRock Tenant

Section 4.02

Broker

Section 8.13

Building

Recitals

Building Lobby

Section 3.01

Building Office

Section 2.07

Business Days

Section 3.02

Business Hours

Section 3.02

Business Transfer

Section 5.01

Calculation Notice

Section 14.01

Casualty

Section 7.05

Certiorari Standard

Section 2.06

Cessation Date

PILOT Agreement

Change Orders

DCA

Commencement Date

Section 1.02

Comparable First Class Office Building

Section 1.05

Competitive Business

Section 16.07

Competitor

Section 16.07

Competitor Condition

Section 16.07

[****]

Section 1.03

Construction List

Section 8.09

Construction Period

PILOT Agreement

Construction Rules

Section 4.02

Contiguous Block

Section 9.01

Contraction Date

Section 14.01

Contraction Notice

Section 14.01

Contraction Option

Section 14.01

Contraction Payment

Section 14.01

Contraction Space

Section 14.01

Control

Section 5.01

Core & Shell TCO

DCA

Cost Allocation Methodology

Section 2.07

CPI

Section 8.04

Curing Party

Section 4.08

Curing Party Notice

Section 4.08

Damage Statement

Section 7.05

DCA

Section 1.01

Declaration

Section 8.18

Decorative Alterations

Section 4.02

Dedicated Loading Bays

Section 3.01

Dedicated Service Elevators

Section 3.01

Deemed RSF

Section 2.02

viii

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

Demising Work

Section 9.02

Designated Certiorari Attorney

Section 2.06

Desk Space User

Section 5.01

Dining Facility

Section 1.05

Disaster Functions

Section 3.02

DOB

Section 4.02

DOT

Section 3.01

DOT License

Section 4.04

DX Meter

Section 2.09

Early Fixed Expansion Space

Section 13.01

East Lobby

Section 16.01

East Lobby Desk

Section 16.01

East Lobby Desk Signage Area

Section 16.01

ECL

Section 1.03

Effective Date

Section 1.02

Electricity Additional Rent

Section 2.09

Electricity Provider

Section 2.09

Elevators

Section 3.01

Eligible Contiguous Space

Section 5.06

Eligible Sublease

Section 5.06

Eligible Subtenant

Section 5.06

Embargoed Person

Section 8.19

Essential Services

Section 3.02

Estimated Delivery Date

Section 13.01

Event of Default

Section 6.03

Excess Cleaners

Section 3.03

Excluded Items

Section 2.05

[****]

Section 18.01

Exclusive Tenant Unit Elevators

Section 3.01

Executive Floor

Section 5.02

Exempt Transactions

Section 5.01

Exhaust Systems

Section 8.20

Existing ES Lease Expiration Date

Section 12.01

Existing Tenant Vacancy

Section 13.01

Expiration Date

Section 1.02

Exterior Signage

Section 16.01

Facility Realty

PILOT Agreement

Fair Market Rent

Section 9.02

Fair Offer Rent

Section 13.01

Final Completion

Section 3.05

Final Fixed Rent

Section 6.10

First Contraction Date

Section 14.01

First ES Delivery Period

Section 12.01

First ES Fair Market Rent

Section 12.01

ix

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

First ES Inclusion Date

Section 12.01

First ES Offer Notice

Section 12.01

First Expansion Notice

Section 12.01

First Expansion Option

Section 12.01

First Expansion Space

Section 12.01

First Rent Period

Section 2.02

Five-Year Renewal Term

Section 9.01

Fixed Expansion Option

Section 13.01

Fixed Expansion Option Cap

Section 13.01

Fixed Expansion Tenant

Section 13.01

Fixed Rent

Section 2.02

Floor [****] Equivalent

Section 16.01

Floor Area

Section 1.05

FMV

Section 6.10

Force Majeure

Section 8.04

Fourth Rent Period

Section 2.02

Future Broker

Section 8.13

Future Broker Agreement

Section 8.13

GAAP

Section 2.07

Garage

Section 8.30

Gross Revenue Entity

Section 5.01

Guaranties

Section 1.03

Hanging Art

Section 16.09

Hazardous Materials

Section 4.06

Holdover Guaranty

Section 1.03

Holidays

Section 3.02

Hudson Yards

Section 2.07

IDA

Section 2.04

Impositions

Section 2.05

Impositions Payment

Section 2.05

Improvements

Section 4.03

Increased Taxes Period

Section 2.06

Indemnity Agreement

Section 1.03

Initial Contraction Notice

Section 11.01

Initial Contraction Option

Section 11.01

Initial Contraction Space

Section 11.01

Initial Expansion/Contraction Date

Section 10.01

Initial Expansion Notice

Section 10.01

Initial Expansion Option

Section 10.01

Initial Expansion Space

Section 10.01

Initial Lease

Section 13.01

Initial Lease-Up Period

Section 5.01

Initial Lease-Up Restriction

Section 5.01

Initial Meeting

Section 9.02

x

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

Initial Premises

Section 1.01

Interest Rate

Section 4.08

Internal Stairs

Section 3.01

JAMS Arbitrator

Section 8.09

L/C Creditworthiness Floor

Section 5.01

Land

Recitals

Landlord

Introduction

Landlord Indemnified Party

Section 6.12

Landlord Insured Property

Section 7.05

Landlord MEP Upgrades

DCA

Landlord Services

Section 3.01

Landlord Violations

Section 4.02

Landlord’s Determination

Section 9.02

Landlord’s Estimate

Section 2.07

Landlord’s Meters

Section 2.09

Landlord’s Non-Disturbance Agreement

Section 5.06

Landlord’s Rate

Section 2.09

Landlord’s Restoration Work

Section 7.05

Landlord’s Statement

Section 2.07

Large Tenant

Section 16.01

Large Total Unit Tenant

Section 16.01

Large West Lobby Tenant

Section 16.01

Laws

Section 4.06

LC Amount

Section 5.01

LC Date

Section 5.01

Lease

Introductory Paragraph

Letter of Credit

Section 5.01

Lobby Event

Section 1.05

Major Tenant

Section 16.01

Major West Lobby Tenant

Section 16.01

Management Fees

Section 2.07

Management Oversight Fees

Section 2.07

Material Default

Section 3.05

Maximum Premises Floor Area

Section 8.17

Measurement Standard

DCA

Mechanical Areas

Section 1.01

Messenger Center

Section 3.01

Messenger Center Services

Section 3.01

Metering Schedule

Section 2.07

Minimum Creditworthiness

Section 5.01

Minimum Renewal Premises

Section 9.01

Minimum Subtenant Net Worth

Section 5.03

Modified Base Building Work

Section 12.01

Modified REBNY

Section 2.02

xi

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

Monthly Rate

Section 8.30

Multiple

Section 5.01

NAM

Section 8.09

Net Worth

Section 5.01

Net Worth Entity

Section 5.01

Newly Created Partial Floor

Section 14.01

Non-Material Alteration

Section 4.02

Non-Mechanical Premises

Section 1.01

Non-Project Force Majeure

Section 3.02

Non-Qualified USF

PILOT Agreement

Notice

Section 8.01

Notice of Substitution

Section 16.07

Objecting Party

Section 2.06

Occupancy Date

DCA

Occupancy Milestones

DCA

Occupy or Occupies

Section 9.01

Offer Notice

Section 13.01

Offer Space

Section 13.01

Offer Space Inclusion Date

Section 13.01

Offer Space Option

Section 13.01

[****]

Section 18.01

Office Premises

Section 1.01

Operating Expenses

Section 2.07

Operating Payment

Section 2.07

Operating Standard

Section 3.06

Operating Year

Section 2.07

Original Work Allowance

Section 3.05

Other Improvements Taxes

PILOT Agreement

Other Sublease Consideration

Section 5.05

Other Tenant Violations

Section 4.02

Other Total Unit Space

Section 3.06

Outside Aggregate Renewal Expiration Date

Section 9.01

Outside Renewal Exercise Date

Section 9.01

Overtime Shared Service Elevator Service

Section 3.01

Oxford

Section 8.04

Parking Lessee

Section 8.30

Permitted Parkers

Section 8.30

Permitted Users

Section 1.05

Person

Section 8.04

PILOT

Section 2.04

PILOT Agreement

Section 2.04

PILOT Amount

Section 2.04

PILOT Cessation Date

Section 2.04

PILOT Cessation Notice

Section 2.06

xii

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

PILOT Payment

Section 2.04

PILOT Payment Date

PILOT Agreement

POE Rooms

Section 4.09

Possession Date

DCA

Premises

Section 1.01

Primary Competitor

Section 16.07

Primary Use

Section 1.05

Prohibited Use

Section 1.05

Project

Recitals

Promotional Events

Section 1.05

Qualified RSF

Section 2.02

REBNY

Section 2.02

Receiving Party

Section 2.06

Records

Section 2.07

Recurring Additional Charges

Section 2.03

Reduced or Increased Premises Operational Mechanism

Section 3.04

REIT

Section 8.27

Related

Section 8.04

Related Affiliate

Section 3.02

Renewal Notice

Section 9.01

Renewal Option

Section 9.01

Renewal Premises

Section 9.01

Renewal Term

Section 9.01

Renewal Term Expiration Date

Section 9.01

Rent

Section 2.01

Rent Commencement Date

Section 2.02

Rent Commencement Trigger

Section 2.02

Rentable Square Footage

Section 2.02

Requesting Party

Section 8.23

Rescission Notice

Section 9.02

Reset Date

Section 5.01

Restricted Common Areas

Section 16.07

Retained Amount

Section 5.05

Reversion Date

Section 3.03

Reversion Notice

Section 3.03

RIPOM

Section 3.04

RIPOM Conversion Date

Section 3.04

Roof Equipment

Section 19.01

RSF

Section 2.02

Rules and Regulations

Section 8.02

S/H Amount

Section 4.08

S/H Notice

Section 4.08

[****]

Section 18.01

[****]

Section 18.01

xiii

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

[****]

Section 18.01

[****]

Section 18.01

[****]

Section 18.01

Sale Unit

Section 8.18

Scheduled PILOT Expiration Date

Section 2.06

Second Contraction Date

Section 14.01

Second ES Delivery Period

Section 12.02

Second ES Fair Market Rent

Section 12.02

Second ES Inclusion Date

Section 12.02

Second ES Offer Notice

Section 12.02

Second Expansion Notice

Section 12.02

Second Expansion Option

Section 12.02

Second Expansion Space

Section 12.02

Second Monument

Section 16.01

Second Rent Period

Section 2.02

Secure Areas

Section 3.01

Secure Lobby Zone

Section 3.01

[****]

Section 18.01

Security Procedures

Section 3.01

Self-Perform

Section 3.03

Self-Performance Condition

Section 3.03

Self-Performance Date

Section 3.03

Self-Performance Notice

Section 3.03

Self-Performed Service

Section 3.03

Self-Performed Service Failure Notice

Section 3.03

Separation Work

Section 3.04

Service Provider

Section 8.27

Shared Passenger Elevators

Section 3.04

Shared Service Elevators

Section 3.01

Short Form Lease Memorandum

Section 8.24

Shuttle Elevators

Section 3.01

Signage Plan

Section 16.01

Signage Threshold

Section 16.02

Sky Lobby

Section 1.05

SNDA

Section 6.01

Special Lease Rights

Section 5.06

Specialty Floor

Section 9.01

Specialty Installations

Section 14.01

Subject to CPI Increases

Section 8.04

Sublease Profits

Section 5.05

Submetered Premises

Section 2.09

Substantial Completion

DCA

Substantial Portion

Section 3.02

Successor Landlord

Section 6.01

xiv

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

Superior Lease

Section 6.01

Superior Lessor

Section 6.01

Superior Mortgage

Section 6.01

Superior Mortgagee

Section 6.01

Supplemental East Lobby Desk

Section 16.01

Supplemental HVAC Condenser Water

Section 3.01

Tax Cert Notice

Section 2.06

Tax Payment

Section 2.06

Tax Year

Section 2.04

Taxes

Section 2.06

Telecommunications Service Providers

Section 4.09

Ten-Year Renewal Term

Section 9.01

Tenant

Introduction

Tenant BB Work

DCA

Tenant Delay

DCA

Tenant Design Standards

Section 4.02

Tenant Indemnified Party

Section 6.12

Tenant MEP Work

DCA

Tenant-Provided Services

Section 3.06

Tenant Requisition

Section 3.05

Tenant Signage

Section 16.02

Tenant Unit

Section 1.01

Tenant Unit AC System

Section 3.01

Tenant Unit Plumbing

Section 3.03

Tenant’s Associated Cost

Section 5.05

Tenant’s Basic Cost

Section 5.05

Tenant’s BMS System

Section 3.01

Tenant’s Consultants

DCA

Tenant’s Contractors

Exhibit V

Tenant’s Determination

Section 9.02

Tenant’s Generator Equipment

Section 3.01

Tenant’s Generators

Section 3.01

Tenant’s Monument

Section 16.01

Tenant’s Offer Notice

Section 5.02

Tenant’s Operating Share

Section 2.07

Tenant’s Parking Spaces

Section 8.30

Tenant’s Permits

Section 1.05

Tenant’s Property

Section 4.03

Tenant’s Restoration Work

Section 7.05

Tenant’s Roof Space

Section 19.01

Tenant’s Shaft Space

Section 4.09

Tenant’s Share

Section 2.04

Tenant’s Statement

Section 2.07

Tenant’s TCO

Section 1.05

xv

 

--------------------------------------------------------------------------------

 

Definition

Where Defined

 

 

Tenant’s Work

DCA

Tenant’s Work Working Drawings

DCA

Term

Section 1.02

Terminated Space

Section 15.01

Termination Date

Section 15.01

Termination Event

Section 1.04

Termination Event Notice

Section 1.04

Termination Notice

Section 15.01

Termination Option

Section 15.01

Termination Payment

Section 15.01

Terrace Space

Section 17.01

Third Party Tenant Delivery Date

Section 6.10

Third Rent Period

Section 2.02

Total Leasing Costs

Section 14.01

Total Unit

Section 1.01

Total Unit Tenant

Section 16.01

Totems

Section 16.01

Tower Service Elevators

Section 3.01

Transaction Documents

Section 5.03

Transfer Date

Section 5.01

Transfer Notice

Section 5.03

Transfer/Offer Notice

Section 5.03

Trigger Date

Section 7.05

Untenantable

Section 3.02

Upgraded Basis of Design

DCA

Upper Premises

Section 1.01

USF

Section 2.02

Work Allowance

Section 3.05

 

 

 

xvi

 

--------------------------------------------------------------------------------

 

LEASE, dated as of          *         , 2017 (this “Lease”) between 50 HYMC
OWNER LLC (“Landlord”), a Delaware limited liability company whose address is
c/o Related Companies, 60 Columbus Circle, New York, New York 10023 and
BLACKROCK, INC. (“Tenant”), a Delaware corporation whose address is 55 East 52nd
Street, New York, New York 10022.

W I T N E S E T H:

WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to hire
from Landlord, on the terms hereinafter set forth, certain space in the building
known as 50 Hudson Yards and located in New York, New York (the “Building”),
which is to be constructed on the land described on Exhibit A (the “Land”, the
Land and the Building and all easements, appurtenances, plazas, sidewalks and
curbs adjacent thereto are, collectively, the “Project”).

NOW, THEREFORE, Landlord and Tenant agree as follows:

Article 1

Premises; Term; Use

1.01Demise.  (a)  Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord, subject to the terms and conditions of this Lease, (i) a portion of
the ground floor and 2nd floor and the entire 3rd through 5th floors, and 7th
through 15th floors of the Building (together with any additional above-grade
Non-Mechanical Premises added to the Premises from time to time above the 15th
floor of the Building, the “Office Premises”), (ii) portions of the cellar and
sub-cellar levels (“Below-Grade Premises”), and (iii) the mechanical areas on
the cellar and sub-cellar levels, floors 6, 19, 20 and 58 and the roof of the
Building (“Mechanical Areas”), each substantially as shown hatched on the plans
annexed as Exhibit B-1 (and together with the “Tenant 1 Power Distribution
Excluded From Area” shown on Exhibits B-1 and B-6, collectively, as the same may
be expanded or contracted in accordance with Articles 10 or 11, or, with respect
to the Mechanical Areas, in accordance with Section 3.3(i) of the DCA, the
“Initial Premises”).  Landlord and Tenant agree that as of the Effective Date
the Initial Premises shall contain, in the aggregate, approximately 847,081
Qualified RSF and that the Qualified RSF of each floor of the Initial Premises
shall be approximately as set forth on Exhibit B-2 annexed hereto; provided,
that the Qualified RSF of each such floor of the Initial Premises shall be
measured in accordance with Section 8.7 of that certain Design and Construction
Agreement, dated as of the date hereof, between Landlord and Tenant (the
“DCA”).  The Initial Premises, as the same may be increased or decreased in
accordance with Articles 12 through 15 and Section 3.04(g), shall be referred to
herein as the “Premises.”   The portions of the Premises other than Mechanical
Areas shall be referred to herein as the “Non-Mechanical Premises.”  For the
avoidance of doubt, the space on the 19th floor that is labeled “Tenant 1 Power
Distribution Excluded From Area” on Exhibits B-1 and B-6 shall be considered a
part of the Premises but the USF of this area as measured as of May 24, 2017
(i.e. 1,595 USF) will not be included in the computation of Tenant’s above-grade
dedicated mechanical space when determining the amount

 

 

*  This Agreement will be dated as of the date it is released from escrow
pursuant to the Escrow Agreement.

 

- 1 -

--------------------------------------------------------------------------------

 

of above-grade Mechanical Area that is included in Deemed RSF.  Subject to the
terms and conditions of this Lease, Tenant and its Permitted Users shall also
have a non-exclusive right to use (A) the Building Lobby, except that Tenant’s
right to use the Secure Lobby Zone shall (subject to Section 3.04(e)) be
exclusive to Tenant, (B) the loading dock, except that Tenant’s right to use the
Dedicated Loading Bays shall be exclusive to Tenant to the extent set forth in
Sections 3.01(f) and 3.04(g), (C) the elevator lobbies, core bathrooms and
common corridors on any partial floors comprising a portion of the Premises, and
(D) the other shared common facilities of the Project.  

(b)The Initial Premises (excluding any space added pursuant to Section 10.01(e)
if such space is located above the 19th floor of the Building), together with
the 16th through 18th floors of the Building, shall be referred to herein as the
“Total Unit.”   The portions of the Total Unit included in the Premises from
time to time shall be referred to herein as the “Tenant Unit.”  The portions of
the Premises, if any, that are not within the Total Unit shall be referred to
herein as the “Upper Premises.”

1.02Term.  This Lease shall be effective as of the date on which this Lease has
been executed and unconditionally delivered by both parties hereto (the
“Effective Date”) as a binding, enforceable agreement between Landlord and
Tenant.  The term of this Lease (the “Term”) shall commence on the Possession
Date (as defined in the DCA; such commencement date shall sometimes be referred
to in this Lease as the “Commencement Date”) and shall end, unless sooner
terminated as herein provided, on the last day of the calendar month in which
occurs the 20th anniversary of the day preceding the Rent Commencement Date, as
the same may be extended pursuant to Article 9 (such date, as the same may be so
extended, is called the “Expiration Date”).

1.03Possession Date.  (a)  After the occurrence of the Possession Date, Landlord
and Tenant shall promptly confirm the Possession Date and the Qualified RSF of
the Premises pursuant to an agreement substantially in the form of Exhibit Q-1;
provided, that the failure to execute and deliver such instrument shall not
affect the determination of such date and Qualified RSF of the Premises in
accordance with this Article 1 and the DCA.  After the occurrence of all
Occupancy Milestones, Landlord and Tenant shall promptly confirm the Rent
Commencement Date and the Expiration Date pursuant to an agreement substantially
in the form of Exhibit Q-2; provided, that the failure to execute and deliver
such instrument shall not affect the determination of such dates in accordance
with this Article 1 and the DCA. Pending the resolution of any dispute as to the
Possession Date and/or the Rent Commencement Date and/or the Qualified RSF of
any portion of the Premises (which dispute shall be resolved by arbitration in
accordance with Section 8.09), Tenant shall pay Rent based upon Landlord’s
determination, without prejudice to Tenant’s position.  If it is resolved that
the Possession Date and/or the Rent Commencement Date was not the date so fixed
by Landlord and/or the Qualified RSF of any portion of the Premises was not as
described in Section 1.01, 10.01 or 11.01, as applicable, (i) any payments of
Fixed Rent for the Premises and any Additional Charges paid by Tenant to
Landlord, as finally determined, shall be appropriately (A) applied by Landlord
against the Rents first due under this Lease on account thereof until fully
credited (together with interest thereon at the Base Rate from the date paid by
Tenant until fully credited), or (B) paid by Tenant within 30 days of such
determination (together with interest thereon at the Base Rate from the date
such

 

 

- 2 -

--------------------------------------------------------------------------------

 

payment would have originally been due from Tenant until fully paid), as the
case may be, and (ii) the Fixed Rent and Additional Charges and the Tenant’s
Share (and Tenant’s Operating Share, as applicable) shall be appropriately
adjusted to reflect the Qualified RSF of the Premises, as finally determined or
otherwise agreed upon by Landlord and Tenant.

(b)Except as expressly provided in Section 1.04, the Holdover Liability
Indemnity Agreement, dated as of the date hereof, between Landlord and Tenant
(the “Indemnity Agreement”), the [****], dated as of the date hereof, by The
Related Companies, L.P. and 50 HY G1 Holdings LLC, as guarantor for the benefit
of Tenant (the “[****]”), the Guaranty Agreement, dated as of the date hereof,
by The Related Companies, L.P. and 50 HY G3 Holdings LLC, as guarantor for the
benefit of Tenant (the “Holdover Guaranty”), the equity commitment letters from
OMERS Administration Corporation to 50HY G1 Holdings LLC related to the [****]
and to 50 HY G3 Holdings LLC relating to the Holdover Guaranty (collectively,
the “ECL”; the ECL, together with the [****] and the Holdover Guaranty,
collectively, the “Guaranties”) and the DCA, if, for any reason, Landlord shall
be unable to deliver possession of the Premises or any other portion of the
Building to Tenant, or is unable to complete any work to be performed by
Landlord pursuant to this Lease or the DCA to ready the Premises for Tenant’s
Work (as defined in the DCA) or occupancy, on any date specified in this Lease
or the DCA for such delivery, Landlord shall have no liability to Tenant
therefor and the validity of this Lease shall not be impaired, nor shall the
Term be extended, by reason thereof.  This Section 1.03 shall be an express
provision to the contrary for purposes of Section 223-a of the New York Real
Property Law and any other law of like import now or hereafter in effect.

(c)Notwithstanding the foregoing provisions of this Section 1.03, prior to the
Possession Date, Tenant shall have access to the Premises as set forth in
Section 4.1 of the DCA.

1.04Delay.  (a)  Tenant may be entitled to certain credits against Fixed Rent
pursuant to the provisions of Sections 5.5(c) and 7.5(c) of the DCA.  Any such
rent credit shall be applied from and after the Rent Commencement Date until
fully credited; provided, if, at the time such credit is to be applied, Tenant
is then in monetary default under this Lease beyond the expiration of any
applicable notice or cure period, Landlord may offset the amount of any
non-disputed sums owing to Landlord on account thereof from any such credit.

(b)Subject to the terms and conditions of this Section 1.04, Tenant may elect to
terminate this Lease upon the occurrence of any of the following events (each, a
“Termination Event”):

(i)If (A) a lender making the initial construction loan for the Base Building
Work (as defined in the DCA) has completed a foreclosure of the Project, such
lender has ceased to fund costs to complete the construction of the Base
Building Work for more than 30 consecutive days (provided, that funding
immaterial amounts or funding amounts at times primarily designed to avoid the
cessation of funding for more than 30 consecutive days shall not avoid cessation
of funding costs to complete the construction of the Base Building Work for more
than 30 consecutive days) and construction of the Base Building Work has ceased
for more than 30 consecutive days (provided, that performing immaterial
construction at times primarily designed to avoid

 

 

- 3 -

--------------------------------------------------------------------------------

 

the cessation of construction of the Base Building Work for more than 30
consecutive days shall not avoid cessation of construction of the Base Building
Work for more than 30 consecutive days), or (B) a third party (other than a
Person who was a lender under the initial construction loan for the Base
Building Work or an affiliate thereof, or its nominee) has acquired the Project
at or after a foreclosure sale (unless both (x) construction does not cease for
more than 30 consecutive days and (y) and such third party is satisfactory to
Tenant, in Tenant’s sole and absolute discretion).

(ii)if (1) any of Landlord’s lenders making the initial construction loan
becomes subject to a Bankruptcy Event at any time before Tenant occupies the
entire Premises for the normal conduct of business, (2) as a result of such
bankruptcy or insolvency such lender ceases to fund its share of the loan for
the construction of the Base Building Work, (3) as a result thereof construction
of the Base Building Work ceases for more than 30 consecutive days (provided,
that, performing immaterial construction at times primarily designed to avoid
the cessation of construction of the Base Building Work for more than 30
consecutive days shall not avoid cessation of construction of the Base Building
Work in the ordinary course for more than 30 consecutive days), and (4) Landlord
fails to secure replacement sources of capital for the full amount of the
remaining loan commitment allocable to such defaulting lender and recommence
construction of the Base Building Work within six (6) months after such
construction lender’s ceasing to fund as a result of its bankruptcy or
insolvency (it being understood that the foregoing termination right will not
apply if Landlord is successful in securing replacement capital sources for the
full amount of the remaining loan commitment allocable to such defaulting lender
and resuming construction of the Project within six (6) months after such
construction lender’s ceasing to fund as a result of its bankruptcy or
insolvency).  “Bankruptcy Event” means, with respect to any person or entity,
that such person or entity becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar person or entity
charged with reorganization or liquidation of its business, appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that, if
any such proceeding or appointment was involuntary and not consented to,
acquiesced in by or solicited by such lender, such event shall be deemed cured
if such proceeding is discharged, stayed or dismissed within 90 days of
commencement of same.

(c)If a Termination Event occurs, then Tenant may give to Landlord not less than
30 days’ notice of Tenant’s intent to terminate this Lease (a “Termination Event
Notice”), which notice must be given by Tenant on or before the date that is 90
days after Landlord delivers written notice to Tenant of the occurrence of such
Termination Event, which notice shall state which of the above clauses (i) or
(ii) has occurred.  If Tenant timely gives a Termination Event Notice pursuant
to the immediately preceding sentence, then this Lease shall terminate on the
date set for the termination of this Lease in the Termination Event Notice and
neither Tenant nor Landlord shall have any further obligation or liability to
the other under this Lease, except for any provision herein that expressly
survives the expiration or earlier termination of this Lease.  If Tenant fails
to give a Termination Event Notice within 90 days after

 

 

- 4 -

--------------------------------------------------------------------------------

 

any Termination Event first occurs, Tenant shall be deemed to have waived its
right to give a Termination Event Notice, and shall have no further right to
terminate this Lease, in each case, by reason of such Termination Event.  

(d)If the events described in clauses (1) through (3) of Section 1.04(b)(ii)
above occur, Landlord shall use commercially reasonable efforts to secure
replacement sources of capital for the full amount of the remaining loan
commitment allocable to the defaulting lender.

(e)At any time before Tenant elects to terminate this Lease as a result of a
Termination Event described in Section 1.04(b)(ii), Tenant shall have the right
to exercise self-help by serving as (or cause any other person or entity to
serve as) the replacement construction lender, for all or any part of the
defaulting lender’s commitment, upon substantially the same terms that applied
to the defaulting lender’s loan (including, without limitation, Tenant’s receipt
of the same completion guaranty given to such defaulting lender in connection
with the closing of the construction loan).

1.05Use.  (a)  Subject to compliance with Laws (as the same may be contested by
Tenant in accordance with Section 4.06(a)), the Office Premises and the
Below-Grade Premises (other than Mechanical Areas, the use of which is addressed
below) may be used and occupied only for executive, administrative and general
office use, and trading operations (the “Primary Use”) and, subject to the terms
hereof, ancillary uses in connection therewith (collectively, the “Ancillary
Uses”) by Tenant, any permitted subtenant, any Desk Space Users and any
employees, directors, partners, independent contractors, principals, vendors and
business or other invitees of Tenant (such as, by way of example only, and
without limitation, charitable organizations, attendees of special events and
performances, professional association meetings and similar events), or of any
permitted subtenant or Desk Space User, and any other persons entitled pursuant
to this Lease to use the Premises by, through or under Tenant (collectively, the
“Permitted Users”), in each case, consistent with the standards and character of
a first-class, multi-tenanted office building located in Manhattan anchored by a
major occupant’s headquarters (each, a “Comparable First Class Office
Building”), and for no other purpose. Any dispute with respect to what
constitutes a Comparable First Class Office Building shall be resolved by
arbitration in accordance with the provisions of Section 8.09 below. The
Mechanical Areas shall be used only for the operation of mechanical equipment
and systems in accordance with this Lease and ancillary uses thereto, and,
subject to applicable Laws, engineering offices (provided such use does not
cause any portion of the Mechanical Areas to constitute Floor Area), and for no
other purpose.  “Floor Area” has the meaning ascribed thereto in Section 12-10
of the Zoning Resolution of the City of New York and shall be measured in
accordance with the standards set forth in the Zoning Resolution of the City of
New York.  Ancillary Uses shall include, without limitation, the following
ancillary uses; provided, that any Ancillary Uses shall be (x) ancillary to the
Primary Use, and (y) permitted in accordance with all Laws (and Landlord
represents that all such Ancillary Uses are so permitted, subject to Tenant
procuring all place of assembly and other permits and approvals required for
such Ancillary Uses (“Tenant’s Permits”)):

(i)subject to the provisions of Section 8.20 hereof, one or more kitchens,
cafeterias, dining rooms and/or dining facilities for the preparation, sale

 

 

- 5 -

--------------------------------------------------------------------------------

 

and/or consumption of food and beverages (a “Dining Facility”), for the
exclusive use of Permitted Users;

(ii)one or more finishing pantries or prep kitchens for reheating by microwave
or similar cooking equipment which do not require external ventilation (it being
understood that ventless scrubbers are permitted provided that (a) Tenant will
comply with all New York City code requirements including all FDNY permit,
certification and operational requirements, (b) Tenant will not select ventless
grilling or broiling equipment, (c) Tenant will review all equipment
specifications and design parameters with Landlord prior to purchasing and
installing such equipment to ensure that commercially reasonable efforts are
used to prevent odors from extending beyond the applicable finishing pantry, (d)
Tenant will maintain all ventless scrubbers in a first class manner to meet or
exceed manufacturer’s recommendations, (e) Tenant will comply with the
provisions of this Lease with respect to odors emanating from the Premises, (f)
in the event it is determined by Landlord that mechanical ventilation is
required (after design review or actual operation), Tenant at its sole cost and
expense shall install such mechanical ventilation, and (g) in the event it is
determined by Landlord that there is no reasonably practicable way to permit
such mechanical ventilation, Tenant shall promptly remove any ventless
scrubbers) which may have dishwashers, refrigerators, vending machines,
electronic induction cooktop, and other customary and typical pantry items, in
each case, for the exclusive use of Permitted Users;

(iii)an exercise facility for the exclusive use of Permitted Users (provided
that (A) the entire floor on which any such exercise facility is located shall
be leased to Tenant as of the date constructed, (B) (i) the entire floor
immediately below the floor on which such exercise facility is located shall be
leased to Tenant as of the date constructed or (ii) Landlord shall have
reasonably approved the acoustic design of such exercise facility and the floor
on which it is located, including the installation of any acoustic protection as
Landlord may reasonably require, and (C) Tenant shall cause such exercise
facility to be constructed, operated and maintained so that no noise or
vibration in excess of that typically created by office space in Comparable
First Class Office Buildings will emanate from the Premises to other portions of
the Building not leased or occupied pursuant to this Lease.  If at any time
Tenant surrenders all or a portion of the floor below the floor on which the
exercise facility is located, Tenant shall install such additional acoustic
protection as Landlord may reasonably require to assure that no noise or
vibration in excess of that typically created by office space in Comparable
First Class Office Buildings will emanate to the floor below the exercise
facility;

(iv)one or more libraries for the exclusive use of Permitted Users (provided
that Tenant shall cause the floors of such library to be structurally reinforced
if the floor load is in excess of the loading bearing for the floors of the
Premises specified in the Base Building Construction Documents (as defined in
the DCA), as the same may be increased by Alterations to the extent permitted
under this Lease or as part of approved Change Orders as permitted under the
DCA);

(v)duplicating, reproduction and/or offset or other printing facilities
(provided that Tenant shall cause such facilities to be constructed, operated
and

 

 

- 6 -

--------------------------------------------------------------------------------

 

maintained so that no noise or vibration in excess of that typically created by
office space will emanate from the Premises to any other leasable portions of
the Building);

(vi)classrooms and seminar rooms for (1) the training of employees and clients
of Tenant or other Permitted Users and/or (2) tutoring services for the benefit
of children of employees of Tenant or other Permitted Users;

(vii)meeting rooms, event space, board rooms, auditoriums, conference centers,
video conferencing facilities, telepresence high speed server rooms, data
centers, and other business facilities, in each case for use by employees of
Tenant or any other Permitted User;

(viii)private showers and lavatory facilities for the exclusive use of Permitted
Users;

(ix)one or more day care centers for the exclusive use of Permitted Users;

(x)one or more travel agencies solely for bookings of any Permitted Users;

(xi)car dispatch centers for car service used by Permitted Users;

(xii)one or more automatic teller machines for use by Permitted Users;

(xiii)UPS system rooms;

(xiv)one or more infirmaries and medical offices for the exclusive use of
Permitted Users;

(xv)lactation rooms and/or prayer rooms, in each case for exclusive use by
Permitted Users;

(xvi)bike storage rooms and locker rooms, in each case for the exclusive use by
Permitted Users;

(xvii)messenger, mailroom and/or shipping facilities for the exclusive use by
Permitted Users;

(xviii)concierge services consistent with Comparable First Class Office
Buildings;

 

 

- 7 -

--------------------------------------------------------------------------------

 

(xix)use of the Terrace Space (as hereinafter defined) by Permitted Users for
any lawful use consistent with Comparable First Class Office Buildings that
complies with the provisions of Article 17; and

(xx)broadcast studio use, provided, that, Tenant shall cause such broadcast
studio to be constructed, operated and maintained so that no noise or vibration
in excess of that created by office space will emanate from the Premises to
other portions of the Building not leased or occupied pursuant to this Lease.

(b)Except to the extent expressly permitted pursuant to Section 1.05(a), in no
event shall the Premises be used for any of the following (each a “Prohibited
Use”):  (i) a retail branch of a banking, trust company, or safe deposit
business, in each case open for business to the general public (as distinguished
from Permitted Users), except for the sale of securities and other financial
products and the provision of financial services to Tenant’s customers and
clients on a walk-in basis from time-to-time; provided the same does not cause
incrementally excessive foot traffic, (ii) a retail branch of a savings bank, a
savings and loan association, or a loan company, in each case open for business
to the general public (as distinguished from Permitted Users), except for the
sale of securities and other financial products and the provision of financial
services to Tenant’s customers and clients on a walk-in basis from time-to-time;
provided the same does not cause incrementally excessive foot traffic, (iii) the
sale of travelers’ checks and/or foreign exchange, in each case open for
business to the general public (as distinguished from Permitted Users), (iv) a
stock brokerage office whose business involves off-the-street retail sales to
the general public (as distinguished from Permitted Users), except for the sale
of securities and other financial products and the provision of financial
services to Tenant’s customers and clients on a walk-in basis from time-to-time;
provided the same does not cause incrementally excessive foot traffic, (v) a
restaurant, bar, café or coffee shop for the sale of food or beverages (except
to the extent expressly permitted pursuant to Section 1.05(a)(i), or (ii), (vi)
photographic reproductions and/or offset printing (other than such incidental
printing as a Permitted User may perform in connection with the conduct of such
Permitted User’s usual business operations and except to the extent expressly
permitted pursuant to Section 1.05(a)(v)), (vii) offices for an employment
agency (other than an executive search firm primarily covering full time
positions) or travel agency (except to the extent expressly permitted pursuant
to Section 1.05(a)(x)), in each case open to the general public, (viii) a school
or classroom (except to the extent expressly permitted pursuant to Section
1.05(a)(vi)), (ix) medical or psychiatric offices (except to the extent
expressly permitted pursuant to Section 1.05(a)(xiv)); (x) intentionally
omitted, (xi) gambling activities, (xii) conduct of obscene or pornographic
activities, (xiii) offices of an agency, department or bureau of the United
States Government, any state or municipality within the United States or any
foreign government, or any political subdivision of any of them, except (A) to
the extent same is consistent with a Comparable First Class Office Building
and/or (B) the activities of regulators, auditors and similar persons in
connection with Tenant’s business; (xiv) offices of any charitable, religious,
union or other not-for-profit organization, except to the extent the same is
consistent with a Comparable First Class Office Building; or (xv) for any
manufacturing purposes (other than in connection with the use of a 3-D printer
or similar technology, prototypes or handmade items, in each case ancillary to
the Primary Use).  Landlord shall not lease or otherwise permit occupancy of any
non-retail portion of the Building for any use that constitutes a Prohibited Use
hereunder (it being understood that

 

 

- 8 -

--------------------------------------------------------------------------------

 

for purposes of use by other occupants of the Building, any references to
“Tenant” in Section 1.05(b)(i) through (xv) or corresponding provisions of
Section 1.05(a)(i) through (xx) above shall be deemed to refer to any other
occupant of the Building and “Permitted Users” shall be deemed to refer to
employees, directors, partners, independent contractors, principals, vendors and
business or other legitimate invitees of such occupants), provided, however,
that Landlord may lease or permit the occupancy of (A) portions of any lobby of
the Building (other than the East Lobby), including without limitation the lobby
on the 22nd floor of the Building (the “Sky Lobby”) for use as a café,
restaurant, coffee shop or similar business for the sale or service of food
and/or beverages, (B) all or any portions of the top two floors of the Building
for primary use as a full-service, sit-down, first-class restaurant, which may
also host banquets, weddings and other events consistent with the first-class
standard of such restaurant, (C) space in the Building for a daycare center for
the benefit of families of employees who work in the Building and/or other
Hudson Yards buildings, (D) space in the Building for a college-level
educational program (other than a technical trade school), (E) space in the
Building for a tutoring center servicing students of all ages for the benefit of
families of employees who work in the Building and/or other Hudson Yards
buildings (provided that attendees only enter the Building through a separate
entrance on 34th Street), and (F) space in the Building for medical or
psychiatric offices to the extent there is in place a mechanism to manage foot
traffic in the Building from such use, including the requirement that such
offices must have a separate entrance on 34th Street, and such use does not
include trauma treatment, overnight stays or cause patients to be arriving at
the Building in ambulances or on stretchers, which in the case of all of the
foregoing, shall be consistent with the standards of Comparable First Class
Office Buildings.  Tenant shall not use the Premises, and shall not permit the
Premises to be used, for any purpose which is inconsistent with standards of
Comparable First Class Office Buildings or which would constitute a public or
private nuisance.

(c)Subject to Landlord’s performance of its obligations under the DCA
(including, without limitation, its obligation to obtain the Core & Shell TCO)
upon completion of Tenant’s Work, Tenant shall be obligated to obtain a
temporary certificate of occupancy for the Premises to permit the Premises to be
used and occupied for the Primary Use and the other Ancillary Uses included in
Tenant’s Work and required by Law to be included in such temporary certificate
of occupancy (“Tenant’s TCO”).  Once Tenant obtains Tenant’s TCO, Landlord
covenants and agrees to maintain such temporary certificate of occupancy to
permit the Premises to be used and occupied for the Primary Use and the
Ancillary Uses included therein and, Landlord shall renew the same, at no cost
to Tenant, as necessary so that at all times during the Term such certificate
will permit the Premises to be used and occupied as permitted by Tenant’s TCO,
provided, however, that Tenant shall be responsible at Tenant’s sole cost and
expense for curing and satisfying any objections and/or conditions set forth in
Tenant’s TCO relating to Tenant’s Work, and any violations of Law (x) with
respect to Tenant’s Work or (y) otherwise arising from Tenant’s acts or
omissions that interfere with the renewal of Tenant’s TCO or the issuance of a
permanent certificate of occupancy for the Project (it being agreed that the
mere use of the Premises in accordance with Section 1.05 of this Lease, provided
Tenant obtains and maintains all Tenant’s Permits, shall not constitute an act
or omission that so interferes).  Landlord shall not take any action, nor shall
Landlord permit any action to be taken, (i) to cause a modification to Tenant’s
TCO that would preclude Tenant’s use of the Premises for the purposes permitted
under this Section 1.05 or (ii) that would reduce the number of occupants

 

 

- 9 -

--------------------------------------------------------------------------------

 

permitted in the Premises (or on the Terrace Space) under such certificate of
occupancy or any place of assembly permit that may be obtained by
Tenant.  Landlord will reasonably cooperate, at no additional cost to Tenant, in
Tenant seeking to obtain Tenant’s TCO, which reasonable cooperation shall
include, but not be limited to, attending inspections required by the Department
of Buildings and other governmental authorities, signing such certificates and
applications as may be reasonably requested by Tenant, and performing such other
reasonable ministerial and non-ministerial requirements as and to the extent
required by the New York City Department of Buildings and other governmental
authorities to be taken by the property owner in order for Tenant to obtain
Tenant’s TCO.

(d)If Tenant requires an amendment to the certificate of occupancy of the
Building to use the Premises for any of the Ancillary Uses permitted pursuant to
this Section 1.05 or otherwise to accommodate Tenant’s use, density and place of
assembly requirements, Landlord, at Tenant’s expense, shall file for and use
commercially reasonable efforts to obtain such an amendment to the certificate
of occupancy; provided, that neither this Lease nor any of Tenant’s obligations
hereunder shall be conditioned upon Landlord obtaining the same, and provided
further that Tenant shall reimburse Landlord for Landlord’s reasonable Actual
Costs incurred in connection therewith.  If Tenant desires to obtain any special
permits for use of the Premises, including without limitation a place of
assembly permit, Landlord shall reasonably cooperate with respect to the same to
the extent such cooperation is reasonably necessary (including signing such
certificates and applications as may be reasonably requested by Tenant, and
performing such other reasonable ministerial and non-ministerial requirements as
and to the extent required); provided, that obtaining any such permits shall be
the sole responsibility of Tenant, and provided further that Tenant shall
reimburse Landlord for all reasonable Actual Costs incurred by Landlord in
connection therewith within 30 days after receipt of an invoice therefor as
Additional Charges.

 

 

- 10 -

--------------------------------------------------------------------------------

 

(e)The Building will not contain any residential or hotel uses, or any
observatory open to the public.  Landlord shall cause the retail and other
non-office space in the Building to be leased only for uses that are, at the
time of entering into such lease, comparable to retail or other non-office uses
found in Comparable First Class Office Buildings, and shall use commercially
reasonable efforts to cause any such lease to prohibit and shall not voluntarily
permit a change in use that would not satisfy the foregoing standard.  No
non-office tenant shall have an entrance or exit inside or otherwise directly to
and from the East Lobby, without Tenant’s prior written approval, which may be
withheld in Tenant’s sole and absolute discretion, other than for emergency
egress.  No non-office tenant’s premises shall be visible from within the East
Lobby, without Tenant’s prior written approval, which may be withheld in
Tenant’s sole and absolute discretion.  

(f)Tenant shall have the non-exclusive right, at its sole cost and expense, on a
first-come, first-served basis (subject to reasonable coordination with
Landlord) to utilize the East Lobby for Tenant’s hosting of private business
events, receptions and functions (each, a “Lobby Event”). Such Lobby Events
shall not be open to the general public and otherwise shall be subject to the
terms and conditions of this Lease including, without limitation, the following:

(i)Any such Lobby Event (1) shall be in keeping with the standards of the
Building, (2) shall be held only during hours other than Business Hours, (3)
shall not interfere (other than to a de minimis extent) with any ingress or
egress to the Building, (4) shall not interfere (other than to a de minimis
extent) with the operation of the portions of the Building not leased by Tenant,
and (5) shall not interfere (other than to a de minimis extent) with the use or
quiet enjoyment of other space in the Building by other tenants or occupants or
the operation of the Supplemental East Lobby Desk.  Tenant shall be entitled to
request that Landlord permit any Lobby Event during Business Hours and Landlord
may grant or deny such request and, if granted, impose such conditions to such
use as may be required by Landlord, in each case in Landlord’s sole and absolute
discretion, exercised in good faith.

(ii)Tenant shall provide to Landlord at least 30 days advance written notice of
the date and time of any desired Lobby Event, the intended use, the area of the
East Lobby it desires to use and a brief description of the event.  Landlord
shall notify Tenant within 5 days after receipt of such notice as to whether
Tenant shall be permitted to use the requested area for such Lobby Event on the
date and time requested by Tenant; provided, that (subject to the last sentence
of clause (i) above) Landlord shall not unreasonably withhold, condition or
delay permission for any requested Lobby Event;

(iii)Each Lobby Event shall be subject to (x) all Laws (and Tenant shall be
responsible for obtaining all necessary permits and approvals legally required
to be obtained thereunder), (y) all Rules and Regulations and such other
restrictions relating to said Lobby Event that, in Landlord’s reasonable
opinion, shall minimize risk of injury or damage to persons and property or that
involve avoiding increases in the premiums charged to Landlord by any insurance
companies insuring the Building or any portion thereof (it being understood that
Landlord may prohibit any Lobby Event, unless Tenant agrees to pay for any such
insurance premium increases in

 

 

- 11 -

--------------------------------------------------------------------------------

 

connection therewith as and when actually incurred by Landlord as an Actual
Cost); provided that such other restrictions shall not prohibit the Lobby Event
or the serving of alcohol in connection with the Lobby Event, and (z) the
requirements of any insurance companies insuring the Building or any portion
thereof of which Landlord shall have notified Tenant;

(iv)Tenant’s right to hold Lobby Events as permitted under this Section 1.05(f)
shall be limited to one Lobby Event per 120,000 Qualified RSF that Tenant leases
within the Total Unit per calendar year, and no other tenant shall have the
right to hold Lobby Events in excess of one (1) Lobby Event per 120,000 RSF that
such tenant leases within the Total Unit per calendar year.  There shall not be
more than eight (8) private business events, receptions or functions hosted by
any tenant of the Total Unit (including Tenant) in the East Lobby per calendar
year.  

(v)Tenant shall, within 30 days after receipt of an invoice therefor, reimburse
Landlord, as Additional Charges, for all incremental Actual Costs incurred by
Landlord in connection with any of Tenant’s Lobby Events.  

(vi)Promptly upon the conclusion of any Lobby Event (and in any case by the end
of the day on which the Lobby Event occurs), Tenant shall remove all furniture,
signage and other property brought into the East Lobby for the Lobby Event, as
well as any trash or refuse resulting from the Lobby Event.

(g)If and for so long as Tenant leases at least 400,000 Qualified RSF within the
Total Unit, Tenant shall have the non-exclusive right (subject to the
limitations in clause (vi) below), at its sole cost and expense, on a
first-come, first-served basis (subject to reasonable coordination with
Landlord) to utilize the East Lobby for Promotional Events. “Promotional Events”
shall mean a temporary display of tasteful, temporary furniture and signage for
the promotion of special events and activities for Permitted Users, such as (by
way of example only) events oriented toward health and wellness.  Such
Promotional Events shall not be advertised to the general public and otherwise
shall be subject to the terms and conditions of this Lease including, without
limitation, the following:

(i)Such Promotional Events shall (1) be in keeping with the standards of the
Building, (2) not interfere (other than to a de minimis extent) with any ingress
or egress to the Building, (3) not interfere (other than to a de minimis extent)
with the operation of the East Lobby or the portions of the Building not leased
by Tenant, (4) not interfere (other than to a de minimis extent) with the use or
quiet enjoyment of other space in the Building by the other tenants or occupants
or the operation of the Supplemental East Lobby Desk, (5) not involve any live
performance, or use any speakers, microphones or other sound enhancing
equipment, (6) be temporary (provided such Promotional Event may last for longer
than a single day so long as no promotional materials are left in the East Lobby
overnight), (7) not involve the serving of food or beverages other than in the
Premises (other than the giving away of wrapped, packaged food) and (8) not be
announced by invitation (except, at Tenant’s option, to Permitted Users).

 

 

- 12 -

--------------------------------------------------------------------------------

 

(ii)Tenant shall provide to Landlord at least 5 Business Days advance written
notice of the date and time of any desired Promotional Event and a brief
description thereof.  Landlord shall notify Tenant within 5 Business Days after
receipt of such notice as to whether Tenant shall be permitted to hold the
requested Promotional Event on the date and time requested by Tenant; provided,
that Landlord shall not unreasonably withhold, deny or condition permission for
any requested Promotional Event.

(iii)The conduct of any Promotional Event shall be subject to (x) all Laws (and
Tenant shall be responsible for obtaining all necessary Tenant Permits), (y) all
Rules and Regulations and such other restrictions relating to said Promotional
Event that, in Landlord’s reasonable opinion, shall minimize risk of injury or
damage to persons and property or that involve avoiding increases in the
premiums charged to Landlord by any insurance companies insuring the Building or
any portion thereof (it being understood that Landlord may prohibit Tenant from
hosting any Promotional Events, unless Tenant agrees to pay for any such
insurance premium increases in connection therewith as and when actually
incurred by Landlord as an Actual Cost); provided that such other restrictions
shall not prohibit the conduct of Promotional Events, and (z) the requirements
of any insurance companies insuring the Building or any portion thereof of which
Landlord shall have notified Tenant.

(iv)Promptly upon the conclusion of any Promotional Event (and in any case by
the end of the day on which such Promotional Event occurs), Tenant shall remove
all furniture, signage and other property brought into the East Lobby for such
Promotional Event, as well as any trash or refuse resulting from such
Promotional Event.  If, as a result of any Promotional Event, Landlord actually
incurs any cleaning expenses in excess of the expenses that would have been
incurred by Landlord for the cleaning of the East Lobby had such Promotional
Event not taken place, Tenant shall reimburse Landlord its Actual Cost thereof
within 30 days after receipt of an invoice therefor.

(v)The rights granted in this Section 1.05(g) are given in connection with, and
as part of the rights created under, this Lease, and are not separately
transferable or assignable.  Tenant shall not resell in any form the right to
conduct Promotional Events, including, without limitation, the granting of any
licensing or other rights; provided, that, if Tenant subleases all or any
portion of the Premises in accordance with this Lease and the subtenant
subleases at least 400,000 Qualified RSF within the Total Unit, such subtenant
shall have the right to utilize the East Lobby for Promotional Events pursuant
to the terms of this Section 1.05(g).

(vi)No other tenant or occupant of the Building may utilize the East Lobby for
Promotional Events unless such tenant or occupant leases at least 400,000 RSF in
floors 2 through 18 of the Building.  With respect to any Promotional Events
conducted in the East Lobby by other tenants or occupants of the Building, (x)
any such Promotional Event shall take place in the vicinity of the Supplemental
East Lobby Desk (and not Tenant’s East Lobby Desk), (y) any temporary signage
for the promotion of

 

 

- 13 -

--------------------------------------------------------------------------------

 

such event shall not contain the name or logo of any Competitor and (z) the
display of any temporary signage shall not be the primary purpose of such
Promotional Event.

(h)Tenant shall be entitled to request that Landlord permit Tenant to utilize
the portions of the Project located within the sidewalk outside the Hudson
Boulevard entrance to the Building for Tenant’s hosting of private business
events, receptions, functions and Promotional Events, and Landlord may grant or
deny such request and, if granted, impose such conditions to such use as may be
required by Landlord, in each case in Landlord’s sole and absolute discretion,
exercised in good faith.

(i)So long as Tenant is operating an auditorium on the 2nd floor of the Premises
(A) Landlord shall not use or permit the use of the west lobby of the Building
during Business Hours on Business Days for events involving amplified music that
generate noise level greater than NC-40 (as measured from within Tenant’s
auditorium), (B) Landlord shall not host any events in the Hudson Park plaza
adjacent to the Building during Business Hours on Business Days that generate
noise level greater than NC-40 (as measured from within Tenant’s auditorium),
(C) at least 5 Business Days before any event in the west lobby or to be hosted
by Landlord in the Hudson Park plaza that in either case involves the playing of
amplified music or other potentially noisy activities, Landlord shall provide
Tenant notice of and the schedule for such events, and (D) Tenant shall cause
the Premises (including the auditorium) to be operated and maintained so that no
noise or vibration in excess of NC-40 (as measured from within the Building
outside the Premises) will emanate from the Premises (including the auditorium)
to other parts of the Building other than the Premises.

Article 2

Rent

2.01Rent.  “Rent” shall consist of Fixed Rent and Additional Charges.

2.02Fixed Rent.  The fixed rent (“Fixed Rent”) shall be as follows:

(a)for the period commencing on the Rent Commencement Date and ending on the day
immediately preceding the fifth (5th) anniversary of the Rent Commencement Date
(the “First Rent Period”) Fifty Million Eight Hundred Sixteen Thousand Three
Hundred Eighty-Nine and 19/100 Dollars ($50,816,389.19) per annum, payable in
equal monthly installments of Four Million Two Hundred Thirty-Four Thousand Six
Hundred Ninety-Nine and 10/100 Dollars ($4,234,699.10), based on the rate per
annum of $59.99 per Qualified RSF of the Premises;

(b)for the period commencing on the fifth (5th) anniversary of the Rent
Commencement Date and ending on the day immediately preceding the tenth (10th)
anniversary of the Rent Commencement Date (the “Second Rent Period”) Fifty-Eight
Million Four Hundred Forty Thousand One Hundred Eighteen and 19/100 Dollars
($58,440,118.19) per annum, payable in equal monthly installments of Four
Million Eight Hundred Seventy Thousand Nine and 85/100 Dollars ($4,870,009.85),
based on the rate per annum of $68.99 per Qualified RSF of the Premises;

 

 

- 14 -

--------------------------------------------------------------------------------

 

(c)for the period commencing on the tenth (10th) anniversary of the Rent
Commencement Date and ending on the day immediately preceding the fifteenth
(15th) anniversary of the Rent Commencement Date (the “Third Rent Period”)
Sixty-Six Million Sixty-Three Thousand Eight Hundred Forty-Seven and 19/100
Dollars ($66,063,847.19) per annum, payable in equal monthly installments of
Five Million Five Hundred Five Thousand Three Hundred Twenty and 60/100 Dollars
($5,505,320.60), based on the rate per annum of $77.99 per Qualified RSF of the
Premises; and

(d)for the period commencing on the fifteenth (15th) anniversary of the Rent
Commencement Date and ending upon the Expiration Date (or, if the Term is
extended pursuant to Article 9, the date of expiration of the initial Term) (the
“Fourth Rent Period”) Seventy-Three Million Six Hundred Eighty-Seven Thousand
Five Hundred Seventy-Six and 19/100 Dollars ($73,687,576.19) per annum, payable
in equal monthly installments of Six Million One Hundred Forty Thousand Six
Hundred Thirty-One and 35/100 Dollars ($6,140,631.35), based on the rate per
annum of $86.99 per Qualified RSF of the Premises.

(e)Subject to the application of any credits under this Lease and the DCA, Fixed
Rent shall be payable by Tenant in equal monthly installments in advance
commencing on the Rent Commencement Date and on the first day of each calendar
month thereafter (provided that if the Rent Commencement Date is not the first
day of a month, then Fixed Rent for the month in which the Rent Commencement
Date occurs shall be prorated (based on the number of days elapsed and the
actual number of days in such month) and paid on the Rent Commencement
Date).  “Rent Commencement Date” means the later of (i) May 1, 2023 or (ii) the
date occurring in the [****] month after the Possession Date (or such earlier
date on which the Possession Date would have occurred but for any Tenant Delay)
(such later date the “Rent Commencement Trigger”) which is the same numerical
date in the month as the Rent Commencement Trigger (except that if no such
numerical date shall exist in such [****] month, the Rent Commencement Date
shall be the first day of the [****] month), subject to extension of the Rent
Commencement Date from time to time as provided in Sections 6.3(b), 7.4(f) and
7.5(b) of the DCA.  If the Rent Commencement Date is extended pursuant to such
Section 7.5(b) of the DCA, such extension shall be without duplication, and if
there are multiple bases for extension of the Rent Commencement Date pursuant to
Section 7.5(b) of the DCA, Tenant shall be entitled to an extension of the Rent
Commencement Date for the longest period of delay.

(f)For the purposes of this Lease, “Rentable Square Footage”, “rentable square
feet” or “RSF” shall mean the rentable square feet of the Building (including,
without limitation, the Premises) determined by calculating the “Usable Area” in
accordance with the Real Estate Board of New York (“REBNY”) Recommended Method
of Floor Measurement for Office Buildings, effective January 1, 1987 and as
subsequently amended in 2003 and as supplemented by Section 8.7 of the DCA
(“Modified REBNY”), and computing the rentable area utilizing a loss factor from
rentable to usable for a full office floor of 27% (provided that no loss factor
shall be applied with respect to any below-grade mechanical areas or retail
space).  For purposes of determining Tenant’s Share or Tenant’s Operating Share,
the Deemed RSF shall be included in the RSF of the Building.  For purposes of
this Lease, “Qualified RSF” means the RSF for all portions of the Premises
(other than above-grade Mechanical Areas) located at grade level or above, plus
the Modified REBNY usable square feet

 

 

- 15 -

--------------------------------------------------------------------------------

 

(“USF”) for all portions of the Premises located below-grade level (including
without limitation below-grade Mechanical Areas), plus an imputed rentable
square footage of [****] RSF (the “Deemed RSF”) in respect of the above-grade
Mechanical Areas, subject to adjustment in the event the above-grade Mechanical
Areas are increased in accordance with Section 8.7 of the DCA.  By way of
example, if a full floor at or above the 2nd floor contained 10,000 Modified
REBNY usable square feet, such full floor would be deemed to contain 13,699
rentable square feet, obtained by dividing 10,000 by .73 (USF/(1-Loss Factor) =
RSF).  For a partial floor, the number of Modified REBNY usable square feet
contained within the common areas on such floor would be allocated on a
proportional basis among the leasable areas on such floor before applying the
loss factor.  Upon determination of the Qualified RSF of the Non-Mechanical
Premises and the RSF of the Building pursuant to Section 8.7 of the DCA, the
annual Fixed Rent set forth in Section 2.02 shall be adjusted based upon the
applicable Fixed Rent per square foot set forth in Section 2.02, and Tenant’s
Share (and Tenant’s Operating Share, as applicable), the Original Work
Allowance, the Termination Payment and any other items which are dependent on
the definition of Qualified RSF and/or the RSF of the Building shall be
adjusted, provided that (x) if the total Qualified RSF of the Non-Mechanical
Premises as so determined exceeds by more than [****]% the total Qualified RSF
for the Non-Mechanical Premises based on the amounts set forth in Exhibits B-2
and (if applicable) B-4 (taking into account all portions of the Non-Mechanical
Premises, after giving effect to the exercise of the Initial Contraction Option
or Initial Expansion Option, if applicable) (the “Baseline Qualified RSF”), then
the Fixed Rent, Original Work Allowance and other rents and allowances that are
dependent on Qualified RSF shall be determined as if the Qualified RSF of the
Non-Mechanical Premises had only exceeded the Baseline Qualified RSF by [****]%
and (y) if Tenant’s Share or Tenant’s Operating Share, as so determined, exceeds
by more than [****]% the Tenant’s Share or Tenant’s Operating Share as set forth
in this Lease (as the Tenant’s Share or Tenant’s Operating Share set forth
herein may be adjusted to reflect the exercise of the Initial Contraction Option
or Initial Expansion Option, if applicable, the “Baseline Share”) then Tenant’s
Share or Tenant’s Operating Share shall be determined as if Tenant’s Share or
Tenant’s Operating Share, as applicable, had only exceeded the applicable
Baseline Share by [****]%.  If the Qualified RSF of the Non-Mechanical Premises
as so determined exceeds by more than [****]% the Baseline Qualified RSF, or if
such Qualified RSF is more than [****]% less than the Baseline Qualified RSF,
then the provisions of Sections 10.01(e) or 11.01(e), as applicable, shall
apply. The parties agree that as of the date hereof the RSF of the Building is
as set forth on Exhibit B-5 (which includes the Deemed RSF), subject to
remeasurement only in accordance with Section 8.7 of the DCA. The RSF of the
Building, the Premises and any Initial Expansion Space or Expansion Space are
subject to remeasurement only as provided in Section 8.7 of the DCA (it being
understood that any openings required by Tenant shall not reduce the USF of the
Premises) and at no other time during the Term.  Until such remeasurement is so
completed, the Qualified RSF set forth in such Exhibit B-2 or B-4 shall, subject
to the provisions of Section 1.05(b), be used for determining the annual Fixed
Rent, the Tenant’s Share (and Tenant’s Operating Share, as applicable) and any
other items under this Lease which are dependent upon the definition of RSF.  If
such remeasurement results in any changes to the Qualified RSF set forth in said
Exhibit B-2 or B-4, the parties shall promptly (i) execute and deliver an
agreement reflecting such changes and (ii) whether or not such agreement is
executed and delivered, (x) readjust any Rent theretofore paid based on those
numbers set forth in Exhibit B-2 or B-4, together with interest thereon at the
Base Rate, and (y) increase or decrease, as applicable, the Original Work

 

 

- 16 -

--------------------------------------------------------------------------------

 

Allowance by an amount equal to the product of $[****] multiplied by the amount
of the change to Qualified RSF, and to the extent any portion of the Original
Work Allowance has been funded or applied by Landlord, an appropriate adjustment
with respect to the remaining balance to be disbursed shall be made by the
parties promptly following such remeasurement.  Any net adjustment due Landlord
shall be due and payable in full within 30 days after Landlord’s statement to
Tenant therefor and any net adjustment due Tenant shall (within 30 days after
Landlord’s statement to Tenant therefor), at Tenant’s option, either be refunded
or credited to Tenant.  The floor measurements set forth in Exhibits B-2 and
B-4, as adjusted pursuant hereto, shall be used in connection with the Initial
Premises, and any Initial Expansion Space or Expansion Space demised pursuant to
this Lease from time to time.

(g)If, at any time prior to the Rent Commencement Date, Tenant is entitled to an
abatement of Fixed Rent and/or any other item of Rent pursuant to the express
provisions of this Lease but for the fact that the Rent Commencement Date shall
not yet have occurred, then the Rent Commencement Date shall be postponed
(beyond the date on which the Rent Commencement Date would have occurred in the
absence of this Section 2.02(g)), with respect to the Premises by one day for
each day from the date such abatement of Fixed Rent and/or other item of Rent
would have been applicable through the date upon which Fixed Rent and/or other
item of Rent would have again become payable by Tenant, in each case, if the
Rent Commencement Date had theretofore occurred (or, if such abatement is
applicable only with respect to a portion of the Premises, then the Rent
Commencement Date shall not be postponed, and the Rent shall be appropriately
reduced to provide the benefit of such partial abatement).  For the avoidance of
doubt, the foregoing shall not apply with respect to any rent credits referred
to in Section 1.04 (and Tenant shall be entitled to such credits as set forth in
Section 1.04).

2.03Additional Charges.  “Additional Charges” means PILOT Payments, Impositions
Payments, Tax Payments, Operating Payments, and charges for electricity as
provided in Section 2.09,  and all other sums of money, other than Fixed Rent,
at any time payable by Tenant to Landlord under this Lease and the DCA, all of
which Additional Charges shall be deemed to be Rent.  “Recurring Additional
Charges” means Impositions Payments, Operating Payments, and either PILOT
Payments or Tax Payments, as applicable.  Notwithstanding anything to the
contrary herein, in no event will Tenant be obligated to pay any Impositions
Payments, Operating Payments, PILOT Payments or Tax Payments accruing with
respect to the period prior to the Rent Commencement Date.

2.04PILOT Payments.  (a)  “PILOT Amount” shall have the meaning ascribed to such
term in the PILOT Agreement, provided that for purposes of determining PILOT
during the initial Term, all references to the PILOT Amount in effect during the
initial Term of this Lease shall be deemed to exclude any Other Improvements
Taxes (as defined in the PILOT Agreement).

(b)“PILOT Agreement” means an Agency Lease Agreement to be entered into by and
between the New York City Industrial Development Agency (the “IDA”) and
Landlord, as the same may be modified from time to time, which shall be in
substantially (subject to the immediately following sentence) the form of
Exhibit JJ hereto.  Tenant shall have the right to approve any material changes
to such form, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

 

- 17 -

--------------------------------------------------------------------------------

 

(c)“PILOT” means, with respect to any Tax Year, (i) the PILOT Amount payable by
Landlord for such Tax Year pursuant to the PILOT Agreement, (ii) any reasonable
and customary expenses incurred in contesting the assessed value of the Project,
which expenses shall be allocated to the Tax Year(s) to which such expenses
relate and (iii) the “Annual Administrative Fee” (as defined in the PILOT
Agreement).  Notwithstanding any provision hereof to the contrary, the Annual
Administrative Fee shall not be included in PILOT during any Tax Year unless all
leases of office space in the Building that provide for payment of increases in
PILOT, or payment of PILOT, also include the Annual Administrative Fee in PILOT
for such Tax Year.  For the avoidance of doubt, “PILOT” shall not include any
Excluded Items (except, solely for the purposes of this definition of PILOT, the
items in clause (B) of the definition of “Excluded Items” shall not be an
Excluded Item), Taxes or Impositions;

(d)“Tax Year” means each period of 12 months, commencing on the first day of
July of each such period, in which occurs any part of the Term, or such other
period of 12 months occurring during the Term as hereafter may be adopted as the
fiscal year for real estate tax purposes of the City of New York.

(e)“Tenant’s Share” means the percentage which is calculated by dividing (i) the
then total Qualified RSF of the Premises by (ii) the then total Rentable Square
Footage of the Building (which shall be deemed to include the Deemed RSF), each
as finally determined in accordance with Section 8.7 of the DCA.  Subject to
Section 2.02(f), Tenant’s Share shall not be increased or decreased during the
Term, other than to reflect the incorporation of additional space into the
Premises or the Building, or the removal of any space from the Premises or the
Building, pursuant to any exercise of any of Landlord’s or Tenant’s rights
expressly provided herein or in the DCA.

(f)From and after the Rent Commencement Date and continuing until the “Cessation
Date” (as defined in the PILOT Agreement; such date shall hereinafter be
referred to in this Lease as the “PILOT Cessation Date”), Tenant shall pay to
Landlord (each, a “PILOT Payment”) Tenant’s Share of the PILOT for each Tax Year
during the Term.  If the Rent Commencement Date occurs after the first day of
any Tax Year, the PILOT Payment for such Tax Year shall be appropriately
pro-rated.  Subject to the terms of the penultimate sentence of this Section
2.04(f), the PILOT Payment for each Tax Year shall be due and payable by Tenant
in installments in the same manner that PILOT for such Tax Year is due and
payable by Landlord, whether as directed under the PILOT Agreement or to a
Superior Lessor or Superior Mortgagee (provided, that, notwithstanding that a
Superior Lessor or Superior Mortgagee may require installments of PILOT to be
paid more frequently than would be required under the PILOT Agreement, in no
event shall the aggregate PILOT Payment with respect to any Tax Year be
increased, nor shall installments of PILOT Payments be payable hereunder less
frequently than twice per calendar year or more than one year in advance of the
Tax Year for which such PILOT Payment is due pursuant to the PILOT Agreement or
in installments exceeding 6 months of monthly PILOT Payments for such Tax
Year.  Tenant shall pay the PILOT Payment (or any installment thereof) within 30
days after the rendering of a statement therefor by Landlord to Tenant, but in
no event shall Tenant be required to pay the PILOT Payment (or installment
thereof) more than 10 Business Days prior to the date of such PILOT Payment (or
installment thereof) first becomes due and payable by Landlord.  The statement
to be rendered by Landlord

 

 

- 18 -

--------------------------------------------------------------------------------

 

shall set forth in reasonable detail the computation of Tenant’s Share of the
particular installment(s) of PILOT being billed and shall be based upon the
PILOT Bill (as defined in the PILOT Agreement), without any markup or other
premium thereon.  Subject to the provisions of Section 2.04(i)(vi), if there
shall be any increase in the PILOT for any Tax Year, whether during or after
such Tax Year, or if there shall be any decrease in the PILOT for any Tax Year,
the PILOT Payment for such Tax Year shall be appropriately adjusted and paid or
refunded, as the case may be, in accordance herewith.  If during the Term, PILOT
is required to be paid (either to the appropriate taxing authorities or as tax
escrow payments to a Superior Lessor or Superior Mortgagee) in full or in
monthly, quarterly, or other installments, on any other date or dates than as
presently required, then at Landlord’s option, upon not less than 30 days’ prior
notice to Tenant, Tenant’s PILOT Payments shall be correspondingly accelerated
or revised so that said Tenant’s PILOT Payments are due at least 10 Business
Days prior to the date payments are due to the taxing authorities or such
Superior Lessor or Superior Mortgagee (provided, that, notwithstanding that a
Superior Lessor or Superior Mortgagee may require installments of PILOT to be
paid more frequently than would be required under the PILOT Agreement, in no
event shall the aggregate PILOT Payment with respect to any Tax Year be
increased, nor shall installments of PILOT Payments be payable hereunder less
frequently than twice per calendar year or more than one year in advance of the
Tax Year for which such PILOT Payment is due pursuant to the PILOT Agreement or
in installments exceeding 6 months of monthly PILOT Payments for such Tax
Year).    Landlord shall pay to Tenant any and all interest actually paid or
credited to Landlord by such Superior Lessor or Superior Mortgagee which is
fairly allocable to the portion of such escrow deposits made by Tenant.

(g)If Landlord shall receive a refund (or a credit in lieu of such a refund) of
PILOT for any Tax Year in which Tenant made a PILOT Payment or PILOT shall be
reduced prior to payment of all or part thereof by Landlord (but after Tenant
has made payment in respect thereof), Landlord shall pay to Tenant Tenant’s
Share of the net refund or credit (after deducting from such refund or credit
the Actual Cost of obtaining the same, including, without limitation, appraisal,
accounting and legal fees, to the extent that such costs and expenses were not
included in the PILOT for such Tax Year or for which Landlord has otherwise been
reimbursed for such costs and expenses by Tenant pursuant to the provisions of
Section 2.04, 2.05, or 2.06 or otherwise) or, at Tenant’s option, credit such
amount against the next installment(s) of Rent payable under this Lease, or, if
no further Rent is payable under this Lease, Landlord shall promptly refund such
excess amount, which obligation shall survive the Expiration Date; provided,
that the total of such credit and refund to Tenant shall in no event exceed
Tenant’s PILOT Payment paid for such Tax Year.

(h)Intentionally Deleted.

(i)(i)  Tenant shall promptly cooperate with Landlord in complying with the
disclosure and reporting requirements relating to the subtenant information
required under the PILOT Agreement, including, without limitation, Section 8.16
(Periodic Reporting Information for the Agency) of the PILOT Agreement, to the
extent actually required by the PILOT Agreement.  Upon Landlord’s written
request to Tenant given at least 20 Business Days prior to the date Landlord is
required to deliver the same to the IDA (which request shall be accompanied by
the required forms), Tenant shall furnish any such information and deliver any

 

 

- 19 -

--------------------------------------------------------------------------------

 

such completed questionnaires and reports to Landlord on or prior to the date
that is 10 Business Days before the date Landlord is required to deliver same to
the IDA.

(ii)Tenant represents and warrants that Tenant’s occupancy at the Project will
not result in the removal of an industrial or manufacturing plant or facility of
Tenant located outside of the City of New York, but within the State of New
York, to the Project or in the abandonment of one or more such industrial or
manufacturing plants or facilities of Tenant located outside of the City of New
York but within the State of New York.

(iii)Tenant represents and warrants that neither Tenant, nor any Principals (as
defined in the PILOT Agreement) of Tenant (A) is in default or in breach, beyond
any applicable grace period, of its obligations under any written agreement with
the IDA or the City, unless such default or breach has been waived in writing by
the IDA or the City, as the case may be, (B) has been convicted of a misdemeanor
related to truthfulness and/or business conduct in the past 5 years, (C) has
been convicted of a felony in the past 10 years, (D) has received formal written
notice from a federal, state or local governmental agency or body that such
Person is currently under investigation for a felony criminal offense, or (E)
has received written notice of default in the payment to the City of any taxes,
sewer rents or water charges, which have not been paid, unless such default is
currently being contested with due diligence in proceedings in court or other
appropriate forum.  For purposes of this paragraph (iii) only, all capitalized
terms used in this paragraph (iii) (other than the term “Tenant”) shall have the
meanings ascribed to them in the PILOT Agreement.

(iv)Tenant covenants that at all times during Tenant’s occupancy of the
Premises, Tenant shall ensure that employees and applicants for employment with
Tenant are treated without regard to their race, color, creed, age, sex or
national origin.  As used herein, the term “treated” shall mean and include the
following: recruited, whether by advertising or other means; compensated,
whether in the form of rates of pay or other forms of compensation; selected for
training, including apprenticeship; promoted; upgraded; downgraded; demoted;
transferred; laid off; and terminated.

(v)Until the PILOT Cessation Date, to the extent any amount payable by Landlord
under the PILOT Agreement is greater than it would otherwise be, or to the
extent any additional amount is payable by Landlord under the PILOT Agreement,
in either case, due to any failure of Tenant to comply in all respects with
Section 2.04(i)(i) or Section 2.04(i)(iv) or any misrepresentation by Tenant
contained in Sections 2.04(i)(ii) or 2.04(i)(iii) and such matter is not cured
within the period of time, if any, such failure is permitted to be cured
pursuant to the applicable provisions of the PILOT Agreement, then, Tenant shall
pay to Landlord, within 30 days after Landlord’s demand therefor, 100% of such
greater amount or such additional amount due under the PILOT Agreement, but only
to the extent the IDA requires such amount to be paid by Landlord (and only to
the extent Landlord so pays the same and only with respect to that portion of 
the Facility Realty (as defined in the PILOT Agreement) occupied by Tenant that
is Non-Qualified USF (as defined in the PILOT Agreement) to the extent expressly

 

 

- 20 -

--------------------------------------------------------------------------------

 

provided in Sections 5.2(g)(i)(b) and 8.9(f)(iii) of the PILOT Agreement);
provided, that if any such greater or additional amount is payable by Landlord
as a result of such failure or misrepresentation by Tenant and other tenants in
the Building, then the amount payable by Tenant to Landlord shall be
appropriately apportioned. Notwithstanding anything to the contrary contained
herein, Landlord shall, at no cost or liability to Landlord, reasonably
cooperate with Tenant to cure any “Event of Default” (as defined in the PILOT
Agreement) under the PILOT Agreement caused by Tenant.  Without limiting
Tenant’s obligations set forth in this clause (v), the parties agree that any
failure of Tenant to comply in all respects with Sections 2.04(i)(i) or
2.04(i)(iv) or any misrepresentation by Tenant contained in Sections 2.04(i)(ii)
or 2.04(i)(iii) shall not in and of itself constitute a default under this
Lease; provided, that (x) the foregoing shall not limit Landlord’s ability to
seek an injunction or other similar remedy in connection with any such failure
or misrepresentation by Tenant and (y) the foregoing shall not limit Tenant’s
obligation to pay the incremental or additional amounts described in this clause
(v) (it being agreed that Tenant’s failure to pay any such amounts shall
constitute a default under this Lease).

(vi)Until the PILOT Cessation Date, to the extent any amount (including the
“PILOT Amount”, as defined in the PILOT Agreement) payable by Landlord under the
PILOT Agreement is increased or greater than it would otherwise be, or to the
extent any additional amount is payable by Landlord under the PILOT Agreement,
in either case, due to any “Event of Default” or “PILOT Payment Default” (each
as defined in the PILOT Agreement) under the PILOT Agreement which is not caused
by any act or omission of, or breach of any representation or warranty by,
Tenant under this Section 2.04, Tenant shall have no liability to pay for any of
such increased or greater amount that may be payable by Landlord under the PILOT
Agreement and such increased or greater amount shall be excluded from the PILOT
Amount for the purposes of this Lease and calculating the PILOT Payment.

2.05Impositions.

(a)“Impositions” means (i) subject to the terms of this Section 2.05(a), any and
all real estate taxes, vault taxes, assessments and special assessments, levied,
assessed or imposed upon or with respect to the Project by any federal, state,
municipal or other government or governmental body or authority, including,
without limitation, any taxes, assessments or charges imposed upon or against
the Project or Landlord solely with respect to any business improvement district
in which the Project is located (except such taxes, assessments or charges
described in Section 2.07(b)(WW)) and (ii) any reasonable Actual Costs incurred
by Landlord in contesting such taxes, assessments or charges, which expenses
shall be allocated to the Tax Year to which such expenses relate.  If at any
time the method of taxation shall be altered so that in lieu of or as an
addition to or as an express substitute for (as evidenced by either the terms of
the legislation imposing such tax or assessment, the legislative history thereof
or other documents or evidence which reasonably demonstrates that such tax or
assessment was intended to serve as a real estate tax or fulfill substantially
the same function as existing real estate taxes and computed as if Landlord’s
sole asset were the Land and the Building), the whole or any part of such taxes
now imposed on real estate (other than real estate taxes levied by the

 

 

- 21 -

--------------------------------------------------------------------------------

 

City of New York or PILOT or under the PILOT Agreement) there shall be levied,
assessed or imposed (x) a tax, assessment, levy, imposition, fee or charge
wholly or partially as a capital levy or otherwise on the rents received
therefrom, or (y) any other such substitute tax, assessment, levy, imposition,
fee or charge, including without limitation, business improvement district  in
which the Project is located and transportation taxes, fees and assessments,
then all such taxes, assessments, levies, impositions, fees or charges or the
part thereof so measured or based shall be included in “Impositions”.  If the
owner, or lessee under a Superior Lease, of all or any part of the Project is an
entity exempt from the payment of taxes, assessments or charges described in
clause (i), there shall be included in “Impositions” the taxes, assessments or
charges described in clause (i) which would be so levied, assessed or imposed if
such owner or lessee were not so exempt and such taxes, assessments or charges
shall be deemed to have been paid by Landlord on the dates on which such taxes,
assessments or charges otherwise would have been payable if such owner or lessee
were not so exempt but only to the extent Landlord actually is obligated to and
does pay such taxes, assessments or charges or any payments in lieu thereof
(other than real estate taxes levied by the City of New York or PILOT under the
PILOT Agreement).  “Impositions” shall not include (A) any net income tax, gross
receipts tax, capital levy, capital stock tax, transfer tax, mortgage recording
tax, unincorporated business tax, franchise or “value added” tax, gift tax,
inheritance tax, succession tax or estate tax imposed or constituting a lien
upon Landlord or all or any part of the Building or the Project (except to the
extent that any of the foregoing are hereafter assessed against owners or
lessors of real property in their capacity as such, as opposed to any such taxes
which are of general applicability), (B) any real property taxes levied by the
City of New York or other sums included in the definition of “Taxes”, (C) any
late payments, charges, interest or penalties assessed against Landlord, except
to the extent with respect to a payment of Impositions, that part or all of
which was the responsibility of Tenant hereunder, and which Tenant did not make
in a timely fashion or did not make at all, (D) all personal property taxes and
occupancy and rent taxes assessed against Landlord or its Affiliates to the
extent same are imposed on Landlord because Landlord or an Affiliate is a tenant
or occupant of the Building, (E) any taxes or assessments directly imposed upon
and solely by the reason of (aa) any sign attached to or located on the Land,
the Building or the Project or any portion thereof, or (bb) signage required by
any applicable Laws, (F) any Agency Project Fee, HYIC Project Fee, Per Diem
Fees, any Per Diem Holdover Rental Amount, Annual Administrative Fee or PILOT
Amount (as each such terms are defined in the PILOT Agreement), (G) any taxes on
Landlord’s, Superior Lessor’s or Superior Mortgagee’s income, (H) during the
initial Term, Other Improvement Taxes, and (I) any taxes, assessments or charges
which would otherwise constitute Impositions to the extent included in Operating
Expenses pursuant to Section 2.07 (clauses (A) – (I)) above being referred to
herein as “Excluded Items”).   If pursuant to applicable Law, any amount that is
included in Impositions may be divided and paid in installments (whether or not
interest shall be due thereon), then (x) such amount (together with any interest
thereon but only if such interest is actually paid by Landlord) shall be deemed
to have been so divided and to be payable in the maximum number of installments
permitted by Law to be paid, and (y) there shall be deemed included in
Impositions for each Tax Year only the installments of such amount payable
during such Tax Year.

(b)From and after the Rent Commencement Date, Tenant shall pay to Landlord
(each, an “Impositions Payment”) Tenant’s Share of the Impositions for each Tax
Year during the Term.  If the Rent Commencement Date occurs after the first day
of any Tax Year, the

 

 

- 22 -

--------------------------------------------------------------------------------

 

Impositions Payment for such Tax Year shall be appropriately pro-rated.  Subject
to the terms of the last sentence of this Section 2.05(b), the Impositions
Payment for each Tax Year shall be due and payable in installments in the same
manner that Impositions for such Tax Year are due and payable by Landlord, to
the City of New York, to a Superior Lessor or Superior Mortgagee (provided that,
notwithstanding that a Superior Lessor or Superior Mortgagee may require
installments of Impositions to be paid more frequently than would be required to
the appropriate taxing authorities, in no event shall the aggregate Impositions
Payment with respect to any Tax Year be increased, nor shall installments of
Imposition Payments be payable hereunder less frequently than twice per calendar
year or more than one year in advance of the Tax Year for which such Impositions
Payment is due to the appropriate taxing authorities or in installments
exceeding 6 months of monthly Imposition Payments for such Tax Year).  Tenant
shall pay the Impositions Payment within 30 days after the rendering of a
statement therefor by Landlord to Tenant, but in no event shall Tenant be
required to pay Tenant’s Share of Impositions more than 10 Business Days prior
to the date such Impositions for the applicable Tax Year first become due.  The
statement to be rendered by Landlord shall set forth in reasonable detail the
computation of Tenant’s Impositions Payment of the particular installment(s)
being billed (and Landlord shall provide Tenant with a copy of the bill from the
applicable authorities relevant to the computation of Tenant’s Impositions
Payment).  If there shall be any increase in the Impositions for any Tax Year,
whether during or after such Tax Year, or if there shall be any decrease in the
Impositions for any Tax Year, Tenant’s Impositions Payment for such Tax Year
shall be appropriately adjusted and paid or refunded, as the case may be, in
accordance herewith.  If during the Term, Impositions are required to be paid
(either to the appropriate taxing authorities or as tax escrow payments to a
Superior Lessor or Superior Mortgagee) in full or in monthly, quarterly, or
other installments, on any other date or dates than as presently required, then
at Landlord’s option, upon not less than 30 days’ prior notice to Tenant,
Tenant’s Impositions Payments shall be correspondingly accelerated or revised so
that said Tenant’s Impositions Payments are due at least 10 Business Days prior
to the date payments are due to the taxing authorities or such Superior Lessor
or Superior Mortgagee (provided that, notwithstanding that a Superior Lessor or
Superior Mortgagee may require installments of Impositions to be paid more
frequently than would be required to the appropriate taxing authorities, in no
event shall the aggregate Impositions Payment with respect to any Tax Year be
increased, nor shall installments of Imposition Payments be payable hereunder
less frequently than twice per calendar year or more than one year in advance of
the Tax Year for which such Impositions Payment is due to the appropriate taxing
authorities or in installments exceeding 6 months of monthly Imposition Payments
for such Tax Year).  Landlord shall pay to Tenant any and all interest actually
paid or credited to Landlord by such Superior Lessor or Superior Mortgagee which
is fairly allocable to the portion of such escrow deposits made by Tenant.

(c)If Landlord shall receive a refund (or credit in lieu of refund) of
Impositions for any Tax Year in which Tenant made an Impositions Payment or
Impositions shall be reduced prior to payment of all or part thereof by Landlord
(but after Tenant has made payment in respect thereof), Landlord shall pay to
Tenant Tenant’s Share of the net refund (after deducting from such refund the
Actual Cost of obtaining the same, including, without limitation, appraisal,
accounting and legal fees, to the extent that such costs and expenses were not
included in the Impositions for such Tax Year, or for which Landlord has
otherwise been reimbursed for such costs and expenses by Tenant pursuant to the
provisions of Sections 2.04, 2.05 or 2.06 or

 

 

- 23 -

--------------------------------------------------------------------------------

 

otherwise) or, at Tenant’s option, credit such amount against the next
installment(s) of Rent payable under this Lease, or, if no further Rent is
payable under this Lease, Landlord shall promptly refund such excess amount,
which obligation shall survive the Expiration Date; provided, that the total of
such credit and refund to Tenant shall in no event exceed Tenant’s Impositions
Payment paid for such Tax Year.

(d)If Landlord receives a discount for early payment or prepayment of
Impositions, Tenant shall be entitled to Tenant’s Share of the benefit of any
such discount for any early payment or prepayment of Impositions (but only if
and to the extent Tenant shall have made an early payment or prepayment for
Tenant’s Share of such Impositions).

(e)Tenant shall pay any and all commercial rent occupancy tax and any other
occupancy tax or rent tax relating to the Premises now in effect or hereafter
enacted.  If any occupancy tax or rent tax (including, without limitation, any
commercial rent occupancy tax) now in effect or hereafter enacted shall be
payable by Landlord in the first instance or hereafter is required to be paid by
Landlord, then Tenant shall reimburse Landlord as Additional Charges for all
such amounts paid within 30 days after demand therefor.

2.06Tax Payments.    (a)  “Taxes” means (i) the real estate taxes levied,
assessed or imposed upon or with respect to the Project by the City of New York
and (ii) any reasonable or customary Actual Cost incurred by Landlord in
contesting such taxes or assessments and/or the assessed value of the Project,
which expenses shall be allocated to the Tax Year (but without duplication of
any such expenses included in the definition of “PILOT” or “Impositions” herein
or for which Tenant has otherwise reimbursed Landlord pursuant to Sections 2.04
or 2.05 or otherwise) to which such expenses relate.  If at any time the method
of taxation shall be altered so that in lieu of or as an addition to or as an
express substitute for (as evidenced by either the terms of the legislation
imposing such tax or assessment, the legislative history thereof or other
documents or evidence which reasonably demonstrates that such tax or assessment
was intended to serve as a real estate tax or fulfill substantially the same
function as existing real estate taxes and computed as if Landlord’s sole asset
were the Land and the Building), the whole or any part of such real estate taxes
now imposed there shall be levied, assessed or imposed (x) a tax, assessment,
levy, imposition, fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (y) any other such substitute tax,
assessment, levy, imposition, fee or charge, including without limitation,
transportation taxes, fees and assessments, then all such taxes, assessments,
levies, impositions, fees or charges or the part thereof so measured or based
shall be included in “Taxes”.  If the owner, or lessee under a Superior Lease,
of all or any part of the Project is an entity exempt from the payment of taxes
described in clause (i), there shall be included in “Taxes” the taxes described
in clause (i) which would be so levied, assessed or imposed if such owner or
lessee were not so exempt and such taxes shall be deemed to have been paid by
Landlord on the dates on which such taxes otherwise would have been payable if
such owner or lessee were not so exempt, but only to the extent Landlord
actually is obligated to and does pay such taxes, assessments or charges or any
payments in lieu thereof (other than Impositions or PILOT under the PILOT
Agreement).  “Taxes” shall not include any Excluded Items (except, solely for
the purposes hereof, the items in clause (B) of the definition of “Excluded
Items” shall not be an Excluded Item), PILOT,

 

 

- 24 -

--------------------------------------------------------------------------------

 

Impositions, or any taxes or assessments which would otherwise constitute Taxes
to the extent included in Operating Expenses pursuant to Section 2.07.

(b)(i)  Subject to the terms of Section 2.06(b)(ii), from and after the PILOT
Cessation Date, Tenant shall pay to Landlord (each, a “Tax Payment”) Tenant’s
Share of the Taxes for each Tax Year (or portion thereof from and after the
PILOT Cessation Date).  Subject to the penultimate sentence of this Section
2.06(b)(i), the Tax Payment for each Tax Year shall be due and payable in
installments in the same manner that Taxes for such Tax Year are due and payable
by Landlord, whether to the City of New York, or to a Superior Lessor or
Superior Mortgagee (provided that, notwithstanding that a Superior Lessor or
Superior Mortgagee may require installments of Tax Payments to be paid more
frequently than would be required to the appropriate taxing authorities, in no
event shall the aggregate Tax Payment with respect to any Tax Year be increased,
nor shall installments of Tax Payments be payable hereunder less frequently than
twice per calendar year or more than one year in advance of the Tax Year for
which such Tax Payment is due to the appropriate taxing authorities or in
installments exceeding six (6) months of the monthly Tax Payments for such Tax
Year).  Tenant shall pay the Tax Payment within 30 days after the rendering of a
statement therefor by Landlord to Tenant, but in no event shall Tenant be
required to pay Tenant’s Share of Taxes more than 10 Business Days prior to the
date such Taxes for the applicable Tax Year first become due.  The statement to
be rendered by Landlord shall set forth in reasonable detail the computation of
Tenant’s Tax Payment of the particular installment(s) being billed (and Landlord
shall provide Tenant with a copy of the tax bill from the taxing authorities
relevant to the computation of Tenant’s Tax Payment).  If there shall be any
increase in the Taxes for any Tax Year, whether during or after such Tax Year,
or if there shall be any decrease in the Taxes for any Tax Year, the Tax Payment
for such Tax Year shall be appropriately adjusted and paid or refunded, as the
case may be, in accordance herewith.  If during the Term, Taxes are required to
be paid (either to the appropriate taxing authorities or as tax escrow payments
to a Superior Lessor or Superior Mortgagee) in full or in monthly, quarterly, or
other installments, on any other date or dates than as presently required, then
at Landlord’s option, upon not less than 30 days’ prior notice to Tenant,
Tenant’s Tax Payments shall be correspondingly accelerated or revised so that
said Tenant’s Tax Payments are due at least 10 Business Days prior to the date
payments are due to the taxing authorities or such Superior Lessor or Superior
Mortgagee (provided that, notwithstanding that a Superior Lessor or Superior
Mortgagee may require installments of Tax  Payments to be paid more frequently
than would be required to the appropriate taxing authorities, in no event shall
the aggregate Impositions Payment with respect to any Tax Year be increased, nor
shall installments of Tax Payments be payable hereunder less frequently than
twice per calendar year or more than one year in advance of the Tax Year for
which such Tax Payment is due to the appropriate taxing authorities or in
installments exceeding six (6) months of monthly Tax Payments for such Tax
Year).  Landlord shall pay to Tenant any and all interest actually paid or
credited to Landlord by such Superior Lessor or Superior Mortgagee which is
fairly allocable to the portion of such escrow deposits made by Tenant.

(ii)Notwithstanding anything to the contrary contained herein, if the PILOT
Cessation Date occurs prior to the 20th year following the Construction Period
(as defined in the PILOT Agreement) (the “Scheduled PILOT Expiration Date”) (A)
as a result of Tenant’s acts or omissions, and not the acts or omissions of
Landlord,

 

 

- 25 -

--------------------------------------------------------------------------------

 

then, during the period from the PILOT Cessation Date until the Scheduled PILOT
Expiration Date (the “Increased Taxes Period”), Tenant shall pay the Tax Payment
as hereinabove provided, (B) as a result of Landlord’s acts or omissions, and
not the acts or omissions of Tenant (it being agreed, that for this purpose, a
defeasance as contemplated in the definition of “Expiration Date” in the PILOT
Agreement shall be deemed solely as a result of Landlord’s acts), then, during
the Increased Taxes Period only, for purposes of calculating the amount of the
Tax Payment hereunder, clause (i) of Section 2.06(a) shall be deemed deleted and
replaced with “the amount that the PILOT Amount would have been for the
applicable Tax Year pursuant to the PILOT Agreement had the PILOT Cessation Date
not occurred” or (C) for any other reason other than Landlord’s acts or
omissions or as described in Section 2.06(b)(iii) below, then, during the
Increased Taxes Period only, for purposes of calculating the amount of the Tax
Payment hereunder, clause (i) of Section 2.06(a) shall be deemed deleted and
replaced with “the sum of (x) the amount that the PILOT Amount would have been
for the applicable Tax Year pursuant to the PILOT Agreement had the PILOT
Cessation Date not occurred and (y) an amount equal to 50% of the difference
between the amount of real estate taxes assessed with respect to the Building by
the City of New York for the applicable Tax Year and the amount that the PILOT
Amount would have been for such Tax Year pursuant to the PILOT Agreement had the
PILOT Cessation Date not occurred”.  If the PILOT Cessation Date occurs prior to
the Scheduled PILOT Expiration Date, Landlord may protest, contest or otherwise
challenge such earlier occurrence of the PILOT Cessation Date.  If Landlord
elects not to protest, contest or otherwise challenge such earlier occurrence of
the PILOT Cessation Date, Landlord shall give notice to Tenant (a “PILOT
Cessation Notice”) of such election at least fourteen (14) days prior to any
deadline to contest same, and, following delivery of the PILOT Cessation Notice,
Tenant shall have the right to protest, contest or otherwise challenge the such
earlier occurrence of the PILOT Cessation Date on Landlord’s behalf with respect
to the Project.  Notwithstanding the foregoing, if such PILOT Cessation Notice
includes a letter from the Designated Certiorari Attorney (as hereinafter
defined) that in the Designated Certiorari Attorney’s opinion, considering only
the Building (and not any other real estate owned by Landlord or any Affiliate
of Landlord), it would not be advisable or productive to protest, contest or
otherwise challenge such earlier occurrence of the PILOT Cessation Date, then
Tenant shall be prohibited from protesting, contesting or challenging same;
provided that (x) Landlord shall have no liability to Tenant whatsoever, and
Tenant’s obligations under this Section 2.06(b)(ii) shall not be reduced or
abrogated, if Landlord determines not to protest, contest or otherwise challenge
same (per the advice of the Designated Certiorari Attorney) or, if Landlord does
seek to protest, contest or otherwise challenge such early cessation, Landlord
is not successful in connection therewith, (y) Tenant shall pay to Landlord
within 30 days after demand, as Additional Charges, (1) if clause (ii)(A)
applies, 100% and (2) if clause (ii)(C) applies, 50%, of the reasonable Actual
Cost incurred by Landlord in connection with any such protest, contest or other
challenge and (z) if clause (ii)(B) applies, Landlord shall be solely
responsible for the costs incurred by Landlord in connection with any such
protest, contest or other challenge.  

(iii)Landlord anticipates that “Year 1 after the Construction Period” as shown
in the table in Section 5.2(d) of the PILOT Agreement will occur in the

 

 

- 26 -

--------------------------------------------------------------------------------

 

same Tax Year in which the Possession Date occurs.  If as a result of any delay
in the occurrence of the Possession Date (other than as a result of Tenant
Delay) “Year 1 after the Construction Period” occurs prior to the Tax Year in
which the Possession Date occurs, then the PILOT Payment for each Tax Year shall
be adjusted to reflect the reductions in the rate of abatement that would have
applied if such delay had not occurred.  Examples of Landlord’s good faith
estimates of the determination of such PILOT Payments, in the event of such
delay, are attached hereto as Exhibit HH.

(c)Landlord may, with respect to each Tax Year, initiate and pursue in good
faith an application or proceeding seeking a reduction in the assessed valuation
of the Project.  If Landlord elects not to initiate and pursue such application
or proceeding in any Tax Year, Landlord shall give notice (a “Tax Cert Notice”)
of such election to Tenant at least 14 days prior to the outside date for filing
such application (which Tax Cert Notice, if it does not include an Attorney
Letter, shall include any information as is customarily required in order to
initiate a tax certiorari proceeding in Manhattan) and, following delivery of
the Tax Cert Notice, Tenant shall have the right to initiate and pursue such
application or proceeding on Landlord’s behalf with respect to the Project;
provided, that, in such event, Tenant shall have no right to settle any such
proceeding without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
if such Tax Cert Notice includes a letter (an “Attorney Letter”) from the
Designated Certiorari Attorney stating that in the Designated Certiorari
Attorney’s opinion, considering only the Building (and not any other real estate
owned by Landlord or any Affiliate of Landlord), it would not be advisable or
productive to bring such application or proceeding for the Tax Year in question
because such application or proceeding is reasonably likely to result in an
increase in PILOT or Taxes, as applicable, then Tenant shall be prohibited from
initiating and pursuing any such application or proceeding. Any disputes
relating to whether the conclusions made by the Designated Certiorari Attorney
in an Attorney Letter are correct shall be resolved by arbitration in accordance
with the provisions of Section 8.09 below, and if Tenant prevails in such
arbitration, Landlord shall provide any information as is customarily required
in order to initiate a tax certiorari proceeding in Manhattan to Tenant promptly
following such determination. The parties hereby agree that  the firms of Marcus
& Pollack and Podell, Schwartz, Schechter & Banfield are each a “Designated
Certiorari Attorney” as of the Effective Date.  If Landlord or Tenant (in such
capacity, the “Objecting Party”) at any time objects to either Designated
Certiorari Attorney constituting a Designated Certiorari Attorney on the basis
that such Designated Certiorari Attorney no longer constitutes a well-known and
reputable certiorari attorney regularly advising owners and tenants on real
property tax matters for projects that are comparable to the Project (the
“Certiorari Standard”), then the Objecting Party may state such objection in a
written notice to the other party (the “Receiving Party”) and include in such
written notice the name of a substitute Designated Certiorari Attorney that the
Objecting Party believes satisfies the Certiorari Standard, which notice shall
include such Designated Certiorari Attorney’s bio or other description of
credentials. If the Receiving Party does not object to the Objecting Party’s
notice within 10 Business Days after receipt thereof (either on the basis that
the then-existing Designated Certiorari Attorney satisfies the Certiorari
Standard or that the Objecting Party’s proposed substitute Designated Certiorari
Attorney does not satisfy the Certiorari Standard), then the Objecting Party’s
proposed substitute Designated Certiorari Attorney shall thereafter constitute a
Designated Certiorari Attorney. If the Receiving Party objects to the Objecting

 

 

- 27 -

--------------------------------------------------------------------------------

 

Party’s notice within 10 Business Days after receipt of the Objecting Party’s
notice, and the parties, acting in good faith, cannot resolve their disagreement
within 30 days after the Objecting Party’s receipt of the Receiving Party’s
notice of objection, then either party may submit such dispute to arbitration in
accordance with Section 8.09.  If the determination of such dispute has not been
resolved at least 90 days prior to the outside date for filing of such
application or proceeding, then either of the then-existing Designated
Certiorari Attorneys shall be deemed acceptable.  There shall at all times be
two Designated Certiorari Attorneys.  Tenant, for itself and its immediate and
remote subtenants and successors in interest hereunder, hereby waives, to the
extent permitted by law, any right Tenant may now or in the future have to
protest or contest any Taxes or to bring any application or proceeding seeking a
reduction in Taxes or assessed valuation or otherwise challenging the
determination thereof, except as expressly provided in this Section
2.09(c).  Any disputes under this provision shall be resolved by arbitration in
accordance with the provisions of Section 8.09 below.

(d)If Landlord shall receive a refund (or a credit in lieu of refund) of Taxes
for any Tax Year in which Tenant made a Tax Payment, or Taxes shall be reduced
prior to payment of all or part thereof by Landlord (but after Tenant has made
payment in respect thereof) Landlord shall pay to Tenant Tenant’s Share of the
net refund (after deducting from such refund the Actual Cost of obtaining the
same, including, without limitation, appraisal, accounting and legal fees, to
the extent that such costs and expenses were not included in the Taxes for such
Tax Year or for which Landlord has otherwise been reimbursed for such costs and
expenses by Tenant pursuant to the provisions of Sections 2.04, 2.05 or 2.06 or
otherwise)  or, at Tenant’s option, credit such amount against the next
installment(s) of Rent payable under this Lease, or, if no further Rent is
payable under this Lease, Landlord shall promptly refund such excess amount,
which obligation shall survive the Expiration Date; provided, that (i) the total
of such credit or refund to Tenant shall in no event exceed Tenant’s Tax Payment
paid for such Tax Year and (ii) if the PILOT Cessation Date occurs on a date
other than July 1 of any Tax Year, any refund with respect to such Tax Year
shall be prorated to correspond to the portion of such Tax Year with respect to
which Tenant paid a Tax Payment.

2.07Operating Payments.  (a)  “Landlord’s Statement” means an instrument setting
forth the total Operating Expenses and Operating Payment payable by Tenant for a
specified Operating Year.

(b)“Operating Expenses” means, subject to the exclusions and limitations
hereinafter set forth, all Actual Costs (without any profit or markup to
Landlord except with respect to Management Fees or Management Oversight Fees or
as otherwise expressly set forth herein), consistently determined and actually
paid or incurred (but subject to Tenant’s receipt of a credit for any expense
that is incurred by Landlord, charged to Tenant (or for which Tenant is charged
its share) pursuant to this Section 2.07, and not thereafter actually paid by
Landlord) by Landlord, whether directly or through an independent contractor, on
an accrual basis and without duplication, in respect of the repair, replacement,
maintenance, operation and security of the Project, including, without
limitation, (i) subject to clause (X) of this Section 2.07(b), salaries, wages,
medical, surgical, insurance (including, without limitation, group life and
disability insurance), union and general welfare benefits, pension payments,
severance payments, sick day payments and other fringe benefits of employees of
Landlord,

 

 

- 28 -

--------------------------------------------------------------------------------

 

Landlord’s Affiliates and their respective contractors engaged in such repair,
replacement, maintenance, operation and/or security, provided that with respect
to employees who are employed with respect to properties owned by Affiliates of
Landlord other than the Building, such expenses shall be equitably allocated;
(ii) payroll taxes, worker’s compensation, uniforms and related expenses
(whether direct or indirect) for such employees, similarly allocated; (iii) the
cost of fuel, gas, steam, electricity, heat, ventilation, air-conditioning and
chilled or condenser water, water, sewer and other utilities to (A) Base
Building Systems serving leasable portions of the Building during Business Hours
(except as provided in Sections 2.07(b)(E), 2.07(b)(F), 2.07(HH) and
2.07(b)(BBB) below) and (B) the non-leasable portions of the Building (but only
in each case to the extent that the charges therefor shall not be payable by any
tenant or occupant of the Building, other than reimbursement by means of
operating expense reimbursement provisions contained in the leases of other
tenants that are similar to this Section 2.07 (other than the fact that such
provisions may provide for increases over a base year rather than a pass-through
of Actual Costs)), in each case, together with any taxes and surcharges on, and
fees actually paid in connection with the calculation and billing of, such
utilities (which fees, if paid to an Affiliate of Landlord, shall be consistent
with market rates for Comparable First Class Office Buildings and not in excess
of the amount that would have been payable absent such Affiliate relationship);
(iv) the cost of painting and/or decorating of all areas of the Project,
excluding, however, any space contained therein which is demised or available
for leasing to any Person or is attributable to any revenue-producing space
(such as rented or licensed kiosks); (v) the cost of casualty, liability,
fidelity, rent and all other insurance regarding the Project (including
terrorism insurance), provided that (A) such insurance shall not be in excess of
the types of coverage and amounts customarily carried by prudent owners of
Comparable First Class Office Buildings, except to the extent any such excess
coverage or amounts arise from extraordinary circumstances beyond the reasonable
control of Landlord, and (B) rent loss insurance shall not exceed two years of
coverage, unless additional coverage is required by a Superior Mortgagee or
Superior Lessor, or is otherwise customarily being carried by prudent owners of
Comparable First Class Office Buildings); (vi) subject to the proviso set forth
in clause (x) below, the cost of all supplies, tools, materials and equipment,
whether by purchase or rental, used in the repair, replacement, maintenance,
operation and/or security of the Project, and any sales and other taxes thereon,
provided, if and to the extent that any of the foregoing are used at or with
respect to more than one property of Landlord, then the foregoing amounts shall
only be included in Operating Expenses in the same proportion that such use at
or with respect to the Project bears to the aggregate use of the foregoing at
all such properties; (vii) the fair market rental value of the building
management office or offices (collectively, the “Building Office”), in
connection with the repair, replacement, maintenance, operation and/or security
thereof, and all commercially reasonable Building Office expenses, such as
telephone, utility, stationery and similar expenses incurred in connection
therewith, provided that (A) the aggregate RSF of the Building Office shall be
assigned one fixed number, not to exceed the lesser of the actual aggregate RSF
of the Building Office and 7,500 RSF, and (B) such fair market rental value
shall be subject to fair market rental increase and customary operating expense
and PILOT or Tax escalations; (viii) the cost of cleaning, janitorial and
security services, including, without limitation, glass cleaning, snow and ice
removal and garbage and waste collection and disposal, but only if and to the
extent that the charges therefor shall not be payable by any tenant or occupant
of the Building, other than reimbursement by means of operating expense
reimbursement provisions contained in the leases of other tenants that are
similar to this Section

 

 

- 29 -

--------------------------------------------------------------------------------

 

2.07 (other than the fact that such provisions may provide for increases over a
base year rather than a pass-through of Actual Costs); (ix) the cost of
maintaining and replacing from time to time (but not initially acquiring or
installing) all interior and exterior landscaping in a manner commensurate with
other Comparable First Class Office Buildings, other than landscaping on private
terraces, the 34th Street lobby or the Sky Lobby (unless Tenant leases space
served by the Sky Lobby); (x) the cost of all alterations, replacements and/or
improvements made by or on behalf of Landlord, whether structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen, and whether
or not required by this Lease, and all tools and equipment related thereto (but
excluding all costs incurred in connection with the Base Building Work or
otherwise related to the initial construction of the Building, including,
without limitation, any development and project costs relating thereto)
(including, subject to Section 2.07(b)(R) below, customary oversight fees
payable to the property manager for supervision of such work (“Management
Oversight Fees”), without duplication of oversight fees that are paid to third
parties for comparable services and that are included in Operating Expenses);
provided, that if under generally accepted accounting principles consistently
applied (“GAAP”), any of the costs referred to in this clause (x) and otherwise
permitted to be included in Operating Expenses are required to be capitalized,
then such costs shall not be included in Operating Expenses unless they (I) are
required by any Laws that first became effective (1) on or after the Possession
Date or (2) before the Possession Date but with respect to which the obligation
to comply first arises after the Possession Date, or (II) actually reduce
expenses that would otherwise be included in Operating Expenses (to the extent
of the actual reduction in Operating Expenses), in either of which events the
cost thereof, together with interest thereon at the Interest Rate in effect on
December 31 of the Operating Year in which such costs were incurred, shall be
amortized on a straight-line basis and included (in the case of clause (II), to
the extent of such actual reduction in the Operating Expenses for the Operating
Year in question) in Operating Expenses over the useful life of the item in
question, as determined in accordance with GAAP; (xi) costs of security
services, including, without limitation, offsite vehicle screening for vehicles
seeking access to the Project; (xii) annual management fees (“Management Fees”)
in an amount equal $[****] per Qualified RSF, provided that during any period
that Tenant Self-Performs the operation of the Tenant Unit AC System in
accordance with Section 3.03, such management fee shall be $[****] per Qualified
RSF, which fees shall be Subject to CPI Increases (for which purpose the
denominator referred to in Section 8.04(d) shall be the CPI for the 12 month
period commencing on the Occupancy Date); (xiii) all reasonable costs and
expenses of legal, bookkeeping, accounting and other professional services
incurred in connection with the operation or management of the Building (which
services shall be equitably apportioned if such services relate to more than one
property of Landlord), except as hereafter expressly excluded; (xiv) condominium
assessments, common charges or similar charges, if applicable (subject to
Section 2.07(b)(QQ)); (xv) subject to Section 2.07(b)(WW) below, dues to REBNY,
BOMA or any successor organization of which the Building or Landlord is a
member, and any assessments, dues, levies or other charges paid to any owners’
association or similar organization or to any entity on behalf of such an
organization in each case of which the Building or Landlord is a member of from
which the Building derives any service or benefit (including, without
limitation, payments to the ERY Facility Airspace Parcel Owners’ Association),
subject to Section 2.07(b)(WW)); (xvi) costs in connection with operation and
maintenance of the underground passages connecting the Building to the adjacent
subway station and to 30 Hudson Yards and adjacent retail complex, any costs
incurred under or pursuant to any revocable consents or

 

 

- 30 -

--------------------------------------------------------------------------------

 

licenses issued by governmental authorities in connection with such subway
passage or on or under any sidewalks or streets adjacent to the Building, and
(vii) all costs and expenses expressly included in Operating Expenses pursuant
to the provisions of this Lease.  Notwithstanding the foregoing, “Operating
Expenses” shall not include the following:

(A)depreciation and amortization (except with respect to the alterations,
repairs, replacements, and/or improvements described in clauses I and II of
clause (x) of this Section 2.07(b));

(B)principal and interest payments and other costs incurred in connection with
any financing or refinancing of the Project or any portion thereof (including,
without limitation, fees for obtaining approvals from or otherwise dealing or
negotiating with or providing reports and information to, mortgagees and legal
fees and disbursements in connection therewith);

(C)the cost of tenant improvements made for tenant(s) of the Building
(including, permit license and inspection fees) or allowances in lieu thereof;

(D)leasing and brokerage commissions and similar fees, advertising, entertaining
and promotional expenses incurred with respect to the Building or in procuring
tenants and any other costs incurred in procuring or retaining tenants,
including, but not limited to, architect’s fees and space planners’ fees, lease
concessions, contributions to tenant work and rental assumption obligations;

(E)cost of any work or service performed for any tenant of the Building, whether
at the expense of Landlord or such tenant, to the extent that such work or
service is in excess of the work or service that Landlord is required to furnish
to Tenant under this Lease;

(F)the cost of any electricity consumed in the Premises or in any other space in
the Building demised or available for leasing to any Person, and the cost of any
water or other utilities that are used or consumed by Tenant or any other tenant
with respect to leasable space;

(G)any amounts included in PILOT, Impositions, Taxes or Excluded Items;

(H)costs and expenses incurred in connection with, and incidental to, the
leasing of space in the Building, including, but not limited to (1) attorneys’
fees and disbursements, accounting and other professional services costs, (2)
costs and expenses incurred in connection with preparing and negotiating leases,
amendments and modifications thereto, consents to subleases or assignments,
non-disturbance agreements, (3) take over or assumption fees, (4) any form
leases, (5) disputes with tenants or occupants in the Building, (6) the
interpretation, enforcement or termination of leases or other occupancy

 

 

- 31 -

--------------------------------------------------------------------------------

 

agreements, including this Lease, disputes with adjoining landowners or any
actions in defense of Landlord’s title to or leasehold interest in the Building,
and (7) costs incurred as a result of the violation by Landlord or any tenant of
the terms and conditions of any lease (including this Lease);

(I)any cost to the extent Landlord is reimbursed therefor out of insurance
proceeds or otherwise  (or would have been reimbursed out of such proceeds had
Landlord maintained the insurance required hereunder or otherwise (other than by
means of operating expense reimbursement provisions contained in the leases of
other tenants at the Building);

(J)all costs and expenses of taking over or assuming the lease obligations of a
tenant in the Building and the costs and expenses of relocating such tenant,
including any payments required to be made in connection with the termination of
such lease pursuant to Article 31-B of the Tax Law of the State of New York or
other similar statute;

(K)costs and expenses (including, without limitation, attorney’s fees and costs
of settlements, judgments and arbitration awards) arising from claims or
disputes in connection with tort, negligence or defamation litigation pertaining
to Landlord or Landlord’s agents, contractors, employees or representatives, or
in connection with any such claims or disputes arising from the negligence or
willful misconduct of Landlord or Landlord’s agent’s, contractors, employees or
representatives;

(L)costs incurred with respect to a sale or transfer of all or any portion of
the Project or any interest therein or in any Person of whatever tier owning an
interest therein and the cost of maintaining, organizing or reorganizing the
entity that is the landlord under this Lease;

(M)costs of alterations and improvements and other expenditures which are
required to be capitalized under GAAP, except to the extent permitted to be
included in Operating Expenses under clause (x) of this Section 2.07(b);

(N)any lease payments for equipment which, if purchased, would be specifically
excluded as a capital improvement, except to the extent same is permitted to be
included in Operating Expenses under clause (x) of this Section 2.07(b);

(O)costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests;

(P)costs (including hard and soft costs) of performing the Base Building Work,
any other work included in the Base Building

 

 

- 32 -

--------------------------------------------------------------------------------

 

Construction Documents (as defined in the DCA), and any extra work thereunder
requested by any tenant (including Tenant);

(Q)any rent, additional rent or other charge under any ground leases or under
Superior Leases (other than amounts which constitute a reimbursement to the
ground lessor or Superior Lessor, or a payment by Landlord as tenant under the
ground lease or Superior Lease which constitutes rent thereunder, which would
have been included in Operating Expenses if the same were paid directly by
Landlord);

(R)any cost representing an amount paid to an Affiliate of Landlord to the
extent the same is in excess of the amount which would reasonably have been paid
on a competitive basis in Comparable First Class Office Buildings in the absence
of such relationship;

(S)any cost incurred in connection with making any additions to, or building
additional stories on, the Building or its plazas, or adding buildings or other
structures adjoining the Building, or connecting the Building to other
structures adjoining the Building;

(T)all costs of remediating, removing or encapsulating asbestos, or other
Hazardous Materials or substances in or about the Project, except to the extent
the same shall be attributable to any act or omission of Tenant, Tenant’s
agents, employees, contractors, invitees or licensees;

(U)interest, fines, penalties or other late payment charges paid or incurred by
Landlord, except to the extent (1) that Landlord is contesting such payments
timely and in good faith (only if Landlord prevails in such action), or (2) with
respect to a payment that, part or all of which was the responsibility of Tenant
hereunder, and which Tenant did not make in a timely fashion or did not make at
all;

(V)subject to the other limitations and exclusions to Operating Expenses
contained herein, any costs includable in Operating Expenses that are incurred
with respect to both the Project and other property owned or managed by Landlord
(including, without limitation, Hudson Yards, so long as it is owned or managed
by Landlord), except to the extent of the fair and reasonable share of such
Operating Expenses that are properly allocable to the Project.  For purposes of
this Lease, “Hudson Yards” means the area bounded by (i) 10th Avenue to the East
and 12th Avenue to the West, and between 30th Street to the South and 33rd
Street to the North, and (ii) 10th Avenue to the East and 11th Avenue to the
West, and between 33rd Street to the South and 34th Street to the North;

(W)costs of withdrawal liability or unfunded pension liability under the
Multi-Employer Pension Plan Act, except to the extent that such costs are offset
by savings realized by Landlord in connection therewith;

 

 

- 33 -

--------------------------------------------------------------------------------

 

(X)salaries, wages, fringe benefits and other compensation for officers,
employees and executives above the grade of Executive Director (or above the
grade of an equivalent property management position should Landlord fail to fill
a position titled “executive director”);

(Y)costs of repairs or replacements incurred by reason of fire or other casualty
or condemnation except that in connection therewith any amount equal to the
reasonable deductibles under Landlord’s insurance policies may be included
within Operating Expenses (but in no event in excess of deductibles generally
maintained by prudent landlords of Comparable First Class Office Buildings);

(Z)legal, accounting and other professional fees and disbursements incurred in
connection with negotiations or disputes by Landlord, its Affiliates or partners
with lenders, or superior lessors, or the filing of a petition in bankruptcy by
or against Landlord or its Affiliates;

(AA)costs of acquiring, leasing, insuring, restoring, repairing, removing or
replacing (i) sculptures, (ii) paintings, (iii) temporary exhibitions, and
(iv) other objects of art located within the Building or within the Project,
except the cost of routine cleaning, maintenance, and relocating of such objects
may be included in Operating Expenses;

(BB)costs in operating a retail business or ancillary service in the Building,
such as a shoe shine stand, a newsstand, a stationery store or a parking
facility, including any compensation paid to clerks, attendants or other persons
in commercial concessions operated by Landlord (provided that costs incurred in
connection with the operation, security or supervision of queuing areas for
radio taxi services, limousines and “black cars” for the benefit of the Building
shall be included in Operating Expenses as long as such service is available to
Tenant);

(CC)the cost of overtime heating, ventilating and air conditioning furnished to
the Premises (which shall be payable by Tenant pursuant to the provisions of
Section 3.01) or any other space leased to tenants or available to be leased to
any Person;

(DD)the cost of installing, operating or maintaining any specialty service in
the Building, such as broadcasting facilities, luncheon club, dining facility,
auditorium, restaurant, cafeteria, conference center, museum, athletic or
recreational club, or child care facility, provided such exclusion shall be
made, as to any such particular facility, only if such facility (i) is not
available to all tenants or occupants of the Building generally or (ii) is not
found in Comparable First Class Office Buildings, is targeted for a particular
tenant and Tenant elects not to use such facility (and Tenant and its employees
are not actually using same);

 

 

- 34 -

--------------------------------------------------------------------------------

 

(EE)Landlord’s general corporate and general administrative and overhead
expenses, except as to other items specifically permitted in accordance with the
provisions of this Section 2.07 to be included in Operating Expenses);

(FF)reserves of any kind, including but not limited to replacement reserves, and
reserves for bad debts or lost rent or any similar charge not involving the
payment of money to third parties;

(GG)fines and penalties incurred because of violations of Laws that arise by
reason of Landlord’s failure to construct, maintain or operate the Building or
any part thereof in compliance with such Laws (excluding the costs of permits
and approvals required to comply with Laws in the ordinary course of the
operation or maintenance of the Building);

(HH)all costs incurred by Landlord in connection with the performance of any
sundry services to individual tenants which are not generally provided to all
tenants (including Tenant);

(II)any increase in insurance premiums for the Building due to acts or omissions
of other tenants of the Building or uses or manners of use of space in the
Building by other tenants, or due to Landlord’s gross negligence or willful
misconduct;

(JJ)except as otherwise permitted in clause (vii) of this Section 2.07(b) and
subject to clause (v) of this Section 2.07(b), any costs or expenses relating to
the Building Office.

(KK)costs and expenses (including those for labor, materials, tools, equipment
and contractor charges) incurred in connection with compliance with any Law
existing as of the Possession Date which are applicable to the Building
(including the Premises) with respect to a violation or open or pending permit
or work application existing as of the Possession Date, whether or not noted of
record, unless caused by an act or omission of Tenant or any Person claiming by,
through or under Tenant;

(LL)subject to the other limitations and exclusions to Operating Expenses
contained herein, costs incurred to correct any defect resulting from the
improper initial construction or design of the Building or the Base Building
Systems (other than a defect in the design by Tenant or its architects or
engineers of any Landlord MEP Upgrades);

(MM)dues to professional and lobbying associations (except for the allocable
dues for REBNY, BOMA or any successor organization) or contributions to
political or charitable organizations and any other lobbying costs;

 

 

- 35 -

--------------------------------------------------------------------------------

 

(NN)the cost of acquiring, installing or replacing any separate electrical
meter, gas, water or other meter Landlord may provide to any of the tenants
(including Tenant) in the Building;

(OO)any costs to test, repair, maintain or operate any tenant dedicated standby
generator system in the Building;

(PP)duplicative charges for the same item;

(QQ)assessments, common charges and similar charges imposed by any condominium
board to the extent such costs (i) are imposed to pay for, or as reimbursement
for, costs which would not otherwise constitute Operating Expenses, or (ii) are
in excess of those that would have been incurred if the Project were not subject
to a condominium regime;

(RR)all costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Project) to the
extent Landlord is entitled to be reimbursed therefor by any tenant (other than
by means of operating expense reimbursement provisions contained in the leases
of other tenants), or to the extent Landlord is entitled to be (and is)
reimbursed therefor by Tenant (other than pursuant to Section 2.07) for the cost
of like goods and services furnished to Tenant pursuant to this Lease;

(SS)costs (including, without limitation, any taxes or assessments) allocable to
any revenue generating signs or other tenants’ or occupants’ signs and any signs
designating the name of the Building (provided that normal cleaning or
maintenance of such signs other than revenue generating signs may be included);

(TT)to the extent such cost is removed from Operating Expenses pursuant to
Section 3.03(d), the cost of any Landlord Service provided to any leasable
portion of the Building if Tenant has elected to Self-Perform the same;

(UU)any expenses for repairs or maintenance which are (i) actually covered by
warranties and service contracts or (ii) (other than with respect to the Base
Building Work) would have been so covered had Landlord obtained a commercially
reasonable warranty with respect to the item in question, but only if and to the
extent prudent landlords of Comparable First Class Office Buildings would
customarily obtain such a warranty.  Notwithstanding the foregoing, Operating
Expenses shall include any recurring fees and expenses to maintain any
warranties and service contracts, and Tenant shall pay 100% of the incremental
cost of any above-standard warranties and service contracts which Tenant elected
to cause Landlord to purchase pursuant to the DCA;

(VV)costs that are fairly allocable to the retail and any other non-office
leasable space within the Building;

 

 

- 36 -

--------------------------------------------------------------------------------

 

(WW)assessments, dues or other payments incurred in connection with the Hudson
Yards campus, provided, however that Operating Expenses shall include any
assessments, dues or other payments made to or on behalf of the ERY Facility
Airspace Parcel Owners’ Associations or its successor for services made
available to the Building that actually benefit the Building, provided such
payments do not exceed the lesser of (i) the amount equitably allocated to the
Building and (ii) the amount that would be payable if such services were
separately bid for only the Building (it being agreed that, for the avoidance of
doubt, costs in connection with the Hudson Yards campus relating to (A) the
public plaza, (B) the retail, (C) the Culture Shed and (D) the Vessel are deemed
to not actually benefit the Building).  Tenant hereby approves the inclusion of
the following services provided at the Hudson Yards campus in Operating
Expenses: (1) operation of an offsite vehicle screening area; (2) operation of
the Operations Coordination Center; and (3) costs of Hudson Yards representative
to the NYPD Lower Manhattan or Midtown Security Initiative (and Tenant hereby
acknowledges that for purposes of clause (ii) above, none of the services
described in clause (1), (2) or (3) can practicably be separately bid for only
the Building);

(XX)transfer, gains, franchise, inheritance, estate, succession, gift,
corporation, unincorporated business, gross receipts, profit and income taxes
imposed upon Landlord;

(YY)expenditures for repairing and/or replacing any defect in any work performed
by Landlord pursuant to the provisions of this Lease;

(ZZ)any payments received by Landlord for recyclable materials and waste paper
for the Building shall be deducted from Operating Expenses;

(AAA)costs for furnishing or installing window film or similar treatments; and

(BBB)costs attributable to Building services or systems that serve leasable
areas of the Building other than the Premises, to extent such services or
systems do not benefit the Premises, the Mechanical Areas or any other areas
exclusively dedicated to Tenant.

(c)“Operating Year” means each calendar year during the Term.

(d)“Tenant’s Operating Share” means, with respect to each item of Operating
Expenses, Tenant’s allocable share of such item, determined in accordance with
the methodology set forth in Exhibit R (“Cost Allocation
Methodology”).  References to Tenant 1 in Exhibit R shall be deemed to refer to
Tenant. With respect to any Operating Expenses or other costs set forth on
Exhibit R or otherwise in this Lease as being allocated by direct consumption or
meters, Exhibit NN (“Metering Schedule”) hereto sets forth a description of all
meters

 

 

- 37 -

--------------------------------------------------------------------------------

 

installed or to be installed in order to measure such consumption, and indicates
whether Landlord or Tenant is responsible for the repair, maintenance and/or
replacement of such meters. If any changes are made to the services provided to
tenants or to the operation of the Building, any new categories of Operating
Expenses shall be allocated in a fair and equitable manner, consistent with the
concepts underlying the allocations in Exhibit R to the extent applicable.  Any
dispute with respect to the allocation of such new categories shall be resolved
by arbitration in accordance with Section 8.09.  

(e)From and after the day immediately following the Rent Commencement Date,
Tenant shall pay (each, an “Operating Payment”) Tenant’s Operating Share of the
Operating Expenses for such Operating Year.  If Tenant’s obligation to pay
Operating Expenses commences on a date other than January 1, Tenant’s Operating
Payment for the Operating Year immediately following the Rent Commencement Date
shall be prorated to correspond to the portion of such Operating Year with
respect to which Tenant is obligated to pay Operating Expenses pursuant to the
terms of this Lease.

(f)If during any relevant period (i) less than 95% of the rentable square
footage in the Building shall be occupied, and/or (ii) the tenant or occupant of
any space in the Building (other than Tenant, it being agreed that if Tenant
undertook to Self-Perform such work or service then the cost of same shall be
excluded from Operating Expenses to the extent set forth in this Section 2.07
and Section 3.03) undertook to perform work or services therein in lieu of
having Landlord perform the same and the cost thereof would have been included
in Operating Expenses, with the result that tenants or occupants of less than
95% of the rentable square footage of the Building are having Landlord perform
any such work or service, then, in either such event, the Operating Expenses for
such period shall be adjusted to reflect the Operating Expenses that would have
been incurred if 95% of the rentable square footage of the Building had been
occupied or if Landlord had performed such work or services for tenants
occupying 95% of the rentable square footage of the Building, as the case may
be.   The provisions of this Section 2.07(f) with respect to adjustments of
Operating Expenses for vacancy shall apply only to Operating Expenses that are
variable and that increase in the event of an increase in occupancy of the
Building and shall not apply to any Operating Expenses that do not vary with the
level of occupancy in the Building.

(g)If Landlord receives any sales tax credits or other credits, refunds or
abatements on account of the cost of any equipment installed by Landlord as to
which cost Landlord is permitted to include all or any part thereof as an
Operating Expense, then such credits, refunds and abatements shall be applied to
reduce the amount of the Operating Expenses permitted to be billed hereunder
except to the extent such credits, refunds and abatements are already reflected
in the computation of Operating Expenses.  Without limiting the foregoing,
Operating Expenses shall be “net” only and shall therefore be reduced by all
cash discounts, trade discounts, quantity discounts, rebates, refunds, credits,
or other amounts actually received by Landlord or Landlord’s managing agent,
including any such related amounts from tenants or other occupants of the
Building, for its purchase of or provision of any goods, utilities, or services
the costs of which would otherwise be included in Operating Expenses.

(h)Landlord shall provide Tenant with the proposed budget for the costs
described in Section 2.07(b)(WW), and the costs to maintain, repair and operate
the

 

 

- 38 -

--------------------------------------------------------------------------------

 

underground passages connecting 50 Hudson Yards and 30 Hudson Yards (as well as
the allocations of such costs between the Building and other buildings at Hudson
Yards) as soon as practicable after the date hereof, to the extent
feasible.  Landlord shall furnish to Tenant with respect to each Operating Year,
a written statement setting forth in reasonable detail Landlord’s reasonable
estimate of the Operating Payment for such Operating Year (“Landlord’s
Estimate”).  Landlord shall endeavor to provide Landlord’s Estimate to Tenant
not later than 30 days prior to the commencement of any Operating Year (or
portion thereof) for which an Operating Payment is payable.  Notwithstanding the
foregoing, Landlord’s Estimate of Tenant’s Operating Payment for a particular
Operating Year shall not exceed 105% of the estimate (or the actual, if
available) of the Operating Expenses for the prior Operating Year, except if
such increase (A) is attributable to Tenant’s election to cease Self-Performing
one or more services or functions pursuant to Section 3.03(c), or (B) results
from demonstrable increases or non-controllable Operating Expenses, such as, by
way of example only, insurance, utilities, fuel, or salaries paid pursuant to
collective bargaining agreements.  For the avoidance of doubt, the limitation in
the preceding sentence applies only to Landlord’s Estimate and shall have no
impact on the actual Operating Payment to be made in accordance with Section
2.07(i) below.  Tenant shall pay to Landlord on the first day of each month
during such Operating Year, an amount equal to 1/12th of Landlord’s Estimate,
which shall be applied to the Operating Payment for such Operating Year.  If
Landlord shall not furnish Landlord’s Estimate for an Operating Year on or
before the date that is 30 days prior to the commencement of such Operating
Year, then (A) until the first day of the month following the month in which
such Landlord’s Estimate is furnished to Tenant, Tenant shall pay to Landlord on
the first day of each month an amount equal to the monthly sum, if any, payable
by Tenant to Landlord under this Section 2.07 in respect of the last month of
the preceding Operating Year; (B) simultaneously with the delivery of such
Landlord’s Estimate, Landlord shall notify Tenant whether the installments of
the Operating Payment previously made for such Operating Year were greater or
less than the installments of the Operating Payment to be made in accordance
with such Landlord’s Estimate, and (x) if there is a deficiency, Tenant shall
pay the amount thereof within 30 days after demand therefor, or (y) if there is
an overpayment, within 30 days after such determination Landlord shall refund to
Tenant, together with interest at the Base Rate, the amount thereof; and (C) on
the first day of the month following the month in which such estimate is
furnished to Tenant and monthly thereafter throughout such Operating Year Tenant
shall pay to Landlord an amount equal to 1/12th of the Operating Payment shown
on such Landlord’s Estimate.  Landlord may, subject to the third (3rd) sentence
of this Section 2.07(h), during each Operating Year, furnish to Tenant a revised
statement of Landlord’s Estimate of the Operating Payment for such Operating
Year (but not more frequently than 2 times in any Operating Year), and in such
case, the Operating Payment for such Operating Year shall be adjusted and paid
or refunded as the case may be, substantially in the same manner as provided in
the preceding sentence.

(i)Landlord shall furnish to Tenant a Landlord’s Statement for each Operating
Year within one year after the end of each Operating Year (and shall endeavor to
furnish such Landlord’s Statement within 180 days after the end of such
Operating Year).  If Landlord’s Statement shall show that the sums paid by
Tenant, if any, under Section 2.07(h) exceeded the Operating Payment to be paid
by Tenant for the applicable Operating Year, within 30 days after such
determination, Landlord shall refund to Tenant the amount of such excess,
together with interest thereon at the Base Rate from the date(s) of the relevant
payment(s) made

 

 

- 39 -

--------------------------------------------------------------------------------

 

by Tenant until the day that such overpayment shall have been refunded in full
to Tenant; and if the Landlord’s Statement shall show that the sums so paid by
Tenant were less than the Operating Payment to be paid by Tenant for such
Operating Year, Tenant shall pay the amount of such deficiency within 30 days
after demand therefor.

(j)(i)  Tenant, upon notice given within 365 days after Tenant’s receipt of a
Landlord’s Statement, may elect to have an Auditor (as hereinafter defined)
examine such of Landlord’s books and records (collectively, “Records”) as are
relevant to such Landlord’s Statement and, until the first Operating Year in
which at least 95% of the rentable square footage in the Building shall have
been occupied for a full calendar year, to any previous Landlord’s Statement,
and Landlord shall provide access to the Records upon reasonable prior
notice.  Landlord shall make all such Records available to an Auditor for
examination in Manhattan in connection with any examination permitted hereunder
upon reasonable prior notice.  As a condition to Tenant’s right to review the
Records, Tenant shall pay all sums required to be paid in accordance with the
Landlord’s Statement in question; provided that the payment of such sums shall
be without prejudice to Tenant’s right to dispute such amounts or Tenant’s right
to recover if Tenant successfully challenges Landlord’s Statement in accordance
with Section 2.07(j)(ii) below.  If Tenant shall not give such notice within
such 365 day period, then such Landlord’s Statement shall be conclusive and
binding upon Tenant. Tenant and Tenant’s Auditor, employees, accountants and
agents shall treat all Records as confidential, except as may be required (A) by
applicable Laws or (B) by a court of competent jurisdiction or arbitrator or in
connection with any action or proceeding before a court of competent
jurisdiction or arbitrator; and, upon request by Landlord, Tenant shall confirm
and cause its Auditor to confirm such confidentiality obligation in writing.  As
used herein, “Auditor” means either (x) a reputable independent certified public
accounting firm (it being acknowledged that BDO USA, LLP and any “Big Four”
accounting firm satisfies such requirement), (y) a reputable and qualified real
estate services firm, or (z) an employee of Tenant, who is in any such case a
certified public accountant or experienced in the review and analysis of
operating expense statements; provided, that in no event may such firm or
employee be retained by Tenant on a contingency fee basis or any other fee basis
by which the compensation of such firm or employee is based upon the amount of
the refund or credit by Landlord to Tenant as a result of such audit.

(ii)Tenant, within 180 days after the date on which the Records are made
available to Tenant, may send a notice (“Tenant’s Statement”) to Landlord that
Tenant disagrees with the applicable Landlord’s Statement, specifying in
reasonable detail the basis for Tenant’s disagreement and, if Tenant is
reasonably able to determine the same, Tenant’s reasonable estimate of the
amount of the Operating Payment that Tenant claims is due.  If Tenant fails
timely to deliver a Tenant’s Statement, then such Landlord’s Statement shall be
conclusive and binding on Tenant.  Landlord and Tenant shall attempt to adjust
such disagreement within 30 days after delivery of Tenant’s Statement.  If they
are unable to do so, Tenant shall notify Landlord, within 90 days after the date
on which the Tenant delivers the Tenant’s Statement to Landlord in connection
with the disagreement in question, that such disagreement shall be determined by
an Arbiter in accordance with this Section 2.07(j)(ii), and promptly thereafter
Landlord and Tenant shall jointly designate a certified public accountant (the
“Arbiter”) whose determination made in accordance with this Section 2.07(j)(ii)
shall be binding

 

 

- 40 -

--------------------------------------------------------------------------------

 

upon the parties.  If Tenant timely delivers a Tenant’s Statement, the
disagreement referenced therein is not resolved by the parties and Tenant fails
to notify Landlord of Tenant’s desire to have such disagreement determined by an
Arbiter within the 90-day period set forth in the preceding sentence, then the
Landlord’s Statement to which such disagreement relates shall be conclusive and
binding on Tenant.  If the determination of the Arbiter shall substantially
confirm the determination of Landlord, then Tenant shall pay the cost of the
Arbiter.  If the Arbiter shall substantially confirm the determination of
Tenant, then Landlord shall pay the cost of the Arbiter.  In all other events,
the cost of the Arbiter shall be borne equally by Landlord and Tenant.  The
Arbiter shall be a member of an independent certified public accounting firm
having at least 50 accounting professionals who shall be certified public
accountants having at least 10 years of experience in commercial real estate
accounting and which has not been employed by Landlord or Tenant during the
immediately preceding 5-year period.  If Landlord and Tenant shall be unable to
agree upon the designation of the Arbiter within 15 days after receipt of notice
from a party requesting agreement as to the designation of the Arbiter, which
notice shall contain the names and addresses of two or more certified public
accountants meeting the requirements of this Section 2.07(j)(ii) and who are
acceptable to the party sending such notice, then either party shall have the
right to request JAMS to designate as the Arbiter a certified public accountant
meeting the requirements of this Section 2.07(j)(ii) whose determination made in
accordance with this Section 2.07(j)(ii) shall be conclusive and binding upon
the parties, and the cost of such certified public accountant shall be borne as
provided above in the case of the Arbiter designated by Landlord and
Tenant.  Any determination made by an Arbiter shall not exceed the amount
determined to be due in the first instance by Landlord’s Statement, nor shall
such determination be less than the amount claimed to be due by Tenant in
Tenant’s Statement, and any determination which does not comply with the
foregoing shall be null and void and not binding on the parties.  In rendering
such determination such Arbiter shall not add to, subtract from or otherwise
modify the provisions of this Lease, including the immediately preceding
sentence.  Pending the resolution of any contest pursuant to this
Section 2.07(j)(ii), and as a condition to Tenant’s right to prosecute such
contest (but without prejudice to Tenant’s position), Tenant shall pay all sums
required to be paid in accordance with the Landlord’s Statement in question.  If
Tenant shall prevail in such contest, an appropriate refund shall be made by
Landlord to Tenant (together with interest thereon at the Base Rate from the
date(s) of the relevant payment(s) made by Tenant until the date that such
overpayment shall have been refunded in full to Tenant) within 30 days after
such determination, failing which Tenant shall be permitted to offset such
amount (together with interest as described above) against the Fixed Rent next
coming due until such refund is fully credited.   In addition, if Landlord
overstated such Operating Payment by more than 3% for such Operating Year, as
finally determined, Landlord shall also pay the reasonable out-of-pocket costs
of Tenant’s audit.  The term “substantially” as used in this
Section 2.07(j)(ii), shall mean a variance of 3% or more of the Operating
Payment in question.

(k)Landlord shall deliver to Tenant prior to the commencement of each Operating
Year a copy of its annual operating budget for the Building.  Tenant shall have
the right to approve the inclusion of any Operating Expense that is for a new
service, or a service

 

 

- 41 -

--------------------------------------------------------------------------------

 

that is inconsistent with Comparable First Class Office Buildings, or in either
case any material modification to such service that is inconsistent with the
service or related costs set forth in the applicable Above Standard Expense
Notice (an “Above Standard Expense”), which approval shall not be unreasonably
withheld, conditioned or delayed. If Tenant fails to object to any new Above
Standard Expense within 30 days following delivery of the notice containing the
budget or, in the case of any material modification to such service that is
inconsistent with the service or related costs set forth in the applicable Above
Standard Expense Notice, within thirty (30) days after Tenant has actual
knowledge thereof (but in any case, within two (2) years following delivery of
such Above Standard Expense Notice) (the “Above Standard Expense Notice”), then
Landlord shall have the right to send a second notice (which second notice shall
(A) contain a legend in not less than 14 point font bold upper case letters as
follows: “THIS IS A SECOND ABOVE STANDARD EXPENSE APPROVAL NOTICE GIVEN IN
ACCORDANCE WITH SECTION 2.07(k) OF THE LEASE” and (B) enclose a copy of the
Above Standard Expense Notice and budget to which such second notice relates) to
Tenant, and if Tenant does not, within 5 Business Days following Tenant’s
receipt of such second notice, approve or disapprove of the Above Standard
Expense, Tenant shall have no further right to approve of such Above Standard
Expense; provided, nothing herein shall be construed to impair Tenant’s right
set forth in Section 2.07(j).  Any dispute with respect to Tenant’s disapproval
of any such Above Standard Expense shall be subject to arbitration in accordance
with Section 8.09.  Any such item that is excluded from Operating Expenses in
accordance with this Section 2.07(k) shall not be included in Operating Expenses
for purposes of Tenant’s Operating Payment, but such determination shall not
affect Landlord’s ability to implement the service.

2.08PILOT, Impositions, Tax and Operating Provisions; Net Lease.  (a)  In any
case provided in Sections 2.04, 2.05, 2.06 or 2.07 in which Tenant is entitled
to a refund, Landlord may, in lieu of making such refund, credit against future
installments of Rent any amounts to which Tenant shall be entitled.  Nothing in
this Article 2 shall be construed so as to result in a decrease in the amount of
the Fixed Rent set forth in Section 2.02.  If this Lease shall expire before any
such credit shall have been fully applied, then within 30 days thereafter,
Landlord shall refund to Tenant the unapplied balance of such credit; provided,
that if Tenant is then in default under this Lease beyond the expiration of any
applicable notice or cure period, Landlord may offset the amount of any
non-disputed sums owing to Landlord on account thereof from any such credit.

(b)Landlord’s failure to render or delay in rendering a Landlord’s Statement
with respect to any Operating Year or any component of the Operating Payment
shall not prejudice Landlord’s right to thereafter render a Landlord’s Statement
with respect to any such Operating Year or any such component; provided, that
such Landlord’s Statement is delivered within 2 years after the end of the
Operating Year in question, nor shall the rendering of a Landlord’s Statement
for any Operating Year prejudice Landlord’s right to thereafter render a
corrected Landlord’s Statement for such Operating Year within such 2-year period
(it being agreed that Landlord shall not render a Landlord’s Statement or a
corrected Landlord’s Statement more than 2 years after the end of the Operating
Year in question).  Landlord’s failure to render or delay in rendering any
statement with respect to any PILOT Payment, Impositions Payment or Tax Payment
(or installment thereof) shall not prejudice Landlord’s right to thereafter
render such a statement; provided, that such statement is delivered within 2
years

 

 

- 42 -

--------------------------------------------------------------------------------

 

following the later of (i) the end of the Tax Year in question or (ii) the final
determination of the PILOT, Impositions or Taxes, as applicable, for the Tax
Year in question, nor shall the rendering of a statement for any PILOT Payment,
Impositions Payment or Tax Payment (or installment thereof) prejudice Landlord’s
right to thereafter render a corrected statement therefor within such 2-year
period.  Notwithstanding anything to the contrary in this Lease, if Landlord
does not furnish such a Landlord’s Statement (or correction thereof) in respect
of Operating Expense or a statement (or correction thereof) with respect to any
PILOT Payment, Impositions Payment or Tax Payment (or installment
thereof)  within the applicable 2 year period, Landlord shall have waived its
right to send any such Landlord’s Statement (or correction thereof) or such
statement (or correction thereof) or otherwise further bill Tenant (or collect
for) the Operating Payment or PILOT Payment, Impositions Payment or Tax Payment
(or any installment thereof) for the applicable Operating Year or Tax Year, as
applicable, in which such time period has elapsed; provided that the foregoing
provisions of this sentence shall not apply with respect to Landlord’s right to
send a corrected Landlord’s Statement provided the same is rendered within the
applicable 2-year period, as provided above.

(c)Landlord and Tenant confirm that this is a net lease, and the computations
under this Article 2 are intended to constitute an actual reimbursement to
Landlord for PILOT, Impositions, Taxes and other costs and expenses incurred by
Landlord with respect to the Project.

(d)Each PILOT Payment, Impositions Payment or Tax Payment in respect of a Tax
Year, and each Operating Payment in respect of an Operating Year, which ends
after the expiration or earlier termination of this Lease, and any PILOT,
Impositions or Taxes refund with respect to such a Tax Year, shall be prorated
to correspond to that portion of such Tax Year or Operating Year occurring
within the Term.

2.09Electric Charges.  (a) With respect to any portion of the Premises within
the Total Unit, including the Tenant Unit AC System and any other direct-metered
systems or equipment as set forth in the Metering Schedule (but in each case
except as otherwise provided in the Reduced or Increased Premises Operational
Mechanism, to the extent applicable), Tenant shall obtain electricity from the
Electricity Provider or public utility company, the cost of which service shall
be paid by Tenant directly to the Electricity Provider or public utility
company.  Tenant shall, at Tenant’s sole cost and expense as part of Tenant’s
Work in such portions of the Premises, install all panel boards, feeders,
risers, wiring, meters and other conductors and equipment which may be necessary
to obtain electricity from the Electricity Provider or public utility company,
other than the Base Building Work, and Tenant shall, at its sole cost and
expense, maintain all meters and such equipment.  Any provision of the Rules and
Regulations that requires Tenant to turn out all lights before closing and
leaving the Premises shall not apply to any portion of the Premises which is
direct-metered for electricity.

(b)(i)  Tenant’s demand for, and consumption of, electricity serving the Upper
Premises, any portion of the Premises that is no longer being direct metered
pursuant to the Reduced or Increased Premises Operational Mechanism and any
other areas or equipment to be submetered pursuant to the Metering Schedule or
this Lease (collectively, the “Submetered Premises”), shall be determined by
meters or submeters (including a meter on each floor measuring the electricity
consumed by the DX unit on any floor of the Upper Premises (the “DX

 

 

- 43 -

--------------------------------------------------------------------------------

 

Meter”), in each case, to be installed by Landlord, to the extent such
installation is required pursuant to Article 12 or 13, or otherwise by
Tenant).  Any meters and submeters installed by Landlord (“Landlord’s Meters”)
shall be maintained by Landlord, and Landlord shall be responsible for any
required replacement of such meters and submeters, provided that Landlord shall
pay the cost of maintaining (which may be included in Operating Expenses) and
replacing the Landlord’s Meters, and Tenant shall pay the Actual Cost of
maintaining and replacing any additional meters.  Such meters or submeters shall
be capable of providing information regarding both the aggregate KWH of
consumption for the Submetered Premises and the total coincidental demand for
the Submetered Premises in KW (treated as if such demand were measured by a
single meter).  Tenant shall pay for such electric consumption (“Electricity
Additional Rent”) as provided in this Section 2.09 within 30 days after
rendition of a bill therefor, which shall be rendered by or on behalf of
Landlord and may not be rendered more frequently than once per month.

(ii)The Electricity Additional Rent will consist of the following:

(A)The Basic Electric Charge (as hereinafter defined and calculated); plus

(B)An amount equal to 3% of the Basic Electric Charge for the applicable billing
cycle to take into account the deemed line losses (and Actual Cost of
transformer losses, if applicable) between the Building’s master meter and
Tenant’s meters or submeters; it being agreed by the parties that such actual
line or transformer losses are not reasonably capable of being accurately
measured and the above percentage is a reasonable estimation thereof and not a
markup of the Basic Electric Charge and is expressly excluded from the
provisions of Section 2.09(b).

(iii)“Basic Electric Charge” means, for each billing cycle, the amount (as
adjusted from time to time, “Landlord’s Rate”) that Landlord is charged from
time to time for the purchase of each KW and KWH of electricity for the Building
for the same period by the vendor (the “Electricity Provider”) from which
Landlord is then purchasing electricity for the Building (including all
surcharges, taxes, fuel adjustments, market supply and market adjustment
charges, taxes passed on to consumers by the public utility, and other sums
payable in respect thereof), plus (without duplication of the foregoing) all
surcharges, taxes, and other sums payable in respect of Landlord’s sale of
electricity to Tenant.  Landlord’s Rate shall be determined by applying KW and
KWH (on-peak and off-peak, if applicable) as derived from the Landlord’s Meters
and any other meters or submeters installed with respect to such electric
service at the Submetered Premises, to the same rates charged by the Electricity
Provider during each respective service period.  Notwithstanding anything to the
contrary herein, Landlord shall not be obligated to apply Tenant’s interval data
to Landlord’s Rate to determine the amount payable by Tenant hereunder.

(iv)Tenant may, from time to time (but in no event more than twice in any 12
month period), request that Landlord check the accuracy of the electric or

 

 

- 44 -

--------------------------------------------------------------------------------

 

water meter(s) or submeter(s) servicing the Submetered Premises.  Promptly after
receipt of any such request from Tenant, Landlord shall engage the services of
an independent testing agency/lab reasonably acceptable to Tenant.  Tenant shall
be responsible for all costs and expenses relating to the same; provided, that
if the results shall disclose that any of the meters/submeters shall be
inaccurate by more than three percent (3%), then Landlord shall pay the cost of
checking the accuracy of any inaccurate Landlord’s Meter(s) and Tenant shall pay
such cost in respect of any additional inaccurate meters, and any inaccurate
meters shall be repaired or replaced by Landlord at its cost and expense with
respect to inaccurate Landlord’s Meters and at Tenant’s cost and expense with
respect to any other inaccurate meters.  Landlord and Tenant shall make a
retroactive adjustment of any Additional Charges on account of the electrical
energy or water usage, as applicable that has been made based on such inaccurate
meters/submeters (regardless of whether the inaccuracy is more or less than 3%)
for a period not to exceed the immediately preceding 12 month period plus the
number of days until Landlord has made such repair or replacement.  In addition
to the foregoing, Tenant shall have the right, at its sole cost and expense, to
tie-in to such submeters serving the Submetered Premises in order to verify the
readings in real time.  In the event that Tenant does not request that Landlord
check the accuracy of the meter/submeters (or any of them) serving the
Submetered Premises within 270 days following the end of any calendar year
during the Term, or if Tenant ties-in to such submeters serving the Submetered
Premises and fails to identify any discrepancies in meter readings within such
270 day period, the Additional Charges on account of electricity or water, as
the case may be, for such calendar year shall be conclusive and binding upon
Tenant.  

(v)Notwithstanding anything contained in this Section 2.09 to the contrary, the
Electricity Additional Rent shall be calculated (or adjusted if necessary) so
that Tenant’s payment for consumption of electricity shall be without profit or
loss to Landlord (other than with respect to line losses and transformer losses,
if applicable, as set forth in Section 2.09(b)(ii)).

(vi)Notwithstanding anything to the contrary contained in this Lease, the DX
units serving the Upper Premises shall be connected to the DX Meters and Tenant
shall pay all electricity costs in connection with the use of such equipment in
accordance with this Section 2.09.

(vii)Landlord agrees to maintain a valid resale certificate at any time during
the Term that Landlord is supplying electricity hereunder and further agrees
that Tenant shall only be required to pay sales tax in respect of the
Electricity Additional Rent one time, either as a pass-through (as part of
Landlord’s Rate and as a separate line item on Landlord’s bill to Tenant) or
directly to the New York State Department of Taxation and Finance; it being
agreed by the parties that Tenant will not be obligated or liable to double pay
any particular sales taxes in respect of Electricity Additional Rent.

(c)With respect to (i) any Upper Premises and all common areas of the Building,
and (ii) the Tenant Unit (if Tenant requests that Landlord apply for rebates
therefor or install equipment therein), Landlord shall at Tenant’s request
reasonably cooperate with Tenant to maximize energy cost savings, provided that
Tenant shall pay all Actual Costs in

 

 

- 45 -

--------------------------------------------------------------------------------

 

connection with the foregoing, including any alterations made or equipment or
installations in connection therewith, plus Landlord’s 3% fee and 3% overhead
(provided that such fee and overhead shall not apply with respect to the
procurement and initial installation of the Generator Work (as defined in the
DCA).  For the avoidance of doubt, in all instances in this Lease or the DCA
where Tenant is required to pay Landlord’s 3% fee and 3% overhead, such fee and
overhead shall not compound and the total amount payable by Tenant shall be 6%
of the amount upon which such fee and overhead are charged).  Landlord shall
pass through to Tenant its proportionate share of all such savings as well as
all rebates, incentives, payments and credits relating to such equipment or
installations.  In furtherance thereof, provision and delivery of electricity
shall, to the extent practicable, be structured to enable Tenant to avail itself
of any energy benefits that may be granted by governmental agencies or utility
companies.

(d)Tenant shall reasonably cooperate with Landlord in connection with any whole
building consumption mitigation programs. Landlord shall share and provide
Tenant with energy calculations and energy compliance documentation to support
Tenant’s modeling and calculation efforts, to the extent available to
Landlord.  If at any time during Term Landlord elects to install any energy
saving film on the windows of the Premises, Tenant shall have the right to
approve the installation of such energy saving film, such approval not to be
withheld, conditioned or delayed.

 

 

- 46 -

--------------------------------------------------------------------------------

 

2.10Manner of Payment.  (a)  Tenant shall pay all Rent as the same shall become
due and payable under this Lease (a) in the case of Fixed Rent and Recurring
Additional Charges, by wire transfer of immediately available federal funds as
directed in writing by Landlord (provided such initial direction, and any
revised direction, have been delivered to Tenant at least 30 days in advance of
the due date of such payment, which may be delivered by incorporating such
direction into an invoice), or by the Automated Clearing House (ACH) system, and
(b) in the case of all other sums, either by wire transfer by the Automated
Clearing House (ACH) system as aforesaid or by check (subject to collection)
drawn on a bank that clears through The Clearing House Payments Company L.L.C.,
in each case at the times provided herein without notice or demand (other than
notices or demands that are expressly set forth in this Lease as a prerequisite
for the item of Rent in question) and without setoff or counterclaim, except as
expressly set forth in this Lease.  All Rent shall be paid in lawful money of
the United States to Landlord at its address set forth herein or such other
place as Landlord may from time to time designate in writing upon at least 30
days’ notice (which notice may be given by incorporating same into an
invoice).  If Tenant fails timely to pay any Rent, Tenant shall pay interest
thereon from the date when such Rent became due to the date of Landlord’s
receipt thereof at the Interest Rate.  Any Additional Charges for which no due
date is specified in this Lease shall be due and payable on the 30th day after
the date of invoice.  All bills, invoices and statements rendered to Tenant with
respect to this Lease shall be binding and conclusive on Tenant unless, within
one year after receipt of same, Tenant notifies Landlord that it is disputing
same.  Notwithstanding the foregoing, as long as Tenant pays Rent by wire
transfer in accordance with Landlord’s instructions but the funds shall
thereafter have been misdirected or not accounted for properly by the recipient
bank designated by Landlord, then the same shall not relieve Tenant of its
obligation to make the payment so wired; provided, that if and to the extent
such funds were not accounted for properly by the recipient bank designated by
Landlord, then the due date for such payment shall toll until the funds have
been located and credited.

(b)Upon Tenant’s request, Landlord will provide Tenant with reasonable backup
for any bills, invoices or statements relating to Additional Charges rendered to
Tenant pursuant to the terms of this Lease to the extent such backup is
available to Landlord or its Affiliates (it being agreed that Landlord shall
maintain records and appropriate backup consistent with the operation of
Comparable First Class Office Buildings); provided, that the foregoing shall not
be construed as a condition to Tenant’s obligation to make such payment, nor
shall Tenant’s failure to request such backup or Landlord’s failure to provide
such backup constitute a waiver of Tenant’s right to dispute such bills in
accordance with this Lease.

Article 3

Landlord Covenants

3.01Landlord Services.  From and after the Occupancy Date (it being agreed that
any other provision of services by Landlord to Tenant prior to such time shall
be in accordance with the provisions of the DCA), Landlord shall furnish the
Premises, or the applicable portions of the Premises as the case may be, with
the following services (collectively, except to the extent Tenant has elected to
Self-Perform the same in accordance with Section 3.03, and as modified from time
to time pursuant to the Reduced or Increased Premises

 

 

- 47 -

--------------------------------------------------------------------------------

 

Operational Mechanism, the “Landlord Services”), the cost of which shall be
included in Operating Expenses (except as otherwise expressly set forth herein):

(a)(i)  heat to the Premises during Business Hours in accordance with the design
specifications set forth in the Upgraded Basis of Design (as defined in the
DCA).  Landlord shall endeavor to install the equipment and software required
for Tenant to have the ability to request heat at any time other than during
Business Hours (“After Hours Heat”) through the use of Tenant’s BMS System or
other automated system, provided, if the provision of such system is not
feasible, Landlord shall furnish After Hours Heat within one hour of receipt of
notice (which may be to a Building property manager or concierge, in either case
designated by Landlord as the responsible person, and may be given in advance as
a standing request) from Tenant. Tenant shall pay the Actual Cost, if any, for
any additional equipment or software required to be installed to enable Tenant
to request After Hours Heat through the use of Tenant’s BMS System or other
automated system.  For purposes of this Section 3.01(a) only, Tenant may deliver
notices for such overtime services by e-mail to the designated e-mail address of
Landlord’s building manager.  Tenant’s consumption of heat shall be measured by
BTU meters installed, maintained and replaced as set forth in the Metering
Schedule, and the Actual Costs thereof, including taxes imposed by governmental
authorities and any incremental Actual Costs associated with meter reading shall
be payable within 30 days after Tenant receives an invoice and reasonable
supporting documentation therefor.

(ii)ventilation and air-conditioning to the Tenant Unit from a dedicated system
installed as part of the Base Building Work (the portions dedicated to Tenant
from time to time, the “Tenant Unit AC System”) in accordance with the design
specifications set forth in the Upgraded Basis of Design, which system is
operable 24 hours per day, 7 days per week, 365 (or 366, as applicable) days per
year (“24/7”). As of the Effective Date, the Tenant Unit AC System comprises (i)
the chiller plant, pumps and cooling towers referred to on the RIPOM as Main and
Swing 1, (ii) outside air system referred to as System 1 and related equipment,
(iii) on-floor air conditioning, and (iv) perimeter water risers, it being
agreed that, as of the Effective Date, floors 16 through 18 will be served by
systems operated by Landlord referred to on the RIPOM as Swing 2 and System 2
and related equipment.  Tenant shall, as part of Tenant’s Work, install all
portions of the ventilation and air-conditioning system for the Tenant Unit
other than the Base Building Work, including distribution within the
Premises.  Tenant’s consumption of ventilation and air conditioning service to
the Tenant Unit shall be measured by meters installed, maintained and replaced
as set forth in the Metering Schedule, and the Actual Costs thereof, including
taxes imposed by governmental authorities and any incremental Actual Costs
associated with meter reading shall be payable within 30 days after Tenant
receives an invoice and reasonable supporting documentation therefor.    

(iii)ventilation and air-conditioning to the Upper Premises during Business
Hours in accordance with the design specifications set forth in Exhibit F
attached hereto; if Tenant shall require ventilation or air conditioning
services to the Upper Premises at any other times (“After Hours AC”), Tenant
shall have the ability to request After Hours AC through the use of Tenant’s BMS
System. Tenant shall pay the Actual Cost, if any, for any additional software or
hardware required to be installed to

 

 

- 48 -

--------------------------------------------------------------------------------

 

enable Tenant to request After Hours AC through the use of Tenant’s BMS System.
Tenant’s consumption of ventilation and air conditioning service to the Upper
Premises (including during Business Hours and After Hours AC) shall be measured
by meters installed, maintained and replaced as set forth on the Metering
Schedule, and the Actual Costs per ton-hour thereof, including taxes imposed by
any governmental authority and any incremental Actual Costs associated with
meter reading shall be paid by Tenant within 30 days after Tenant’s receipt of
an itemized bill therefor.  Such meters shall be maintained by Tenant, at its
sole cost and expense and Tenant shall be responsible for any required
replacement of such meters.

(iv)For the avoidance of doubt, Landlord’s Actual Cost of repairing, maintaining
and operating the Base Building Systems providing heat, ventilation and
air-conditioning shall be included in Operating Expenses, including any
incremental Actual Cost attributable to such repair, maintenance and operation
with providing After Hours Heat, regardless of whether Tenant’s consumption of
heat, ventilation and air-conditioning is measured by meter and therefore may be
excluded from Operating Expenses pursuant to Sections 2.07(F) and (RR).

(b)(i)  subject to service changes due to emergency and necessary maintenance,
(A) for Tenant’s exclusive use and benefit on a 24/7 basis, 13 destination
dispatch passenger elevators in the elevator banks serving floors 2 through 15
of the Building as set forth on Exhibit U (or, if at any time Tenant leases the
entirety of the Total Unit, 16 destination dispatch elevators in the elevator
banks serving the Tenant Unit) (collectively, the “Exclusive Tenant Unit
Elevators”) and two (2) passenger shuttle elevators serving Tenant’s dedicated
33rd Street lobby and the East Lobby through the 4th floor of the Premises (the
“Shuttle Elevators”), and (B) for Tenant’s non-exclusive use and benefit all of
the destination dispatch elevators serving the Upper Premises (the “Additional
Elevators”, and together with the Exclusive Tenant Unit Elevators and Shuttle
Elevators, the “Elevators”) in each case in accordance with the specifications
attached hereto as Exhibit G, and, in the case of this clause (B), at all times
during Business Hours on Business Days, with at least 2 Additional Elevators
subject to call at all other times.  Landlord shall reprogram the Exclusive
Tenant Unit Elevators from time to time upon request from Tenant, which
reprogramming shall be at Tenant’s sole cost and expense of Landlord’s Actual
Costs, and Tenant shall be solely responsible for the impact of such
reprogramming on the performance and maintenance of such Elevators, including
any Actual Costs of additional maintenance or repairs and any failure to meet
applicable specifications arising from such reprogramming.  Except for purposes
of maintenance, emergency repairs and any reason beyond Landlord’s reasonable
control, Landlord shall not remove any Elevator cars serving the Premises from
service during Business Hours on Business Days, provided, that in all cases
Landlord shall use commercially reasonable efforts to limit such removal to
hours other than Business Hours on Business Days.  Landlord shall provide
reasonable prior notice to Tenant before performing scheduled repairs or
maintenance with respect to any of the Elevators that will result in one or more
Elevators being taken out of service (which notice may be by
email).  Notwithstanding the foregoing, to the extent practicable, at Tenant’s
election, Landlord shall perform routine maintenance on the Elevators at times
other than during Business Hours on Business Days, provided that Tenant shall
pay the incremental Actual Costs of performing such maintenance during such
times, including (to the extent applicable) overtime or premium labor

 

 

- 49 -

--------------------------------------------------------------------------------

 

and additional fees charged by contractors, consultants and
inspectors.  Landlord agrees that repairs and maintenance to Elevators shall be
performed diligently and consistent with Comparable First Class Office
Buildings, and Landlord shall provide a resident mechanic at the Building during
Business Hours on Business Days. Tenant shall not be permitted to utilize any
Additional Elevators or Shared Passenger Elevators for the transport of mail
carts or food carts between floors of the Premises unless such carts have
bumpers or other protective devices and otherwise comply with the Rules and
Regulations, and any food carts shall be fully enclosed such that any contents
are completely concealed and no odors may be disseminated therefrom.  Unless all
of floors 16 through 18 are included in the Premises, such floors 16 through 18
shall be served by 3 of the 16 destination dispatch elevators that serve the
Total Unit, which 3 elevators shall be accessed from the north side of the
northerly elevator bank (it being understood that if Tenant leases entirety of
the Total Unit, inclusive, then the area north of such north side of the
northerly elevator bank may be used for retail uses permitted by this Lease or
for building service areas; provided, that if Tenant exercises its Contraction
Option or Termination Option such that Tenant no longer leases the entirety of
the Total Unit, inclusive, prior to the applicable Contraction Date or
Termination Date, such retail or building service area use shall cease and
Landlord shall repurpose such area for access to the 3 elevators serving other
occupants of floors 16 through 18);

(ii)If and so long as Tenant (x) leases the entirety of the Total Unit, Tenant
shall have exclusive use of two (2) dedicated service elevators (each, to the
extent dedicated from time to time, a “Dedicated Service Elevator” and
collectively, to the extent dedicated, the “Dedicated Service Elevators”)
serving the Premises and Mechanical Areas on floors 6 and 19 and cellar and
subcellar on a 24/7 basis or (y) does not lease the entirety of the Total Unit,
but does lease at least 500,000 Qualified RSF in the Total Unit, Tenant shall
have exclusive use of the southern-most service elevator and the service
elevator that is not the southern-most service elevator shall be deemed to be a
Shared Service Elevator, and Tenant shall have the right to use such Shared
Service Elevator in accordance with the provisions of this Section 3.01(b)(ii)
and shall be entitled to its pro rata share based on the RSF of the Total Unit
leased by Tenant (vis-à-vis the RSF of the Total Unit leased by other tenants)
of use of such Shared Service Elevator; provided that, in each case, Landlord
shall have such use of the Dedicated Service Elevators (in coordination with
Tenant’s use thereof) as is required to provide services to the Premises or
perform Landlord’s obligations hereunder to repair and maintain the Premises. In
addition, Tenant shall have access to and use of the service elevators serving
any floors that Tenant does not lease and loading dock service to the Premises
(“Tower Service Elevators”) on a first-come, first-serve non-exclusive basis
(provided that Tenant shall have the right to reserve the Tower Service Elevator
serving the roof in accordance with reasonable procedures established by
Landlord from time to time, and in an emergency Landlord shall use reasonable
efforts to provide Tenant with priority access to the Tower Service Elevators to
access Mechanical Areas above the 19th floor). Any of service elevator S1 and
service elevator S2 (in each case, at any time that such service elevator is not
a Dedicated Service Elevator) and any Tower Service Elevators shall be “Shared
Service Elevators”.  With respect to Shared Service Elevator service other than
during Business Hours on Business Days (“Overtime Shared Service Elevator
Service”), (A) Tenant shall pay to Landlord within 30 days following delivery of
an invoice, the

 

 

- 50 -

--------------------------------------------------------------------------------

 

applicable Actual Cost of providing such service, and (B) if required by the
applicable union contract, Tenant shall be subject to a 4 hour minimum charge
for Overtime Shared Service Elevator Service unless such service is requested
for a period of time immediately preceding or immediately following Business
Hours on a Business Day, in which case Tenant shall be entitled to request a
minimum of 1 full hour of such overtime service.  To the extent that Tenant and
another tenant or occupant of the Building are sharing any of the overtime
services described in this Section 3.01(b)(ii) at the same time or during the
same period, and the costs thereof cannot be separately determined, then Tenant
shall only be responsible for its pro rata share (determined based on the number
of users of such service).  In no event shall Tenant be permitted to store or
leave any equipment, furniture, storage boxes or any other personal property in
the service elevator lobby, other than reasonable storage of such items in
service elevator lobbies (x) if Tenant has two Dedicated Service Elevators, in
the cellar, and (y) on floors within the Total Unit, in each case if permitted
by applicable Laws, provided that any such use of elevator lobbies shall be
subject to Landlord’s prior written approval (not to be unreasonably withheld,
conditioned or delayed) of any cages or other installations for such storage,
shall be consistent with the standards of Comparable First Class Office
Buildings and shall not interfere with the operation of the Building. To the
extent practicable, at Tenant’s election, Landlord shall perform regular
maintenance on the Dedicated Service Elevators at times other than during
Business Hours on Business Days, provided that Tenant shall pay the incremental
Actual Costs of performing such maintenance during such times, including (to the
extent applicable) overtime or premium labor and additional fees charged by
contractors, consultants and inspectors;

(c)With respect to the Tenant Unit, Tenant shall obtain domestic water directly
from the public utility via Tenant’s dedicated water tank. Tenant’s consumption
of domestic water shall be measured by meters installed, maintained and replaced
as set forth in the Metering Schedule, and the Actual Costs thereof, including
taxes imposed by governmental authorities and any incremental Actual Costs
associated with meter reading, shall be payable within 30 days after Tenant
receives an invoice and reasonable supporting documentation therefor.  With
respect to the Upper Premises, Landlord shall provide hot and cold water (which
shall be potable so long as the water provided by New York City to the Building
is potable) to the floor(s) on which the Premises are located for core lavatory,
core water fountains, and cleaning purposes only. If Tenant requires additional
water in the Upper Premises for core lavatory or cleaning purposes or for any
other purpose, Landlord shall furnish cold water at the Building core riser
through a capped outlet located on each floor on which the Upper Premises is
located (at the exterior of the core of the Building or at wet columns if the
same are present and active), and heating such water shall be Tenant’s
obligation at Tenant’s expense. Tenant’s consumption of such additional water in
the Upper Premises shall be measured by meters installed, maintained and
replaced as set forth in the Metering Schedule, and the Actual Costs thereof,
including taxes imposed by governmental authorities and any incremental Actual
Costs associated with meter reading, shall be payable within 30 days after
Tenant receives an invoice and reasonable supporting documentation therefor;

(d)With respect to the Tenant Unit, Tenant shall have the right to obtain
electrical current for use in the Tenant Unit directly from the public utility
supplying

 

 

- 51 -

--------------------------------------------------------------------------------

 

electricity to the Building, and the costs of such service shall be paid by
Tenant directly to such public utility.  With respect to any Upper Premises,
Landlord shall provide electric energy on a submetered basis for Tenant’s
reasonable use of lighting and other electrical fixtures, appliances and
equipment at a level of not less than five (5) watts demand load per gross
square foot of space (exclusive of electricity for the Building HVAC system and
the DX units, but inclusive of Tenant’s fan-powered box load), supplied to a bus
duct switch on each floor of the Premises to be used for office use).  The
foregoing electric service to the Tenant Unit and any Upper Premises shall be
referred to herein as the “Base Electric Capacity”.  In no event shall Tenant’s
consumption of electricity exceed the capacity of existing feeders to the
Building or the risers or wiring serving the Premises, nor shall Tenant be
entitled to any unallocated power available in the Building.  If, in Landlord’s
reasonable judgment (i) Tenant has demonstrated the need for electric capacity
in excess of the Base Electric Capacity (herein “Additional Capacity”), by
providing a load letter provided by Tenant’s electrical engineer reasonably
approved by Landlord certifying that Tenant requires the Additional Capacity,
(ii) there is sufficient power in the Building to supply the Additional Capacity
without the need to install additional risers or conduits (provided that if
sufficient power does not exist, Landlord shall reasonably cooperate with Tenant
to permit Tenant to bring additional power to the Building), and (iii) taking
into account the then existing and future reasonable needs of other then
existing and future tenants, and other reasonable needs of the Building, the
same is available for Tenant’s use, Landlord shall provide such Additional
Capacity, and Tenant shall pay to Landlord, within 30 days after demand, the
Actual Cost (or, if such work is done as a Change Order (as defined in the DCA)
pursuant to the DCA, the incremental Actual Cost) of installing additional
risers, meters, switches and related equipment necessary to provide such
Additional Capacity, plus Landlord’s 3% fee and 3% overhead.  Any equipment
necessary to supply the Additional Capacity shall be installed by Landlord at
the sole cost and expense of Tenant (of Landlord’s Actual Cost thereof) and only
if, in Landlord’s reasonable judgment, the same is reasonably practicable and
will not cause adverse damage or injury to the Building or the operation thereof
or the Premises, or cause or create a dangerous or hazardous condition.  All of
such Actual Costs plus such fee and overhead shall be paid by Tenant to Landlord
after completion of the work, within 30 days after rendition of any bill or
statement to Tenant therefor.  Subject to complying with applicable Laws and
Landlord’s approval of Tenant’s plans therefor in accordance with Article 4 of
this Lease, Tenant shall have the right to redistribute the electric power
furnished on each floor of the Premises by Landlord throughout the Premises;
provided, that (1) such redistribution does not cause Tenant’s consumption of
electricity to exceed the capacity of the feeders, risers or wiring serving the
Premises, and (2) if Tenant shall surrender any portion of the Premises prior to
surrendering the entire Premises, Tenant, at Tenant’s sole expense, shall
perform any work required prior to such partial surrender so that the electrical
capacity stated in this Section 3.01(d) is restored pro rata to each floor of
the surrendered portion of the Premises.  For the avoidance of doubt, Landlord’s
Actual Cost of repairing, maintaining and operating the Base Building Systems
providing electricity to the Premises shall be included in Operating Expenses,
regardless of whether Tenant’s consumption of electricity is measured by meter
and therefore may be excluded from Operating Expenses pursuant to Sections
2.07(F) and (RR);

(e)(i)  cleaning services for the Premises in accordance with Exhibit D attached
hereto, and cleaning of exterior glass windows 2 times per year.  Tenant shall
pay to Landlord within 30 days after demand the Actual Costs incurred by
Landlord for (i) extra

 

 

- 52 -

--------------------------------------------------------------------------------

 

cleaning work in the Premises required because of (A) misuse or neglect on the
part of Tenant, its subtenants or their respective employees or visitors, (B)
interior glass partitions or an unusual quantity of interior glass surfaces
(other than spot cleaning of glass in the Premises within arms-length reach),
(C) non-standard materials or finishes installed in the Premises unless Exhibit
D expressly provides for such cleaning, and/or (D) any Internal Stairs to the
extent required by reason of the Internal Stairs being used as convenience
stairs and not merely fire stairs, and (ii) removal from the Premises and the
Building of any refuse of Tenant in excess of that ordinarily accumulated in
business office occupancy, including, without limitation, kitchen refuse (except
as otherwise expressly required under Exhibit D), or at times other than
Landlord’s standard cleaning times, provided that the rates of such contract are
at competitive rates with charges for similar services then being provided in
Comparable First Class Office Buildings.  Notwithstanding the foregoing,
Landlord shall not be required to clean any portions of the Premises used for
preparation, serving or consumption of food or beverages, data processing or
reproducing operations, private lavatories or toilets, or other special purposes
requiring greater or more difficult cleaning work than office areas and not
customarily cleaned (without additional charge to tenants) by landlords of
Comparable First Class Office Buildings (except as otherwise expressly required
under Exhibit D) and Tenant shall retain Landlord’s cleaning contractor at
Tenant’s expense to perform such cleaning and any other cleaning services Tenant
requests in excess of those provided for in Exhibit D, provided that Tenant
shall be obligated to pay the incremental additional Actual Costs incurred by
Landlord in connection therewith, provided that the rates of such contractor are
at competitive rates with charges for similar services then being provided in
Comparable First Class Office Buildings.  Notwithstanding the foregoing, Tenant
may use its own employees to provide cleaning services to the glass, pantries,
bathrooms and Secure Areas in the Premises and any other areas in each case
Landlord is not obligated to clean pursuant to Exhibit D.  Tenant shall have the
right to hire Tenant’s own special cleaning contractor to perform any
specialized cleaning services. Landlord’s cleaning contractor shall have access
to the Premises after 6:00 p.m. and before 8:00 a.m. on Business Days and shall
have the right to use, without charge therefor, reasonable quantities of light,
power and water in the Premises reasonably required to clean the Premises;
provided, after finishing their work, the personnel of Landlord’s cleaning
contractor shall turn off all the lights in the Premises;

(ii)Any cleaning contractor for the Building shall have at least 5 years’
experience in Manhattan cleaning first-class office buildings and shall have at
least 3 million rentable square feet of space in comparable office buildings
under contract.

(iii)Tenant shall have the right to designate from time to time by written
notice to Landlord certain portions of the Premises, as to which Tenant
maintains confidential or other secure documents, equipment or information, as
secure areas (the “Secure Areas”).  Landlord shall not provide cleaning services
to the Secure Areas unless Tenant requests same (without any reduction or credit
with respect to the charges for cleaning services hereunder, which Tenant shall
pay as if Landlord were providing cleaning services to the Secure Areas).  

(f)With respect to any Upper Premises, condenser water for Tenant’s supplemental
HVAC system from the condenser water system serving the Building 24 hours a

 

 

- 53 -

--------------------------------------------------------------------------------

 

day, 7 days a week (“Supplemental HVAC Condenser Water”) in accordance with the
specifications in Exhibit F.  Tenant shall be entitled to its pro rata share of
Supplemental HVAC Condenser Water that is available to occupants of the portion
of the Building in which such Upper Premises is located, which shall be no less
than 1 watt per net “carpetable” square foot of space in the applicable portion
of the Upper Premises.  Tenant shall perform all necessary work and install all
required equipment to permit Tenant to tap into Landlord’s condenser water riser
on each floor of the Upper Premises (provided that Landlord shall provide capped
valved outlets at the core of each floor of the Upper Premises), and Landlord
shall waive any tap-in fee or other fee for Tenant’s tap into Landlord’s
condenser water riser.  Tenant shall give notice at the same time Tenant
exercises the Expansion Option or Offer Space Option whether Tenant will
submeter its consumption of Supplemental HVAC Condenser Water.  If Tenant elects
to submeter, then Tenant’s consumption shall be measured by BTU and water meters
installed, maintained and replaced as set forth on the Metering Schedule, in
which event the Actual Costs per ton-hour thereof, including taxes imposed by
any governmental authority and any incremental Actual Costs associated with
meter reading shall be paid by Tenant within 30 days after Tenant’s receipt of
an itemized bill and reasonable supporting documentation therefor.  If Tenant
does not elect to submeter such consumption, then Tenant shall give notice at
the same time Tenant exercises the Expansion Option or Offer Space Option as to
the number of tons of Supplemental HVAC Condenser Water Tenant will reserve (not
to exceed the amount set forth in the second sentence of this clause (f)
above).  In such event, Tenant shall pay to Landlord, within 30 days after
demand, for such reservation of the Supplemental HVAC Condenser Water, an amount
per ton reserved per annum, consistent with but in no event exceeding the rate
for such service charged to other tenants, which amount shall be increased from
time to time from and after the date on which such Upper Premises are added to
the Premises (but no more than once in any 12 month period) upon reasonable
notice to Tenant, by the increase in the Actual Cost to provide such service.
Subject to Laws and Landlord’s approval of Tenant’s plans therefor in accordance
with Section 4.02, Tenant shall have the right to redistribute the Supplemental
HVAC Condenser Water furnished on each floor of the Upper Premises throughout
the Upper Premises; provided, that if Tenant shall surrender any portion of the
Upper Premises prior to surrendering the entire Upper Premises, Tenant shall
perform any work required prior to such partial surrender so that the condenser
water capacity stated in this Section 3.01(f) is restored pro rata to each floor
of to the surrendered portion of the Upper Premises;

(g)(i)  security in the lobby of the Building (the “Building Lobby”) and other
Building common areas and to the perimeter of the Building (including operable
bollards and manned security at the loading dock area and bollards around the
exterior perimeter of the Building) on a 24/7 basis in accordance with Exhibit T
attached hereto (the “Security Procedures”) and consistent with security
provided by Comparable First Class Office Buildings; provided, that Landlord
shall have no responsibility to prevent, and Landlord shall have no liability to
Tenant (or anyone claiming through or under Tenant) for loss to Tenant (or such
other person) or their agents, contractors, employees, invitees, or licensees,
arising out of theft, burglary or damage or injury to persons or property caused
by persons gaining access to the Building or other causes, except due to the
gross negligence or intentional wrongful acts or (where Landlord has an
affirmative duty to act as required under applicable Laws or under this Lease)
omissions of Landlord, its contractors or any Landlord Indemnified Party;

 

 

- 54 -

--------------------------------------------------------------------------------

 

(ii)Subject to clause (iv) below, Landlord shall provide access cards for entry
to the Building and Tenant shall reimburse Landlord for Landlord’s Actual Costs
therefor, which shall be consistent with the rates charged by landlords of
Comparable First Class Office Buildings for access cards, which charges shall be
payable by Tenant within 30 days after demand therefor.  Notwithstanding the
foregoing, Tenant shall be charged only for Landlord’s Actual Costs for the
number of access cards in excess of the Access Card Ratio.  “Access Card Ratio”
means 1 access card for each 200 RSF of the Premises.

(iii)Subject to the Reduced or Increased Premises Operational Mechanism, Tenant
shall have the exclusive right to use the portions of the Building Lobby shown
on Exhibit II (the “Secure Lobby Zone”) for Permitted Users.  Landlord’s access
to the Secure Lobby Zone shall be limited in accordance with Section 4.04(d) as
if the Secure Lobby Zone were part of the Premises, provided that no notice
shall be required if such access is reasonably required in order to provide
cleaning services if Tenant has not elected to Self-Perform same, to protect the
security of the Building or its occupants, or in connection with emergency
repairs to any portion of the Building, and all persons shall have the right to
use the Secure Lobby Zone for egress in an emergency.  Landlord shall not store
any materials or equipment in the Secure Lobby Zone.

(iv)Tenant shall have the right to install a security system in the Premises
that is integrated with Landlord’s security system for the Building, so as to
enable Tenant to issue, in lieu of Landlord’s access cards, a single access card
to Tenant’s employees, which Tenant shall have the right to program in
accordance with its reasonable requirements, including use of Tenant’s standard
photos. Tenant may substitute a biometric, mobile phone or other technology for
Landlord’s access control system in the Secure Lobby Zone, provided that Tenant
pays the incremental cost of installing such system (including Landlord’s three
percent (3%) overhead and three percent (3%) fee on such incremental cost), and
any costs of programming or otherwise coordinating Tenant’s security system with
Landlord’s.  Any security systems installed by Tenant shall be compatible with
Landlord’s system, and shall be subject to Landlord’s approval, which approval
shall not be unreasonably withheld, provided Tenant’s system provides at least
the same quality of security and efficiency of operation as Landlord’s system,
and Landlord shall reasonably cooperate with Tenant (at no additional cost or
liability to Landlord) in connection with the integration of such security
systems.  Tenant shall provide Landlord’s security personnel with any key-cards,
information or other items required to access the Premises in accordance with
the provisions of Section 4.04(d).  Tenant shall have the right to station its
own security guards at the entrances to the Secure Lobby Zone at Tenant’s
expense.  No additional security system, services or staffing implemented by
Tenant shall interfere with or encumber access to, from or within the Building
or the Project (other than to the Premises, the Secure Lobby Zone and other
areas exclusively dedicated to Tenant) by Landlord, any tenants or occupants of
the Building, or their respective employees, invitees or visitors, or members of
the public.  Tenant shall have the right to connect to Landlord’s camera feeds
for areas occupied or visited by Tenant’s employees and visitors, including the
East Lobby, Mechanical Areas, Messenger Center, Bicycle Storage Room, Below
Grade Premises, the Internal Stairs on

 

 

- 55 -

--------------------------------------------------------------------------------

 

and in between floors that are leased by Tenant, and any other common
areas.  Such camera feeds shall be available on a “view only” basis for up to 30
days after the date of recording and shall not be recorded by Tenant nor shall
Tenant have any ability to control such feeds. To the extent that any such area
is not serviced by Landlord’s camera feed, Tenant shall have the right to
install its own cameras, subject to Landlord’s reasonable approval as to the
location and design thereof, and Landlord shall have reasonable rights to
connect to Tenant’s camera feeds for such areas.

(v)Tenant’s rights under Section 3.01(g)(iii) and (iv) shall no longer apply
with respect to any portion of the Secure Lobby Zone that is no longer deemed to
be part of the Secure Lobby Zone pursuant to the provisions of Section 3.04, and
shall no longer apply to the East Lobby at all if Tenant no longer has the
exclusive right to use the East Lobby Desk pursuant to Section 16.01.  Tenant
shall pay the Actual Cost incurred by Landlord in reprogramming and otherwise
converting the turnstiles and other security systems restricting access to the
Secure Lobby Zone, in order to permit other occupants to have access to such
elevators through Landlord’s standard security systems.  

(h)(i)  Landlord shall operate (or cause an outside contractor to operate) a
messenger center for the Building, expected to be in the location identified on
Exhibit OO attached hereto (the “Messenger Center”).  The service to be provided
by the Messenger Center from time to time, the manner in which such services are
provided from time to time and hours of operation observed from time to time
(the “Messenger Center Services”) shall comply with all applicable Laws and
shall be reasonably formulated by Landlord with a view toward the security
protocols for the Building and shall otherwise be consistent with messenger
centers operated in Comparable First Class Office Buildings, provided that the
Messenger Center shall operate at a minimum from 7:00 a.m. to 7:00 p.m. on
Business Days.  Tenant agrees that as of May 24, 2017, it is not consistent with
messenger centers operated in Comparable First Class Office Buildings to provide
for x-ray screening of all mail and packages received in the messenger center of
such buildings.  Tenant may request that Landlord provide for x-ray screening of
all mail and packages received in the Messenger Center, and Tenant shall be
responsible for (A) all Actual Costs (plus Landlord’s 3% fee and 3% overhead)
incurred by Landlord in connection with installing such x-ray screening and (B)
all incremental Actual Costs incurred by Landlord in connection with operating
such x-ray screening; provided, that, if at any time during the Term, it becomes
consistent with messenger centers operated in Comparable First Class Office
Buildings to provide for such x-ray screening, Tenant shall notify Landlord of
such change and, within a reasonable period of time after such notice so as to
enable Landlord to implement such service, Landlord shall implement such
service, and the Actual Cost of installing and operating such x-ray screening
shall be included in Operating Expenses and Tenant shall not be responsible for
any direct payment of such Actual Cost of installing and operating such x-ray
screening.  Subject to Section 3.01(h)(ii) below, Tenant shall, throughout the
Term, use, in common with Landlord and other tenants and occupants of the
Building, the Messenger Center and the Messenger Center Services.  Landlord
reserves the right to reconfigure or relocate the Messenger Center Services so
long as the Messenger Center Services are not adversely affected in any material
respect.  Landlord shall have no liability to Tenant for accepting or failing to
accept or for providing or not providing or for requesting or failing to request
receipts or

 

 

- 56 -

--------------------------------------------------------------------------------

 

evidence of delivery for any mail or packages or for the handling of, or damage
to, such mail or packages absent the gross negligence or willful misconduct of
Landlord or any Landlord Indemnified Party.  So long as Tenant operates its own
messenger center, any provision in the Rules and Regulations regarding the hours
that deliveries may be processed through the Messenger Center shall not apply to
Tenant’s deliveries that go directly to Tenant’s messenger center.  All
messengers making deliveries to the Premises at hours when Tenant’s messenger
center is closed shall bring such deliveries to the East Lobby Desk (so long as
Tenant has use of the East Lobby Desk pursuant to Section 16.01(b)); provided,
that Tenant shall provide Landlord with notice if at any time Tenant elects to
no longer have after-hours deliveries brought to the East Lobby Desk.  

(ii)Tenant has elected to establish its own messenger center in the Below-Grade
Premises.  If in the future Tenant elects not to use its own messenger center in
the Below-Grade Premises, then so long as Tenant leases at least 400,000
Qualified RSF in the Building, Tenant shall have the right to place one of
Tenant’s employees in the Messenger Center, provided that Tenant shall provide
prior written notice of the name of such employee(s) and such other information
respecting the employee(s) as Landlord may reasonably request, including
information required to comply with Building security screening protocols, and
shall cause such employee(s) to comply with Landlord’s reasonable rules and
regulations (applied non-discriminatorily) pertaining to the Messenger Center
and the operation thereof.  If any such employee fails to comply with such rules
and regulations, or otherwise interfere with or disrupt the operation of the
Messenger Center, Landlord shall have the right to require Tenant to replace
such employee with another employee that does not so interfere with or disrupt
such operations;

(i)(i)  Tenant and its Permitted Users shall have the non-exclusive right to use
the core fire staircases connecting contiguous floors of the Office Premises at
or above the 2nd floor (the “Internal Stairs”) solely as convenience stairs in
accessing each floor; provided, that Tenant, at its sole cost and expense,
complies with all applicable Laws, Rules and Regulations, insurance requirements
set forth in Section 7.02 and the terms of this Lease in connection with such
use.  In using the Internal Stairs and in preparing said Internal Stairs for use
by Tenant and its Permitted Users, Tenant shall be responsible for all
incremental Actual Costs (including cleaning and periodic painting and other
maintenance costs, any increase in the Actual Costs of Landlord’s insurance
resulting from Tenant’s use thereof and any additional Actual Costs of Landlord
resulting from the need to install, maintain and provide electricity to
continuous lighting fixtures serving the Internal Stairs) incurred by Landlord
in connection with Tenant’s use of the Internal Stairs.  Tenant shall not use
any shared fire stairs so as to interfere with the rights of other tenants or
occupants in the Building;

(ii)Tenant shall have the right to make reasonable code-compliant decorative
Alterations to the Internal Stairs (such as painting, lighting and handrails),
provided that (A) said decorative alterations do not violate any Laws and/or
insurance requirements set forth in Section 7.02 with respect to the Building,
(B) said decorative alterations do not increase Landlord’s insurance costs
(unless Tenant reimburses Landlord for the incremental Actual Costs thereof),
(C) said decorative

 

 

- 57 -

--------------------------------------------------------------------------------

 

alterations do not reduce light output in the Internal Stairs below the level
required to properly charge the photoluminescent tape therein (and in no event
shall such light output be reduced below 1FC) and (D) in no event shall Tenant
be permitted to paint over or cover up the photo-luminescent tape in the
Internal Stairs, if any).

(iii)In connection with any use of the Internal Stairs and subject to the terms
of Article 4 hereof, Tenant, at Tenant’s sole cost and expense shall (A) subject
to applicable re-entry rules and regulations from time to time in effect,
install and regularly maintain security and control system card-key-access
readers at the core doors between the Internal Stairs and the Premises that are
satisfactory to Landlord in its reasonable discretion, (B) tie such readers into
the Building’s security and high-rise fire alarm systems, the Building
management system and such other systems as Landlord may reasonably require, and
(C) pay to Landlord, within 30 days following delivery of an invoice, Landlord’s
Actual Costs incurred in preparing, as part of the Base Building Work, such core
doors for Tenant’s use of the Internal Stairs in accordance herewith.  Tenant
acknowledges that any alterations required to tie such readers into the fire
safety system of the Building shall be performed by Landlord’s designated
security-and-fire-safety contractor for the Building (at said
security-and-fire-safety contractor’s then standard charges therefor, which
charges shall be at commercially competitive rates for similar services then
being provided in other Comparable First Class Office Buildings), at Tenant’s
sole cost and expense. If Tenant desires to install any manual lock(s) between
the Internal Stairs and the Premises, Tenant shall obtain the prior approval of
Landlord’s designated security-and-fire-safety contractor before installing same
which approval shall not be unreasonably withheld and shall be provided in the
time period set forth in Section 4.02.  All manual lock(s) shall have a base
building lockset that is keyed to the Building’s stair master key and
sub-mastered to Tenant’s key, or, at Tenant’s request, keyed alike.  If
feasible, Tenant shall have the right to cause Landlord to install a “cage”
system with panic bar at the top of any contiguous block in the Tenant Unit in
order to alert Tenant to any entry into the Internal Stairs, provided such
system complies with applicable Laws.  Tenant shall pay the Actual Costs of such
work, plus Landlord’s 3% fee and 3% overhead charge;

(iv)In no event shall Tenant be permitted to store any equipment, furniture,
storage boxes or any other personal property whatsoever in the Internal Stairs;
and

(v)Tenant acknowledges that Landlord has made no representation or warranty as
to whether Tenant’s use of the stairwell area as contemplated hereunder is
permitted under applicable Laws and/or insurance requirements set forth in
Section 7.02.  In the event that Tenant is not permitted to use the stairwell
area by reason of applicable Laws and/or insurance requirements, Landlord shall
not have liability to Tenant therefor.  Further, Landlord shall have no
liability to Tenant relating to Tenant’s use of the stairwell area as
contemplated in this Section 3.01(i), other than by reason of the gross
negligence or willful misconduct of Landlord or any Landlord Indemnified Party,
and Tenant acknowledges and agrees that Tenant shall use the stairwell area in
accordance with this Section 3.01(i) at its sole risk.  Tenant shall be

 

 

- 58 -

--------------------------------------------------------------------------------

 

solely responsible for the operation of the locking system on the doors from the
Internal Stairs to the Premises and hereby waives any and all claims against
Landlord arising out of or in connection with parties gaining access to and from
the Premises through the Internal Stairs, except to the extent any such claims
are attributable to the gross negligence or willful misconduct of Landlord or
any Landlord Indemnified Party.  All of the provisions of this Lease in respect
of indemnification shall apply to the Internal Stairs, as if the same were part
of the Premises, if and to the extent any such indemnification obligation arises
from the use or misuse or maintenance of or alterations to the Internal Stairs
by Tenant or any Tenant Indemnified Party or anyone claiming by, through or
under Tenant;

(j)Subject to the Security Procedures, the Rules and Regulations, and Force
Majeure, access to the Premises 24/7 except in cases of emergency;

(k)operation, maintenance and repair of the public and common areas of the
Building and of the systems and equipment serving the Building, in a manner
consistent with standards maintained in Comparable First Class Office Buildings
and the requirements of this Lease;

(l)gas service to the Dining Facility, through the gas risers described in
Section 3.4(g) of the DCA.  Tenant shall pay for all gas consumed by Tenant and
shall install its own gas meters as part of Tenant’s Work subject to the terms
and conditions of this Lease and the DCA.  To the extent the gas riser requires
repairs outside the Premises, Landlord shall perform such repairs and Tenant
shall pay to Landlord, within 30 days after demand therefor, the Actual Costs
incurred by Landlord in performing such repairs;

(m)Emergency power through the emergency power system or standby generator(s)
for the Building to provide electricity for the base Building equipment and
services, and to the specifications, set forth on Exhibit Y;

(n)a fire alarm system to the Building in compliance with applicable Laws,
together with pull-stations, warden stations, and detectors in the Building
Lobby and other core areas, with a fire alarm data gathering panel (DGP) on
every third floor of the Premises for Tenant tie-in (with no connection charge)
with a total number of initiating devices equal to 6 multiplied by the number of
floors in the Premises and one speaker strobe per 1,000 USF, which initiating
devices and speaker strobes are not required to be distributed evenly on each
floor of the Premises, and a remote annunciator that will alert Tenant to fire
alarm activations anywhere in the Building.  Landlord shall furnish, install,
program and test all required fire alarm devices in the core areas on all floors
of the Premises in accordance with applicable Laws.  Landlord shall maintain a
fire safety plan in accordance with applicable Laws and fire safety plans in
Comparable First Class Office Buildings, including coordination of periodic
emergency drills as required by applicable Laws but no less than one such drill
per year.  

(o)Landlord shall provide access to, and maintain a “neutral” cellular hosting
system, including access to such system for at least four (4) cellular carriers
approved by Landlord (such approval not to be unreasonably withheld, conditioned
or delayed in accordance with Section 4.02) to provide cellular service to the
Premises.  In connection with such cellular

 

 

- 59 -

--------------------------------------------------------------------------------

 

hosting system, Tenant shall have the right to access the IDF room on floors
within the Premises to run necessary cables to a Distributed Antenna System
(DAS) within the Premises, at Tenant’s sole cost and expense.  Landlord shall
coordinate with Tenant’s and Landlord’s stem integrator company for the testing
and connection of Tenant’s distributed antenna system within the Premises and
Landlord shall use commercially reasonable efforts in order to allow such
service providers to provide cellular service to Landlord for Tenant’s cellular
services at no cost or liability to Landlord.  Tenant shall pay, within 30 days
following delivery of an invoice, the Actual Costs incurred by Landlord in
connection with such coordination, which costs shall be at commercially
competitive rates for similar services then being provided in other Comparable
First Class Office Buildings.  The provisions of this clause (o) shall be
subject to the provisions of Section 4.02.

(p)As part of the Base Building Work, Landlord shall install in the Tenant Unit
a dedicated building automated management system (“Tenant’s BMS System”) in
accordance with the Base Building Plans and Specifications.  Tenant shall have
the right to tie into the central base Building automated management system (the
“Base Building BMS System”) solely for monitoring purposes.  Tenant’s BMS System
shall be compatible with the Base Building BMS System.  With respect to any
Upper Premises, Tenant may install its own building automated management system
as part of Tenant’s BMS System to control and monitor any DX units and
supplemental HVAC equipment within such areas (which DX units shall be
maintained by Landlord at Landlord’s expense, but subject to inclusion in
Operating Expenses in accordance with Section 2.07), fan-powered VAV boxes and
Tenant’s supplemental HVAC equipment, subject to approval of the plans therefor
in accordance with Article 4, it being understood that the DX units must be
controlled by Tenant’s BMS System.  Tenant shall, at its sole cost and expense,
perform such work as may be necessary to implement the foregoing other than the
actual connection work to the Base Building BMS System, which work shall be
performed by Landlord’s designated contractors, at Tenant’s sole cost and
expense, not to exceed commercially competitive rates that would be charged by
comparable contractors in Comparable First Class Office Buildings, plus
Landlord’s 3% fee and 3% overhead charge.  Landlord shall have the right to
upgrade or replace the Base Building BMS System from time to time, upon
reasonable prior notice to Tenant, without any liability to Tenant.  All devices
and components to support the Tenant’s connection to and use of the Base
Building BMS System shall be at Tenant’s sole cost and expense.

(q)Tenant shall have the non-exclusive right (in common with other tenants of
the Building) to use a storage area for the storage of bicycles of Tenant and
other Permitted Users, which area shall accommodate a minimum of one bicycle for
every 10,000 Qualified RSF leased to Tenant (“Bicycle Storage Room”).  No other
tenant of the Building shall be entitled to more bicycles per 10,000 RSF of the
premises leased to such tenant than one bicycle per 10,000 Qualified RSF leased
to Tenant.  Tenant’s use of the Bicycle Storage Room shall be on a first-come
first-serve 24/7 basis and shall be subject to all applicable Laws, the Rules
and Regulations and such security procedures as may from time to time be
reasonably promulgated by Landlord pursuant to the terms of this Lease, and
Tenant shall have access thereto via the Building’s standard key-card system (or
Tenant’s separate key-card system, if any, installed in accordance with Section
3.01(g)).  A plan indicating the location of the Bicycle Storage Room and access
thereto is attached hereto as Exhibit S.  If Landlord locates the Bicycle

 

 

- 60 -

--------------------------------------------------------------------------------

 

Storage Room in a different location than indicated on Exhibit S, or relocates
the Bicycle Storage Room at any time during the Term, such location shall be of
substantially comparable size and convenience as the location indicated on
Exhibit S. If as a result of use by other occupants of the Building or other
Persons, Tenant’s employees are not receiving a pro rata share of the total
number of bicycle spaces in the Bicycle Storage Room, the parties shall use good
faith efforts to address the situation to their respective reasonable
satisfaction.

(r)Tenant shall have the right to install in the Premises three (3)
diesel-fueled emergency power generators, with a capacity of up to 2500 KW each
of standby power demand load, to be located in the Mechanical Areas on the 19th
floor of the Premises (“Tenant’s Generators”), together with all related
equipment, including all lines, pumps, piping, paralleling switch gear,
mountings, supports, double-walled fuel tank, and any required reinforcement and
bracing (collectively, “Tenant’s Generator Equipment”), subject to the
provisions of this Section 3.01(r).

(i)Any installation or replacement of Tenant’s Generator Equipment that is not
performed as part of Tenant’s Work or Tenant MEP Work (as defined in the DCA)
shall constitute an Alteration in accordance with Article 4.  Any pipes and
conduits not located within the Premises shall be installed by Landlord,
provided that Tenant shall pay the Actual Cost of such installation plus (except
as otherwise provided in the DCA) a 3% Landlord fee and 3% overhead charge, and
shall be maintained by Landlord at Tenant’s expense.  Tenant shall pay all
Actual Costs for which it is responsible hereunder within 30 days after delivery
of an invoice.

(ii)If Tenant’s Generators are not Tier 4 generators, they may only be operated
during an interruption in the electricity service to the Building or the
Premises, and shall not be operated at any other time, provided that Tenant may
operate the generator up to 100 hours per year during non-Business Hours for
approximately one hour each time for testing and maintenance, provided Tenant
has all permits required by Law to do so. Tenant shall be solely responsible for
obtaining, at its sole cost and expense, all required permits, approvals and
certificates from all governmental authorities for the installation, location,
connection and operation of Tenant’s Generators, and shall deliver copies
thereof to Landlord upon request.  Tenant shall comply with all Laws (including
without limitation Laws relating to Hazardous Materials) applicable to Tenant’s
Generator Equipment, including the installation of any required spill
protection, venting and noise suppression devices and registration and periodic
testing of fuel tanks.  Without limitation of the foregoing, if Tenant’s
Generator Equipment generates noise likely, in Landlord’s reasonable judgment,
to disturb other tenants or occupants of the Building or surrounding areas, then
Tenant shall install sound attenuated acoustic enclosures reasonably
satisfactory to Landlord designed to eliminate such noise or reduce such noise
to legal levels.  Tenant shall be responsible for the provision of any diesel
fuel required for Tenant’s Generators.

(iii)The rights granted to Tenant hereunder to use Tenant’s Generator Equipment
are given in connection with, and as part of the rights created under, this
Lease and are not separately transferable or assignable except to Tenant’s

 

 

- 61 -

--------------------------------------------------------------------------------

 

subtenants and/or assignees, and the rights granted to Tenant under this Section
3.01(r) shall terminate upon the expiration or sooner termination of this Lease.

(s)Landlord shall use commercially reasonable efforts to arrange for black cars
to have the right to queue on 33rd and 34th streets between Hudson Boulevard and
Tenth Avenue.  Landlord is seeking, at no cost to Tenant, to have “traffic
calming measures” installed on 10th Avenue at 33rd and 34th, to facilitate
pickup/drop-off on 10th Avenue and via a porte-cochere on the 33rd street side
of the Building.  In both queuing areas, Landlord shall coordinate with the NYC
Department of Transportation (“DOT”) and use commercially reasonable efforts to
obtain permission to create lay-by areas with “No Parking” designations.  

(t)If and so long as Tenant (x) leases the entirety of the Total Unit, Tenant
shall have exclusive use of two (2) dedicated loading bays (each, to the extent
dedicated from time to time, the “Dedicated Loading Bay” and collectively, to
the extent dedicated, the “Dedicated Loading Bays”) in the location identified
on Exhibit KK attached hereto or (y) does not lease the entirety of the Total
Unit, but does lease at least 500,000 Qualified RSF in the Total Unit, Tenant
shall have exclusive use of the westerly loading bay and the easterly loading
bay shall be deemed to no longer be a Dedicated Loading Bay, and Tenant shall be
entitled to its pro rata share based on the RSF of the Total Unit leased by
Tenant (vis-à-vis the RSF of the Total Unit leased by other tenants) of use of
the easterly loading bay; provided that, in each case, Landlord shall have such
use of the Dedicated Loading Bays (in coordination with Tenant’s use thereof) as
is required to provide services to the Premises or perform Landlord’s
obligations hereunder to repair and maintain the Premises.  

3.02General Service Provisions.  (a)  “Actual Cost” means Landlord’s actual
third party (except for Affiliates of Landlord as provided below) out-of-pocket
cost to provide any service or perform any work, including, without limitation,
labor, electricity, materials, but excluding any carried interest charges or
depreciation, and without profit or mark-up, provided that any such costs paid
to an Affiliate of Landlord shall be consistent with market rates for Comparable
First Class Office Buildings and shall not exceed the amount that would be
payable absent such Affiliate relationship if such service was competitively bid
for service within the Building only (taking into account that the lowest
qualified bidder may not have bid the lowest price).  With respect to any
partial floor of the Premises, to the extent that Tenant and another tenant or
occupant of such floor are sharing any of the overtime services described in
Section 3.01(a) at the same time or during the same period, and the Actual Costs
thereof cannot be separately determined, then Tenant shall only be responsible
for its pro rata share (determined based on the proportion which the rentable
square footage of the Premises using such service bears to the sum of (x) the
rentable square footage of such portion of the Premises plus (y) the rentable
square footage of the other premises to which such service is being provided) of
such cost(s).  If a union contract affecting the Project imposes a 4 hour
minimum charge for any operations personnel providing a Building service during
non-Business Hours, the Actual Cost for such service shall include such 4 hour
minimum charge.  “Business Hours” means 8:00 a.m. to 6:00 p.m. on Business Days
and 9:00 a.m. to 1:00 p.m. on Saturdays.  “Business Days” means all days except
(a) Saturdays, (b) Sundays and (c) Holidays.  “Holidays” means New Year’s Day,
Martin Luther King, Jr.’s Birthday, President’s Day, Memorial Day, Independence
Day, Labor Day, Columbus Day, Thanksgiving, Christmas and any other days which
are designated as a

 

 

- 62 -

--------------------------------------------------------------------------------

 

holiday by any Building Service Union Employee Service contract then in
effect.  Wherever in this Lease Tenant is obligated to pay overtime or premium
rates for services performed on Holidays, Tenant shall only be obligated to pay
for such services at such overtime or premium rates if Landlord is charged at
overtime or premium rates under the applicable union contract or service
contract, or if required by applicable Laws.

(b)Landlord may temporarily stop or interrupt any Landlord Service, electricity,
or other service and may temporarily stop or interrupt the use of any facilities
and systems at such times as may be necessary and for as long as may reasonably
be required by reason of Force Majeure, or the making of repairs, alterations or
improvements or the performance of maintenance.  Landlord may modify the
delivery and scope of any services if required by reason of any Laws.  Landlord
shall provide Tenant with such advance notice, if any, as is reasonable under
the circumstances of any such stoppage, interruption or modification (except in
the case of emergency involving imminent threat to life or property, in which
case no prior notice shall be required, but Landlord will give notice to Tenant
thereof as soon as reasonably practicable).  Landlord shall have no liability to
Tenant by reason of any stoppage, interruption or modification of any Landlord
Service, electricity or other service or the use of any facilities and systems
for any reason except as otherwise expressly provided in this Lease or the
DCA.  Landlord shall in no way be liable or responsible to Tenant for any loss
or damage or expense which Tenant may sustain or incur by reason of any failure,
inadequacy or defect in the character, quantity or supply of electricity and/or
utility service furnished to the Premises by a third party provider.  Landlord
shall use reasonable diligence (which shall not include incurring overtime
charges except as set forth in Section 3.02(e)) to make such repairs as may be
required to machinery or equipment within Landlord’s control to provide
restoration of any Landlord Service and, where the cessation or interruption of
such Landlord Service or other service has occurred due to circumstances or
conditions beyond Landlord’s control, to cause the same to be restored by
diligent application or request to the provider.  To the extent reasonably
possible, any such repairs, alterations or improvements which would interfere in
any material respect with Tenant’s use of the Premises shall be performed during
non-Business Hours, provided that, and subject to Section 3.02(e), any amounts
paid by Landlord in excess of what would otherwise have been paid had such
repairs, alterations or improvements been performed during Business Hours
(provided such amounts are not materially inconsistent with amounts charged to
tenants by Landlord or its Affiliates for similar services at other buildings
owned by Landlord or its Affiliates) shall be paid by Tenant as Additional
Charges within 30 days after Landlord’s written demand therefor, other than with
regard to routine repairs, alterations or improvements which shall be at no cost
to Tenant (other than by inclusion in Operating Expenses in accordance with
Section 2.07).  Except in the case of emergency, before incurring any additional
expense that would be payable by Tenant under this Section 3.02, Landlord shall
notify Tenant and provide an estimate of the additional costs to be incurred,
and Tenant shall have the option (exercisable within 2 Business Days following
Landlord’s notice or such shorter period required by Landlord as a result of the
repairs, alterations or improvements in question) of having such non-routine
repairs, alterations, or improvements work performed during Business Hours at no
cost to Tenant (other than by inclusion in Operating Expenses in accordance with
Section 2.07).  Landlord shall use commercially reasonable efforts to provide
Tenant with the ability to run temporary services for critical areas of the
Premises during any shutdowns or interruptions required due to such maintenance
work.

 

 

- 63 -

--------------------------------------------------------------------------------

 

(c)Without limiting any of Landlord’s other rights and remedies, if and so long
as Tenant shall be in default in the performance of any monetary obligations or
any material non-monetary obligations in either case beyond any applicable
notice and grace period, Landlord shall not be obligated to furnish to the
Premises any service outside of Business Hours on Business Days (unless prior to
the provision of such service Tenant pays the applicable charge therefor), and
Landlord shall have no liability to Tenant by reason of any failure to provide,
or discontinuance of, any such service during such period.

(d)Notwithstanding the provisions of Section 3.02(a), if without the fault or
negligence of Tenant or any person claiming through or under Tenant, any
Substantial Portion of the Premises is rendered Untenantable for a period of
more than 5 consecutive Business Days (or 7 consecutive Business Days in the
case of Non-Project Force Majeure) after the earlier of (i) the date Tenant
shall have notified Landlord of such Untenantability (which notice may be given
by email provided that an effective notice is delivered pursuant to one of the
other methods set forth in Section 8.01 within 24 hours after the email is sent)
and (ii) the date on which Landlord shall have first had knowledge of such
Untenantability, by reason of any stoppage or interruption of any Landlord
Service (other than services which Tenant has elected to Self-Perform),
electricity to the Submetered Premises, electricity to directed metered Premises
if such stoppage or interruption of electricity is caused by the negligence or
willful misconduct of Landlord or any of its contractors, employees or
representatives, or originated in any portion of the electricity system of the
Building which Landlord (as opposed to Con Edison or other utility service
provider providing electricity) is responsible for maintaining under this Lease,
or other service for which Landlord is responsible hereunder, or failure to
provide repairs for which Landlord is responsible hereunder or by reason of any
repairs or other work performed by or on behalf of Landlord in the Premises or
elsewhere in the Building (other than as a result of a Casualty or
condemnation), then, as Tenant’s sole and exclusive remedy, for the period
commencing on the date on which such Substantial Portion of the Premises is so
Untenantable until such Substantial Portion of the Premises is no longer
Untenantable for such reason, Fixed Rent and Recurring Additional Charges shall
be appropriately abated with respect to (w) only such Substantial Portion, (x)
the entirety of a full floor, if at least fifty percent (50%) of such floor is
so rendered Untenantable,  (y) the entire Premises, if at least ninety percent
(90%) of the Premises is so rendered Untenantable, or (z) the entirety of the
kitchen and adjacent cafeteria areas if either the kitchen or cafeteria is
Untenantable, the entirety of the auditorium and adjacent AV room if either the
auditorium or AV room is Untenantable, and the entirety of the gym and adjacent
locker room if either the gym or locker room is Untenantable. If without the
fault or neglect of Tenant or any person claiming through or under Tenant, any
Essential Service (other than any Essential Service which Tenant has elected to
Self-Perform) is interrupted in any material respect and such interruption
affects a Substantial Portion and continues with respect to such Substantial
Portion for a period of more than 5 consecutive Business Days (or 7 consecutive
Business Days in the case of Non-Project Force Majeure) after Tenant shall have
notified Landlord thereof (which notice may be given by email provided that an
effective notice is delivered pursuant to one of the other methods set forth in
Section 8.01 within 24 hours after the email is sent), then, as Tenant’s sole
and exclusive remedy, for the period commencing on the date on which such
Essential Service is so interrupted until such Essential Service is no longer
interrupted in any material respect with respect to such Substantial Portion,
Fixed Rent and Recurring Additional Charges shall be reduced by [****]% with
respect to only such Substantial

 

 

- 64 -

--------------------------------------------------------------------------------

 

Portion.  For the avoidance of doubt, (1) no portion of the Premises need be
rendered Untenantable for the reduction in Fixed Rent and Recurring Additional
Charges described in the preceding sentence to apply, (2) if there is an
interruption in any Essential Service which is also an interruption in Landlord
Services which does render any Substantial Portion of the Premises Untenantable,
then the full abatement described in the first sentence of this Section 3.02(d)
shall apply, (3) in addition to the provisions of clauses (x), (y) and (z) above
in this Section 3.02(d), a stoppage or interruption in Landlord’s Services need
not physically affect a particular portion of the Premises to render such
portion of the Premises Untenantable (e.g., the entire Premises shall be
considered Untenantable if the portion of the Premises containing the
centralized computer network server or mainframe facilities in the Premises
shall be rendered Untenantable and, as a result thereof, the balance of the
Premises is actually rendered Untenantable), and (4) if a Force Majeure event
solely affecting the Project (as distinguished from a Non-Project Force Majeure
event) causes a Substantial Portion of the Premises to be rendered Untenantable,
then the five (5) Business Day period (and not the seven (7) Business Day
period) described above shall apply. “Untenantable” means that Tenant shall be
unable to use the Premises or the applicable portion thereof for the normal
conduct of Tenant’s business therein (including due to lack of access), and
shall not be using the Premises (or applicable portion thereof) for any use,
except for Disaster Functions.  “Substantial Portion” shall mean any portion of
the Premises consisting of [****] or more contiguous square feet.  “Non-Project
Force Majeure” means any Force Majeure events, other than those that solely
affect the Project.  “Essential Services” means elevators, electricity to the
Submetered Premises, electricity to direct metered Premises if such stoppage or
interruption of electricity is caused by the negligence or willful misconduct of
Landlord or any of its contractors, employees or representatives, or originated
in any portion of the electricity system of the Building which Landlord (as
opposed to Con Edison or other utility service provider providing electricity)
is responsible for maintaining under this Lease, HVAC and plumbing service
required to be provided by Landlord to Tenant under this Lease. “Disaster
Functions” means the limited use of the Premises by Tenant’s security personnel
for the preservation of Tenant’s property, Tenant’s insurance adjusters, and/or
a minimal number of Tenant’s employees for file retrieval, planning of temporary
relocation and other disaster recovery functions.

(e)Landlord shall use commercially reasonable efforts to minimize interference
with Tenant’s access, use and occupancy of the Premises in making any repairs,
alterations, additions or improvements and in accessing, inspecting and
exhibiting the Premises, in each instance, whether pursuant to this Section 3.02
or any other provision of this Lease, and all of the foregoing shall be
performed by Landlord in accordance with applicable Laws; provided, that
Landlord shall have no obligation to employ contractors or labor at so called
overtime or other premium pay rates or to incur any other overtime costs or
expenses whatsoever, except that Landlord shall, at Landlord’s cost (subject to
the further provisions of this Section 3.02(e)) subject to labor restrictions at
the Building and applicable union contract requirements, employ contractors or
labor at so called overtime or other premium pay rates if necessary to remedy
any condition that either (i) results in a denial of reasonable access to the
Premises or the entrances to the Building Lobby, (ii) threatens the health or
safety of any occupant of the Premises, (iii) from and after the Occupancy Date,
unreasonably interferes with a Permitted User’s ability to conduct its business
in the affected portion of the Premises for the business typically conducted
therein, or (iv) is customary to be performed on an overtime basis

 

 

- 65 -

--------------------------------------------------------------------------------

 

in Comparable First Class Office Buildings.  For the avoidance of doubt, such
overtime or premium labor shall be included in Operating Expenses to the extent
such charges would, if incurred during Business Hours, be includable in
Operating Expenses.  In all other cases, at Tenant’s request, subject to labor
restrictions at the Building and applicable union contract requirements,
Landlord shall employ contractors or labor at so called overtime or other
premium pay rates and incur any other overtime costs or expenses in making any
repairs, alterations, additions or improvements, provided Tenant shall pay to
Landlord, as an Additional Charge, within 30 days after demand, an amount equal
to the excess of (A) the overtime or other premium pay rates, including all
fringe benefits and other elements of such pay rates, over (B) the regular pay
rates for such labor, including all fringe benefits and other elements of such
pay rates.  If more than one occupant of the Building, including Tenant, is
chargeable by Landlord for the same overtime costs and expenses relating to the
same work for which Tenant is chargeable, then Tenant shall only be charged for
a proportionate share of such overtime costs and expenses, which apportionment
shall be based on the amount of overtime work requested by such
parties.  Landlord shall promptly repair any damage to Tenant’s Property arising
out of the performance of operations, maintenance or repairs performed by
Landlord, or Landlord’s employees, agents or contractors.  Landlord shall clean
up all work areas and shall not store more than one day’s worth of materials and
equipment in the Premises at any time, except to the extent that such storage
does not unreasonably interfere with a Permitted User’s business and use of the
Premises.

(f)At all times until the date on which Landlord has entered into leases for 85%
or more of the rentable square footage of the Building, the Building shall be
managed by either (i) a Related Affiliate or an Affiliate of Oxford Hudson Yards
LLC, or (ii) upon the enforcement of remedies by any lender that is not an
Affiliate of Landlord, any reputable and experienced property management company
selected by such lender that, either directly or through its Affiliates, has not
less than five (5) years’ experience in the ownership and/or management of
Comparable First Class Office Buildings and has at least five million
(5,000,000) square feet of office buildings under management, of which three
million (3,000,000) square feet is located in Comparable First Class Office
Buildings.  “Related Affiliate” means any Affiliate of The Related Companies,
L.P. (pursuant to clause (B) of the definition of Control) as to which one or
more of Stephen M. Ross or Jeff T. Blau or Bruce A. Beal, Jr., (or their
respective spouses, descendants, heirs, legatees and devisees or any trust
created for the benefit of any of such persons) collectively own, directly or
indirectly, at least [****] percent ([****]%) of the beneficial ownership
interests.

(g)Normally operating Base Building Systems equipment installed by Landlord
shall not generate noise level greater than NC-40, other than within 10 feet of
the core and mechanical rooms of the Building assuming standard tenant finishes
(and except to the extent such noise arises from Tenant’s failure to maintain
such equipment, if Tenant is Self-Performing the operation thereof in accordance
with Section 3.03).

(h)Prior to the Occupancy Date (and from time to time thereafter upon request of
either party), Landlord and Tenant shall each provide to the other its security
screening protocols for building service employees and contractors.  Each party
shall provide to the other any proposed modifications to such security screening
protocols prior to

 

 

- 66 -

--------------------------------------------------------------------------------

 

implementation thereof.  All such protocols and any modifications thereto shall
be consistent with security screening protocols for Comparable First Class
Office Buildings, and the screening protocols for Tenant’s building service
employees and contractors shall be no less stringent than Landlord’s screening
protocols.  Tenant’s building service employees and contractors shall be
required to comply with Landlord’s security screening protocols.  Tenant shall
be solely responsible for administering and enforcing its own separate security
protocols with respect to its building service employees and contractors and
Landlord shall have no obligations or liability with respect thereto.

(i)Landlord and Tenant shall each use commercially reasonable efforts to cause
all written contracts it enters into with service providers to include (i)
obligations to perform services in accordance with all applicable Laws, (ii)
obligations to keep confidential any information it obtains in performing its
services, (iii) a requirement that personnel are subject to appropriate
background checks (and, if granted access cards to Tenant facilities or systems
without Tenant supervision, such personnel shall be subject to Tenant’s
background check requirements set forth on Exhibit UU) and (iv) a requirement
that personnel with access to the Premises receive appropriate training in order
to assure compliance with reasonable security policies and procedures.  All
requirements imposed on personnel of either party shall comply with applicable
Laws and any applicable collective bargaining agreements and, so long as any
such requirements of Tenant exceed the level of standard procedures for
Comparable First Class Office Buildings, Tenant shall pay any incremental Actual
Cost incurred by Landlord in complying with such above-standard
requirements.  Landlord agrees that as of May 24, 2017, the standards set forth
on Exhibit UU do not exceed the level of standard procedures for Comparable
First Class Office Buildings, other than items 6 and 10 on Exhibit UU, which
shall constitute above-standard requirements.

(j)Each party shall retain for a reasonable period of time and make available to
the other, promptly following request, copies of all maintenance, test and/or
inspection reports reasonably requested by such party with respect to critical
Base Building Systems for which the requested party is responsible hereunder,
including fire safety, emergency lighting, elevators, water and
electrical.  Neither party shall be obligated to retain or provide such reports
with respect to a period of time that is more than two (2) years prior to the
date of such request.

3.03Tenant Option to Self-Perform Service.  (a)  So long as Tenant leases the
requisite number of floors or RSF and satisfies the other applicable conditions
set forth in Section 3.03(b) below in respect of the applicable service
(“Self-Performance Conditions”), Tenant shall have the right to perform, in lieu
of Landlord (“Self-Perform”) the applicable Landlord Services, in each case to
the extent set forth below.  Tenant may elect to Self-Perform any such Landlord
Service by giving written notice to Landlord with respect to such Landlord
Service (the “Self-Performance Notice”), which notice shall state the date on
which Tenant desires to commence to Self-Perform such service.  Such date (the
“Self-Performance Date”) shall be within in a reasonable period of time after
giving of notice, taking into account any work that must be performed to
effectuate the transition, the terms of any existing contracts with respect to
such Landlord Service, any adjustments to staffing and other factors, but no
earlier than 60 days after the giving of the Self-Performance Notice.  Tenant
may not give a Self-

 

 

- 67 -

--------------------------------------------------------------------------------

 

Performance Notice with respect to a particular service more than one time in
any calendar year during the Term.   The parties shall cooperate to effectuate
an orderly transition of such services from Landlord to Tenant as of the
Self-Performance Date, including the assignment of warranties and any separately
assignable maintenance contracts Tenant desires to retain, and delivery of
maintenance records, permits and licenses.  When procuring service and
maintenance contracts for any Landlord Services that Tenant has the right to
Self-Perform hereunder, Landlord shall endeavor to negotiate provisions to
allocate such services and the costs thereof between the Tenant Unit and the
balance of the Building, provided that Landlord shall not be obligated to incur
any material cost or liability in order to obtain such concessions.  For the
avoidance of doubt, Tenant may deliver multiple Self-Performance Notices.

(b)Tenant shall have the right to Self-Perform the following Landlord Services
upon and subject to the applicable Self-Performance Conditions set forth below:

(i)Tenant shall have the right to Self-Perform the operation and maintenance of
the Tenant Unit AC System so long as Tenant leases at least the entirety
of  floors 3 through 12, inclusive, of the Total Unit, and the portion of the
2nd floor that is included in the Initial Premises (except as otherwise
expressly provided in the RIPOM).  Such Self-Performance shall include, without
limitation, the provision of all electricity (which shall be direct metered),
water and other utilities, any personnel required to operate the Tenant Unit AC
System, any maintenance contracts, permits and licenses, and all repair,
maintenance and replacements to the Tenant Unit AC System and any components
thereof that exclusively serve the Tenant Unit.

(ii)Tenant shall have the right to Self-Perform the operation and maintenance of
the interior cabs and/or the equipment and systems of (A) the entire Bank of
Exclusive Tenant Unit Elevators serving floors 2 through 12 so long as Tenant
leases at least the entirety of floors 3 through 12, inclusive, of the Total
Unit, and the portion of the 2nd floor that is included in the Initial Premises,
(B) the entire Bank of Exclusive Tenant Unit Elevators serving floors 13 through
18 so long as Tenant leases at least the entirety of floors 13 through 18,
inclusive, of the Total Unit, (C) both Banks of Exclusive Tenant Unit Elevators
so long as Tenant leases the entirety of the Total Unit, (D) the Dedicated
Service Elevators so long as Tenant leases at least the entirety of the Total
Unit (it being agreed that if Tenant does not lease the entirety of the Total
Unit but does lease at least 500,000 Qualified RSF in the Total Unit, then
Tenant shall have the right to Self-Perform the operation of the southern-most
service elevator, which Self-Performance shall be limited to retaining the
operator of such service elevator as Tenant’s employee), and (E) the Shuttle
Elevators as long as Tenant leases at least all of floors 3 and 4, inclusive,
and the portion of the 2nd floor that is included in the Initial Premises.  For
the avoidance of doubt, Tenant may not Self-Perform the operation and
maintenance of any Exclusive Tenant Unit Elevators, Dedicated Service Elevators
or Shuttle Elevators unless it is Self-Performing such operation and maintenance
with respect to an entire Bank.  A “Bank” means any of the following: (w) all
the Exclusive Tenant Unit Elevators serving floors 2 through 12, (x) all the
Exclusive Tenant Unit Elevators serving floors 13 through 18, (y) both Dedicated
Service Elevators, or (z) both Shuttle Elevators. Such Self-Performance shall
include, without limitation, the provision of all electricity, any

 

 

- 68 -

--------------------------------------------------------------------------------

 

personnel required to operate such elevators, any maintenance contracts, permits
and licenses, and all repair and maintenance to such elevators and any
components thereof.  If Tenant does not lease the entirety of the Total Unit,
then Tenant must use Landlord’s elevator contractor for the Exclusive Tenant
Unit Elevators; if Tenant leases the entirety of the Total Unit, Tenant may use
its own elevator contractor for the Exclusive Tenant Unit Elevators, which
contractor shall be subject to Landlord’s approval, not to be unreasonably
withheld, conditioned or delayed. Electricity to such Elevators shall continue
to be metered in accordance with the Metering Schedule and payable in accordance
with Section 2.09.  If Tenant delivers a Self-Performance Notice or a Reversion
Notice with respect to elevators, such Self-Performance Notice or Reversion
Notice must specify which Bank(s) and services (e.g. only maintenance of
interior cabs, maintenance and repair of equipment and systems, or both) Tenant
elects to Self-Perform or cease performing, as applicable.

(iii)Tenant shall have the right to Self-Perform cleaning services within the
Premises.  The East Lobby areas shall only be included in such Self-Performed
cleaning as long as Tenant has the exclusive right to operate the Secure Lobby
Zone and East Lobby Desk. The Exclusive Tenant Unit Elevators, Shuttle Elevators
and/or Dedicated Service Elevators, as applicable, shall be included in such
Self-Performed cleaning services only to the extent Tenant has the exclusive
right to use such elevators, as applicable.

(iv)So long as Tenant leases at least all of floors 3 through 12, inclusive, of
the Total Unit, and the portion of the 2nd floor that is included in the Initial
Premises, Tenant shall have the right to Self-Perform the operation of water
tanks, pumps and related equipment exclusively serving the Tenant Unit and
providing water to the cooling tower and domestic water to the Office Premises
within the Tenant Unit (“Tenant Unit Plumbing”).  During any period in which
Tenant is Self-Performing the operation and maintenance of the Tenant Unit AC
System, Tenant shall also Self-Perform the operation and maintenance of the
Tenant Unit Plumbing.  Such Self-Performance shall include, without limitation,
the provision of all electricity (which shall be direct metered), water and
other utilities (which shall be submetered in accordance with the Metering
Schedule or otherwise the Actual Cost thereof shall be equitably allocated to
Tenant), any personnel required to operate such plumbing systems that
exclusively serve the Tenant Unit, any maintenance contracts, permits and
licenses, and all repair and maintenance to such plumbing systems and any
components thereof.

(v)So long as Tenant has the right to exclusive use of the East Lobby Desk,
Tenant shall have the right to Self-Perform the operation of the East Lobby Desk
by replacing all of Landlord’s employees staffing the East Lobby Desk with
Tenant’s employees, subject to Section 16.08.

(vi)So long as Tenant has the right to exclusive use of both Dedicated Loading
Bays, Tenant shall have the right to Self-Perform the operation and maintenance
of the Dedicated Loading Bays.  Such Self-Performance shall include, without
limitation, the provision of all electricity and other utilities (which shall be
submetered in accordance with the Metering Schedule or otherwise the Actual Cost

 

 

- 69 -

--------------------------------------------------------------------------------

 

thereof shall be equitably allocated to Tenant), any personnel required to
operate such loading bays, any maintenance contracts, permits and licenses, and
all repair and maintenance to such loading bays and any equipment therein or
components thereof.

(vii)Tenant shall have the right to Self-Perform the operation and maintenance
of the portions of the Base Building Systems electrical system servicing the
Premises that are located downstream (and inclusive of) of the service
switchboards that serve Tenant, and up to and including the bus duct switch,
including the bus risers and the electricity switchgear rooms. Such
Self-Performance shall include, without limitation, maintaining all permits and
licenses and all repairs, maintenance and replacements to such portions of the
electrical system.

(c)Tenant shall have the right, upon written notice to Landlord with respect to
any Self-Performed Service (the “Reversion Notice”), to cease performing such
Self-Performed Service and cause Landlord to resume performance of the
applicable Landlord Service.  The Reversion Notice shall state the date on which
Tenant desires to cease Self-Performing such service, which shall be within a
reasonable period of time after the giving of notice, taking into account any
work that must be performed to effectuate the transition, the terms of any
existing contracts with respect to such service, any adjustments to staffing and
other factors, but such Reversion Date shall be no earlier than 60 days after
the giving of the Reversion Notice.  Any Actual Costs in connection with the
termination or assignment of any service or maintenance contracts shall be borne
by Tenant. The date on which Tenant so ceases performing a Self-Performed
Service as set forth in the Reversion Notice, or such other date on which Tenant
no longer satisfies the applicable Self-Performance Condition or the right to
Self-Perform has been revoked in accordance with this Lease, shall be referred
to herein as the “Reversion Date.”  The parties shall cooperate to effectuate an
orderly transition of such services from Tenant to Landlord as of the Reversion
Date, including the assignment of warranties and maintenance contracts Landlord
desires to retain, and delivery of maintenance records, permits and
licenses.  Tenant may not give a Reversion Notice with respect to a particular
service more than one time in any calendar year during the Term, but Tenant may
give multiple Reversion Notices with respect to multiple services (i.e. a
Reversion Notice per service per year).

(d)From and after the Self-Performance Date with respect to any Landlord
Service, and until the Reversion Date, such Landlord Service shall be referred
to herein as a “Self-Performed Service,” Landlord shall have no obligation to
perform such Landlord Service and the costs that would have been incurred for
such Self-Performed Service and the costs of performing the corresponding
Landlord Service with respect to any leasable space in the Building shall be
excluded from Operating Expenses (it being the intent that Tenant shall not be
required to pay duplicative amounts for the same service), provided, however,
that if (x) Landlord has already contracted (pursuant to binding contracts) for
third parties to provide the applicable Self-Performed Service prior to the
giving of the Self-Performance Notice, and the cost thereof cannot be
eliminated, then Tenant shall pay a reduced proportionate share of such
Operating Expenses (determined (A) in accordance with the methodology described
in Exhibit R (including on a metered basis if applicable) or (B) otherwise in a
fair and equitable manner mutually acceptable to Landlord and Tenant), in an
amount to be determined in connection with the transition to Self-Performance on
the basis of the Actual Costs of such service, (y) Tenant’s

 

 

- 70 -

--------------------------------------------------------------------------------

 

Self-Performance of a service eliminates the need for a fraction of an employee,
then Landlord shall retain an employee in respect thereof and the Actual Cost of
such employee (subject to the terms of Section 2.07) shall constitute an
Operating Expense, or (z) the applicable Landlord Service is being performed in
whole or in part by union labor and Landlord incurs any costs in connection with
the severance (in accordance with Laws) of such union employees, then Tenant
shall pay  the Actual Costs of the severance of such employees or reimburse
Landlord for such Actual Costs of severance within 30 days after receipt of an
invoice and reasonable supporting documentation therefor; provided if subsequent
to the severance of such employees it is finally determined by a court of
competent jurisdiction or arbitrator that any of the foregoing costs incurred by
Landlord are due to Landlord’s wrongful acts in connection with the severance of
such union employees, then Tenant shall not be obligated to pay such costs (or,
if Tenant shall have theretofore paid such costs, Landlord shall reimburse such
costs within thirty (30) days following such determination, together with
interest thereon from the date incurred by Tenant at the Base Rate.  With
respect to contracts for Landlord Services which Tenant has the right to
Self-Perform, Landlord shall use commercially reasonable efforts to avoid
entering into long term contracts (taking into account market-standard terms for
similar contracts at Comparable First Class Office Buildings) and to cause such
contracts either to be terminable upon reasonable notice to the contractor or to
include provisions permitting Landlord to sever such contracts and separately
assign to Tenant those portions of the contract that Tenant elects to
Self-Perform.  For the avoidance of doubt, Tenant shall not be responsible for
any increased cost of Landlord Services or lost discounts by reason of the
Self-Performance of any Landlord Services to the Premises.

(e)If Tenant desires to Self-Perform any Landlord Service using a third party
vendor, Tenant shall permit the applicable base building contractor for such
Landlord Service to bid for such contract (it being agreed that Tenant shall
have no obligation to select the base building contractor’s bid for such
contract).  If Tenant does not hire Landlord’s contractor, then Tenant’s
contractor shall be subject to Landlord’s approval (which approval shall not be
unreasonably withheld, delayed or conditioned). If Landlord shall fail to
approve or disapprove (or, in the case of Landlord’s disapproval, to set forth
in writing a reasonably detailed explanation of Landlord’s reason for
disapproval) any such contractor proposed by Tenant within five (5) Business
Days following receipt by Landlord of written request for approval, Tenant may
give to Landlord a notice of such failure, which notice shall contain a legend
in not less than 14 point font bold upper case letters as follows: “FAILURE TO
APPROVE OR DISAPPROVE TENANT’S CONTRACTOR(S) (AND, IN THE CASE OF DISAPPROVAL,
TO INCLUDE A DETAILED EXPLANATION OF LANDLORD’S REASON FOR SUCH DISAPPROVAL)
WITHIN 5 BUSINESS DAYS SHALL RESULT IN LANDLORD’S DEEMED APPROVAL OF SUCH
CONTRACTOR(S)”, and if Landlord shall fail to approve or disapprove such
contractor(s) within such 5 Business Day period (which, in the case of
Landlord’s disapproval, must set forth in writing a reasonably detailed
explanation of Landlord’s reason for disapproval), Landlord shall be deemed to
have approved such contractor(s). Any contractor employed by Tenant in
connection with Self-Performance of any services shall provide such liability
and other customary insurance (naming Landlord and any other party reasonably
requested by Landlord as additional insureds) as Landlord shall reasonably
request. Notwithstanding anything to the contrary herein, Tenant may engage
vendors

 

 

- 71 -

--------------------------------------------------------------------------------

 

to furnish to the Premises ice, drinking water, food, beverage, linen, towel,
barbering, bootblacking, or other similar services without Landlord’s approval
of such vendors.

(f)Tenant shall have the right to determine the schedule for the provision of
any Self-Performed Services to the Tenant Unit, and to the extent that the
schedule for such Self-Performed Services determine the hours of operation of
the Tenant Unit, Tenant shall have the right to establish the hours of operation
of the Tenant Unit.  Tenant shall pay the incremental Actual Cost incurred by
Landlord that is attributable to Tenant performing such services and operating
during hours other than Business Hours and Business Days, even if such costs
would not have otherwise been allocated to Tenant under the Cost Allocation
Methodology.

(g)Tenant’s right to Self-Perform services with respect to certain portions of
the Premises shall not affect in any way Tenant’s obligation to pay Tenant’s
Operating Share of Operating Expenses in respect of the common areas of the
Project in accordance with Section 2.07.

(h)Any Self-Performed Services shall be performed in a manner consistent with
Comparable First Class Office Buildings and in accordance with applicable
Laws.  Tenant shall obtain, at its sole cost and expense, any permits, licenses
and inspections required in connection with such services, and shall deliver
copies thereof to Landlord from time to time promptly following written
request.  Any Self-Performed Services shall be appropriately coordinated with
any services Landlord is providing to other occupants of the Building and with
Landlord’s operation and management of the Project generally.  Tenant shall
cause any vendors with respect to Self-Performed Services to comply with the
Rules and Regulations, such security and screening procedures as may from time
to time be reasonably promulgated by Landlord pursuant to the terms of this
Lease, building standards for use of vertical transportation, procedures for
transport, removal and recycling of trash, and reporting to governmental
authorities as required, all to the extent applied to Landlord’s vendors and all
other tenants of the Building.

(i)If Tenant elects to Self-Perform cleaning and retains a contractor other than
Landlord’s contractor, then (A) Landlord shall not provide storage lockers for
the use of Tenant’s contractor but shall permit Tenant’s contractor to access
the janitor closets on each full floor of the Office Premises to store cleaning
materials and equipment to the extent such space would have been available for
use by Landlord’s cleaning contractor if Landlord were providing cleaning to the
Office Premises in accordance with the provisions of Section 3.01(e), and
Landlord shall have no liability to Tenant or Tenant’s contractor in connection
with such access and use; (B) Tenant or Tenant’s cleaning contractor shall bag
all rubbish, garbage, waste and other debris and remove such items from the
Premises to the designated loading dock at such times as are reasonably
designated by Landlord, which times shall be comparable to the times designated
by Landlord for garbage removal by its own cleaning contractor, (C) the
provisions of Section 4.02(f) relating to the avoidance of union-related
conflict shall apply to the selection of Tenant’s contractor and the performance
of work by Tenant’s contractor, and (D) Tenant shall be responsible for ensuring
that the cleaning of the Office Premises is performed in compliance (other than
to a de minimis extent) with any Building-wide “Green Cleaning Policy” that
Landlord may adopt from time to time and that does not exceed the standard of
Comparable First

 

 

- 72 -

--------------------------------------------------------------------------------

 

Class Office Buildings.  If Tenant increases the number of cleaning personnel
beyond the number of cleaners which would be assigned to clean the Premises if
Landlord were doing such cleaning (such increased number of cleaners are called
“Excess Cleaners”), then Tenant shall cause Tenant’s cleaning contractor to have
such Excess Cleaners perform “special cleaning services”, and Tenant shall be
solely responsible for all Actual Costs of termination in connection with the
termination of the Excess Cleaners at such time as Tenant no longer cleans its
own Premises whether by reason of the expiration of this Lease or otherwise.  If
Tenant shall elect to Self-Perform cleaning in accordance with this
Section 3.03, then, upon request by Tenant, Landlord shall notify Tenant of the
number of cleaning personnel which would be assigned to clean the Premises if
Landlord were doing such cleaning.  Tenant shall pay the contractor retained by
Tenant directly for the cost of cleaning the Premises, and Landlord shall not be
required to clean the Premises or any part thereof;

(j)If Tenant elects to Self-Perform the operation and maintenance of the Tenant
Unit AC System, Exclusive Tenant Unit Elevators, Shuttle Elevators, Dedicated
Service Elevators, Tenant Unit Plumbing or any other improvements, fixtures or
equipment comprising part of Base Building Systems in connection with Tenant’s
rights to Self-Perform services hereunder, Tenant shall cause such systems and
equipment to be operated and maintained in accordance with the standards of
Comparable First Class Office Buildings and shall perform all repairs necessary
for the proper maintenance and sustainment of such systems and equipment in
order to maintain the proper functionality and achieve the scheduled longevity
thereof, including complying with any applicable manufacturer’s maintenance
specifications (and provide to Landlord upon request maintenance records or
reports confirming Tenant’s compliance with such requirements).  Tenant will not
permit any action or inaction to occur that would void any applicable warranty
with respect to such systems or equipment.  Tenant shall keep in full force and
effect at all times appropriate service and maintenance contracts with respect
to such systems and equipment, and deliver copies of such contracts to Landlord
from time to time upon request.

(k)If Tenant fails in any material respect to comply with its obligations under
this Section 3.03 in respect of any Self-Performed Service, then Landlord shall
have the right to deliver a written notice to Tenant stating in reasonable
detail the basis for such assertion (a “Self-Performed Service Failure
Notice”).  If the failure in question relates to a matter that would typically
be determined by an engineer or other technical expert, then the Self-Performed
Service Failure Notice shall include a statement from the appropriate qualified
engineer or other technical expert, having sufficient experience in the
applicable field to reliably make such assertion.  If Tenant shall fail within
30 days after Tenant’s receipt of a Self-Performed Service Failure Notice to
either (i) cure such failure, or (ii) advise Landlord of Tenant’s intention duly
to institute all steps reasonably necessary to cure such failure (and thereafter
institute and diligently prosecute to completion such steps reasonably necessary
to cure the same), or (iii) advise Landlord that Tenant disagrees with any of
the assertions set forth in the Self-Performed Service Failure Notice, then
Landlord shall have the right to send a second notice (which second notice shall
(A) contain a legend in not less than 14 point font bold upper case letters as
follows: “THIS IS A SECOND SELF-PERFORMED SERVICE FAILURE NOTICE GIVEN IN
ACCORDANCE WITH SECTION 3.03(k) OF THE LEASE” and (B) enclose a copy of the
Self-Performed Service Failure Notice to which such second notice relates)

 

 

- 73 -

--------------------------------------------------------------------------------

 

to Tenant, and if Tenant does not, within 5 Business Days following Tenant’s
receipt of such second notice, take any of the actions described in clauses (i),
(ii) or (iii) above, then Landlord shall have the right upon further written
notice to Tenant to revoke Tenant’s right to Self-Perform such service for which
the Self-Performed Service Failure Notice was given, subject to Tenant’s right
to thereafter resume the Self-Performance of such service in accordance with
this Section 3.03 if Tenant satisfies the applicable conditions thereto.

(l)As of the Occupancy Date, Tenant exercises its right to Self-Perform all of
the services described in Sections 3.03(b)(i), (iii), (iv), (v), (vi) and (vii).

(m)Any disputes with respect to Tenant’s election to Self-Perform a Landlord
Service or to cease doing so, including without limitation disputes with respect
to the satisfaction of conditions to Tenant’s right to Self-Perform or the
reduction in Operating Expenses arising from such election, shall be resolved by
Arbitration in accordance with Section 8.09.

3.04Reduced Or Increased Premises Operational Mechanism.  (a)  The Total Unit
has been designed to function in many respects as a “building-in-a-building”,
and the Tenant Unit AC System and certain other systems have been engineered to
enable Tenant to expand or contract by adding or removing floors within the
Total Unit, pursuant to Tenant’s rights under Articles 10 through 15 hereof,
without significant impediment or expense, subject to the Reduced or Increased
Premises Operational Mechanism and the provisions of Articles 10 through
15.  Upon the occurrence of certain reductions or increases in the number of
floors or RSF comprising the Premises (e.g. as a result of any expansion or
contraction option or partial renewal right set forth herein), the provision,
repair, maintenance and operation of, and payment for, certain Landlord Services
shall be modified as set forth below and in Exhibit LL (such revised services
being referred to herein as the “Reduced or Increased Premises Operational
Mechanism” or “RIPOM”).  In each case in which the Premises are so reduced or
increased so as to trigger a modification pursuant to the RIPOM, the parties
will, promptly following the giving of the applicable notice by Tenant with
respect to such reduction or increase, cooperate to effectuate the transition to
the Reduced or Increased Premises Operational Mechanism on a timely basis.  The
date on which the Reduced or Increased Premises Operational Mechanism takes
effect with respect to a particular service shall be referred to herein as the
“RIPOM Conversion Date.”  

(b)If pursuant to the RIPOM Landlord is providing ventilation and air
conditioning service to any portions of the Tenant Unit that are not served by
the Tenant Unit AC System, such service shall be provided in accordance with the
specifications set forth in the Upgraded Basis of Design and the allocation of
such service and Actual Cost thereof shall be allocated as set forth in the
RIPOM.

(c)If pursuant to the RIPOM electricity to any portions of the Tenant Unit are
no longer direct metered, then from and after the RIPOM Conversion Date Tenant
shall be entitled to its pro rata share of electric capacity to such floors,
based on the relative RSF of such floors to all floors served by the applicable
segment of the buss, and Tenant shall pay for consumption of electricity in the
Tenant Unit in the same manner as for the Upper Premises.  

 

 

- 74 -

--------------------------------------------------------------------------------

 

(d)If at any time Tenant does not lease the entirety of floors 3 through 12,
inclusive, of the Total Unit, and the portion of the 2nd floor that is included
in the Initial Premises, Tenant will no longer have exclusive use of Tenant’s
Shaft Space or POE Rooms.  From and after the RIPOM Conversion Date, Tenant
shall be entitled to a proportionate share of Tenant’s Shaft Space and POE Rooms
which shall be shared with other occupants of the Total Unit.  Landlord may
partition a portion of the POE rooms to serve such other occupants.  In
addition, Tenant shall have the right to install a “cage” or other means to
prevent others from accessing Tenant’s portion of the POE Room, subject to
Landlord’s reasonable approval of the design of such installation.  Such
installation shall be performed by Landlord and Tenant shall pay the Actual Cost
thereof, plus Landlord’s 3% fee and 3% overhead.

(e)(i)  If pursuant to the RIPOM any passenger Elevators in any bank serving the
Tenant Unit are no longer exclusive to Tenant, such Elevators shall no longer be
deemed to be Exclusive Tenant Unit Elevators, and shall be shared with other
occupants of the Total Unit (“Shared Passenger Elevators”), and the elevator
lobby serving that bank shall no longer be part of Tenant’s Secure Lobby
Zone.  If all such Elevators are Shared Passenger Elevators, then Tenant shall
no longer have the exclusive right to use the area of the Secure Lobby Zone
directly in front of the Shared Passenger Elevators (but Tenant shall have the
non-exclusive right to use the same in common with the other tenants in the
Building).  Tenant may appropriately partition the remainder of the Secure Lobby
Zone (on the westerly side) from the rest of the Building Lobby, at Tenant’s
sole cost and expense, the design for which shall be subject to Landlord’s
reasonable approval, but if Tenant elects not to partition the westerly side of
the Secure Lobby Zone, Tenant shall not have the exclusive right to use the
Secure Lobby Zone (i.e. because there will be no physical barriers ensuring such
exclusive use).  

(ii)From and after the RIPOM Conversion Date with respect to such Elevators,
Landlord shall program and operate the Shared Passenger Elevators in
substantially the same manner as the other non-exclusive passenger elevators in
the Building, and the Shared Passenger Elevators shall be subject to the
provisions of Section 3.01(b) relating to Additional Elevators.

(f)If at any time Tenant no longer leases all of floors 3 and 4, and the portion
of the 2nd floor that is included in the Initial Premises, Tenant shall no
longer have exclusive use of the Shuttle Elevators, which shall thereafter be
shared among all occupants of floors 2, 3 and 4 in the same manner as the
Additional Elevators in accordance with Section 3.01(b).

(g)If at any time Tenant does not lease at least 500,000 Qualified RSF in the
Total Unit, then (i) Tenant shall not have exclusive use of either Dedicated
Service Elevator, and such elevators shall be deemed to be Shared Service
Elevators.  Tenant shall have the right to use such elevators in accordance with
the provisions of Section 3.01(b) above relating to Shared Service Elevators,
provided that Tenant shall be entitled to its pro rata share based on the RSF of
the Total Unit leased by Tenant (vis-à-vis the RSF of the Total Unit that is
leased by other tenants) of the use of each Shared Service Elevator, and (ii)
Tenant shall not have exclusive use of either Dedicated Loading Bay, and both
loading bays shall be shared, provided that Tenant shall be entitled to its pro
rata share based on the RSF of the Total Unit leased by Tenant (vis-à-vis the
RSF of the Total Unit that is leased by other tenants) of use of each loading

 

 

- 75 -

--------------------------------------------------------------------------------

 

bay.  If at any time Tenant does not lease the entirety of the Total Unit and
subsequently exercises the Initial Expansion Option, the First Expansion Option,
the Second Expansion Option or any Offer Space Option, and as a result of such
exercise, Tenant leases the entirety of the Total Unit, then the Initial
Expansion Space, the First Expansion Space, the Second Expansion Space or the
Offer Space, as applicable (and as a result, the Premises) shall include the
area shown on Exhibit H (the “Additional Below-Grade Premises”), and Fixed Rent,
Tenant’s Share and Tenant’s Operating Share, as applicable, shall be
appropriately increased to reflect the addition of the USF of the Additional
Below-Grade Premises, in accordance with the applicable provisions of Articles
10, 12 and 13.  If at any time Tenant leases the entirety of the Total Unit, but
by virtue of Tenant’s exercise of a Contraction Option, the Termination Option
with respect to a portion of the Premises or the exercise of a Renewal Option
with respect to a portion of the Premises, Tenant no longer leases the entirety
of the Total Unit, but does lease at least 500,000 Qualified RSF in the Total
Unit, the Additional Below-Grade Premises shall be deemed surrendered by Tenant
and shall not longer be part of the Premises, the Fixed Rent payable by Tenant
in accordance with Section 2.02 shall be reduced (based on the rate of Fixed
Rent at such time) to reflect the subtraction of the USF of the Additional
Below-Grade Premises from the Premises, and Tenant’s Share and Tenant’s
Operating Share, as applicable, shall be appropriately decreased to reflect the
subtraction of the Additional Below-Grade Premises from the Premises. If at any
time Tenant leases at least 500,000 Qualified RSF in the Total Unit, but by
virtue of Tenant’s exercise of a Contraction Option, the Termination Option with
respect to a portion of the Premises or a Renewal Option with respect to a
portion of the Premises, Tenant no longer leases at least 500,000 Qualified RSF
in the Total Unit, the Below-Grade Premises and the Additional Below-Grade
Premises (if then part of the Premises) shall be deemed surrendered by Tenant
and shall no longer be part of the Premises, the Fixed Rent payable by Tenant in
accordance with Section 2.02 shall be reduced to reflect the subtraction of the
USF of the Below-Grade Premises and the Additional Below-Grade Premises (if then
part of the Premises) from the Premises, and Tenant’s Share and Tenant’s
Operating Share, as applicable, shall be appropriately decreased to reflect the
subtraction of the Below-Grade Premises and the Additional Below-Grade Premises
(if then part of the Premises) from the Premises.

(h)From and after the RIPOM Conversion Date for each service or system, the
Actual Cost of such service (unless such service is metered or submetered) shall
be allocated as set forth in the RIPOM (or otherwise an equitable allocation
formula mutually acceptable to Landlord and Tenant) as determined by the parties
prior to the RIPOM Conversion Date and, if applicable, Tenant shall pay for
service during Non-Business Hours in accordance with Landlord’s standard
practices for such service.

(i)Upon written notice from Landlord, Tenant shall surrender to Landlord such
portions of the Mechanical Areas as Landlord may require in order to operate the
applicable systems or equipment under the Reduced or Increased Premises
Operational Mechanism, whereupon (I) the Deemed RSF shall be reduced to an
amount equal to the sum of (A) [****] RSF plus (B) the amount of USF, if any, by
which (x) the USF of the finally measured aggregate above-grade Mechanical Areas
(less such surrendered above-grade Mechanical Areas) exceeds (y) the sum of
[****] USF plus [****] USF, and (II) if as a result of such surrender the
above-grade Mechanical Areas included in the Premises actually equals less than
[****] USF, then the Deemed RSF shall be reduced to the actual USF of the
above-grade

 

 

- 76 -

--------------------------------------------------------------------------------

 

Mechanical Areas included in the Premises. If as a result of the exercise of the
Initial Expansion Option or an Expansion Option or Offer Space Option Tenant
will, pursuant to the Reduced or Increased Premises Operational Mechanism, take
over the operation of certain systems of the Total Unit, then the above-grade
mechanical areas necessary to operate such systems shall be added to the
Mechanical Areas and the Deemed RSF shall be adjusted to be equal to the sum of
(A) [****] RSF plus (B) the amount of USF by which (x) the USF of the finally
measured aggregate above-grade Mechanical Areas (taking into account the
addition of such additional Mechanical Areas) exceeds (y) the sum of [****] USF
plus [****] USF.  No loss factor shall be applied to any USF described in this
Section 3.04(i).

(j)The parties intend that, except as otherwise provided in Section 3.06, after
the RIPOM Conversion Date the applicable surrendered space will be separated
from Tenant’s dedicated systems and connected to Landlord’s systems, such that
the surrendered space will operate independently and the costs of the relevant
services can be accounted for and billed separately.  Such work shall include
segregating, submetering, partitioning, reprogramming, and otherwise
reconfiguring such dedicated systems or areas (collectively, as more
particularly described in the immediately succeeding sentence, the “Separation
Work”).  The scope of the Separation Work shall be limited to the work described
in the “Separation Work” column on Exhibit LL; provided, that, (i) if a
dedicated system needs to be segregated, submetered, partitioned, reprogrammed,
or otherwise reconfigured in order to comply with the first sentence of this
Section 3.04(j) and such system is not addressed on Exhibit LL or (ii) if, by
reason of changes to a dedicated system since the Effective Date, the provisions
of Exhibit LL relating to such dedicated system are no longer applicable because
such system has changed, then, in the case of each of (i) or (ii), the scope of
Separation Work for such dedicated system shall be reasonably determined by
Landlord.  Landlord agrees to choose the most cost-effective (to Tenant)
alternative for completing such Separation Work, in a manner that will enable
the applicable systems to comply with the specifications (based on the Upgraded
Basis of Design) and ensure the functionality and flexibility of such systems in
compliance with the first sentence of this Section 3.04(j), but not in excess
thereof.  Tenant shall complete the Separation Work at its sole cost and expense
no later than the date on which the relevant space is surrendered to Landlord
or, at Landlord’s option, Landlord will perform the Separation Work and Tenant
shall pay the Actual Costs thereof within 30 days following delivery of an
invoice and reasonably detailed supporting documentation, together with
Landlord’s 3% fee and 3% overhead (provided, that, if Landlord elects, in its
sole discretion, to increase the scope of the Separation Work from that set
forth in the immediately preceding sentence, any incremental costs shall be
borne by Landlord).  For the avoidance of doubt, any Separation Work referred to
in the RIPOM shall be at Tenant’s sole cost and expense, except to the extent
the RIPOM expressly provides that such cost shall be borne by Landlord.  Tenant
shall reasonably cooperate in connection with Landlord’s performance of the
Separation Work and provide Landlord with access to perform such work, which
access shall be governed by the provisions of Section 3.02(e) and 4.04 hereof.  

(k)In connection with any addition of space within the Total Unit to the
Premises, Tenant shall perform any work described on Exhibit LL related to such
addition of space (as more particularly described in the immediately succeeding
sentence, the “Addition Work”).  The scope of the Addition Work shall be limited
to any work described on Exhibit LL; provided, that, (i) if certain work needs
to be completed to enable the additional space within the

 

 

- 77 -

--------------------------------------------------------------------------------

 

Total Unit to be added to Tenant’s dedicated systems or to ensure the
undisturbed provision of services to other tenants of Other Total Unit Space and
such work is not addressed on Exhibit LL or (ii) if, by reason of changes to the
Total Unit systems since the Effective Date, the provisions of Exhibit LL
relating to such Total Unit systems are no longer applicable, then, in the case
of each of (i) or (ii), the scope of Addition Work shall be reasonably
determined by Landlord, and Landlord shall choose the most cost-effective
alternative for completing such Addition Work, in a manner that will enable the
applicable systems to comply with the specifications (based on the Upgraded
Basis of Design) and ensure the functionality and flexibility of such systems.
Tenant shall complete the Addition Work at its sole cost and expense at such
times and in a manner that does not disturb tenants leasing or occupying space
served by the systems that will be affected by such Addition Work and Landlord
determines will ensure continuity of service, or at Landlord’s option, Landlord
will perform the Addition Work and Tenant shall pay the Actual Costs thereof
within 30 days following delivery of an invoice and reasonably detailed
supporting documentation, together with Landlord’s 3% fee and 3% overhead
(provided, that, if Landlord elects, in its sole discretion, to increase the
scope of the Addition Work from that set forth in the immediately preceding
sentence, any incremental costs shall be borne by Landlord).  For the avoidance
of doubt, any Addition Work referred to in the RIPOM shall be at Tenant’s sole
cost and expense, except to the extent the RIPOM expressly provides that such
cost shall be borne by Landlord.  Tenant shall reasonably cooperate in
connection with Landlord’s performance of the Addition Work and provide Landlord
with access to perform such work, which access shall be governed by the
provisions of Section 3.02(e) and 4.04 hereof.  

(l)Any disputes with respect to the Reduced or Increased Premises Operational
Mechanism shall be resolved by Arbitration in accordance with Section 8.09.

3.05Landlord’s Contribution.  (a)  Landlord shall reimburse Tenant (or, at
Tenant’s request, pay directly to Tenant’s general contractor or construction
manager for hard costs incurred by Tenant for Tenant’s Work, or pay Landlord’s
contractor for costs of Tenant BB Work, Landlord MEP Upgrades, Tenant MEP Work
and/or Change Orders as described in Section 3.05(a)(iv) below) in an aggregate
amount (the “Original Work Allowance”) equal to $[****] per Qualified RSF of the
Premises, as finally determined (as increased or decreased by reason of Tenant’s
exercise of the Initial Expansion Option or Initial Contraction Option or
pursuant to the provisions of Section 8.7 of the DCA), upon the following terms
and conditions:

(i)The Original Work Allowance shall be paid to Tenant (or, at Tenant’s
direction, to Tenant’s general contractor or construction manager, or such other
consultant, advisor or vendor of Tenant) at any time after the Effective Date in
installments as Tenant’s Work (and/or design thereof) progresses, but in no
event more frequently than monthly.  Installments of the Original Work Allowance
shall be paid by Landlord within 30 days following Tenant’s submission of a
Tenant Requisition (it being agreed that if such Tenant Requisition fails to
include any of the deliverables required for disbursement set forth in this
Section 3.05(a), then Landlord shall notify Tenant thereof in writing in
reasonable detail within 10 Business Days after receipt of such Tenant
Requisition, whereupon the applicable installment of the Original Work Allowance
shall be paid by Landlord within the later to occur of (A) the 30 day period
described above and (B) 5 Business Days after Tenant’s satisfaction of each of
the conditions required for

 

 

- 78 -

--------------------------------------------------------------------------------

 

disbursement set forth in this Section 3.05(a) as set forth in such written
notice from Landlord).  Tenant shall have the right to draw the Original Work
Allowance to pay the costs of Tenant’s Work (and/or design thereof, subject to
clause (iv) below) prior to expending its own funds for such costs.  

(ii)Prior to the payment of any installment of the Original Work Allowance,
Tenant shall deliver to Landlord a request for disbursement signed by an
authorized representative of Tenant (each being hereinafter called a “Tenant
Requisition”), which shall be accompanied by (1) invoices for Tenant’s Work
performed, designed or incurred since the last Tenant Requisition and
disbursement of the Work Allowance, (2) with respect to the disbursement of the
Original Work Allowance for hard costs, a certificate signed by Tenant’s
architect certifying that Tenant’s Work represented by the aforesaid invoices
have been satisfactorily completed in substantial accordance with the plans and
specifications therefor approved (or deemed approved) by Landlord (to the extent
such approval of Landlord is required under Article 4 or the DCA, as applicable)
and have not been the subject of a prior disbursement of the Work Allowance, and
(3) with respect to the disbursement of the Original Work Allowance for hard
costs, lien waivers by all contractors, subcontractors and materialmen (but not
architects, engineers or other design consultants) for all such work and
services (it being understood and agreed that conditional lien waivers shall be
delivered for work which is the subject of Tenant Requisition in question and
unconditional lien waivers shall be delivered for all completed work which was
the subject of the previous Tenant Requisition).  If a Tenant Requisition
package is incomplete or defective, Landlord shall give written notice to Tenant
within 10 Business Days after Landlord’s receipt of such Tenant Requisition
setting forth the reason(s) such Tenant Requisition is complete or defective.  A
Tenant Requisition for hard costs shall not be deemed incomplete by reason of
the failure to submit one or more lien waivers as long as the cost of work or
materials represented by missing lien waivers does not exceed (A) so long as
Tenant is a BlackRock Tenant, $250,000 or (B) otherwise, $50,000, in each case
in the aggregate at any time and Subject to CPI Increase.

 

 

- 79 -

--------------------------------------------------------------------------------

 

(iii)Tenant is not then in Material Default; provided, that if Tenant shall not
be entitled to the Original Work Allowance because of the occurrence and
continuation of any such Material Default, and provided this Lease shall be in
full force and effect, Tenant shall be entitled to request the Original Work
Allowance pursuant to the provisions of this Section 3.05 at such time as such
event (or events) of default shall no longer exist (provided the other
conditions for such funding otherwise remain satisfied).  “Material Default”
means (x) a default by Tenant in the payment of any Fixed Rent or other
Recurring Additional Charges that continues beyond the expiration of any
applicable notice and/or cure period therefor, or (y) if Tenant makes an
assignment of its property for the benefit of creditors, or files a voluntary
petition under any bankruptcy or insolvency law, or an involuntary petition is
filed against Tenant under any bankruptcy or insolvency law, or a petition is
filed by or against Tenant under the reorganization provisions of any law of
like import, or a receiver is appointed for the property of Tenant.

(iv)In no event shall more than 20% of the Original Work Allowance be made
available to Tenant for Tenant’s soft costs of construction (including, without
limitation, furniture, fixtures and moveable equipment, filing and permit fees
and expenses, architecture, engineering and other consulting fees and expenses
and moving expenses).

(b)Landlord shall reimburse Tenant (or, at Tenant’s request, pay directly to any
party at Tenant’s direction) in an aggregate amount (the “Additional Work
Allowance”, and together with the Original Work Allowance, collectively, the
“Work Allowance”) equal to $[****] per Qualified RSF of the Premises (as
increased or decreased by reason of Tenant’s exercise of the Initial Expansion
Option or Initial Contraction Option), upon the following terms and conditions:

(i)The Additional Work Allowance shall be paid to Tenant (or to any party at
Tenant’s direction) from time to time as requested by Tenant at any time after
the Effective Date, but in no event more frequently than monthly, to pay, or to
reimburse Tenant for, any costs related to the Project (including, without
limitation, for Tenant’s Extra Costs (as defined in the DCA) upon the terms and
conditions set forth in the DCA)).  Tenant shall have the right to draw the
Additional Work Allowance to pay any costs in connection with the Project prior
to expending its own funds for such costs.   If Tenant requests a disbursement
of the Work Allowance to pay costs of Tenant Work or Tenant Extra Costs, then
Tenant shall be entitled to direct Landlord whether to disburse the Original
Work Allowance or the Additional Work Allowance, at Tenant’s election.

(c)“Tenant’s Work” has the meaning set forth in the DCA.

(d)The right to receive the Work Allowance as set forth in this Section 3.05
shall be for the exclusive benefit of Tenant, it being the express intent of the
parties hereto that in no event shall such right be conferred upon or for the
benefit of any third party, including, without limitation, any contractor,
subcontractor, materialman, laborer, architect, engineer, attorney or any other
Person.  If Tenant enters into one or more subleases in accordance with Article
5, Tenant shall have the right to receive the Work Allowance as set forth

 

 

- 80 -

--------------------------------------------------------------------------------

 

in this Section 3.05 for purposes of making available such funds to the
applicable subtenants performing Tenant’s Work under such subleases, provided
that all Tenant Requisitions shall be submitted by Tenant and Landlord shall
have no obligation to make disbursements directly to the subtenants or otherwise
deal directly with the subtenants in connection with Tenant Requisitions or such
portion of Tenant’s Work.

(e)If any portion of the Work Allowance remains available to be drawn after the
Final Completion of Tenant’s Work, then such balance of the Work Allowance shall
be applied against the next succeeding installments of Rent due under this
Lease.  “Final Completion” means that the work in question has been
substantially completed and Landlord has received, in addition to the documents
required to be included with Tenant’s Requisition, (A) proof of the satisfactory
completion of all required inspections and issuance of any required approvals,
permits and sign-offs for the Tenant Work by all governmental authorities having
jurisdiction over same that are required for occupancy, (B) the issuance of
final lien waivers by all contractors, subcontractors and material suppliers
covering all of the Tenant Work, except from contractors, subcontractors and
material suppliers whose work does not exceed (1) so long as Tenant is a
BlackRock Tenant, $250,000 or (2) otherwise, $50,000, in each case in the
aggregate and Subject to CPI Increase, and (C) issuance of Tenant’s TCO for the
Premises.

(f)If Landlord fails to pay to Tenant any amount of the Work Allowance on or
before the date on which the same is due and payable to Tenant under this
Section 3.05, and provided that (i) such failure continues for 30 days after
Tenant notifies Landlord of such failure (which notice shall contain a legend in
not less than 14 point font bold upper case letters as follows: “THIS IS A
NOTICE OF A CLAIMED OFFSET RIGHT GIVEN IN ACCORDANCE WITH SECTION 3.05(f) OF THE
LEASE”), and (ii) Landlord does not, within such 30 day period, dispute Tenant’s
entitlement to the amount claimed by Tenant, then Tenant may set off such amount
(together with interest thereon at the Interest Rate, accruing from the date
payable by Landlord until credited) against the next installments of Rent due
under this Lease.  Any dispute with respect to the payment of the Work Allowance
shall be resolved by arbitration in accordance with the provisions of Article 9
of the DCA.  If any such dispute is resolved in favor of Tenant, then the amount
in dispute shall be paid to Tenant (together with interest thereon at the
Interest Rate, accruing from the date that Tenant was first entitled to receive
such payment from Landlord until the date on which Tenant shall have fully
off-set such unpaid amount) within 10 Business Days after the determination of
the arbitrator, failing which Tenant may give to Landlord 5 Business Days’
notice of Tenant’s intent to offset the amount due to Tenant against the next
installments of Rent due under this Lease (which notice shall contain a legend
in not less than 14 point font bold upper case letters as follows: “THIS IS A
NOTICE OF A CLAIMED OFFSET RIGHT GIVEN IN ACCORDANCE WITH SECTION 3.05(f) OF THE
LEASE”) and if Landlord does not, within such 5 Business Day period, pay such
amount to Tenant, then Tenant shall have the right to off-set the unpaid amount
(together with interest thereon at the Interest Rate, accruing from the date
that Tenant was first entitled to receive such payment from Landlord until the
date on which Tenant shall have fully off-set such unpaid amount) of such Tenant
Requisition against the next installments of Rent due under this Lease.

 

 

- 81 -

--------------------------------------------------------------------------------

 

3.06Tenant-Provided Services.  (a)  Notwithstanding the provisions of Section
3.04(j), in certain circumstances set forth in the RIPOM Tenant has the option
not to perform Separation Work (or to perform modified Separation Work), in
which event the applicable system will, at Tenant’s sole option (subject to the
provisions of Section 3.06(h)), be operated either by Landlord or (if Tenant is
Self-Performing such system, to the extent Tenant has the right to do so) Tenant
for the benefit of other space in the Total Unit that is not part of the
Premises (“Other Total Unit Space”) pursuant to the RIPOM or, if not set forth
in the RIPOM, pursuant to Exhibit R and if not so stated then pursuant to an
equitable allocation formula mutually acceptable to Landlord and Tenant.  In
other circumstances expressly set forth in the RIPOM, even if no Separation Work
is required, Tenant has the right (in Tenant’s sole discretion, subject to the
provisions of Section 3.06(h)) to continue to Self-Perform a system or service
for the benefit of Other Total Unit Space notwithstanding the fact that Tenant
has not met the applicable threshold for Self-Performance set forth in Section
3.03.  For example, in Exhibit LL in the column headed “Occupy Floors 2-12”,
Tenant may choose to switch the Swing 1 chiller to Landlord’s electric service
or to install a submeter to measure electric consumption by Swing 1, or in the
column headed “Occupy less than floors 2-12”, Tenant may continue to operate the
Main chiller serving the Other Total Unit Space and bill Landlord for Actual
Costs as set forth in the RIPOM.  In any situation in which Tenant is so
operating a system or providing a service with respect to Other Total Unit
Space, Tenant shall operate such systems and provide such services in accordance
with this Section 3.06 (the “Tenant-Provided Service(s)”).

(b)Tenant shall give notice simultaneously with the applicable notice pursuant
to which the Premises will be reduced (e.g. a Contraction Notice or Termination
Notice) whether, as to each applicable system or service, Tenant elects, in
Tenant’s sole discretion (subject to the provisions of Section 3.06(h)), to
perform the applicable Separation Work (or turn over the applicable system to
Landlord) or provide the applicable Tenant-Provided Service. If Tenant delivers
a Contraction Notice or Termination Notice and does not state whether Tenant
elects to perform the applicable Separation Work or provide the applicable
Tenant-Provided Service, Tenant shall be deemed to have elected to provide the
applicable Tenant-Provided Service. Tenant shall provide any Tenant-Provided
Service in accordance with the Operating Standard, including all repairs,
maintenance, utilities, and (if required by this Lease or the RIPOM)
replacements.  “Operating Standard” means that (i) the technical performance of
the system is at least consistent with the specifications set forth in the
Upgraded Basis of Design and (ii) the level and quality of service is at least
equal to the highest level and quality of service provided by Landlord set forth
in any tenant’s lease for the Other Total Unit Space to which such
Tenant-Provided Service is provided.  The foregoing shall not be deemed to
reduce or vitiate Tenant’s obligations with respect to Self-Performed Services
set forth in Section 3.03.  Except for Separation Work which Tenant is required
to perform pursuant to the provisions of this Lease, Tenant shall not be
required to perform capital improvements in order to achieve the standard set
forth in clause (ii) of the definition of Operating Standard, except to the
extent that Tenant is otherwise responsible for capital repairs and replacements
of systems or equipment as expressly provided in this Lease, nor shall Tenant be
responsible for restoration following a casualty to the extent the applicable
system is required to be insured and restored by Landlord under this Lease.

 

 

- 82 -

--------------------------------------------------------------------------------

 

(c)In connection with any lease of Other Total Unit Space, Tenant shall
reasonably cooperate in making arrangements for Tenant-Provided Services to be
provided to such space, including coordination of any other tenant’s tie-in’s,
connections to such tenant’s BMS systems, or other installations performed by or
on behalf of such tenant as are necessary to allow such tenant or occupant to
receive such services.

(d)Tenant shall respond promptly in accordance with the Operating Standard to
all requests for repairs or service with respects to any systems or equipment
that constitute Tenant-Provided Services. At Landlord’s request, Tenant shall
make appropriate arrangements, consistent with the Operating Standard, for
tenants or occupants of the Other Total Unit Space to contact Tenant directly to
request after hours service (which shall be provided within time frames
consistent with the Operating Standard), make repairs, address service defects
or interruptions, or similar matters.  Tenant shall promptly deliver to Landlord
copies of any notices (other than routine service requests) Tenant receives from
such tenants or occupants relating to the Tenant-Provided Services, and Landlord
shall promptly deliver to Tenant copies of any notices Landlord receives from
such tenants or occupants relating to the Tenant-Provided Services.

(e)With respect to any portion of Other Total Unit Space that is occupied by a
tenant or occupant that is not Tenant, Landlord shall reimburse Tenant for the
Actual Cost of providing the Tenant-Provided Services to such space.  The
allocation of such Actual Costs to Landlord shall be in accordance with the
RIPOM or, if not set forth in the RIPOM, in accordance with Exhibit R, and if
not so stated then pursuant to an equitable allocation formula mutually
acceptable to Landlord and Tenant.  Landlord shall pay such amounts within 30
days after receipt of an invoice accompanied by reasonable supporting
documentation.  Tenant shall not bill the third party tenants or occupants
directly.  If pursuant to the RIPOM the allocation method is based on historical
data with an annual true-up, then Tenant shall deliver to Landlord reasonably
promptly following request historical data in sufficient detail to determine the
Actual Costs incurred by Tenant in operating the applicable system.  The parties
shall mutually agree on an estimated annual payment based on such historical
data, and Landlord shall pay 1/12th of such estimated amount each month so long
as Tenant is actually providing such Tenant-Provided Service and such
Tenant-Provided Service is operational. The annual true-up of such expenses
shall be handled in accordance with procedures and timing similar to Section
2.07(i) (but in any event within any time frames set forth therein), and
Landlord shall have the right to audit such amounts (or permit its tenant to
audit same) in accordance with Section 2.07(j).  Bills for Actual Costs of
Tenant-Provided Services, or any annual true-up thereof, shall be provided no
later than two (2) years after such Actual Costs are incurred (or within two (2)
years after the end of the year in which such true-up applies, as applicable),
and if Tenant fails to submit such bills within such period of time, then
Landlord shall have no obligation to pay such amounts.  

(f)Tenant shall indemnify and hold harmless Landlord and all Landlord
Indemnified Parties from and against any and all loss, cost, claim, liability,
damage or expense (including without limitation reasonable out-of-pocket legal
fees), in each case claimed by a tenant of the Other Total Unit Space pursuant
to such tenant’s lease or otherwise, attributable to Tenant’s failure to provide
any Tenant-Provided Service or otherwise comply with

 

 

- 83 -

--------------------------------------------------------------------------------

 

its obligations under this Section 3.06, including, without limitation (i) any
losses arising from rent abatements or credits to which third party tenants may
be entitled under their leases in respect to the failure to provide such
services, (ii) any claims asserted by occupants of the space served by
Tenant-Provided Services arising out of such failure, including indirect or
consequential damages that are awarded to a third-party tenant in a claim
against Landlord (provided, that Landlord has obtained from each tenant of Other
Total Unit Space, in such tenant’s lease, a waiver of any consequential, special
or punitive damages), and (iii) any failure to cooperate in connection with the
billing and administration of the costs of the Tenant-Provided Services;
provided, in no such event shall such indemnity include any losses, costs,
claims, liabilities, damages or expenses attributable to Landlord’s gross
negligence or willful misconduct.  Landlord shall deliver to Tenant copies of
the provisions of all leases (which may be delivered subject to a customary form
confidentiality agreement) pursuant to which any tenant occupies Other Total
Unit Space and is to be provided Tenant-Provided Services and any other
agreements for providing services to such tenants and pursuant to and based upon
which Landlord may have any claim against Tenant pursuant to this Section
3.06(f), promptly after Landlord enters into same.  Notwithstanding anything in
this Lease to the contrary, including the confidentiality obligations set forth
in Section 8.22, Landlord shall have the right to deliver redacted portions of
the provisions of this Section 3.06 that have been reasonably approved by
Landlord and Tenant following the date hereof to tenants of Other Total Unit
Space solely the extent such provisions are relevant for the purpose of
providing evidence of Tenant’s obligations to such tenants in performing
Tenant-Provided Services.

(g)If Tenant fails to provide any Tenant-Provided Service in accordance with the
Operating Standard, and Tenant shall fail within 30 days after Tenant’s receipt
of a notice from Landlord stating in reasonable detail the basis for Tenant’s
failure to provide any Tenant-Provided Service in accordance with the Operating
Standard (the “Tenant-Provided Service Failure Notice”) to either (i) cure such
failure, or (ii) advise Landlord of Tenant’s intention duly to institute all
steps reasonably necessary to cure such failure (and thereafter institute and
diligently prosecute to completion such steps reasonably necessary to cure the
same), or (iii) advise Landlord that Tenant disagrees with any of the assertions
set forth in the Tenant-Provided Service Failure Notice, then Landlord shall
have the right to send a second notice (which second notice shall (A) contain a
legend in not less than 14 point font bold upper case letters as follows: “THIS
IS A SECOND TENANT-PROVIDED SERVICE FAILURE NOTICE GIVEN IN ACCORDANCE WITH
SECTION 3.06(g) OF THE LEASE” and (B) enclose a copy of the Tenant-Provided
Service Failure Notice to which such second notice relates) to Tenant, and if
Tenant does not, within 5 Business Days following Tenant’s receipt of such
second notice, take any of the actions described in clauses (i), (ii) or (iii)
above, then Landlord shall have the right upon further written notice to Tenant
to revoke Tenant’s right to provide the Tenant-Provided Service for which the
Tenant-Provided Service Failure Notice was given. If Landlord revoke’s Tenants
right to provide the Tenant-Provided Service pursuant to the previous sentence,
Tenant shall turn over the applicable system or service to Landlord and either
perform all Separation Work relating to such system or service, at Tenant’s sole
cost and expense or, at Landlord’s option, Landlord shall perform such
Separation Work and Tenant shall pay the Actual Cost thereof as set forth in
Section 3.04(j) above.  Thereafter, such services shall be Landlord Services and
Tenant shall pay the Actual Cost thereof in accordance with the provisions of
this Lease.  Notwithstanding the foregoing, neither the notice and cure period
nor

 

 

- 84 -

--------------------------------------------------------------------------------

 

Tenant’s right to advise Landlord of Tenant’s disagreement set forth above shall
vitiate Tenant’s liability pursuant to Section 3.06(f).

(h)In any situation in which Tenant is performing a Tenant-Provided Service for
the benefit of tenants of Other Total Unit Space and will cease doing so,
whether by reason of delivery of a Reversion Notice or otherwise, Tenant shall
complete the Separation Work in a manner that ensures, to Landlord’s reasonable
satisfaction, continuity of service to such tenants.  If Landlord determines in
its reasonable discretion that Tenant would not be able to stop providing such
Tenant-Provided Service and/or complete the Separation Work in a manner that
ensures continuity of service, Tenant shall either continue providing such
Tenant-Provided Service or complete the Separation Work at such times and in a
manner that Landlord determines will ensure such continuity of service.

(i)References in RIPOM to “OEAM” means the Cost Allocation Methodology.    

Article 4

Leasehold Improvements; Tenant Covenants

4.01Initial Improvements.  Tenant shall accept possession of the Premises in
accordance with and subject to the terms of the DCA.

4.02Alterations.  (a)  Tenant shall make no improvements, changes or alterations
in or to the Premises (“Alterations”) without Landlord’s prior approval, which
approval shall not be unreasonably withheld, conditioned, or
delayed.  Notwithstanding the foregoing, neither Landlord’s approval nor notice
to Landlord shall be required for (x) Alterations which are purely decorative in
nature such as wallpapering, painting and carpeting (collectively, “Decorative
Alterations”) and (y) Non-Material Alterations; provided, that (A) with respect
to Non-Material Alterations, Tenant shall deliver notice thereof to Landlord at
least 10 Business Days prior to the commencement thereof, which notice shall
include, for informational purposes, detailed plans and specifications therefor
(except to the extent the relevant Non-Material Alteration does not require a
building permit) and (B) Tenant shall adhere to the other applicable
requirements of this Section 4.02.  “Non-Material Alteration” means an
Alteration that (i) does not adversely affect the façade or other areas outside
the Premises, (ii) does not adversely affect the structure of the Building or
any portion of the structure of the Building, (iii) does not adversely affect
any of the Building systems, and (iv) is not visible from outside the Premises
(if such visibility actually violates applicable Laws pertaining to zoning or
land use).

(b)Subject to the provisions of this Lease and, if applicable, the DCA, and
Landlord’s review and approval of Tenant’s plans therefor in accordance with
Section 4.02 of this Lease and any applicable provisions of the DCA, Tenant
shall have the right, as part of Tenant’s Work or as a subsequent Alteration,
all at Tenant’s sole cost and expense (but subject to payment from the Work
Allowance in accordance with the terms hereof), to (i) create slab penetrations
to the contiguous floors of the Premises and install one or more internal
staircases connecting contiguous floors of the Premises, (ii) perform aesthetic
Alterations to the Exclusive

 

 

- 85 -

--------------------------------------------------------------------------------

 

Tenant Unit Elevators and/or the Shuttle Elevators (which must be restored to a
first class office standard appropriate for shared use at such time, if any, as
Tenant no longer has the exclusive right pursuant to this Lease to use such
elevator(s)), (iii) install a caged gate and panic bar in the fire stairwell at
the top floor of the Premises, and (iv) perform core drilling and install shafts
and dumbwaiters located outside of the core areas (i.e. within the “carpetable”
areas), provided that the location of the foregoing shall be subject to
Landlord’s approval, such approval not to be unreasonably withheld, conditioned
or delayed.

(c)Tenant, in connection with any Alteration, shall comply with the Rules and
Regulations, the Tenant Design Standards annexed hereto as Exhibit I-1 (the
“Tenant Design Standards”) and the Construction Rules annexed hereto as Exhibit
I-2 (the “Construction Rules”), as such Tenant Design Standards and/or
Construction Rules may be reasonably amended by Landlord from time to time upon
at least 30 days prior written notice; provided, that Tenant shall not be bound
by any such amendment that (i) imposes any new or increased costs or financial
obligations on Tenant (unless any such cost or financial obligation is the
result of compliance with any Laws) or (ii) adversely affects the conduct of
Tenant’s business in the Premises.  Tenant shall not proceed with any Alteration
(other than Decorative Alterations and Non-Material Alterations) unless and
until Landlord approves (or is deemed to have approved) Tenant’s plans and
specifications therefor, which approval shall not be unreasonably withheld,
conditioned or delayed.  In such instances in which Landlord’s approval shall be
required with respect to the performance of any Alteration (except with respect
to Tenant’s Work, review and approval (or deemed approval) of plans and
specifications for which shall be governed by the DCA), Landlord shall, advise
Tenant of Landlord’s approval or disapproval of such plans or any part thereof
within 10 Business Days following receipt of Tenant’s plans for the performance
of such Alteration (or in the event of a resubmission not involving material
changes, 5 Business Days).   If Landlord shall fail to approve or disapprove
(or, in the case of Landlord’s disapproval, to set forth Landlord’s reasons for
such disapproval in accordance with the immediately succeeding sentence)
Tenant’s plans or any part thereof within such 10 Business Day period (or such 5
Business Day period for resubmissions not involving material changes), Tenant
may give to Landlord a notice of such failure, which notice shall contain a
legend in not less than 14 point font bold upper case letters as follows:
“FAILURE TO APPROVE OR DISAPPROVE TENANT’S PLANS (AND, IN THE CASE OF
DISAPPROVAL, TO SET FORTH LANDLORD’S REASONS FOR SUCH DISAPPROVAL) WITHIN 5
BUSINESS DAYS SHALL RESULT IN LANDLORD’S DEEMED APPROVAL OF TENANT’S PLANS”, and
if Landlord shall fail to approve or disapprove such Tenant’s plans within such
5 Business Day period (which, in the case of Landlord’s disapproval, must set
forth Landlord’s reasons for such disapproval in accordance with the immediately
succeeding sentence), Landlord shall be deemed to have approved such plans and
specifications.  If Landlord shall disapprove such plans (or any part thereof),
Landlord shall set forth its reasons for such disapproval in writing and in
reasonable detail and identify those portions of the plans so disapproved;
provided, that Landlord shall not disapprove any item of work that is the
subject of a resubmission if Landlord’s initial response  did not include an
objection to such item, except (x) if such resubmission contains additional
information, which is the basis, in whole or in part, for Landlord’s disapproval
or (y) to the extent any such resubmission has the effect of modifying such item
so previously not rejected.  Any review or approval by Landlord of plans and
specifications with respect to any Alteration is solely for Landlord’s benefit,
and without any representation or warranty to Tenant

 

 

- 86 -

--------------------------------------------------------------------------------

 

with respect to the adequacy, correctness or efficiency thereof, its compliance
with Laws or otherwise.

(d)Tenant shall pay to Landlord within 30 days following demand Landlord’s
reasonable, Actual Costs (including, without limitation, the fees of any third
party architect or engineer employed by Landlord for such purpose) paid by
Landlord for reviewing plans and specifications for which Landlord’s approval is
required hereunder, in addition to any incremental Actual Cost incurred by
Landlord as a result of the use of any standby personnel reasonably required as
a result of any Alteration performed by Tenant outside of the Premises, or
within the Premises within electric closets, core areas or other areas that
otherwise tie into or affect Base Building Systems (which amounts, to the extent
that Tenant and any other tenant of the Building are simultaneously performing
work and such costs can be shared, shall be charged to Tenant on a pro rata
basis).  If required by the applicable union contract,  Tenant shall be subject
to a 4 hour minimum charge for such operations personnel during non-Business
Hours unless supervision by such operations personnel occurs during, immediately
preceding or immediately following Business Hours on a Business Day, in which
case Tenant shall only be subject to charge in 1 hour increments for such
supervision.  Tenant will not be responsible for any such union charges or other
jurisdictional labor charges for portions of Hudson Yards other than the
Building.  In no event shall Tenant pay to Landlord any supervisory or plan
review fee, and Landlord shall not receive any profit for review of Tenant’s
plans for Alterations.  Landlord shall waive all tap-in fees for Tenant’s tap
into Landlord’s Base Building Systems.

(e)Before proceeding with any Alteration that will cost more than $1,000,000
(Subject to CPI Increase) (exclusive of the costs of Decorative Alterations and
items constituting Tenant’s Property), as estimated by a reputable contractor
designated by Tenant and reasonably acceptable to Landlord, Tenant shall furnish
to Landlord one of the following (as selected by Tenant):  (i) a cash deposit,
(ii) a performance bond and a labor and materials payment bond (issued by a
corporate surety licensed to do business in New York reasonably satisfactory to
Landlord) or (iii) an irrevocable, unconditional, negotiable letter of credit,
issued by a bank and in a form reasonably satisfactory to Landlord; each to be
equal to 110% of the cost of the Alteration, estimated as set forth above.  Any
such letter of credit shall be for one year and shall be renewed by Tenant each
and every year until the Alteration in question is completed and shall be
delivered to Landlord not less than 30 days prior to the expiration of the then
current letter of credit, failing which Landlord may draw on the then current
letter of credit and hold and apply the proceeds thereof as a security
deposit.  Upon (A) the completion of the Alteration in accordance with the terms
of this Section 4.02 and (B) the submission to Landlord of (x) proof evidencing
the payment in full for said Alteration and (y) written unconditional lien
waivers of mechanics’ liens and other liens on the Project from all contractors
performing said Alteration, the security deposited with Landlord (or the balance
of the proceeds thereof, if Landlord has drawn on the same in accordance with
this Section 4.02(e)) shall be returned to Tenant.  Upon Tenant’s failure
properly to perform, complete and fully pay for any Alteration, as determined by
Landlord, Landlord may, upon notice to Tenant, draw on the security deposited
under this Section 4.02(e) to the extent Landlord deems necessary in connection
with said Alteration, the restoration and/or protection of the Premises or the
Project and the payment of any costs, damages or expenses resulting
therefrom.  Notwithstanding the foregoing, the provisions of this Section
4.02(e) shall not apply with respect to any Alteration by Tenant so long as
Tenant is (x)

 

 

- 87 -

--------------------------------------------------------------------------------

 

(1) the original named Tenant, (2) any Person to which this Lease may be
assigned (or deemed assigned) in accordance with Section 5.01(b), or (3) an
Affiliate of an entity described in clauses (1) or (2) (each, a “BlackRock
Tenant”), or (y) an assignee of this Lease in accordance with Article 5 that
satisfies the Minimum Creditworthiness.

(f)(i)  Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations and for final approval thereof upon completion, and shall cause
Alterations to be performed in compliance therewith, and in compliance with all
Laws and substantially in accordance with the plans and specifications therefor,
as approved (or deemed approved) by Landlord (if and to the extent such approval
is required hereunder).  Landlord shall reasonably cooperate with Tenant in
connection with such filings, approvals, and permits, including at Tenant’s
request executing all required permit forms prior to the submission of plans by
Tenant and/or Landlord’s review of such plans, but the execution of such forms
by Landlord shall not constitute approval of the Alterations in
question.  Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits and certificates required for Tenant to install and
maintain the interior signage that is visible from the exterior of the Building,
as shown on Exhibit PP attached hereto, and Landlord shall reasonably cooperate,
at Tenant’s cost and expense, with Tenant in connection with such filings,
approvals and permits.  Tenant shall have the right to file for such permits
using “professional certification” to the extent permitted by applicable
Law.  Any such cooperation shall be without liability to Landlord and Tenant
shall reimburse Landlord for all reasonable Actual Costs incurred by Landlord in
connection therewith as Additional Charges within 30 days after receipt of an
invoice therefor.  Alterations shall be diligently performed in a good and
workmanlike manner, using new or recycled materials and equipment at least equal
in quality and class to Comparable First Class Office Buildings.  Alterations
shall be performed by architects, engineers and contractors approved by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed);
provided, that any Alterations which involve a connection(s) or tie-in to the
Building fire alarm system or DAS system shall be performed only by the
contractor(s) designated by Landlord (provided, further, that the charges of
such contractor(s) shall be reasonably competitive with the charges of
contractor(s) providing similar services to other Comparable First Class Office
Buildings).  Landlord hereby agrees that the contractors, construction manager,
subcontractors, architects, engineers, expeditors and/or other vendors listed on
Exhibit K attached hereto are hereby approved by Landlord on the date hereof;
provided, that Landlord may, from time to time, upon reasonable prior notice to
Tenant, reasonably remove or agree to add one or more contractors,
subcontractors, architects, engineers, expeditors and/or other vendors from or
to Exhibit K in Landlord’s reasonable discretion or as requested by Tenant
(subject to Landlord’s approval, not to be unreasonably withheld, conditioned or
delayed).   Notwithstanding the foregoing, if Tenant has entered into a contract
for Alterations with any Person set forth on Exhibit K, Landlord may not remove
such Person for the duration of such contract or project (as applicable), unless
Landlord has reasonable grounds to believe that such Person is violating
Laws.  If Landlord shall fail to approve or disapprove (or, in the case of
Landlord’s disapproval, to set forth in writing a reasonably detailed
explanation of Landlord’s reason for disapproval) any such architect, engineer
or contractor proposed by Tenant within five (5) Business Days following receipt
by Landlord of written request for approval, Tenant may give to Landlord a
notice of such failure, which notice shall contain a legend in not less than 14
point font bold upper case letters as

 

 

- 88 -

--------------------------------------------------------------------------------

 

follows: “FAILURE TO APPROVE OR DISAPPROVE TENANT’S CONTRACTOR(S) (AND, IN THE
CASE OF DISAPPROVAL, TO INCLUDE A DETAILED EXPLANATION OF LANDLORD’S REASON FOR
SUCH DISAPPROVAL) WITHIN 5 BUSINESS DAYS SHALL RESULT IN LANDLORD’S DEEMED
APPROVAL OF SUCH CONTRACTOR(S)”, and if Landlord shall fail to approve or
disapprove such architect, engineer or contractor(s) within such 5 Business Day
period (which, in the case of Landlord’s disapproval, must set forth in writing
a reasonably detailed explanation of Landlord’s reason for disapproval),
Landlord shall be deemed to have approved such architect, engineer or
contractor(s). From and after the Occupancy Date, the performance of any
Alteration or any other work by Tenant at the Building shall not be carried out
in a manner which violates or is reasonably likely to violate Landlord’s union
contracts affecting the Project, or creates any work stoppage, picketing, labor
disruption, disharmony or dispute or any interference with the business of
Landlord other than to a de minimis extent or any tenant or occupant of the
Project.  From and after the Occupancy Date, Tenant shall, as promptly as
possible, stop the performance of any work or service by any party engaged by
Tenant or by Tenant’s Contractors or other representative(s) if Landlord
notifies Tenant that continuing such performance would violate Landlord’s union
contracts affecting the Project, or create any work stoppage, picketing, labor
disruption, disharmony or dispute or any interference with the business of
Landlord other than to a de minimis extent or any tenant or occupant of the
Project other than to a de minimis extent, and Tenant shall not resume the
performance of such work or service until such time as the same may be performed
in a manner which shall not violate such union contracts or create such work
stoppage, picketing, labor disruption, disharmony or dispute or
interference.  Landlord shall not discriminate against Tenant in enforcing the
foregoing prohibition against interfering with the business of Landlord or other
tenants in the Building and Landlord and Tenant shall reasonably cooperate to
resolve any such interference or conflict.

(ii)Tenant shall have the right to file plans for any proposed Alterations
(including Tenant’s Work) with the Department of Buildings (the “DOB”) and any
other applicable governmental authority prior to Landlord’s approval of such
plans (to the extent such approval is required hereunder); provided that (A)
Tenant shall reasonably contemporaneously deliver to Landlord a set of such
plans if the same have not been delivered to Landlord previously, (B) such
filing shall not constitute Landlord’s approval of Tenant’s proposed
Alterations, and (C) in no event shall Tenant be permitted to commence the work
or to pull or otherwise obtain the permit or licenses to be issued by the DOB
authorizing such work until Landlord has approved such Alteration (or such
approval has been deemed given) to the extent such approval is required
hereunder.

(g)Throughout the performance of Alterations, Tenant’s Contractors (as defined
in Exhibit V) shall carry insurance meeting the requirements set forth in
Sections (B) and (C) of Exhibit V attached hereto and Section 7.02 of this
Lease.  Tenant shall furnish Landlord with evidence that such insurance is in
effect no less than 5 Business Days prior to the commencement of any Alterations
and, on request, at reasonable intervals thereafter during the continuance of
Alterations.  Tenant shall require that, where allowed by Law, all insurance
policies required to be carried by any Tenant’s Contractors include clauses
providing that each insurance carrier shall waive all of its rights of recovery
by subrogation, or otherwise, against Landlord, The Related Companies, L.P. (so
long as such entity is an Affiliate of Landlord),

 

 

- 89 -

--------------------------------------------------------------------------------

 

Oxford Hudson Yards LLC (so long as such entity is an Affiliate of Landlord),
and any of such entities’ officers, agents, or employees.  A waiver of
subrogation, where allowed by Law, shall be effective as to any individual or
entity required to be included as an additional insured under policies of
insurance required to be maintained by Tenant’s Contractors under this Lease
even if such individual or entity (a) would otherwise have a duty of
indemnification, contractual or otherwise, (b) did not pay the insurance premium
directly or indirectly, and (c) whether or not such individual or entity has an
insurable interest in the property damaged.  In the event that any of Tenant’s
Contractors fails to maintain the coverages or limits as required herein, and
such failure continues for more than 10 Business Days following notice of such
failure to Tenant (or such shorter period as may be appropriate if such policy
of insurance is about to lapse and Tenant has not provided evidence of a new
policy by 3:00 p.m. on the day before the policy is to expire), Landlord may
obtain such insurance as an agent of such party without further notice.  Any
premiums paid by Landlord to effect such coverages together with interest
thereon at the Base Rate from the date paid by Landlord until the date
reimbursed by Tenant shall be payable by Tenant to Landlord.  With respect to
claims and liabilities arising out of the performance of any Alterations
performed by Tenant and attributable to an act caused by Tenant’s Contractor’s,
the commercial general liability policies required of Tenant’s Contractor shall
include Tenant, Landlord, The Related Companies, L.P. (so long as such entity is
an Affiliate of Landlord), Oxford Hudson Yards LLC (so long as such entity is an
Affiliate of Landlord), and any of such entities’ officers or employees as
additional insureds on a primary basis to the extent of such attribution.

(h)Should any mechanics’ or other liens be filed against any portion of the
Project by reason of the acts or omissions of, or because of a claim against,
Tenant or anyone claiming under or through Tenant (other than Landlord or its
affiliates, agents, representatives or contractors), Tenant shall cause the same
to be canceled or discharged of record by bond or otherwise within 30 days after
notice from Landlord.  If Tenant shall fail to cancel or discharge said lien or
liens within said 30 day period, or if Landlord is required to discharge any of
said liens prior to the end of said 30 day period pursuant to any Superior
Mortgage or Superior Lease, Landlord may cancel or discharge the same and Tenant
shall reimburse Landlord for all Actual Costs incurred in canceling or
discharging such liens, together with interest thereon at the Interest Rate from
the date incurred by Landlord to the date of payment by Tenant, such
reimbursement to be made within 30 days after receipt by Tenant of a written
statement from Landlord as to the amount of such costs.

(i)Tenant shall deliver to Landlord, within 120 days after the completion of an
Alteration (other than Decorative Alterations), “as-built” drawings (on which
field changes may be “bubble drawn”) thereof using the AutoCAD Computer Assisted
Drafting and Design System, Version 10 or later or such other system or medium
as Tenant may reasonably request.  During the Term, Tenant shall keep records of
Alterations costing in excess of $100,000, including plans and specifications,
copies of contracts, invoices, evidence of payment and all other records
customarily maintained in the real estate business relating to Alterations and
the cost thereof and shall, within 30 days after demand by Landlord, furnish to
Landlord copies of such records, it being agreed, however, that Tenant shall be
required to maintain the same only for a period of 3 years following the
completion of the Alteration to which the same relates.

 

 

- 90 -

--------------------------------------------------------------------------------

 

(j)All Alterations to and Improvements installed by Tenant in the Premises shall
be fully paid for by Tenant (but subject to payment from the Work Allowance in
accordance with the terms hereof) and shall not be subject to conditional bills
of sale, chattel mortgages, or other title retention
agreements.  Notwithstanding the foregoing, Tenant may lease or finance Tenant’s
Property and/or trade fixtures or equipment (even if attached to the Building)
(including, without limitation, Tenant’s Generators); provided that, in each
case (and, with respect to Tenant’s Property only, to the extent the annual
lease or financing payments in respect of any transaction with a particular
vendor, lessor or lender (including its affiliates) exceeds $500,000 in the
aggregate (Subject to CPI Increases)), such vendor, lessor or lender from whom
Tenant has purchased or leased or borrowed money for any of Tenant’s Property or
trade fixtures or equipment agrees in writing that (a) by virtue of such
purchase or lease or loan, such vendor, lessor or lender has no interest in the
Building or the Project, (b) such vendor, lessor or lender shall not conduct any
auction or other sale of any Tenant’s Property or such fixtures in or from the
Premises or use the name or address of the Building in advertising for any sale
of the same, (c) such vendor, lessor or lender shall not have any access to the
Premises without Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed (it being agreed that it is reasonable to
condition such consent upon an agreement of such vendor, lessor or lender to
repair or restore any damage caused by such vendor, lessor or lender’s removal
of such property and to indemnify Landlord with respect to such access and
removal subject to customary exceptions thereto).

(k)All Alterations shall be designed and constructed by Tenant in compliance
with Landlord’s LEED Gold requirements set forth on Exhibit W attached hereto.
Landlord represents that the Building is being designed to achieve LEED Gold
certification and exceed ASHRA 90.1 2007 energy standards and will undergo
enhanced LEED commissioning.  In addition, prior to the Occupancy Date, Landlord
will make provisions for a comprehensive recycling program which shall be in
effect during the Term for the Building.  Landlord shall cooperate with Tenant,
at no cost to Landlord, by providing to Tenant and Tenant’s consultants any
necessary and pertinent documentation reasonably requested by Tenant which
relates to Building systems, materials, and site characteristics required for
Tenant to apply for LEED certification for the Premises, including, without
limitation, all necessary and pertinent documentation relating to Landlord’s
pursuit and achievement of the aforementioned LEED Gold certification and its
LEED commissioning.  Notwithstanding the foregoing, Tenant shall not be in
default under this Lease if Tenant does not achieve “Gold” level LEED or any
other LEED or other certification for the Premises.

(l)From and after the Occupancy Date, in the event that Tenant is unable to
obtain or is actually delayed in obtaining any building permits or other
permits, approvals, certificates, or sign-offs from any governmental authority
required for the performance of any permitted Alterations or the legal occupancy
by Tenant of the Premises or any portion thereof for the purposes expressly
permitted under this Lease in connection with such Alterations (collectively,
“Alterations/Occupancy Permits”) and to the extent such failure results from the
existence of any violations of Law affecting the Building resulting from the
performance of any work by Landlord or any Landlord Indemnified Parties or from
any open or pending work applications or permits relating to any such work or
from Landlord’s failure to comply with Laws in accordance with Section 4.06(b)
(“Landlord Violations”) or resulting from

 

 

- 91 -

--------------------------------------------------------------------------------

 

the performance of any work by any other occupant of the building or such
occupant’s failure to comply with Laws (“Other Tenant Violations”), but
specifically excluding any violations of Law caused by or resulting from the
action(s) or failure(s) to act of Tenant, Tenant’s Contractor or any Tenant
Indemnified Party, then following written notice thereof from Tenant, Landlord
shall proceed diligently and in good faith to (as applicable) close any such
open or pending work applications or permits or cure and cause each such
Landlord Violation to be discharged of record or otherwise address the same so
that the same no longer delays or prevents Tenant from obtaining any
Alterations/Occupancy Permits, or in the case of Other Tenant Violations, shall
(subject to the last sentence of this Section 4.02(l) below) proceed diligently
and in good faith to use commercially reasonable efforts to cause the applicable
occupant(s) to cure and cause each such Other Tenant Violation to be discharged
of record or otherwise addressed so that such Other Tenant Violations no longer
delay or prevent Tenant from obtaining any Alterations/Occupancy Permits.  If
any such open or pending work application or permit or Landlord Violation causes
an actual delay in the completion of Tenant’s Alterations and Tenant’s occupancy
of the Premises, or any material portion thereof, then (i) Tenant shall be
entitled to an abatement of the Fixed Rent and additional rent allocable to the
affected portion of the Premises for the period commencing on the first day of
such actual delay and continuing thereafter until such work application or
permit is closed or such Landlord Violation is cured, as applicable, and (ii)
Landlord shall reimburse Tenant within 30 days after receipt of an itemized
statement therefor, for any Actual Costs (or incremental additional costs, as
applicable) reasonably incurred by Tenant arising from such failure.  Tenant
shall use commercially reasonable efforts to mitigate the impact of any such
delay on the completion of Tenant’s Alterations.  If there is any violation
caused by the acts or omissions of other tenants or occupants of the Building,
Landlord will use commercially reasonable efforts to cause such tenant or
occupant to comply with the provisions of its lease.  

4.03Landlord’s and Tenant’s Property.  (a)  All fixtures, equipment,
improvements, appurtenances and Alterations attached to or built into the
Premises, whether or not at the expense of Tenant (collectively,
“Improvements”), shall be and remain a part of the Premises and shall not be
removed by Tenant except as expressly provided to the contrary in this Lease,
subject to Tenant’s rights to alter or remove same in connection with
Alterations made in accordance with this Lease.  All Improvements shall be the
property of Tenant during the Term and, upon expiration or earlier termination
of this Lease, unless expressly provided otherwise in this Lease, shall become
the property of Landlord.  In no event shall any of Tenant’s Property be deemed
an Improvement hereunder.   Notwithstanding the foregoing, provided there is no
Event of Default outstanding, Tenant shall have the right to remove upon the
expiration or earlier termination of this Lease any fixtures or equipment that
are dedicated to Tenant and were paid for by Tenant that can be removed without
material damage to the Premises or the Building, provided that prior to such
expiration or termination Tenant repairs such damage and restores the Premises
to the substantially the same condition as prior to such removal.

(b)All movable partitions, business and trade fixtures, machinery and equipment,
and all furniture, furnishings, pre-fabricated wall mounted cabinets, and other
articles of movable personal property (including items attached to or built into
the Premises which can be removed without material damage to the Premises or the
Building) owned by Tenant and located in the Premises or elsewhere in the
Building (collectively, “Tenant’s Property”) shall be

 

 

- 92 -

--------------------------------------------------------------------------------

 

and shall remain the property of Tenant and may be removed by Tenant at any time
during the Term; provided, that if any Tenant’s Property is removed, Tenant
shall repair any damage to the Building (outside of the Premises) resulting from
the installation and/or removal thereof.  Notwithstanding the foregoing, any
equipment or other property identified in this Lease or the DCA as having been
paid for with any allowance (including the Work Allowance) or credit granted by
Landlord to Tenant shall solely for Federal, State and local income tax purposes
be considered the property of Landlord.

(c)On or before the Expiration Date, or within 30 days after any earlier
termination of this Lease, Tenant, at Tenant’s expense, shall remove Tenant’s
Property from the Premises (except such items thereof as Landlord shall have
expressly permitted in writing to remain, which, if Tenant elects to leave the
same in the Premises, shall become the property of Landlord on the Expiration
Date or sooner termination of this Lease and shall not constitute Tenant’s
Property under this Lease), and Tenant shall repair any damage to the Building
outside of the Premises resulting from any such removal of Tenant’s Property.
Any items of Tenant’s Property which remain in the Premises after the Expiration
Date, or more than 30 days after an earlier termination of this Lease, may, at
the option of Landlord, be deemed to have been abandoned, and may be retained by
Landlord as Landlord’s property or disposed of by Landlord, without
accountability, in such manner as Landlord shall determine, at Tenant’s expense
(except such items thereof as Landlord shall have expressly permitted in writing
to remain, which shall become the property of Landlord on the Expiration Date or
sooner termination of this Lease and shall not constitute Tenant’s Property
under this Lease).  Tenant shall have no obligation to remove any Alterations
made in the Premises on the Expiration Date.

4.04Access and Changes to Building.  (a)  From and after the Occupancy Date,
Landlord reserves the right, at any time, to make changes in or to the Project
as Landlord may deem necessary or desirable, and Landlord shall have no
liability to Tenant therefor, provided any such change does not (i) deprive
Tenant of reasonable access to the Premises, (ii) affect the Premises, any
Dedicated Loading Bay, Tenant’s Shaft Space or the Secure Lobby Zone, (iii)
adversely affect Tenant’s dedicated systems, the entrances to the Building
Lobby, the Building common areas and other areas which Tenant has access to in
accordance with the terms of this Lease, (iv) expand any other tenant’s or
occupant’s premises into the East Lobby, (v) so long as Tenant has rights to use
the East Lobby Desk pursuant to Section 16.01, affect Tenant’s access to the
East Lobby Desk through the North-South Corridor, (vi) affect the first-class
nature of the Project, including, without limitation, the first-class nature of
the Building Lobby.  Prior to the Occupancy Date, Landlord shall have the right
to make changes to the Base Building Construction Documents only to the extent
set forth in the DCA.  Notwithstanding the foregoing, Landlord may install and
maintain pipes, fans, ducts, wires and conduits within or through the walls,
floors or ceilings of the Premises; provided, that (A) the same (i) are
installed within the interior of the walls of the Premises or the floors or
ceilings thereof, or within the core (subject to clause (iv) below), at
Landlord’s sole cost and expense (but will not be placed in the area above the
finished ceiling or below the slab (or raised floor, if same exists on such
floor) unless Landlord has no reasonably practicable alternative), (ii) shall
not reduce the usable area of the Premises, the slab to slab height, or the
ceiling height of the Premises or interfere with Tenant’s (or any Permitted
User’s) systems or lighting, (iii) are subject to Tenant’s (or any Permitted
User’s) rights to Tenant’s Shaft Space (as hereinafter defined) under Section
4.09(a), and (iv)

 

 

- 93 -

--------------------------------------------------------------------------------

 

shall not result in any “bump-outs” in the core corridors, (B) any entry to the
Premises shall be subject to Section 4.04(d), and (C) Landlord shall not conduct
any core drilling into the slab to distribute plumbing, power or data lines if
the same can be run through a raised floor within the Premises of at least 14
inches.  Landlord shall restore, at Landlord’s cost, to substantially the same
condition existing prior to such work by Landlord, any damage to any
Improvements or Tenant’s Property caused by any such access or the performance
of any such installation or maintenance work, including redecorating the portion
of the Premises to the condition existing immediately prior to such damage.  In
exercising its rights under this Section 4.04, Landlord shall use reasonable
efforts to minimize any interference with Tenant’s use of the Premises for the
ordinary conduct of Tenant’s business (but without any obligations to utilize
overtime or premium pay labor except as otherwise provided under Section
3.02(e)).  Except as otherwise expressly provided in this Lease, Tenant shall
not have any easement or other right in or to the use of any door or any passage
or any concourse or any plaza connecting the Building with any other building or
to any public conveniences, and the use of such doors, passages, concourses,
plazas and conveniences may, without notice to Tenant, be reasonably regulated
or discontinued at any time by Landlord; provided, that (1) Tenant shall at all
times have reasonable access to the Premises and the entrances to the Building
Lobby and such regulations or discontinuance do not adversely affect the first
class nature of the Building and (2) Landlord shall provide Tenant with
reasonable non-exclusive access to any concourses and plazas connecting the
Building with the 34th Street #7 subway station and 30 Hudson Yards (provided,
that with respect to portions of the Project not within Landlord’s control,
including appurtenant easement areas or rights of way, such obligation shall be
limited to using commercially reasonable efforts to provide such access) subject
to the terms of any revocable consents, easements and other applicable
agreements with Governmental Authorities and/or third parties, and except to the
extent such access is discontinued or interrupted by reason of temporary
construction, Casualty, Force Majeure, or as required by applicable Laws. Such
access shall be subject to Security Procedures and the Rules and Regulations,
and may be subject to reasonable limitations at times other than during Business
Hours on Business Days. Landlord shall not voluntarily terminate any revocable
consent agreement between Landlord and DOT (“DOT License”) permitting the
construction and operation of underground passages beneath 33rd Street and/or
Hudson Park Boulevard to connect the Building with 30 Hudson Yards or the #7
subway station, as applicable, and prior to the expiration of any DOT License,
Landlord shall petition the DOT in writing for a renewal of such expiring DOT
License and take any other administrative, procedural or similar action
(including the execution and delivery of any documents, but excluding commencing
any proceedings) that is required of Landlord to be taken in order to petition
for a renewal of such DOT License, provided that Landlord shall not be required
to incur any material liability, obligation or cost in connection with the
renewal of any DOT License.  Notwithstanding the foregoing, Landlord shall be
required to incur an additional cost that accrues solely with respect to periods
entirely within the initial Term of this Lease (but not any non-monetary
liability or obligation except to the extent such non-monetary obligations are
administrative or similar tasks) on the condition that Tenant agrees in a
written agreement to pay for any such additional cost.

(b)Except for the space within the inside surfaces of all walls, hung ceilings,
floors, windows, doors bounding the Premises and any other areas of the Building
that pursuant to this Lease are dedicated or licensed to Tenant, all of the
Building, including, without limitation, exterior Building walls, core corridor
walls and doors and any core corridor entrance,

 

 

- 94 -

--------------------------------------------------------------------------------

 

any terraces (other than the Terrace Space) or roofs adjacent to the Premises,
and any space in or adjacent to the Premises used for shafts, stacks, pipes,
conduits, fan rooms, base building telecommunications or technical rooms,
electrical closets, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Premises,
are reserved to Landlord and (except as expressly set forth to the contrary in
this Lease, including, without limitation, with respect to the Mechanical Areas)
are not part of the Premises.

(c)Landlord shall not darken any of the windows of the Premises after the
Possession Date except to the extent required by Law.  Landlord shall have no
liability to Tenant if, by reason of Laws or any requirement of any governmental
authority, at any time any windows of the Premises are either temporarily
darkened or obstructed or permanently darkened or obstructed or closed or
inoperable.  If at any time the windows of the Premises are temporarily darkened
or obstructed as permitted in the immediately preceding sentence, Landlord
shall, to the extent permitted by Law or by such governmental authority, perform
such repairs, maintenance, alterations or improvements as promptly as
practicable and as reasonably necessary to re-open the same, and, Landlord shall
use reasonable efforts to minimize the period of time during which such windows
are temporarily darkened or obstructed, including the use of overtime or premium
labor if and to the extent required by Section 3.02(e).

(d)Except in the case of an emergency involving imminent threat to life or
property, in which case no prior notice shall be required under this Section
4.04(d) (but Landlord will endeavor to give notice thereof to Tenant as soon as
reasonably practicable, which notice may be oral), Landlord and persons
authorized by Landlord shall have the right, upon reasonable prior notice to
Tenant, which in the case of inspections or work to be performed by Landlord
within the Premises shall be at least 24 hours in advance, (i) to enter the
Premises at reasonable times (including any portion of the Terrace Space)
together with any necessary materials and/or equipment, (A) to inspect or
perform such work as Landlord may reasonably deem necessary (subject to the
provisions of Section 4.04(a) and Section 3.02(e)) or (B) in connection with
washing the windows of the Building, (ii) to exhibit the Premises to prospective
purchasers or, during the last 28 months of the Term (as the same may be
extended), to prospective tenants or (iii) to inspect Tenant’s compliance with
the provisions of this Lease if Landlord has a reasonable basis to believe
Tenant is violating any provision of this Lease, which access shall be limited
to the purpose set forth in this clause (iii), in each instance, subject,
however, to the provisions of Section 3.02(e) and to special events scheduled in
advance at the Premises of which Tenant shall have given Landlord reasonable
prior notice. Notwithstanding the foregoing, Landlord shall not store more than
one day’s worth of materials and equipment in the Premises at any time.  Tenant
shall have the right to have a representative of Tenant accompany Landlord on
any entry into the Premises, but, provided that the required prior notice is
given to Tenant, Landlord’s rights to conduct any such entry, and the timing of
such entry, shall not be affected if Tenant shall fail to make such
representative available, except with respect to any Secure Area, in which event
Landlord shall not access the Secure Area without an authorized representative
of Tenant unless an emergency involving imminent threat to life or property then
exists.  Landlord shall not be liable for any failure to provide any services
required hereunder, or any delay in providing such services, in respect of the
Secure Areas if access to the Secure Areas is required in order to provide such
services and Tenant fails to provide access to the Secure Areas on a reasonable
and timely basis.  Except as otherwise expressly provided in

 

 

- 95 -

--------------------------------------------------------------------------------

 

this Lease or the DCA, Landlord shall not be required to make any improvements
or repairs of any kind or character to the Premises during the Term.  Other than
shutdowns required by reason of emergency, Laws, any governmental authority or
public utility or otherwise for reasons outside of Landlord’s reasonable
control, Landlord shall deliver a written notice to Tenant at least 30 days
prior to any shutdown of electrical service to the Building; provided, that,
prior to the Occupancy Date, Landlord shall only be required to provide 3
Business Days prior notice of any such shutdown.

(e)Landlord shall use reasonable efforts to keep all non-public proprietary
information (other than any information relating to the Premises or the Project)
of Tenant that is obtained by Landlord or its authorized agents or
representatives (including Landlord’s cleaning contractor) during any entry to
the Premises confidential and shall use reasonable efforts to prevent the
disclosure of same.

(f)Landlord shall use commercially reasonable efforts to provide Tenant with
access through public or common areas on all floors of the Building, and to
cause other tenants immediately above and below the Premises to provide access
to tenant spaces in the Building, for Tenant to (i) install, service, maintain
and repair cables, conduits, risers, piping, etc. running through the Building
which Tenant is permitted or required to install, service, maintain and repair
and (ii) perform Alterations (including, without limitation, Tenant’s Work),
provided that Tenant shall (A) provide Landlord and the party whose space is
affected with reasonable prior written notice of the need for such access, (B)
schedule such access so as not to interfere with the affected party’s business
or interfere with other tenants of the Building (in each case other than to a de
minimis extent), (C) install cables, wires, etc. through conduits if such
installation is made outside of their respective demised premises, (D) repair,
at its expense, any damage to the Building or the accessed space arising out of
such access and (E) indemnify and hold Landlord and the party whose space is
affected harmless from and against any cost, claim, liability, damage or expense
(including, but not limited to, reasonable attorneys’ fees) incurred by such
party as a result of permitting such access and work, including, without
limitation, the Actual Costs of any additional security reasonably required by
the party whose space is accessed.  Notwithstanding the foregoing, Landlord
shall have no obligation to declare any such tenant in default of its lease or
terminate, or threaten to terminate, such lease if such tenant refuses such
access, or to commence any action, suit or proceeding to enforce any obligation
of such tenant to provide such access, and Landlord shall have no liability to
Tenant if such other tenant refuses to consent to any such access.  Landlord may
exercise its rights of access to the Premises pursuant to this Section 4.04 for
the benefit of other tenants of the Building, provided any such tenant’s lease
contains provisions for access by Landlord that are substantially similar to
this Section 4.04 and Landlord has not failed to use commercially reasonable
efforts to enforce the same.

(g)Subject to the provisions of Section 3.02(d), during any invasion, riot,
public excitement or other commotion, Landlord may prevent all access to the
Building by closing the doors or otherwise for the safety of the tenants
(including Tenant) and protection of property in the Building; provided, that,
Landlord shall endeavor to notify Tenant’s security or management personnel
prior to such lockdown of the Building, if feasible.  In an emergency or
imminent situation in which prior notice is not feasible, Landlord will endeavor
to notify Tenant’s security or management personnel simultaneously or
immediately following the

 

 

- 96 -

--------------------------------------------------------------------------------

 

implementation of any such lockdown; provided, that Landlord shall have no
liability to Tenant for failing to provide notice as described in this Section
4.04(g).

 

 

- 97 -

--------------------------------------------------------------------------------

 

4.05Repairs.  (a)  Except to the extent that the need for repairs or
replacements to or maintenance of the Premises arises from the negligence or
willful misconduct of Landlord or any Landlord Indemnified Parties, and subject
to Section 7.03, Tenant shall keep the Premises (including, without limitation,
all Improvements) in good condition and, upon expiration or earlier termination
of the Term, shall surrender the same to Landlord in its then-existing
condition, damage by reason of Casualty and any other items Tenant is not
expressly responsible for under this Lease excepted.  Tenant’s obligation shall
include, without limitation (and notwithstanding the provisions of Section
4.05(b) below), the obligation to repair all damage caused by Tenant, its
agents, employees, invitees and licensees to the equipment and other
installations in the Building outside of the Premises, it being agreed that (i)
Tenant shall be obligated to repair any such damage to equipment and other
installations within the Premises if such damage adversely affects any Building
systems, the Building’s structural components, and/or any area outside of the
Premises and (ii) Landlord shall have no obligation to repair any such damage
within the Premises unless such repair is expressly provided to be Landlord’s
responsibility under Section 4.05(b) or the first sentence of this Section
4.05(a).  Any maintenance, repair or replacement to the windows, the Building
systems, the Building’s structural components or any areas outside the Premises
and which is Tenant’s obligation to perform shall be performed by Landlord at
Tenant’s expense, together with Landlord’s 3% fee and 3% overhead, which expense
shall be equal to Landlord’s reasonable Actual Costs.

(b)Subject to the second sentence of Section 4.05(a) and to Section 4.05(c), and
except to the extent Tenant has elected to Self-Perform the applicable services,
repairs or maintenance (but not replacements except as provided in Section
4.05(c)), Landlord, at Landlord’s expense (but subject to reimbursement by way
of Operating Expenses to the extent includable therein and (subject to Section
7.03) at Tenant’s expense if caused by the negligence or willful misconduct of
Tenant, Persons claiming by, through or under Tenant, or their respective
contractors, agents or employees), shall operate, maintain, repair and replace,
if necessary, (i) all structural portions of the Building, both exterior and
interior, such as, by way of example only, the roof, façade, foundation,
footings, exterior walls, load-bearing columns, ceiling and floor slabs,
windows, window sills and sashes, (ii) all common and public service areas of
the Project, including, without limitation, all common escalators and elevators,
driveways (including the 33rd Street porte cochere), landscaped areas and
corridors, (iii) all Base Building Systems, (iv) core restrooms (including all
fixtures located therein), core electrical closets, core telecommunications
closets, janitor closets and core mechanical rooms, and (v) the sidewalks
adjacent to the Building, throughout the Term, and in such a manner as is
consistent with the maintenance, operation and repair standards of Comparable
First Class Office Buildings; provided, that, except as expressly set forth in
Section 3.02(d), Landlord shall have no liability to Tenant for any failure to
maintain such standards except to the extent such failure affects Tenant’s use
and enjoyment of the Premises or access to the Premises, the entrances to the
Building Lobby or any areas described in clauses (ii), (iv) or (v) above, or
other areas of the Building that Tenant has the right to access and use pursuant
to the express terms of this Lease.

(c)Tenant shall be responsible for the replacement of (A) the Tenant Unit AC
System and all components thereof, (B) any Base Building Systems or components
thereof if Tenant elected to Self-Perform the applicable service at any time
during the Term and the need for replacement is attributable to Tenant’s failure
to comply with its obligations under

 

 

- 98 -

--------------------------------------------------------------------------------

 

Section 3.03, (C) any meters for which Tenant is responsible pursuant to the
Metering Schedule and (D) any systems or components for which, pursuant to the
RIPOM, Tenant is the party responsible for replacement, and in each case such
replacement shall be of at least comparable quality and performance as the
system, component or other item being replaced.  If Landlord is obligated to
replace any Base Building System or component thereof that includes any Landlord
MEP Upgrades (as defined in the DCA), or any portion of the electrical systems
serving the Premises that include upgrades requested in writing by Tenant, then
Landlord may replace such Base Building System or component with items that, in
Landlord’s reasonable judgment, constitute building standard equipment or
components, and shall not be obligated to include such Landlord MEP Upgrades or
electrical upgrades in connection with such replacement unless Tenant elects to
pay the incremental Actual Cost of such Landlord MEP Upgrades or electrical
upgrades in excess of building standard replacements, together with Landlord’s
3% fee and 3% overhead.  However, if it is not practicable to replace such
equipment or component with building standard equipment or components, then
Landlord shall replace such Base Building Systems or components with items
consistent with the Landlord MEP Upgrades or electrical upgrades and Tenant
shall pay the incremental Actual Cost of such Landlord MEP Upgrades above a
building standard replacement, together with Landlord’s 3% fee and 3%
overhead.  Tenant shall pay any costs for which it is liable under this Section
4.05(c) within 30 days after written demand delivered together with reasonably
detailed supporting documentation.

4.06Compliance with Laws; Hazardous Materials.  (a)  Subject to Landlord’s
obligations under Section 4.06(b) and Section 4.06(d), Tenant shall comply with
all laws, ordinances, rules, orders and regulations (present, future, ordinary,
extraordinary, foreseen or unforeseen) of any governmental, public or
quasi-public authority and of the New York Board of Fire Underwriters and any
other entity performing similar functions, at any time duly in force
(collectively “Laws”), the application of which is attributable to, any work,
installation, occupancy, use or manner of use by Tenant of the Premises or any
part thereof (including any services and systems as to which Tenant has elected
to Self-Perform as set forth in Section 3.03) except as expressly set forth in
the next sentence.  Nothing contained in this Section 4.06 or any other
provision of this Lease shall require Tenant to make any (i) structural changes
or other Alterations or (ii) changes or other Alterations to the core bathrooms
(but not any private or executive bathrooms in the Premises (if any)), with
respect to which Tenant shall be responsible for compliance with Laws as set
forth in the first sentence of this paragraph) in the Premises, unless, in the
case of either of clauses (i) or (ii), the same are necessitated by reason of
Tenant’s performance of any Alterations or Tenant’s particular manner of use (as
opposed to the mere use for any Primary Use) of the Premises (including by
reason of its Self-Performance of any services or systems).  Tenant shall
procure and maintain all licenses and permits required for its
business.  Notwithstanding the provisions of this Section 4.06(a), Tenant, at
its own cost and expense, may contest, in any manner permitted by Law, the
validity or the enforcement of any Laws with which Tenant is required to comply
pursuant to this Lease; provided that (A) any such contest and/or Tenant’s
non-compliance with any such Laws shall not (I) subject any Landlord Indemnified
Party to (x) criminal prosecution, (y) material fine or (z) any other civil
liability that would adversely affect the operation of the Building or the
rights of other tenants or occupants of the Building, (II) subject the Building
(or any portion thereof) to lien or sale or cause, or be reasonably likely to
cause, the same to be condemned or vacated or (III) be in violation of any
Superior Mortgage or Superior Lease; (B) Tenant shall first deliver to Landlord
a surety bond

 

 

- 99 -

--------------------------------------------------------------------------------

 

issued by a surety company of recognized responsibility, or other security
reasonably satisfactory to Landlord, indemnifying and protecting Landlord and
any Superior Mortgagee or Superior Lessor against any loss, cost, liability,
damage or expenses (including, without limitation, interest and penalties and
reasonable attorneys’ fees and disbursements) which could arise by reason of
such non-compliance, which bond or other security (or the balance of the
proceeds thereof, if Landlord has drawn on the same) shall be released by
Landlord promptly upon resolution of such contest (provided that, unless
otherwise required pursuant to the terms of any Superior Mortgage or Superior
Lease, the foregoing provisions of this clause (B) shall not apply with respect
to any contest of Law by Tenant so long as Tenant is a BlackRock Tenant or
satisfies the Minimum Creditworthiness at the time of such contest); and (C)
Tenant shall promptly, diligently and continuously prosecute such contest and
shall keep Landlord informed, on a regular basis, of the status of such
contest.  

(b)Landlord covenants that, as of the Commencement Date, the Building shall be
compliant in all material respects with all applicable Laws and Landlord, at
Landlord’s expense (but subject to reimbursement by way of Operating Expenses to
the extent includable therein), shall comply or cause compliance with all Laws
affecting the Building and/or the Premises, including the public and common
areas of the Building, the Land, the Building systems or the Premises (including
structural elements) or the use and occupancy thereof (except in each case (x)
as expressly set forth in Section 4.06(a) above and (y) that Landlord shall have
no liability to Tenant for any failure to so comply or cause compliance except
to the extent such failure affects Tenant’s use and enjoyment of the Premises or
access to the Premises, the entrances to the Building Lobby or any common areas
or other areas of the Building that Tenant has the right to access and use
pursuant to the express terms of this Lease) subject to Landlord’s right to
contest and defer compliance with such Laws pursuant to appropriate proceedings,
provided that Landlord shall not have the right to defer such compliance if (i)
such non-compliance or contest shall prevent Tenant from lawfully occupying the
Premises for the use permitted hereunder or shall interfere to more than a de
minimis extent with the conduct of Tenant’s business or use of the Premises or
Tenant’s access to the Premises or (ii) noncompliance threatens the safety of
persons or property.

(c)(i)  Tenant shall not cause or knowingly permit Hazardous Materials to be
used, transported, stored, released, handled, produced or installed in, on or
from the Premises or the Building other than in compliance with Laws customary
office, cleaning and/or maintenance and/or construction supplies brought into,
used in and/or kept upon the Premises or the Building if and to the extent
permitted pursuant to Laws and in addition, with respect to construction
supplies, if and to the extent used in accordance with good construction
practices.  The term “Hazardous Materials” means any substance or material
defined by any Law that is now or may hereafter be applicable, as “hazardous,”
“toxic” or words of similar import.

(ii)In the event of a breach of the provisions of this Section 4.06(c), Landlord
shall, in addition to all of its rights and remedies under this Lease and
pursuant to Laws, require Tenant to remove any such Hazardous Materials from the
Premises or the Building in the manner prescribed for such removal by applicable
Laws, and the indemnity provisions set forth in Section 6.12(b) shall apply in
connection therewith.  Landlord shall reasonably cooperate with Tenant (at no
additional cost or

 

 

- 100 -

--------------------------------------------------------------------------------

 

liability to Landlord) in connection with Tenant’s efforts to remain in
compliance with Laws pertaining to health, safety and Hazardous Materials in the
Premises and the Building.

(d)Landlord shall not cause or knowingly permit Hazardous Materials to be used,
transported, stored, released, handled, produced or installed in, on or from the
Land or the Building except as permitted by applicable Laws.  Landlord
represents and warrants to Tenant that, as of the Possession Date, there shall
be no Hazardous Materials in the common areas of the Building or the Premises
other than in compliance with all applicable Laws relating to Hazardous
Materials.  If at any time there shall be discovered in the Premises any
Hazardous Materials which are in violation of applicable Laws and which arose
from Landlord’s acts or omissions and were not introduced by Tenant or anyone
claiming by, through or under Tenant, then Landlord, at Landlord’s expense,
shall promptly remove or remediate the same as required by applicable Laws.  If,
as a result of such discovery of Hazardous Materials and/or remediation work by
Landlord, Tenant is unable to continue to perform Alterations then in process
(or to commence any scheduled Alterations on a timely basis) and as a result
thereof Tenant is actually delayed in commencing (or resuming) occupancy of the
Premises or any affected portion thereof, or Tenant is unable to conduct its
customary business in the Premises or such affected portion in substantially the
same manner in which it was conducted prior to such discovery or remediation
work, or to remain safely in occupancy in the Premises or such affected portion
thereof, then Tenant shall promptly notify Landlord thereof and (i) the Fixed
Rent and Recurring Additional Charges shall be abated as to the affected portion
of the Premises for the period of time after the giving of such notice that
Tenant is actually delayed in performing its Alterations or is unable to so
conduct its business or occupy the Premises, and (ii) Landlord shall reimburse
Tenant, within 30 days after demand, for Tenant’s out-of-pocket incremental
costs incurred in the performance of any Alterations due to the presence of any
such Hazardous Materials in the Premises.  

(e)Tenant shall promptly and reasonably cooperate with Landlord in complying
with any disclosure and/or reporting requirements in connection with this
Section 4.06 relating to the Building or the Premises required by applicable
Laws.

(f)The provisions of this Section 4.06 shall survive the expiration or earlier
termination of this Lease.

4.07Advertising.  Tenant shall not use, and shall cause each of its Affiliates
not to use, the likeness of the Building or the Project in any advertising (by
whatever medium) without Landlord’s consent (which consent will not be
unreasonably withheld, conditioned or delayed); provided, that Tenant may use
the likeness of the Building or the Project in its annual reports, on its
website or in other promotional materials, so long as the image used has been
approved by Landlord as of the date of this Lease or is otherwise reasonably
approved in writing by Landlord.  Tenant and any Permitted User may use the name
and address of the Building (a) in legal documents, (b) in any reports to
shareholders, employees or Affiliates (which are not contained in publications
disseminated to the general public), (c) for identification purposes only in
stationary, letterhead, promotional materials, and advertisements, and (d) to
the extent Landlord uses the same in any advertising. Landlord shall not use,
and shall cause each of its Affiliates not to use, Tenant’s name or logo in any
advertising without Tenant’s written consent (which consent will not be
unreasonably withheld, conditioned or delayed); provided, that,

 

 

- 101 -

--------------------------------------------------------------------------------

 

Landlord may include Tenant’s name and logo (including, without limitation, the
particular color (in the case of color advertising), specified capitalization
and font face) in advertisements for Hudson Yards on site scaffolding or
presentations to other tenants or users that (x) list multiple Hudson Yards
tenants and occupants and/or (y) contain photographs of the Building which
contain Tenant’s signage (e.g., over the 10th Avenue entrance, the Hudson
Boulevard monument or renderings of the lobby), so long as the image of the name
and/or logo has been approved by Tenant as of the date of the Lease or is
otherwise reasonably approved in writing by Tenant.  Landlord agrees to use
Tenant’s name and logo, including, without limitation, the particular color (in
the case of color advertising), specified capitalization, and font face, which
Tenant may modify at any time and notify Landlord thereof in writing (whereupon
Landlord shall conform any new advertisements containing Tenant’s name and logo
therewith as promptly as practicable).  

4.08Right to Perform Covenants.  (a)  If Tenant fails to perform any of its
obligations under this Lease, Landlord, any Superior Lessor, or any Superior
Mortgagee (each, a “Curing Party”) may perform the same (but without duplication
by such parties) at the expense of Tenant (a) immediately and with such notice
as is practicable under the circumstances in the case of emergency involving
imminent threat to life or property, and (b) in any other case, if such failure
continues beyond the expiration of any applicable notice and grace period
applicable to such failure.  Notwithstanding the foregoing, prior to such
performance under clause (b) of the preceding sentence only, the Curing Party
shall give Tenant a written notice (the “Curing Party Notice”) identifying such
failure in detail and notifying Tenant of the Curing Party’s intention to
exercise its rights under this Section 4.08 with respect thereto (and including
an estimate of the cost such Curing Party will incur in performing such Tenant
obligation if the Curing Party is reasonably able to ascertain such an
estimate); provided, that the Curing Party Notice shall contain a legend in not
less than 14 point font bold upper case letters as follows: “THIS IS A TIME
SENSITIVE NOTICE AND IF TENANT SHALL FAIL TO CURE SUCH ITEM SPECIFIED IN THIS
NOTICE WITHIN 10 BUSINESS DAYS FOLLOWING TENANT’S RECEIPT OF THIS NOTICE THEN
[THE CURING PARTY] SHALL HAVE THE RIGHT TO PERFORM SAME PURSUANT TO SECTION
4.08(a) OF THE LEASE.”  If such failure by Tenant shall continue for 10 Business
Days after Tenant’s receipt of the Curing Party Notice (or, if such failure is
not reasonably susceptible of cure within such period, such longer period as may
be reasonably necessary to complete the same with due diligence provided that
Tenant commences the cure within said 10-Business Day period and prosecutes the
same with reasonable diligence), then the Curing Party shall have the right (but
shall not be obligated), for the account of Tenant, to perform the obligation
which Tenant so failed to perform.  If a Curing Party performs any of Tenant’s
obligations under this Lease, Tenant shall pay to Landlord (as Additional
Charges) the Actual Costs thereof, together with interest at the Interest Rate
from the date incurred by the Curing Party until paid by Tenant, within 30 days
after receipt by Tenant of a statement (including reasonable evidence thereof)
as to the amounts of such costs.  If the Curing Party effects such cure by
bonding any lien which Tenant is required to bond or otherwise discharge, Tenant
shall obtain and substitute a bond for the Curing Party’s bond and shall
reimburse the Curing Party for the actual cost of the Curing Party’s
bond.  “Interest Rate” means the lesser of (i) the base rate from time to time
announced by Citibank, N.A. (or, if Citibank, N.A. shall not exist or shall
cease to announce such rate, such other bank in New York, New York, as shall be
designated by Landlord in a notice to Tenant) to be in effect at its

 

 

- 102 -

--------------------------------------------------------------------------------

 

principal office in New York, New York (the “Base Rate”) plus 3% and (ii) the
maximum rate permitted by law.

(b)If Landlord fails to perform any of its obligations under this Lease and such
failure is capable of being cured by Tenant (x) (i) taking action wholly within
the Premises, within the common areas of the Building to which Tenant reasonably
requires access in order to perform repairs, replacements or maintenance on
systems or equipment that exclusively serve the Premises, including without
limitation the Exclusive Tenant Unit Elevators and/or any Dedicated Service
Elevator, or within any electricity switchgear room serving the Premises, the
truck elevators, any Dedicated Loading Bay, or the Secure Lobby Zone, or (ii)
taking action solely affecting the East Lobby Desk (so long as Tenant has
exclusive use of the East Lobby Desk pursuant to Section 16.01) or Tenant’s
signage, and (y) without altering any of the structural components of the
Building or affecting (except to a de minimis extent) the Building’s systems
(other than those exclusively serving the Total Unit, if Tenant is then
Self-Performing the operation, maintenance and repair of such systems) or any
area outside of the Premises (except as expressly provided in clause (x) above),
then Tenant may give Landlord a written notice (the “S/H Notice”) identifying
such failure in detail and notifying Landlord of Tenant’s intention to exercise
its rights under this Section 4.08(b) with respect thereto; provided, that
Tenant’s S/H Notice shall contain a legend in not less than 14 point font bold
upper case letters as follows: “THIS IS A TIME SENSITIVE NOTICE AND IF LANDLORD
SHALL FAIL TO CURE SUCH ITEM SPECIFIED IN THIS S/H NOTICE WITHIN 10 BUSINESS
DAYS FOLLOWING LANDLORD’S RECEIPT OF THIS NOTICE THEN TENANT SHALL HAVE THE
RIGHT TO PERFORM SAME PURSUANT TO SECTION 4.08(b) OF THE LEASE.”  If such
failure by Landlord shall continue for 10 Business Days after Landlord’s receipt
of the S/H Notice (or, if such failure is not reasonably susceptible of cure
within such period, such longer period as may be reasonably necessary to
complete the same with due diligence provided that Landlord commences the cure
within said 10 Business Day period and prosecutes the same with reasonable
diligence), then Tenant shall have the right (but shall not be obligated), to
perform the obligation which Landlord so failed to perform.  Any work performed
outside the Premises shall not interfere with the operation of the Building or
with the business or operations of any other tenants of the Building (in each
case other than to a de minimis extent).  If Tenant performs any of Landlord’s
obligations under this Lease in accordance with this Section 4.08, Landlord
shall pay to Tenant the actual, out-of-pocket cost of such performance
(including all fees and costs, including reasonable legal fees and
disbursements, incurred by Tenant in connection therewith), together with
interest thereon at the Interest Rate from the date incurred until paid or
credited to Tenant (the “S/H Amount”), within 30 days after delivery to Landlord
of a statement as to the amounts of such costs.  If Landlord fails to pay to
Tenant any S/H Amount on or before the date on which the same is due and payable
to Tenant under this Section 4.08(b), and provided that (A) such failure
continues for 5 Business Days after Tenant notifies Landlord of such failure
(which notice shall contain a legend in not less than 14 point font bold upper
case letters as follows: “THIS IS A NOTICE OF A CLAIMED OFFSET RIGHT GIVEN IN
ACCORDANCE WITH SECTION 4.08(b) OF THE LEASE”), and (B) Landlord does not,
within such 5 Business Day period, dispute Tenant’s entitlement to the amount
claimed by Tenant, then Tenant may set off the unpaid S/H Amount against the
next installments of Rent due under this Lease.  Any dispute under this Section
4.08(b) shall be resolved by arbitration in accordance with the provisions of
Section 8.09

 

 

- 103 -

--------------------------------------------------------------------------------

 

hereof.  If any such dispute is resolved in favor of Tenant, then the amount in
dispute shall be paid to Tenant within 5 Business Days after the determination
of the arbitrator, failing which and if Landlord does not, within such 5
Business Day period, pay such amount to Tenant, then Tenant shall have the right
to off-set the unpaid S/H Amount against the next installments of Rent due under
this Lease.

(c)If it has been determined, by written agreement of the parties, or by a final
non-appealable order of a court of competent jurisdiction or (to the extent a
dispute is subject to resolution by arbitration pursuant to this Lease) by a
final determination pursuant to an arbitration in accordance with Section 8.09,
that Landlord owes specified amounts to Tenant pursuant to this Lease and/or
Indemnity Agreement, and if Landlord fails to pay such amounts to Tenant on or
before the date on which the same are due and payable to Tenant pursuant to this
Lease and/or the Indemnity Agreement (or, if the due date is not specified
herein, then within 10 Business Days after such final written agreement or
determination), then Tenant may give to Landlord 5 Business Days’ notice of
Tenant’s intent to offset such amount due to Tenant against the next
installments of Rent due under this Lease (which notice shall contain a legend
in not less than 14 point font bold upper case letters as follows: “THIS IS A
NOTICE OF A CLAIMED OFFSET RIGHT GIVEN IN ACCORDANCE WITH SECTION 4.08(c) OF THE
LEASE”) and if Landlord does not, within such 5 Business Day period, pay such
amount to Tenant, then Tenant shall have the right to off-set the unpaid amount,
together with interest thereon at the Interest Rate from the date due until
credited to Tenant against the next installments of Rent due under this Lease.

4.09Telecommunications; Shaft Space.  (a)  Subject to the other terms of this
Section 4.09, Tenant shall be responsible, at its sole cost and expense, for
bringing telecommunication service, data wiring service and cable television
service to the Premises.  Subject to the Reduced or Increased Premises
Operational Mechanism, Landlord shall provide and maintain throughout the Term
(subject to Section 3.04) unobstructed dedicated secure shaft space, as shown on
Exhibit L (“Tenant’s Shaft Space”), in two separate and distinct routes that are
at least seventy five (75) feet apart from one another at all points along such
routes and such routes shall run from the dedicated point of entry room(s) (“POE
Rooms”) in the Building to the Tenant Unit, including to Mechanical Areas on the
6th and 19th floors,  and Below-Grade Premises, and from the Tenant Unit,
including Mechanical Areas on the 6th and 19th floors, and Below-Grade Premises
levels to the Roof Equipment.  Tenant’s Shaft Space shall be delivered to Tenant
free of asbestos and any other Hazardous Materials.  Any installation made by
Tenant in Tenant’s Shaft Space, including core drilling and the installation of
any conduit or wiring, shall be performed at Tenant’s sole cost and expense (but
subject to payment out of the Work Allowance in accordance with the terms
hereof), in accordance with all Laws and the Rules and Regulations, and shall
constitute an Alteration under this Lease, provided that Landlord reserves the
right to perform any such work in areas outside the Premises in accordance with
Section 4.05(a). Notwithstanding anything to the contrary contained in this
Lease, upon the expiration of the Term, Tenant shall have no obligation to
remove any wiring, conduit, installations, fixtures or equipment installed in
Tenant’s Shaft Space.

(b)Tenant shall have the right, at Tenant’s sole cost and expense, to contract
for telecommunications service from any reputable carrier which serves the area

 

 

- 104 -

--------------------------------------------------------------------------------

 

(“Telecommunications Service Providers”) and Landlord shall reasonably cooperate
with Tenant in connection therewith, without cost, expense or liability to
Landlord, provided that such right shall be contingent upon the
Telecommunications Service Providers executing a license agreement with Landlord
which is commercially reasonable and reasonably satisfactory to Landlord, but
without any requirement that the service provider or Tenant pay any fee
thereunder.  In addition, Tenant’s right to obtain a license during the Term for
a new Telecommunications Service Provider shall, after the initial installations
of telecommunications equipment in connection with the Base Building Work and
Tenant’s Work, be subject to there being available appropriate space in the
Building for any associated telecommunications apparatus or equipment.  For the
purpose of installing, servicing or repairing telecommunications lines, wiring,
cabling, conduit, risers and associated equipment as permitted hereunder,
Landlord shall provide Tenant and Tenant’s Contractors (including
Telecommunications Service Providers) entry into the Building and reasonably
direct and efficient routes of travel (which shall be free of Hazardous
Materials in violation of applicable Laws) to such portions of the Building as
may be reasonably necessary therefor during Business Hours (other than with
respect to space leased to other tenants) and at other reasonable times upon
reasonable notice to Landlord upon and subject to the applicable terms of this
Lease, the rights of any tenants pursuant to the terms of their respective
leases and any other reasonable requirements imposed by Landlord in connection
therewith.  Landlord shall use commercially reasonable efforts to exercise any
access rights Landlord may have under other leases in the Building in order to
provide Tenant and Tenant’s Contractors with such access; provided, that
Landlord shall not be required to institute any litigation, arbitration or other
proceeding, send a default notice, seek to terminate a lease or incur any
expenses (other than de minimis expenses) in connection therewith, except that
if another tenant in the Building is violating the obligation under such
tenant’s lease to provide access to Landlord or Tenant to such tenant’s premises
and such action constitutes a violation of such tenant’s obligations under its
lease, Landlord shall send a notice (but not a default notice) to such tenant
advising of such violation and requesting such tenant to cease the action
constituting such violation.  All such access and work shall, at Landlord’s
option, be subject to the supervision, oversight and/or inspection of the
appropriate operations personnel of Landlord (who shall be made available to
Tenant at reasonable times upon reasonable advance notice from Tenant).  In
connection with such supervision, Tenant shall pay to Landlord, within 30 days
after demand therefor, Landlord’s Actual Cost for such personnel; provided, that
if required by the applicable union contract Tenant shall be subject to a 4 hour
minimum charge for such operations personnel unless supervision by such
operations personnel occurs during, immediately preceding or immediately
following Business Hours on a Business Day, in which case Tenant shall only be
subject to charge in 1 hour increments for such supervision.

(c)Landlord shall not be responsible for any delays occasioned by failure of the
telecommunications company to furnish any such services unless such delay is
caused by the gross negligence or willful misconduct of Landlord or any Landlord
Indemnified Party.

(d)Landlord shall install as part of the Base Building Work a two-way radio
system with which Tenant shall have shared frequencies and channels with
Landlord’s vendors and staff, the operation of which shall be subject to
reasonable rules and procedures

 

 

- 105 -

--------------------------------------------------------------------------------

 

promulgated by Landlord from time to time.  Any radios or other peripheral
devices used by Tenant and its vendors and staff shall be provided at Tenant’s
sole cost and expense.  Landlord shall have the right to replace such system
from time to time with a system that provides comparable functionality.

(e)Any dispute between Landlord and Tenant under this Article 4 shall be subject
to arbitration in accordance with the terms of Section 8.09; provided, that any
dispute relating to Tenant’s Work shall be governed by Article 9 of the DCA.

Article 5

Assignment And Subletting

5.01Assignment; Etc.  (a)  Subject to the further provisions of this Article 5,
neither this Lease nor the term and estate hereby granted, nor any part hereof
or thereof, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred voluntarily, involuntarily, by operation of law or otherwise, and
neither the Premises, nor any part thereof, shall be subleased, be licensed, be
used or occupied by any person or entity other than Tenant, and no rents or
other sums receivable by Tenant under any sublease of all or any part of the
Premises shall be assigned or otherwise encumbered, without the prior consent of
Landlord.  Notwithstanding any provision of this Article 5 to the contrary, but
subject nevertheless to the provisions of Sections 5.01(b), (c), (d) and (e)
below, (i) in no event shall Tenant be entitled to sublease all or any portion
of the Premises or assign this Lease prior to the earlier of (A) the date upon
which Landlord has entered into leases for 85% or more of the rentable square
footage of the office space in the Building and (B) the third (3rd) anniversary
of the Commencement Date (such period, the “Initial Lease-Up Period,” and such
prohibition the “Initial Lease-Up Restriction”), (ii) the dissolution or direct
or indirect transfer of control of Tenant (however accomplished including, by
way of example, transfers of interests in distributions of profits or losses of
Tenant, issuance of additional stock, redemption of stock, stock voting
agreement, or change in classes of stock) shall be deemed an assignment of this
Lease regardless of whether the transfer is made by one or more transactions, or
whether one or more persons or entities hold the controlling interest prior to
the transfer or afterwards, and (iii) an agreement under which another Person
becomes responsible for all or a portion of Tenant’s obligations under this
Lease shall be deemed an assignment of this Lease.  No assignment or other
transfer of this Lease and the term and estate hereby granted, and no subletting
of all or any portion of the Premises shall relieve Tenant of its liability
under this Lease (subject, however, to the provisions of Section 5.04(c) of this
Lease) or of the obligation to obtain Landlord’s prior consent to any further
assignment, other transfer or subletting to the extent such consent is required
hereunder.  Any attempt to assign this Lease or sublet all or any portion of the
Premises in violation of this Article 5 shall be null and void.

(b)Notwithstanding Section 5.01(a), without the consent of Landlord or
application of the Initial Lease-Up Restriction and without being subject to the
provisions of Sections 5.02, 5.03 and 5.05, this Lease may be assigned to (or,
if applicable, any deemed assignment shall be permitted with respect to) the
following: (i) an entity created by merger, reorganization or recapitalization
of or with Tenant or (ii) a purchaser of all or substantially all of Tenant’s
membership interests, stock or assets; provided, in the case of both clause (i)
and clause (ii), that (A) Landlord shall have received a notice of such
assignment from Tenant (which may

 

 

- 106 -

--------------------------------------------------------------------------------

 

be after the effectiveness of such assignment if the transaction under clause
(i) or (ii), as applicable, is confidential as provided below), (B) in the case
of a transaction under clause (i) in which Tenant is not the surviving entity,
the assignee assumes by written instrument reasonably satisfactory to Landlord
all of Tenant’s obligations under this Lease, (C) such assignment is for a valid
business purpose and not to avoid any obligations under this Lease, and (D) (x)
immediately after giving effect to such transaction the assignee or surviving
entity meets the Minimum Creditworthiness or (y) immediately after giving effect
to such transaction such entity meets the L/C Creditworthiness Floor and prior
to, or, if the transaction under clause (i) or (ii), as applicable, is
confidential as provided below, within ten (10) Business Days after the
consummation of, the transaction such entity delivers to Landlord an
irrevocable, unconditional, negotiable letter of credit that satisfies the
requirements of Section 5.01(h) and is in an amount equal to the LC Amount (the
“Letter of Credit”).  Any such assignment or deemed assignment shall be referred
to herein as a “Business Transfer”.  “Minimum Creditworthiness” means (1) with
respect to any entity that can be valued based on an aggregate net worth
measured by shareholder equity in accordance with GAAP (a “Net Worth Entity”),
that the entity (or a guarantor of Tenant’s obligations under this Lease
pursuant to a guaranty in the form attached hereto as Exhibit RR (subject to
such commercially reasonable changes thereto as are requested by such entity and
are reasonably acceptable to Landlord), which guaranty shall be effective from
and after the date of such assignment) shall have an aggregate net worth
(measured by shareholder equity in accordance with GAAP) (“Net Worth”) equal to
the lesser of (x) [****] the Fixed Rent then payable by Tenant under this Lease
and (y) the Net Worth of Tenant immediately prior to the consummation of such
proposed Business Transfer or (2) with respect to any entity that is not a Net
Worth Entity, such as, by way of example, a privately held law firm or
accounting firm (a “Gross Revenue Entity”), that the combined average annual
gross revenue of Tenant and the entity with which Tenant is merged or
consolidated (or which acquires all or substantially all of Tenant’s membership
interests, stock or assets) over the two year period ending on the last day of
the calendar month preceding the calendar month in which such merger,
consolidation or acquisition occurs (“Average Gross Revenue”) shall be at least
equal to [****] the Fixed Rent then payable by Tenant under this Lease.  Tenant
shall provide reasonable evidence of the Net Worth or Average Gross Revenue, as
applicable, of the assignee or guarantor, if applicable, at least 30 days prior
to consummation of any proposed Business Transfer; provided, that, if the
transaction under clause (i) or (ii), as applicable, is confidential and as a
result Tenant is unable to disclose the identity or Net Worth or Average Gross
Revenue, as applicable, of the assignee or guarantor, if applicable, prior to
the consummation of such proposed Business Transfer (despite the execution by
Landlord of a confidentiality agreement as described below), then Tenant shall
deliver such evidence within five (5) Business Days after the consummation of
such Business Transfer. If Landlord determines that such assignee or guarantor,
if applicable, does not satisfy the Minimum Creditworthiness but does satisfy
the L/C Creditworthiness Floor, then Landlord shall notify Tenant of such
determination, and, subject to Tenant’s right to dispute Landlord’s
determination by arbitration in accordance with the provisions of Section 8.09
(provided delivery of the Letter of Credit as provided below shall be a
condition to Tenant’s right to arbitrate, and if Tenant shall prevail in such
dispute, such Letter of Credit shall be reduced or returned to Tenant), Tenant
shall deliver to Landlord, within ten (10) Business Days of such notice, as
security for the performance of Tenant’s obligations under this Lease, a Letter
of Credit.  If such assignee or guarantor, as applicable, (x) does not satisfy
the Minimum Creditworthiness but does satisfy the L/C Creditworthiness Floor,
deliver a Letter of

 

 

- 107 -

--------------------------------------------------------------------------------

 

Credit or (y) does not satisfy the Minimum Creditworthiness or the L/C
Creditworthiness Floor, then the consummation of such Business Transfer shall
constitute an Event of Default.  “L/C Creditworthiness Floor” means (1) with
respect to a Net Worth Entity, that the entity (or a guarantor, if applicable as
set forth above) shall have a Net Worth equal to [****] the Fixed Rent then
payable by Tenant under this Lease or (2) with respect to a Gross Revenue
Entity, that the entity (or a guarantor, if applicable as set forth above) shall
have an Average Gross Revenue equal to [****] the Fixed Rent then payable by
Tenant under this Lease. As a condition to Tenant’s obligation to provide such
financial information to Landlord, prior to Tenant’s delivery of such financial
information, Landlord shall execute and deliver a confidentiality agreement with
respect to such financial information substantially in the form attached hereto
as Exhibit N, subject to reasonable negotiation at the request of Landlord.  

(c)Notwithstanding Section 5.01(a), without the consent of Landlord or the
application of the Initial Lease-Up Restriction and without being subject to the
provisions of Sections 5.02, 5.03, or 5.05, Tenant may assign this Lease or
sublet all or any part of the Premises to (or permit the use or occupancy of any
portion of the Premises by) an Affiliate of Tenant; provided, that (i) Landlord
shall have received a notice of such assignment or sublease from Tenant; and
(ii) in the case of any such assignment, (A) the assignment is for a valid
business purpose and not to avoid any obligations under this Lease, and (B) the
assignee assumes by written instrument reasonably satisfactory to Landlord all
of Tenant’s obligations under this Lease from and after the effective date of
the assignment.  Tenant may also, without the consent of Landlord, permit any
Affiliate of Tenant to use the Premises or any portion thereof without a
sublease.  “Affiliate” means, as to any designated Person, any other Person
which controls, is controlled by, or is under common control with, such
designated Person.  “Control” (and with correlative meaning, “controlled by” and
“under common control with”) means either (A) ownership or voting control,
directly or indirectly, of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question, or
(B) the possession of power to direct or cause the direction of the management
and policy of such entity, whether through the ownership of voting securities,
by statute or according to the provisions of a contract or other agreement,
provided that the fact that such power may be subject to certain approval or
veto rights in favor of one or more other Persons shall not ipso facto be deemed
to mean that the Person possessing such power lacks control of the Person in
question for purposes hereof.

(d)Notwithstanding Section 5.01(a) and 5.01(b), without the consent of Landlord
or the application of the Initial Lease-Up Restriction and without being subject
to the provisions of Sections 5.02, 5.03, or 5.05, (i) direct and indirect
transfers of interests in the entity that is Tenant (other than transfers
described in Section 5.01(b)) shall not be deemed a transfer of this Lease if
such transfer is for a valid business purpose and not for the purpose of
avoiding any obligations under this Lease and (ii) direct and indirect transfers
of interests in Tenant or any other entity that is accomplished through a
recognized domestic or foreign stock exchange or through the public
“over-the-counter” securities market shall not be deemed an assignment or
transfer of this Lease.

(e)Notwithstanding Section 5.01(a), Tenant may, subject to all of the provisions
of this Lease but without the consent of Landlord or application of the Initial
Lease-

 

 

- 108 -

--------------------------------------------------------------------------------

 

Up Restriction and without being subject to the provisions of Sections 5.02,
5.03(a)(i)(A), 5.03(a)(ii), 5.03(a)(iii) or 5.03(a)(iv) and 5.05, enter into one
or more subleases during the first 10 years of the Term provided, that (i) at no
time shall the aggregate of the rentable square footage of all such subleases
exceed two full floors of the Premises, (ii) each such sublease shall comply
with the provisions of Sections 5.04(d) and (e), and (iii) if Tenant is not a
BlackRock Tenant, each such subtenant shall be engaged in a business or activity
which is in keeping with standards of the Building.  Landlord shall have no
obligation to deliver a Landlord’s Non-Disturbance Agreement with respect to any
subtenant under a sublease entered into pursuant to this Section 5.01(e), unless
Tenant has delivered current financial information with respect to the proposed
subtenant, including without limitation, its most recent financial statements,
the subtenant meets the Minimum Subtenant Net Worth and is an Eligible
Subtenant, and the conditions set forth in Section 5.06 have been satisfied.

(f)Tenant may from time to time, subject to all of the provisions of this Lease
but without the consent of Landlord or application of the Initial Lease-Up
Restriction and without being subject to the provisions of Sections 5.02,
5.03(a)(i)(A), 5.03(a)(ii), 5.03(a)(iii), 5.03(a)(iv) or 5.03(a)(v), and 5.05,
permit portions of the Premises to be used or occupied under so-called “desk
sharing” arrangements by a Desk Space User; provided, that (i) any such use or
occupancy of desk or office space shall be without the installation of demising
walls separating such desk or office space, any separate entrance or any signage
identifying such Desk Space User outside of the Premises (it being agreed that
the foregoing shall not prevent Tenant from installing partitions to create
separate rooms within the Premises for use by Desk Space Users), (ii) at any
time during the Term, the aggregate of the rentable square footage then used by
Desk Space Users (other than amenity service providers (including without
limitation cafeteria operators, messenger center operators, telecom providers or
gym operators) or regulators) pursuant to this Section 5.01(f) shall not exceed
20% of the rentable square footage of the Non-Mechanical Premises (it being
agreed, however, that such limitation shall not be applicable to any Desk Space
User that is an Affiliate of Tenant), (iii) each Desk Space User shall use the
Premises in accordance with all of the provisions of this Lease, and only for
the Primary Uses and Ancillary Uses, (iv) in no event shall the use of any
portion of the Premises by a Desk Space User create or be deemed to create any
right, title or interest of such Desk Space User in any portion of the Premises
or this Lease, (v) any such “desk sharing” arrangement shall terminate
automatically upon the termination of this Lease, (vi) Tenant shall receive no
rent for the use or occupancy of any space in the Premises by any Desk Space
User in excess of an allocable share of the Rent reserved hereunder, (vii) each
Desk Space User shall be engaged in a business or activity that is limited to
the uses expressly permitted under this Lease, and (viii) any such desk sharing
arrangement is for a valid business purpose and not to circumvent the provisions
of this Article 5.   Upon request of Landlord (which shall not be made by
Landlord more frequently than once every 4 months), Tenant shall advise Landlord
of any Desk Space Users in the Premises, and shall provide (A) a description of
the nature and character of the business being conducted in the Premises by such
Desk Space User and (B) the rentable square feet of the Premises occupied by
such Desk Space User, together with a copy of the agreement, if any, relating to
the use or occupancy of such portion of the Premises by such Desk Space
User.  “Desk Space User” means a bona fide client, service provider, or other
person or entity with which Tenant has a bona fide business relationship or any
Affiliate.

 

 

- 109 -

--------------------------------------------------------------------------------

 

(g)The transactions described in Section 5.01(b) through (f) above are each an
“Exempt Transaction” or collectively, the “Exempt Transactions”.

(h)If Tenant is required to deliver a Letter of Credit pursuant to Section
5.01(b) above, such Letter of Credit shall satisfy the following requirements:

(i)The Letter of Credit shall be issued by a bank that has a Standard & Poor’s
rating of at least “A” (or, if Standard & Poor’s hereafter ceases the
publication of ratings for banks, a rating of a reputable rating agency as
reasonably designated by Landlord that most closely approximates a Standard &
Poor’s rating of “A” as of the date hereof) and shall be a form reasonably
satisfactory to Landlord.  The Letter of Credit shall provide that it is
transferable one or more times by Landlord at no cost to Landlord, and shall
either (x) expire on the date which is 60 days after the expiration or earlier
termination of this Lease (the “LC Date”) or (y) expire no earlier than one year
from issuance and be automatically self-renewing until the LC Date unless the
issuer thereof otherwise advises Landlord on or prior to the 30th day before the
applicable expiration date.  If any Letter of Credit is due to expire in less
than 30 days and Tenant has not delivered either an extension of the Letter of
Credit for a term of at least one year, or one or more new letters of credit
meeting the requirements set forth above, then Landlord may draw upon the Letter
of Credit and hold the proceeds thereof as security for the performance of
Tenant’s obligations under this Lease and apply the same as set forth below.  In
such event Tenant shall within 30 days from such draw deliver a replacement
Letter of Credit that complies with the requirements of this Section 5.01(h),
and if Tenant fails to do so, and such failure continues for more than 30 days
after written notice from Landlord, then such failure shall constitute an Event
of Default.  Upon the delivery of such replacement letter of credit, Landlord
shall promptly return the cash security to Tenant.  If an Event of Default
occurs and is continuing, or if Tenant holds over after the Expiration Date,
Landlord may draw on the Letter of Credit and apply the proceeds thereof (i) to
the payment of any Rent that then remains unpaid, or (ii) to any damages, costs
and expenses that Landlord incurs by reason of such Event of Default or
holdover, and to which it is entitled under this Lease.  If Landlord shall have
so drawn upon the Letter of Credit and applied the proceeds thereof, Tenant
shall upon written demand deposit with Landlord an additional letter of credit
equal to the amount so applied by Landlord.

(ii)The “LC Amount” shall be an amount equal to the number of months of Fixed
Rent set forth in the table below in respect of the Multiple that is no less
than the amount set forth in column A and no more than the amount set forth in
column B.  For purposes of the foregoing, the “Multiple” shall mean the quotient
resulting from dividing (i) (A) if the assignee is a Net Worth Entity, the Net
Worth of the assignee or (B) if the assignee is a Gross Revenue Entity, the
Average Gross Revenue by (ii) the annual Fixed Rent as of the date of on which
the transaction is consummated (the “Transfer Date”).  By way of example, if the
Fixed Rent were $[****] per annum, and the Net Worth were $[****], the Multiple
would be [****] and the LC Amount would be [****] months’ Fixed Rent.  If the
Fixed Rent were $[****] and the Net Worth were $[****], the Multiple would be
[****], which exceeds [****] but is not greater than or

 

 

- 110 -

--------------------------------------------------------------------------------

 

equal to [****], and the corresponding LC Amount would be [****] months’ Fixed
Rent.  If the Fixed Rent were $[****] and the Net Worth were $[****] the
Multiple would be [****] and the LC Amount would be [****] months’ Fixed Rent.  

Multiple

Number of months of Fixed Rent

A

B

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

[****]

(iii)If Tenant satisfies the Minimum Creditworthiness on any anniversary of the
Transfer Date (each, a “Reset Date”) (determined on the basis of the Fixed Rent
in effect as of the Reset Date, and the Net Worth or Average Gross Revenue of
Tenant determined as of the last day of the calendar month immediately preceding
the Reset Date), and provided there is no Event of Default or Material Default
outstanding on the Reset Date, then the Letter of Credit shall be returned to
Tenant within 10 Business Days after Landlord’s receipt of reasonable evidence
of Tenant’s satisfaction of the Minimum Creditworthiness, and Tenant shall have
no further obligation to deposit a Letter of Credit (unless there occurs a
subsequent assignment of this Lease under Section 5.01(b)).  

(iv)If Landlord, at any time or from time to time, reasonably requests an
amendment of the Letter of Credit (for example, to change the Landlord’s address
for notices or to change the identity of the Landlord beneficiary to reflect a
change in the identity of Landlord), Tenant shall promptly cause the Letter of
Credit to be so amended, provided that no such amendment shall change the LC
Amount or be inconsistent with the terms set forth in this Section 5.01(h).  If
the Letter of Credit is lost, stolen or mutilated, Tenant shall reasonably
cooperate with Landlord, promptly upon Landlord’s request, to replace such
Letter of Credit.

(v)If at any time during the Term, the Standard & Poor’s rating of the bank that
issued the Letter of Credit is downgraded to a rating lower than “A”, or if such
bank is subject to bankruptcy, insolvency, receivership, conservatorship or
other similar proceedings, then Tenant shall deliver to Landlord, within 30 days
from notice from Landlord, a replacement Letter of Credit, in the form and
amount required hereunder, issued or confirmed by a bank that is then rated not
lower than “A” by

 

 

- 111 -

--------------------------------------------------------------------------------

 

Standard & Poor’s, and if Tenant fails to provide Landlord with such replacement
Letter of Credit and such failure continues for more than 30 days after notice
from Landlord then, without limiting any other rights or remedies Landlord may
have hereunder, Landlord shall have the right to draw the Letter of Credit and
hold and apply the proceeds thereof as a security deposit until Tenant has
delivered a replacement Letter of Credit that meets the foregoing
requirements.  If Tenant delivers a replacement Letter of Credit pursuant to
this Section 5.01(h)(v), Landlord shall promptly return the replaced Letter of
Credit to Tenant.

5.02Landlord’s Right of First Offer.  (a)  If Tenant desires to assign this
Lease, sublet all or substantially all of the Premises for all or substantially
all of the remainder of the Term (taking into account all renewal options to be
offered to the subtenant), or sublet all or any part of the Upper Premises for
all or substantially all of the remainder of the Term (taking into account all
renewal options to be offered to the subtenant), (other than in connection with
an Exempt Transaction, as to which the provisions of this Section 5.02(a) shall
not be applicable), then in any such case Tenant shall give to Landlord notice
(“Tenant’s Offer Notice”) thereof, specifying (i) in the case of a proposed
subletting, the location of the space to be sublet (including the specific area
to be demised for sublet on any floor of the Premises) and the term of the
subletting of such space, (ii) (A) in the case of a proposed assignment,
Tenant’s good faith offer of the consideration Tenant desires to receive or pay
for such assignment  or (B) in the case of a proposed subletting, Tenant’s good
faith offer of the rent which Tenant desires to receive for such proposed
subletting and all other material economic terms,  (iii) the proposed assignment
or sublease commencement date and (iv) all of the other material terms of such
proposed assignment or sublease; it being agreed, that for the purposes of
Tenant’s Offer Notice, that no particular proposed assignee or subtenant shall
need to be identified.

(b)Tenant’s Offer Notice shall be deemed an offer from Tenant to Landlord
whereby Landlord (or Landlord’s designee) may, at Landlord’s option, (i)
terminate this Lease (if the proposed transaction is (x) an assignment, (y) a
sublease of all or substantially all of the Premises or (z) a sublease of a
portion of the Premises which, when aggregated with other subleases then in
effect, covers all or substantially all of the Premises (provided, in the case
of clause (z), Landlord recognizes each existing subtenant as the direct tenant
of Landlord on the terms and condition of such subtenant’s sublease, whether or
not such subtenant executed a Landlord’s Non-Disturbance Agreement), in either
case of subclause (y) or (z), for substantially all of the then-remaining Term,
taking into account all renewal options to be offered to the subtenant or
applicable subtenants), or (ii) terminate this Lease with respect to the space
covered by the proposed sublease (if the proposed transaction is a sublease of
part of the Upper Premises for all or substantially all of the remainder of the
Term, taking into account all renewal options to be offered to the
subtenant).  Said option may be exercised by Landlord by notice to Tenant within
30 days after a Tenant’s Offer Notice, together with all information required
pursuant to Section 5.02(a), has been given by Tenant to Landlord.  If, within
30 days after Tenant’s submission to Landlord of Tenant’s Offer Notice, Landlord
shall fail to notify Tenant of Landlord’s election to exercise or not exercise
its rights under this Section 5.02(b), then, subject to the provisions of
Section 5.02(e), Landlord shall be deemed to have waived Landlord’s recapture
rights under this Section 5.02(b) with respect to such Tenant’s Offer
Notice.  For the purposes hereof, “substantially all of the remainder of the
term” shall mean that the term of the

 

 

- 112 -

--------------------------------------------------------------------------------

 

proposed subletting shall expire within the final 12 months of the then Term and
(b) “substantially all of the Premises” shall mean (i) if Tenant is leasing at
least 700,000 Qualified RSF, a sublease or subleases of at least the entire
Premises other than 2 full floors (or other than 1 full floor if such full floor
is the Executive Floor) and (ii) if Tenant is leasing less than 700,000
Qualified RSF, a sublease or subleases of at least the lesser of (x) the entire
Premises other than 2 full floors (or other than 1 full floor if such full floor
is the Executive Floor) and (y) ninety percent (90%) of the RSF of the then
Premises. Notwithstanding anything to the contrary contained in this Section
5.02(b), (x) Landlord shall not exercise any option under this Section 5.02(b),
until all Superior Mortgagees and Superior Lessors whose consent is required
pursuant to the applicable Superior Mortgage or Superior Lease, as the case may
be, have consented in writing to such termination and Landlord shall deliver a
copy of any such consent to Tenant together with Landlord’s notice exercising
said option and (y) Landlord’s failure to obtain all such consents and deliver
the same to Tenant before the expiration of the period described above within
which Landlord is entitled to timely exercise its recapture right under this
Section 5.02(b) shall be deemed to constitute a waiver of Landlord’s right to
exercise such recapture right.  “Executive Floor” means that floor of the
Premises that contains the primary offices of the chief executive officer, chief
financial officer, and chief operating officer of Tenant.

(c)If Landlord exercises its option under Section 5.02(b)(i) to terminate this
Lease, then this Lease shall terminate on the later of (i) the date that is 30
days after Landlord’s receipt of the applicable Tenant’s Offer Notice and (ii)
the proposed assignment or sublease commencement date specified in the
applicable Tenant’s Offer Notice, and all Rent shall be paid and apportioned to
such termination date.

(d)If Landlord exercises its option under Section 5.02(b)(ii) to terminate this
Lease with respect to the space covered by a proposed sublease, then (i) this
Lease shall terminate with respect to, and Tenant shall surrender, such part of
the Premises on the later of (x) the date that is 30 days after Landlord’s
receipt of the applicable Tenant’s Offer Notice and (y) the proposed sublease
commencement date specified in the applicable Tenant’s Offer Notice; (ii) from
and after such termination date the Rent shall be adjusted (x) with respect to
the Fixed Rent, to reflect the rental rate set forth in Section 2.02 for the
rentable area of the Premises remaining (or with respect to any Renewal Term,
the rental rate applicable during such Renewal Term), and (y) with respect to
Recurring Additional Charges, based upon the proportion that the Qualified RSF
of the Premises remaining bears to the total Qualified RSF of the Premises prior
to such termination and (iii) Tenant shall pay to Landlord, within 30 days after
demand, the Actual Costs incurred by Landlord in demising separately such part
of the Premises and in complying with any Laws relating to such demise.

(e)If Landlord does not timely exercise any of Landlord’s options under this
Section 5.02 (or is deemed to have waived any such options), and if Tenant has
not within 18 months after the giving of the applicable Tenant’s Offer Notice
entered into a binding agreement to sublease or assign (which sublease or
assignment shall be conditioned upon Landlord’s consent thereto), then Tenant
shall not sublet any space to a third party or assign this Lease to a third
party (other than an Exempt Transaction) without complying once again with all
of the provisions of this Section 5.02 and re-offering such space to Landlord,
provided that such 18 month period shall be extended for up to 60 days so long
as the parties to Tenant’s transaction

 

 

- 113 -

--------------------------------------------------------------------------------

 

have exchanged draft documentation effecting such sublease or assignment
transaction, and Tenant is actively negotiating such documentation (including
holding regular meetings or conference calls to discuss open issues and
exchanging open issues lists and/or drafts of such documentation).

5.03Assignment and Subletting Procedures.  (a)  If (1) Tenant delivers to
Landlord a Tenant’s Offer Notice with respect to any proposed assignment of this
Lease or subletting as to which Landlord has the right of recapture under
Section 5.02(b) and Landlord does not timely exercise any of its options under
Section 5.02(b) (or such options are deemed waived) and Tenant thereafter
desires to assign this Lease or sublet the space specified in Tenant’s Offer
Notice, or (2) Tenant otherwise desires to sublet any space in the Premises
which is not subject to Landlord’s right of recapture, in either instance,
pursuant to a proposed transaction that is not an Exempt Transaction, Tenant
shall notify Landlord (a “Transfer Notice”) of such desire, which notice shall
be accompanied by (A) a copy of the proposed assignment or sublease and all
related agreements (except as provided in Section 5.03(c) below), (B) a
statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business and its proposed use of the
Premises, and (C) in the case of a sublease for which Tenant will be requesting
a Landlord’s Non-Disturbance Agreement or a proposed assignment of this Lease,
current financial information with respect to the proposed assignee or
subtenant, including without limitation, its most recent financial statements,
and Landlord’s consent to the proposed assignment or sublease shall not be
unreasonably withheld, conditioned or delayed, provided that:

(i)The proposed assignee or subtenant will use the Premises in a manner that
(A) if Tenant is not a BlackRock Tenant, in Landlord’s reasonable judgment is in
keeping with the standards of the Building, and (B) is limited to the uses
expressly permitted under this Lease.

(ii)The proposed assignee or subtenant is not the subject of a bankruptcy or
insolvency proceeding and (A) in the case of a sublease for which Tenant is
requesting a Landlord’s Non-Disturbance Agreement, the subtenant has a net worth
(computed in accordance with GAAP) at least equal to [****] the initial fixed
and recurring additional rent under the sublease (“Minimum Subtenant Net
Worth”), and (B) in the case of an assignment, the assignee satisfies the
Minimum Creditworthiness or delivers a Letter of Credit.

(iii)Neither the proposed assignee or sublessee, nor any affiliate of such
assignee or sublessee, is then a tenant of any part of the Building, provided
that Landlord has or will have space in the Building available for leasing
comparable to the space which is the subject of the proposed sublease or
assignment for a comparable term and a comparable delivery date (i.e., within
six months of the proposed delivery date). Upon request by Tenant (which request
shall include the location and rentable square footage of space and the term and
delivery date for which Tenant is considering an assignment or sublease),
Landlord shall notify Tenant whether, as of the date of such notice, Landlord
has or expects to have space in the Building available for leasing comparable to
the space which is the subject of the proposed sublease or

 

 

- 114 -

--------------------------------------------------------------------------------

 

assignment for a comparable term and a comparable delivery date (i.e., within
six months of the proposed delivery date).

(iv)The proposed assignee or sublessee is not a person with whom Landlord is
then negotiating or has within the prior 3 months negotiated to lease space in
the Building comparable to the space which is the subject of the proposed
sublease or assignment for a comparable term, unless Landlord does not then have
available and does not reasonably expect within the next six (6) months to have
available, comparable space for a comparable term (in which case, the provisions
of this clause (iv) shall not apply), and as used in this clause (iv),
“negotiating” shall mean at least that Landlord and the proposed assignee or
sublessee have exchanged a term sheet, request for proposal, a proposal, a
letter of intent, a draft lease or any other similar writing indicating a desire
and proposed material terms to lease the space.

(v)The proposed subletting would not result in (A) any floor of the Premises
being separately legally demised into more than (1) 8 rental units in the
aggregate on any full floor of the Premises comprising at least 50,000 rentable
square feet, (2) 6 rental units in the aggregate on any full floor of the
Premises comprising less than 50,000 rentable square feet (provided, that the
restrictions in clauses (1) and (2) shall not apply so long as the applicable
floor of the Premises is served by an elevator bank that is exclusively used by
Tenant and, if at any time Tenant surrenders any portion of the Premises such
that such floor will no longer be served by an elevator bank that is exclusively
used by Tenant and its Permitted Users, Tenant shall terminate or amend such
subleases and restore such floor so that it complies with clauses (1) and (2))
or (3) 4 rental units in the aggregate on any partial floors of the Premises
(inclusive, in each case, of any space occupied by Tenant), or (B) there being
more than 30 sublettings in the aggregate in the Premises.

(b)Whether or not an assignment or sublease is consummated, Tenant shall
reimburse Landlord within 30 days after demand for any reasonable Actual Costs
incurred by Landlord in connection with such proposed assignment or sublease,
including, without limitation, (i) the costs of making investigations as to the
acceptability of the proposed assignee or subtenant to the extent the criteria
investigated are relevant pursuant to the provisions of this Section 5.03, (ii)
the costs of conducting searches of the proposed assignee or subtenant and its
direct and/or indirect owners related to compliance with the USA Patriot Act, as
amended, and (iii) all actual out-of-pocket legal costs incurred in connection
with the granting of any requested consent.  Landlord shall, within 20 days
following receipt of a Transfer Notice from Tenant, advise Tenant of Landlord’s
approval or disapproval of such proposed assignment or sublease (and if Landlord
shall disapprove the proposed assignment or sublease, Landlord shall also
provide a reasonable description of the reasons therefor).  If Landlord shall
fail to approve or disapprove such proposed assignment or sublease within such
30 day period, Tenant may give to Landlord a notice of such failure which shall
contain a legend in not less than 14 point font bold upper case letters as
follows: “FAILURE TO APPROVE OR DISAPPROVE THE PROPOSED [ASSIGNMENT/SUBLEASE]
WITHIN 5 BUSINESS DAYS SHALL RESULT IN LANDLORD’S DEEMED APPROVAL OF SUCH
[ASSIGNMENT/SUBLEASE]”, and, if Landlord shall fail to approve or disapprove
such

 

 

- 115 -

--------------------------------------------------------------------------------

 

proposed assignment or sublease within such 5 Business Day period, Landlord
shall be deemed to have consented to the assignment or sublease in question.  If
Landlord consents to a proposed assignment or sublease and Tenant fails to
execute and deliver the assignment or sublease to which Landlord consented
within 270 days after the giving of such consent, then Tenant shall again comply
with this Article 5 before assigning this Lease or subletting all or part of the
Premises, provided that such 270 day period shall be extended for up to an
additional 60 days so long as the parties to Tenant’s transaction have exchanged
draft documentation effecting such sublease or assignment transaction, and
Tenant is actively negotiating such documentation (including holding regular
meetings or conference calls to discuss open issues and exchanging open issues
lists and/or drafts of such documentation).

(c)Notwithstanding the foregoing provisions of this Section 5.03: (i) Tenant may
deliver a Transfer Notice concurrently with the giving of Tenant’s Offer Notice
(a “Transfer/Offer Notice”) (in which case the Transfer Notice and Tenant’s
Offer Notice may be combined in one notice and the time periods set forth in
Sections 5.02 and 5.03 shall run concurrently for a single period of 30 days
following delivery of Tenant’s Offer Notice),  (ii) Tenant may deliver a
Transfer/Offer Notice or a Transfer Notice without delivering a copy of the
proposed assignment or sublease, but containing the documents and information
described in Section 5.03(a)(B) and (C) and a term sheet or letter of intent for
the proposed transaction, in which event Landlord shall approve or disapprove
the assignee or subtenant within the time period set forth in clause (i),
subject to Landlord’s right to approve, in accordance with the standards set
forth in Section 5.03, the final executed assignment, sublease and other
documents evidencing the transaction in question (“Transaction Documents”)
within 10 days following receipt of the Transaction Documents, and such other
information as Landlord may reasonably request (provided Landlord makes any such
request within such 5 Business Days of the delivery of the Transaction
Documents); provided, that, Landlord’s right to approve the Transaction
Documents shall be limited to any matters set forth in the Transaction Documents
that (x) were not set forth in the term sheet or letter of intent previously
approved by Landlord in accordance with this clause (ii), (y) are inconsistent
with this Lease, or (z) if the proposed transaction is for an Eligible Sublease,
would be binding on Landlord (taking into account the provisions of Section
5.06(a)(ii) (i.e. in which case, such non-customary terms would not be binding
on Landlord)) if such subtenant became the direct tenant of Landlord and are
inconsistent with customary market terms, and (iii) if Tenant delivers a
Tenant’s Offer Notice with respect to a proposed sublease and Landlord does not
exercise its option under Section 5.02(b)(i) or (ii), as applicable, and Tenant
subsequently delivers a Transfer Notice with respect to such proposed sublease
in accordance with clause (ii), then Landlord shall approve or disapprove the
subtenant within 20 days following receipt of the Transfer Notice, subject to
Landlord’s right to approve the Transaction Documents in accordance with clause
(ii).  If Landlord shall fail to approve or disapprove such proposed assignment,
sublease or other documents within the applicable period, Tenant may give to
Landlord a notice of such failure which shall contain a legend in not less than
14 point font bold upper case letters as follows: “FAILURE TO APPROVE OR
DISAPPROVE THE PROPOSED [ASSIGNMENT/SUBLEASE DOCUMENTS] WITHIN 5 BUSINESS DAYS
SHALL RESULT IN LANDLORD’S DEEMED APPROVAL OF SUCH [ASSIGNMENT/SUBLEASE
DOCUMENTS]”, and, if Landlord shall fail to approve or disapprove such proposed
documents within such 5 Business Day period, Landlord shall be deemed to have
approved of same.

 

 

- 116 -

--------------------------------------------------------------------------------

 

5.04General Provisions.  (a)  If this Lease is assigned, whether or not in
violation of this Lease, Landlord may collect rent from the assignee.  If the
Premises or any part thereof are sublet or occupied by anybody other than
Tenant, whether or not in violation of this Lease, Landlord may, after and
during the continuance of an Event of Default, collect rent from the subtenant
or occupant.  In either event, Landlord may apply the net amount collected
against Rent, but no such assignment, subletting, occupancy or collection shall
be deemed a waiver of any of the provisions of Section 5.01(a), or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance of Tenant’s obligations under this Lease.

(b)No assignment or transfer shall be effective until the assignee delivers to
Landlord an agreement substantially in the form attached hereto as Exhibit VV
whereby the assignee assumes Tenant’s obligations under this Lease from and
after the effective date of the assignment (or, if such assignment is made
pursuant to Section 5.01(b) where Tenant is not the surviving entity, from the
Commencement Date). Prior to the effective date of such assignment (or within
five (5) Business Days after the effective date thereof, if the applicable
Business Transfer is confidential and as a result Tenant is unable to disclose
the same prior to the consummation thereof), the assignee shall deliver to
Landlord evidence that the assignee, as Tenant hereunder, has complied with the
requirements of Sections 7.02 and 7.03.

(c)Notwithstanding any assignment or transfer, whether or not in violation of
this Lease, and notwithstanding the acceptance of any Rent by Landlord from an
assignee, transferee, or any other party, the original named Tenant and each
successor Tenant shall remain fully liable for the payment of the Rent and the
performance of all of Tenant’s other obligations under this Lease except as
provided in this Section 5.04(c).  The joint and several liability of Tenant and
any immediate or remote successor in interest of Tenant shall not be discharged,
released or impaired in any respect by any agreement made by Landlord extending
the time to perform, or otherwise modifying, any of the obligations of Tenant
under this Lease, or by any waiver or failure of Landlord to enforce any of the
obligations of Tenant under this Lease; provided, that in the case of any
modification of this Lease made after the date of an assignment or transfer
(other than pursuant to Section 5.01(b) or Section 5.01(c)), if such
modification increases or enlarges the obligations of Tenant or decreases the
rights of Tenant, other than to a de minimis extent, then any prior Tenant under
this Lease shall not be liable under or bound by such increase or enlargement or
decrease to which it has not consented in writing (but shall continue to be
liable under this Lease as though such modification were never made).

(d)Each subletting by Tenant shall be subject to the following:

(i)No subletting shall be for a term (including any renewal or extension options
contained in the sublease) ending later than one day prior to the Expiration
Date (unless such subletting is to an Affiliate of Tenant, in which event the
same may end on the Expiration Date).

(ii)No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until there has been delivered to Landlord, both
(A) an executed counterpart of such sublease, and (B) a certificate of insurance
evidencing that (x) Landlord is an additional insured under the insurance
policies required to be maintained by occupants of the Premises pursuant to
Section 7.02, and

 

 

- 117 -

--------------------------------------------------------------------------------

 

(y) there is in full force and effect, the insurance otherwise required by
Sections 7.02 and 7.03.

(iii)Subject to the terms of a Landlord’s Non-Disturbance Agreement entered into
in accordance with Section 5.06, if applicable, each sublease shall provide that
it is subject and subordinate to this Lease, and that in the event of
termination, reentry or dispossess by Landlord under this Lease, Landlord may,
at its option, take over all of the right, title and interest of Tenant, as
sublessor, under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that Landlord shall not be liable for, subject to or bound by any item or
matter of the type that Landlord would not be so liable for, subject to or bound
by had Landlord entered into a Landlord’s Non-Disturbance Agreement.

(e)Each sublease shall provide that the subtenant may not assign its rights
thereunder (including a deemed assignment by reason of the provisions of Section
5.01(a)(ii) or (iii), as modified to refer to the subtenant) or further sublet
the space demised under the sublease, in whole or in part, without Landlord’s
consent, which consent shall be granted, withheld or not required subject to the
same terms and conditions contained in Sections 5.01 and 5.03, as such would be
applicable to a similar request by Tenant, provided that in no event shall any
further subletting be permitted that would violate the provisions of clause (v)
of Section 5.03(a), and without complying with all of the terms and conditions
of this Article 5, including, without limitation, Sections 5.02 and 5.04, which
for purposes of this Section 5.04(e) shall be deemed to be appropriately
modified to take into account that the transaction in question is an assignment
of the sublease or a further subletting of the space demised under the sublease,
as the case may be; provided, however, that  with respect to an assignment by
any subtenant to an entity or purchaser as described in clause (i) or (ii) of
Section 5.01(b), as applied to such subtenant, and which otherwise satisfies the
conditions of Section 5.01(b) as would be applicable to a similar request by
Tenant (except that in lieu of being required to satisfy the Minimum
Creditworthiness, solely in the case of an assignment for which the assignee of
the subtenant’s sublease will receive an assignment of an existing Landlord’s
Non-Disturbance Agreement or is requesting a new Landlord’s Non-Disturbance
Agreement, such assignee shall be required to have a net worth, computed in
accordance with GAAP equal to [****] the fixed rent and recurring additional
rent payable under such sublease as applied to such sublease), such consent
shall not be required.

(f)Tenant shall not publicly advertise the rental rate for the Premises or any
portion of the Premises to be offered as sublet space or by way of an assignment
of this Lease.  Nothing contained in this Section 5.04(f) shall be deemed to
prohibit Tenant from listing with brokers the availability of the Premises or
portions thereof for sublet or assignment, provided that Tenant shall give
Landlord prior written notice of any such listing.

5.05Assignment and Sublease Profits.  (a)  If the aggregate of the amounts paid
as fixed rent and as additional rent on account of Recurring Additional Charges
and any other Additional Charges and electricity by a subtenant under a sublease
of any part of the Premises and the amount of any Other Sublease Consideration
paid to Tenant by such subtenant shall be in excess of Tenant’s Basic Cost for
the space demised by such sublease, then Tenant (at

 

 

- 118 -

--------------------------------------------------------------------------------

 

the times and in the manner set forth in Section 5.05(d) below) shall (i) first
retain from such excess an amount (the “Retained Amount”) equal to Tenant’s
Associated Cost for such sublease and (ii) second, divide the balance of such
excess (such balance, the “Sublease Profits”), if any, in half, and retain
one-half for itself and pay, as Additional Charges, the other half to Landlord.

(b)“Tenant’s Basic Cost” for any sublet space means the sum (without
duplication) of (i) the portion of the Fixed Rent, Recurring Additional Charges
and any other Additional Charges that are attributable to such sublet space (on
a pro rata basis) with respect to the term of such sublease, plus (ii) the
amount payable by Tenant on account of electricity in respect of such sublet
space (on a pro rata basis).  “Other Sublease Consideration” means all sums paid
for the furnishing of services by Tenant less Tenant’s actual cost of furnishing
such services (provided, that (x) Tenant shall deliver to Landlord reasonable
backup for such costs, (y) any costs provided with respect to the subleased
premises and other space shall be equitably allocated to the subleased premises,
and (z) to the extent such costs relate to services provided by an Affiliate of
Tenant, such costs shall be competitive with market rates) and the sale or
rental of Tenant’s fixtures, leasehold improvements, equipment, furniture or
other personal property (excluding any of the same which were part of Tenant’s
Work) less, in the case of the sale thereof, the then net unamortized or
undepreciated cost thereof, amortized or depreciated in accordance with GAAP.
“Tenant’s Associated Cost” for any sublease shall mean (without duplication) the
excess of:  (I)(A) all reasonable amounts paid by Tenant either (x) in making
alterations to (or other changes in the layout and finish of) either the sublet
space or other areas of the floor(s) on which the sublet space is located in
order to prepare the sublet space for such subtenant’s occupancy and/or (y) in
providing a fund to the subtenant for either such purpose, by way of a work
allowance or the like, (other than providing to such subtenant a portion of the
Work Allowance), plus (B) the amount of (x) customary brokerage commission(s)
paid in connection with such sublease and (y) reasonable attorneys’ fees and
disbursements paid by Tenant in connection with such sublease (including any
amounts paid to Landlord under Section 5.03(b) or 5.06(a)), plus (C) the amount
of all other reasonable concessions paid by Tenant in connection with such
sublease, plus (D) the amount of reasonable actual out-of-pocket advertising and
marketing costs paid with respect to the sublet space, plus (E) the hard and
soft costs of Tenant’s Work (other than to the extent funded by Landlord as part
of the Work Allowance) or other Alterations not covered by clause (I)(A)(x)
above in respect of and reasonably allocated to the sublet space, amortized
(together with interest at the Interest Rate) on a straight line basis over (1)
a 20 year period from the Occupancy Date in respect of Tenant’s Work or (2) with
respect to any other Alteration, a period that is the greater of (AA) 7 years
from substantial completion of such other Alterations or (BB) the number of
years remaining in the term, in either instance under clause (1) or (2), to the
extent such amortization is allocable to the period during the term of such
sublease, plus (F) all sales and/or transfer taxes paid by Tenant in connection
with such assignment, plus (G) any lease takeover or lease termination costs
incurred by Tenant in connection with the termination of any other lease to
which such subtenant is a party, plus (H) the Fixed Rent and Recurring
Additional Charges allocable to the sublet space during the period from the date
Tenant vacates and ceases business operations (other than Disaster Functions) in
the sublet space to the rent commencement date under the applicable sublease or
assignment, over (II) all Retained Amounts in respect of such sublease
theretofore retained by Tenant.

 

 

- 119 -

--------------------------------------------------------------------------------

 

(c)If, with respect to any assignment of this Lease, Tenant shall receive any
Assignment Profit, then Tenant, within 30 days after such receipt, shall pay to
Landlord 50% of such Assignment Profit, which payment shall be accompanied by a
statement setting forth a reasonably detailed computation of such Assignment
Profit.  “Assignment Consideration” means an amount equal to all sums and other
consideration paid to Tenant by the assignee in consideration for such
assignment (including, without limitation, sums paid for the sale or rental of
Tenant’s trade fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property (excluding any of the same which were
part of Tenant’s Work and paid for or reimbursed from the Work Allowance), less,
in the case of a sale thereof, the then net unamortized or undepreciated cost
thereof, and amortized or depreciated in accordance with GAAP).  “Assignment
Profit” with respect to any assignment shall mean (i) the Assignment
Consideration received by Tenant with respect to such assignment, minus (ii) the
sum of (a) all reasonable amounts paid by Tenant in connection with such
assignment (1) in making alterations to (or other changes in the layout and
finish of) the Premises and/or (2) in providing a fund to the assignee for such
purpose, by way of work allowance or the like, (other than providing to such
assignee a portion of the Work Allowance), plus (b) the amount of (1) customary
brokerage commission(s) paid in connection with such assignment and (2)
reasonable attorneys’ fees and disbursements paid by Tenant in connection with
such assignment (including any amounts paid to Landlord under Section 5.03(b) or
5.06(a)), plus (c) the amount of all other reasonable concessions paid by Tenant
in connection with such assignment, plus (d) the amount of any reasonable actual
out-of-pocket advertising and marketing costs incurred with respect to the
Premises, plus (e) the hard and soft costs of Tenant’s Work (other than to the
extent funded by Landlord as part of the Work Allowance) or other Alterations
not covered by clause (ii)(a)(1) above, amortized (together with interest at the
Interest Rate) on a straight line basis over (1) a 20 year period from the
Occupancy Date in respect of Tenant’s Work or (2) with respect to any other
Alteration, the number of years remaining in the term, to the extent such
amortization is allocable to the period after the effective date of such
assignment, plus (f) all sales and/or transfer taxes paid by Tenant in
connection with such assignment.

(d)Tenant shall deliver to Landlord within 60 days after the end of the second
and fourth quarter of each calendar year and within 60 days after the expiration
or earlier termination of this Lease a statement specifying each sublease in
effect during such quarter (other than Exempt Transactions), the rentable area
demised thereby, the term thereof and a computation in reasonable detail showing
the calculation of the amounts paid and payable by the subtenant to Tenant, and
by Tenant to Landlord, with respect to such sublease for the period covered by
such statement.  Tenant shall pay to Landlord, as an Additional Charge,
Landlord’s share of any Sublease Profits on a monthly basis simultaneously with
the Fixed Rent due under this Lease.  

(e)The provisions of this Section 5.05 shall not be applicable to any Exempt
Transaction.

5.06Eligible Subtenant; Non-Disturbance.  (a)  Provided that Tenant is not then
in Material Default, Landlord shall, within 30 days after Tenant’s written
request (which request shall be accompanied by a fully executed counterpart of
the Eligible Sublease and such other information and certifications as Landlord
may reasonably request in order to determine

 

 

- 120 -

--------------------------------------------------------------------------------

 

that the conditions of this Section 5.06 have been satisfied), deliver to Tenant
and the subtenant under the Eligible Sublease (the “Eligible Subtenant”) a
non-disturbance agreement substantially in the form of Exhibit O hereto,
providing in substance that, as long as no default beyond the expiration of any
applicable notice and grace period exists on the part of such subtenant under
such Eligible Sublease and subject to the satisfaction of the condition
precedent set forth in clause (iii) below, Landlord will not name or join such
subtenant as a party defendant or otherwise in any suit, action or proceeding to
enforce any rights granted to Landlord under this Lease and the Eligible
Subtenant shall attorn to Landlord and to the further effect that if this Lease
shall terminate or be terminated by reason of Tenant’s default hereunder or by
the rejection of this Lease pursuant to Title 11 U.S.C. §365 (any such
termination being herein called an “Attornment Event”), then Landlord will
recognize such subtenant as the direct tenant of Landlord on the terms and
conditions of the Eligible Sublease, as the same will be deemed amended upon
such Attornment Event as hereinafter provided (a “Landlord’s Non-Disturbance
Agreement”).  Following the subtenant’s execution and delivery of the Landlord’s
Non-Disturbance Agreement Landlord shall promptly execute and deliver a
counterpart to the subtenant.  Notwithstanding the foregoing, Tenant shall have
the right to request a draft Landlord’s Non-Disturbance Agreement after
execution of a term sheet or letter of intent with a subtenant but prior to the
execution of an Eligible Sublease, provided that such request is accompanied by
the information described in the first sentence of this Section 5.06(a)
above.  In such event, Landlord shall execute and deliver the Landlord’s
Non-Disturbance Agreement promptly following, or concurrently with, delivery of
the fully executed Eligible Sublease and counterparts of the Landlord’s
Non-Disturbance Agreement executed by the subtenant.  Whether or not an
assignment or sublease is consummated, Landlord’s reasonable Actual Costs in
connection with the foregoing (including, without limitation, reasonable
attorney’s fees) shall be paid by Tenant within 30 days after receipt of an
invoice therefor.  Landlord’s Non-Disturbance Agreement shall provide, inter
alia, that, upon an Attornment Event:

(i)if applicable from time to time, the fixed rent and additional rent under the
Eligible Sublease shall be increased (but not decreased) so that it is equal on
a per rentable square foot basis to the Fixed Rent and Additional Charges which
would have been payable under this Lease with respect to the portion of the
Premises demised under the Eligible Sublease had this Lease not been terminated;

(ii)the Eligible Sublease shall be deemed further amended such that the terms
and provisions thereof shall be restated, to the extent necessary, if any, so
that none of the provisions thereof shall be less favorable, in any respect, to
Landlord than the provisions of this Lease (except that (A) the length of term
(including renewals, other than renewals which would extend beyond the then
Expiration Date of this Lease) shall remain as set forth in the Eligible
Sublease, (B) the fixed rent and additional rent shall be as set forth in clause
(i) hereof, if the same is applicable, or as set forth in the Eligible Sublease
if clause (i) is not applicable, (C) any Special Lease Rights shall not be
included in the Eligible Sublease as amended, (D) the Attornment Event shall be
deemed to be a RIPOM Conversion Date and the provisions of Section 3.04 shall
apply to the premises subleased under the Eligible Sublease as if such subleased
premises were the Premises under this Lease, and the subtenant shall be liable
for all Demising Work and other costs for which Tenant would have been
responsible under Section 3.04

 

 

- 121 -

--------------------------------------------------------------------------------

 

with respect to the applicable services affecting the subleased premises, (E)
any services provided by Tenant, or systems made available by Tenant, under the
Eligible Sublease that exceed the services or systems required to be provided or
made available by Landlord to Tenant hereunder (taking into account the Reduced
or Increased Premises Operational Mechanism, to the extent applicable) shall be
excluded from the Eligible Sublease as amended, and (F) if the Eligible Sublease
contains one or more provisions which are more restrictive on the subtenant
thereunder than the corresponding provision(s) of this Lease is on Tenant
hereunder, then such more restrictive sublease provision shall continue to be
included in the Eligible Sublease as amended in lieu of the corresponding
provision of this Lease);

(iii)subject to the terms of Landlord’s Non-Disturbance Agreement, the Eligible
Subtenant shall attorn to Landlord as sublandlord under the Eligible Sublease in
accordance with and subject to the provisions of this Lease, including, but not
limited to, Section 5.04(d)(iii); and

(iv)In the event that there is any inconsistency between the terms and
provisions of this Lease and the terms and provisions of the Landlord’s
Non-Disturbance Agreement, the terms and provisions of the Landlord’s
Non-Disturbance Agreement shall be controlling.

(b)As used herein, the following terms shall have the following meanings:

(i)“Eligible Contiguous Space” means any other space sublet by Tenant under this
Article 5, which sublet space is (A) contiguous to the space subleased pursuant
to the Eligible Sublease in question, and (B) subject to a Landlord’s
Non-Disturbance Agreement under the terms of this Section 5.06.

 

 

- 122 -

--------------------------------------------------------------------------------

 

(ii)“Eligible Sublease” shall mean a direct sublease which (A) is between Tenant
and a subtenant which is not an Affiliate of Tenant, and, as of the execution of
the Eligible Sublease, has a financial condition reasonably satisfactory to
Landlord taking into account the obligations in question (it being agreed that
the financial condition of a subtenant shall be deemed satisfactory if such
subtenant or a guarantor of such subtenant’s obligations under the Eligible
Sublease, provided the form of such guaranty is reasonably acceptable to
Landlord and such guarantor joins in the execution of the Landlord’s
Non-Disturbance Agreement meets the Minimum Subtenant Net Worth), (B) demises at
least one or more full floor(s) of the Premises of contiguous space beginning
with the highest or lowest floor of any contiguous block of three (3) or more
floors of the Premises then leased by Tenant (or beginning with the floor
directly below or above the highest or lowest floor, respectively, of any
Eligible Contiguous Space, as applicable) and/or any floor or floors of the
Premises that are not part of a contiguous block of three (3) or more full
floors of the Premises, including any full floors which are not contiguous to
any other floor of the Premises, and (C) has an initial sublease term (i.e., not
including any renewals) of at least 5 years (or, if less than 5 years remain in
the Term, the remaining balance of the Term less one day).

(iii)“Special Lease Rights”, relative to an Eligible Sublease upon an Attornment
Event, shall mean (A) rights that are granted to Tenant in this Lease to expand
or contract the size of the Premises or purchase the Sale Unit, rights to extend
the Term or terminate this Lease prior to the scheduled Expiration Date, any
rights limited to a BlackRock Tenant, any rights dependent upon leasing or
occupancy requirements to the extent such requirements are not satisfied by the
Eligible Sublease or the subtenant thereunder, any and all rights of the Tenant
under this Lease which the subtenant under such Eligible Sublease would not have
as a direct tenant under this Lease assuming this Lease were assigned to such
subtenant prior to such Attornment Event, (B) any and all rights of the Tenant
under this Lease which the subtenant under the Eligible Sublease does not then
have as the subtenant under the Eligible Sublease, (C) the roof rights under
Section 19.01 (except with respect to up to 2 subtenants under Eligible
Subleases in the aggregate at any time), (D) the right to use Tenant’s Parking
Spaces (except to the extent such Tenant’s Parking Spaces are specifically
allocated among subtenants under Eligible Subleases and the aggregate amount of
spaces allocated to Tenant and its subtenants do not exceed the amount required
to be reserved for Tenant under Section 8.30), and (E) any right to utilize any
portion of the Maximum Premises Floor Area (except to the extent any portion of
the Maximum Premises Floor Area is specifically allocated to the subtenant
pursuant to the Eligible Sublease and is directly attributable to slab cuts in
the subleased premises or conversion of Floor Area within the subleased premises
to uses that do not constitute Floor Area).

Notwithstanding anything to the contrary herein contained, it is understood and
agreed that Landlord shall have no obligation to deliver a Landlord’s
Non-Disturbance Agreement during the continuance of any Material Default.

5.07Tenant as Subtenant or Assignee.  For so long as Tenant is a BlackRock
Tenant, if any other tenant of the Project requests Landlord’s approval to
sublease all or a portion

 

 

- 123 -

--------------------------------------------------------------------------------

 

of its premises to Tenant, or to assign its lease to Tenant, Landlord shall not
(i) withhold consent to such sublease or assignment, or exercise its right of
recapture, in either case, solely by reason of Tenant being the proposed
subtenant or assignee or (ii) enforce any restriction in such other tenant’s
lease prohibiting or restricting such tenant from subleasing its premises (or a
portion thereof) or assigning its lease to another tenant or occupant of the
Project.

5.08Assignment and Subletting Disputes.  Any dispute between Landlord and Tenant
arising under this Article 5 shall be resolved by arbitration conducted in
accordance with the provisions of Section 8.09.

Article 6

Subordination; Default; Indemnity

6.01Subordination.  (a)  Subject to the provisions of Section 6.01(c), this
Lease and the DCA are subject and subordinate to the priority of the lien of
each mortgage (a “Superior Mortgage”) and each underlying lease (a “Superior
Lease”) which may now or hereafter affect all or any portion of the Project or
any interest therein and to the priority of the lien of each document or
instrument to which any such Superior Mortgage or Superior Lease is
subordinate.  The lessor under a Superior Lease is called a “Superior Lessor”
and the mortgagee under a Superior Mortgage is called a “Superior
Mortgagee”.  In the event of the enforcement by a Superior Mortgagee of the
remedies provided for by law or by such Superior Mortgage, or in the event of
the termination or expiration of a Superior Lease, Tenant, upon request of such
Superior Mortgagee, Superior Lessor or any person succeeding to the interest of
such mortgagee or lessor (each, a “Successor Landlord”), shall automatically
become the tenant of such Successor Landlord without change in the terms or
provisions of this Lease or the DCA (it being understood that Tenant shall, if
requested, enter into a new lease on terms identical to those in this Lease
provided that such new lease does not affect the enforceability or priority of
this Lease or the Short Form Lease Memorandum (and any amendments thereto) that
is recorded in connection with the initial execution and delivery of this Lease
or a new memorandum which has the same priority as such originally recorded
Short Form Lease Memorandum); provided, that the provisions of the form of SNDA
attached hereto as Exhibit M-1 shall apply thereto. Upon request by such
Successor Landlord, Tenant shall execute and deliver an instrument or
instruments, reasonably requested by such Successor Landlord, confirming the
attornment provided for herein, but no such instrument shall be necessary to
make such attornment effective, and it shall be reasonable for Tenant to refuse
to execute any such instrument that does not contain the substantive provisions
described in this Section 6.01(a), or that contains provisions that are
inconsistent with such substantive provisions.

(b)Intentionally omitted.

(c)Notwithstanding the provisions of Section 6.01(a), (i) Tenant’s obligation to
subordinate its interest in this Lease and in the DCA to any future Superior
Mortgage is expressly conditioned upon Tenant’s receipt from the Superior
Mortgagee of a subordination, non-disturbance and attornment agreement in the
form annexed hereto as Exhibit M-1 (provided that the form of SNDA from a
Superior Mortgagee other than the construction lender or lenders for the
construction of the Project will not include the following provisions in

 

 

- 124 -

--------------------------------------------------------------------------------

 

Exhibit M-1:  Sections 8, 9(a) and 9(b), and any reference to the terms
“Termination Event” and “Owner Debt Termination Event”), with respect to a
Superior Mortgage in favor of the IDA or otherwise in connection with financing
relating to the PILOT Agreement, in the form annexed hereto as Exhibit M-3 and
(ii) Tenant’s obligation to subordinate its interest in this Lease and in the
DCA to any future Superior Lease is expressly conditioned upon Tenant’s receipt
from the Superior Lessor of a recognition, non-disturbance and attornment
agreement in the form annexed hereto as Exhibit M-2 or, with respect to a
Superior Lease with the IDA or otherwise in connection with financing relating
to the PILOT Agreement, in the form annexed hereto as Exhibit M-3 (any such
agreement with a Superior Mortgagee or a Superior Lessor substantially in the
form annexed hereto as Exhibit M-1, Exhibit M-2 or Exhibit M-3, as applicable,
an “SNDA”).  If such Superior Mortgagee or Superior Lessor utilizes a different
form, then Tenant shall execute an SNDA on such form, provided such form
contains the same substantive protections and rights of Tenant as are set forth
in the forms attached hereto as Exhibits M-1 and M-2, as applicable, with such
reasonable modification as Tenant may request (provided that Tenant shall not
have the right to request modifications to any provisions of such form that
would be more favorable to Tenant than the provisions of the forms attached
hereto, and provided that such form does not (1) reduce or extend the Term, (2)
increase the Rent, (3) reduce the usable area of the Premises, (4) otherwise
increase Tenant’s obligations or Landlord’s rights under this Lease, or (5)
otherwise decrease the obligations of Landlord or the rights of Tenant under
this Lease or the DCA).  If such Superior Mortgagee or Superior Lessor executes
and delivers an SNDA, and Tenant either fails or refuses to execute and deliver
such SNDA within 10 Business Days following Landlord’s delivery of such SNDA,
Landlord may give to Tenant a notice of such failure or refusal, which notice
shall contain a legend in not less than 14 point font bold upper case letters as
follows: “FAILURE TO EXECUTE AND DELIVER THE SNDA REFERENCED HEREIN WITHIN 5
BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE SHALL RESULT IN AUTOMATIC
SUBORDINATION OF TENANT’S LEASE”, and if Tenant shall fail to execute and
deliver such SNDA within such 5 Business Day period, this Lease and the DCA
shall be subject and subordinate to the Superior Mortgage or Superior Lease, as
the case may be, and Landlord shall have no further obligation to obtain an SNDA
from the Superior Mortgagee or Superior Lessor, as the case may be, unless
Tenant’s failure or refusal to execute and deliver such SNDA is due to such SNDA
not containing the same provisions as are set forth in Exhibit M-1 or Exhibit
M-2, as the case may be, in which event the foregoing provision of this sentence
shall be without force or effect.

 

 

 

 

- 125 -

--------------------------------------------------------------------------------

 

(d)Landlord represents to Tenant that, as of the Effective Date, there are no
Superior Mortgages or Superior Leases affecting the Project except for
         *          in connection with a financing arrangement with the IDA and
         *          securing a construction loan for the Building.

6.02Estoppel Certificate.  Each party shall, at any time and from time to time,
within 10 Business Days after request by the other party (but in no event more
frequently than one time (1) per calendar year, except as required by the IDA or
in connection with any financing or sale of the Project or significant equity
investment in Landlord) execute and deliver to the requesting party (or to such
Person as the requesting party may reasonably designate) a statement certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), certifying the Possession Date, the Rent
Commencement Date, Expiration Date, the Qualified RSF of each floor and each
partial floor of the Premises as determined in accordance with Section 1.01 of
this Lease and Section 8.7 of the DCA, and the dates to which the Fixed Rent and
Additional Charges have been paid and stating whether or not, to the actual
knowledge of such party, the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default of
which such party has knowledge, it being intended that any such statement shall
be deemed a representation only as to the state of facts of the date thereof and
may be relied upon by the party to whom such statement is addressed.  Each party
also shall include or confirm in any such statement such other information
concerning this Lease as the other party may reasonably request.

6.03Default.  This Lease and the term and estate hereby granted are subject to
the limitation that in the event that any of the following occur (each, as
“Event of Default”):

(a)if Tenant defaults in the payment of (i) any Fixed Rent or Recurring
Additional Charges, and such default continues for 5 Business Days after
Landlord gives to Tenant a notice specifying such default, or (ii) any other
Additional Charges, and such default continues for 10 Business Days after
Landlord gives to Tenant a notice specifying such default, or

(b)if Tenant defaults in the keeping, observance or performance of any covenant
or agreement contained in this Lease or in the DCA (other than a default of the
character referred to in Sections 6.03(a), or (c)), and if such default
continues and is not cured within 30 days after Landlord gives to Tenant a
notice specifying the same, or, in the case of a default which for causes beyond
Tenant’s reasonable control cannot with due diligence be cured within such
period of 30 days, if Tenant shall not during such 30 day period, (i) advise
Landlord of Tenant’s intention duly to institute all reasonable steps necessary
to cure such default and (ii) institute and thereafter diligently prosecute to
completion all steps necessary to cure the same, or

 

 

 

*  To reference Superior Mortgage and Superior Lease for a fully executed SNDA
which has been entered into on or before the date this Agreement is released
from escrow pursuant to the Escrow Agreement.

 

- 126 -

--------------------------------------------------------------------------------

 

(c)if this Lease or the estate hereby granted would, by operation of law or
otherwise, devolve upon or pass to any Person other than Tenant, except as
expressly permitted by Article 5, and Tenant shall fail to remedy such default
within 30 days after notice from Landlord to Tenant.

then, in any of such cases, in addition to any other remedies available to
Landlord at law or in equity, Landlord shall be entitled to give to Tenant a
notice of intention to end the Term at the expiration of 5 Business Days from
the date of the giving of such notice, and, in the event such notice is given,
this Lease and the term and estate hereby granted shall terminate upon the
expiration of such 5 Business Days with the same effect as if the last of such 5
Business Days were the Expiration Date, but, subject to the provisions of
Section 6.06(b), Tenant shall remain liable for damages as provided herein or
pursuant to law.

6.04Re-entry by Landlord.  If an Event of Default shall occur and this Lease
shall terminate as provided in Section 6.03, Landlord or Landlord’s agents and
servants may immediately or at any time thereafter re-enter into or upon the
Premises, or any part thereof, either by summary dispossess proceedings or by
any suitable action or proceeding at law, without being liable to indictment,
prosecution or damages therefor, and may repossess the same, and may remove any
persons therefrom, to the end that Landlord may have, hold and enjoy the
Premises.  The words “re-enter” and “re-entering” as used in this Lease are not
restricted to their technical legal meanings.  Upon such termination or
re-entry, Tenant shall pay to Landlord any Rent then due and owing (in addition
to any damages payable under Section 6.05).

6.05Damages.  If an Event of Default shall occur and this Lease is terminated
under Section 6.03, Tenant shall pay to Landlord as damages, at the election of
Landlord, either:

(a)a sum which, at the time of such termination, represents the then net present
value (discounted to present value at the Base Rate in effect on the date
damages are calculated) of the excess, if any, of (1) the aggregate of the Fixed
Rent and Recurring Additional Charges, which, had this Lease not terminated,
would have been payable hereunder by Tenant for the period commencing on the day
following the date of such termination to and including the Expiration Date over
(2) the aggregate fair rental value of the Premises for the same period (for the
purposes of this clause (a) the amount of Recurring Additional Charges shall,
for each calendar year ending after such termination, be deemed to be an amount
equal to the amount of Recurring Additional Charges payable by Tenant for the
calendar year immediately preceding the calendar year in which such termination
shall occur), or

(b)sums equal to the Fixed Rent and Recurring Additional Charges that would have
been payable by Tenant through and including the Expiration Date had this Lease
not terminated, payable upon the due dates therefor specified in this Lease;
provided, that if Landlord shall relet all or any part of the Premises for all
or any part of the period commencing on the day following the date of such
termination to and including the Expiration Date, Landlord shall credit Tenant
with the net rents received by Landlord from such reletting, such net rents to
be determined by first deducting from the gross rents as and when received by
Landlord from such reletting the actual out-of-pocket expenses incurred or paid
by Landlord in terminating this Lease and of securing possession thereof, as
well as the actual out-of-pocket expenses of

 

 

- 127 -

--------------------------------------------------------------------------------

 

reletting, including, without limitation, altering and preparing the Premises
for new tenants, brokers’ commissions, and all other expenses properly
chargeable against the Premises and the rental therefrom in connection with such
reletting, it being understood that any such reletting may be for a period equal
to or shorter or longer than said period; provided, further, that (i) in no
event shall Tenant be entitled to receive any excess of such net rents over the
sums payable by Tenant to Landlord under this Lease, (ii) in no event shall
Tenant be entitled, in any suit for the collection of damages pursuant to this
Section 6.05(b), a credit in respect of any net rents from a reletting except to
the extent that such net rents are actually received by Landlord on account of
any period that is the subject of such suit, (iii) if the Premises or any part
thereof should be relet in combination with other space, or for a term that
extends beyond the then stated Expiration Date, then equitable apportionment on
a square foot rentable area basis shall be made of the rent received from such
reletting and of the expenses of reletting, and (iv) Landlord shall have no
obligation to so relet the Premises and Tenant hereby waives any right Tenant
may have, at law or in equity, to require Landlord to so relet the Premises.

Suit or suits for the recovery of any damages payable hereunder by Tenant, or
any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall require Landlord to postpone suit
until the date when the Term would have expired but for such termination.

6.06Other Remedies.  (a)  Nothing contained in this Lease shall be construed as
limiting or precluding the recovery by Landlord against Tenant of any sums or
damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant.

(b)Anything contained in this Lease to the contrary notwithstanding, each party
hereby expressly waives and forever releases the other, and in no event shall
Tenant or Landlord be entitled to claim or recover against the other party any
consequential, exemplary or punitive damages or damages or claims for
inconvenience or loss of business, rents or profits from the other in any matter
relating to or arising under this Lease.  The provisions of this Section 6.06(b)
shall survive the Expiration Date or earlier termination of this Lease.

6.07Right to Injunction.  In the event of a breach or threatened breach by
either party of any of its obligations under this Lease, the other party shall
also have the right to seek an injunction.  The specified remedies to which each
party may resort hereunder are cumulative and are not intended to be exclusive
of any other remedies or means of redress to which such party may lawfully be
entitled, and either party may invoke any remedy allowed at law or in equity as
if specific remedies were not herein provided for, except where a party may
refer a matter to arbitration.

6.08Certain Waivers.  Tenant waives and surrenders all right and privilege that
Tenant might have under or by reason of any present or future law to redeem the
Premises or to have a continuance of this Lease after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or, subject
to the terms of any SNDA between Tenant and a Superior Lessor or Superior
Mortgage or any condominium board then in effect, after any termination of this
Lease.  Landlord and Tenant each waive trial by jury in any action in connection
with this Lease.

 

 

- 128 -

--------------------------------------------------------------------------------

 

6.09No Waiver.  Failure by either party to declare any default immediately upon
its occurrence or delay in taking any action in connection with such default
shall not waive such default but such party shall have the right to declare any
such default at any time thereafter.  During the continuance of a default, any
amounts paid by Tenant to Landlord may be applied by Landlord, in Landlord’s
discretion, to any items then owing by Tenant to Landlord under this Lease
(provided that the application of any such amounts by Landlord to any items
under dispute by Tenant shall not be deemed to resolve such dispute).  Receipt
by Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment.  No act or thing
done by Landlord or its agents shall be deemed an acceptance of a surrender of
the Premises, and no agreement to accept such surrender shall be valid unless in
writing and signed by Landlord and by each Superior Lessor and Superior
Mortgagee whose lease or mortgage provides that any such surrender may not be
accepted without its consent.

6.10Holding Over.  (a)  If Tenant holds over without the consent of Landlord
after the Expiration Date or earlier termination of this Lease, the parties
recognize and agree that the damage to Landlord resulting therefrom will be
substantial and may be impossible accurately to measure.  Tenant desires to
limit and liquidate such amounts and, accordingly, notwithstanding anything to
the contrary contained in this Lease, Tenant shall pay to Landlord for each
month and for each portion of any month during which Tenant holds over, as
liquidated damages and not a penalty, an amount (pro-rated for the actual number
of days of such holdover) equal to (i) for the first 30 days of such holdover,
the Fixed Rent, Impositions, Operating Payments and either PILOT Payments or Tax
Payments (as applicable) which Tenant was obligated to pay for the month
immediately preceding the end of the Term, (ii) for the next 30 days of such
holdover, the sum of (A) the greater of (x) [****] percent ([****]%) of the
Fixed Rent which Tenant was obligated to pay for the month immediately preceding
the end of the Term (“Final Fixed Rent”) and (y) [****] percent ([****]%) of the
fair market rental value of the Premises for such month on a net lease basis (as
determined by arbitration in the City of New York in accordance with the
procedures set forth in Section 9.02(d)) (“FMV”) and (B) [****] percent
([****]%) of the Impositions Payments, Operating Payments, either PILOT Payments
or Tax Payments and other Additional Charges, (iii) for the next 30 days of such
holdover, the sum of (A) the greater of (x) [****] percent ([****]%) of the
Final Fixed Rent, and (y) [****] percent ([****]%) of the FMV (on a net lease
basis) and (B) [****] percent ([****]%) of the Impositions Payments, Operating
Payments, either PILOT Payments or Tax Payments and other Additional Charges,
and (iv) thereafter, the sum of (A) [****] percent ([****]%) of the greater of
the Final Fixed Rent or FMV (on a net lease basis) and (B) [****] percent
([****]%) of the Impositions Payments, Operating Payments, either PILOT Payments
or Tax Payments and other Additional Charges.  

(b)In the case of holdover, holdover rent as set forth above shall be determined
based solely upon the space that has not been vacated by Tenant; provided,
however, that if (a) Landlord has entered into a bona-fide lease with a third
party tenant for premises that include both the space that has not been vacated
by Tenant and space that has been vacated by Tenant, (b) Landlord certifies to
Tenant, within thirty (30) days after entering into such third party lease, that
Landlord has entered into such lease and such certification includes the date
(the “Third Party Tenant Delivery Date”) provided in the third party lease for
Landlord to deliver

 

 

- 129 -

--------------------------------------------------------------------------------

 

such space to such third party tenant (or the date on which Landlord must have
possession in order to complete any work that is required to be performed
pursuant to such third party lease as a condition to the occurrence of such
delivery date), and (c) Tenant actually holds over in such space beyond the
Third Party Tenant Delivery Date, then Tenant shall also be responsible for
holdover rent as determined pursuant to Section 6.10(a) above from and after the
Third Party Tenant Delivery Date with respect to the space demised under such
lease that Tenant has actually vacated.  For purposes of the foregoing, to the
extent all or any portion of the Mechanical Areas is required by Landlord in
order to provide services to the space leased to such third party tenant, then
such Mechanical Areas shall be deemed to be space included in, or demised under,
such tenant’s lease; provided, that Tenant shall only be responsible for
holdover rent with respect to the Mechanical Areas for the period of time that
Tenant has not surrendered the same to Landlord and Landlord is actually delayed
in delivering the space demised under such third party lease as a result of
Tenant holding over in such Mechanical Areas.

(c)No holding over by Tenant after the Term shall operate to extend the Term,
and the acceptance of any rent paid by Tenant pursuant to this Section 6.10
shall not preclude Landlord from commencing and prosecuting a holdover or
summary eviction proceeding.  The provisions of this Section 6.10 shall be
deemed to be an “agreement expressly providing otherwise” within the meaning of
Section 232-c of the Real Property Law of the State of New York.  Tenant
expressly waives, for itself and for any Person claiming through or under
Tenant, any rights which Tenant or any such Person may have under the provisions
of Section 2201 of the New York Civil Practice Law and Rules and of any
successor law of like import then in force, in connection with any holdover
summary proceedings which Landlord may institute to enforce the provisions of
this Lease.

6.11Attorneys’ Fees.  If any action or proceeding is brought by Landlord or
Tenant to enforce its rights under this Lease or in the event of any dispute
between Landlord and Tenant in any way related to this Lease, the prevailing
party in such action shall be entitled to collect its reasonable attorneys’ fees
and costs of suit from the other party.

6.12Nonliability and Indemnification.  (a)  Neither Landlord, any Superior
Lessor or any Superior Mortgagee, nor any partner, director, officer,
shareholder, principal, board member, agent, servant or employee of Landlord,
any Superior Lessor or any Superior Mortgagee (whether disclosed or
undisclosed), shall be liable to Tenant for (i) any loss, injury or damage to
Tenant or to any other person, or to its or their property, irrespective of the
cause of such injury, damage or loss, nor shall the aforesaid parties be liable
for any loss of or damage to property of Tenant or of others entrusted to
employees of Landlord; (ii) any loss, injury or damage described in clause (i)
above caused by other tenants, occupants or persons in, upon or about the
Building, or caused by operations in construction of any private (other than
work by or on behalf of Landlord), public or quasi-public work, or (iii) even if
due to negligence or willful misconduct, consequential damages arising out of
any loss of use of the Premises or any equipment, facilities or other Tenant’s
Property therein or thereon, provided, that (subject to Section 6.06(b)), except
to the extent of the release of liability and waiver of subrogation provided in
Section 7.03 hereof, none of the foregoing shall be deemed to relieve Landlord
of any liability for any obligation of Landlord under this Lease or any
liability to the extent such liability results from the negligence or willful
misconduct of Landlord, its agents, servants or

 

 

- 130 -

--------------------------------------------------------------------------------

 

employees in the operation or maintenance of the Premises or the Building or
failure to perform its obligations under this Lease.

(b)Subject to the provisions of Section 6.06(b) and Section 7.03, Tenant shall
indemnify and hold harmless Landlord, all Superior Lessors and all Superior
Mortgagees and any condominium and each of their respective partners, members,
directors, officers, shareholders, principals, board members, agents and
employees (each, a “Landlord Indemnified Party” and collectively, the “Landlord
Indemnified Parties”), from and against any and all claims arising from or in
connection with (i) the conduct or management of the Premises or of any business
therein, or any work or thing done, or any condition created (other than any
third party claims arising from or in connection with the performance of the
Base Building Work), in or about the Premises, (ii) any act, omission (where
there is an obligation to act under the terms of this Lease)  or negligence or
willful misconduct of Tenant or any person claiming through or under Tenant or
any of their respective partners, directors, officers, agents, employees or
contractors, (iii) any accident, injury or damage occurring in, at or upon the
Premises (or outside the Premises if arising from or in connection with Tenant’s
installations in, or use of, areas outside the Premises), (iv) any default by
Tenant in the performance of any of Tenant’s obligations under this Lease, (v)
any third party claims arising from or in connection with the performance of
Tenant’s Work or any Alterations, (vi) Landlord’s payment of any portion of the
Work Allowance directly to Tenant’s general contractor or construction manager
in accordance with Section 3.05(d) or out of any claims from any subtenants in
respect of the Work Allowance, (vii) accidents, damage, injury or loss to any
and all persons and property, or either, whosoever or whatsoever to the extent
resulting from or arising in connection with Tenant’s installation, use,
maintenance and removal of the equipment that Tenant installs in Tenant’s Shaft
Space, (viii) Tenant’s filing for permits for Tenant’s Work or any Alterations
using “professional certification,” (ix) subject to the terms of the Indemnity
Agreement, any brokerage commission or similar compensation claimed to be due by
reason of any proposed subletting or assignment by Tenant (irrespective of the
exercise by Landlord of any of the options in Section 5.02(b)), (x) the presence
of dogs permitted under Section 8.31, and (xi) subject to the provisions of
Section 3.06(f), Self-Performance by Tenant with respect to any systems or
services; in each case, together with all reasonable costs, expenses and
liabilities incurred in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and disbursements; provided, that the foregoing indemnity shall not apply to the
extent such claim results from the negligence (other than negligence to which
the release of liability and waiver of subrogation provided in Section 7.03
applies) or willful misconduct of any Landlord Indemnified Party.  If any action
or proceeding is brought against any Landlord Indemnified Party by reason of any
such claim, Tenant, upon notice from such Landlord Indemnified Party shall
resist and defend such action or proceeding by counsel reasonably satisfactory
to such Landlord Indemnified Party and counsel accepted by Tenant’s insurance
company to resist and defend such action or proceeding is absent a conflict
hereby deemed to be satisfactory to such Landlord Indemnified Party.

(c)Subject to the provisions of Section 6.06(b) and Section 7.03, Landlord shall
indemnify and hold harmless Tenant and Tenant’s Affiliates and each of their
respective partners, members, directors, officers, shareholders, principals,
agents and employees (each, a “Tenant Indemnified Party”), from and against any
and all claims arising from or in connection with (i) any act, omission (where
there is an obligation to act under the terms of the

 

 

- 131 -

--------------------------------------------------------------------------------

 

Lease) or negligence or willful misconduct of Landlord or its agents, partners,
directors, officers, servants or employees, (ii) any default by Landlord in the
performance of any of Landlord’s obligations under this Lease, (iii) any third
party claims arising from or in connection with the performance of the Base
Building Work, (iv) the conduct or management of the common or public areas of
the Project or of any business therein, or any work or thing done, or any
condition created, in or about the common or public areas of the Project (other
than third party claims based on such conduct, management, business, work, or
condition created by a Tenant Indemnified Party or by Tenant’s contractors or
consultants in connection with any Self-Performance of services or the exercise
of Tenant’s rights under Section 4.08(b)), and (v) any accident, injury or
damage occurring in, at or upon the common or public areas of the Project
(unless caused by Tenant, its agents, employees or contractors), in each case
together with all costs, expenses and liabilities incurred in connection with
each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorneys’ fees and disbursements; provided, that the
foregoing indemnity shall not apply to the extent such claim results from the
negligence (other than negligence to which the release of liability and waiver
of subrogation provided in Section 7.03 applies) or willful misconduct of any
Tenant Indemnified Party or Permitted User.  If any action or proceeding is
brought against any Tenant Indemnified Party by reason of any such claim,
Landlord, upon notice from such Tenant Indemnified Party, shall resist and
defend such action or proceeding by counsel reasonably satisfactory to such
Tenant Indemnified Party, and counsel accepted by Landlord’s insurance company
to resist and defend such action or proceeding is, absent a conflict, hereby
deemed to be satisfactory to such Tenant Indemnified Party.

(d)An indemnified party (either a Landlord Indemnified Party or Tenant
Indemnified Party, as applicable) shall notify the indemnifying party in writing
promptly after the receipt of notice of a claim or loss for which
indemnification may be sought under any provision of this Lease and shall
cooperate with the indemnifying party in defense of such claim.  As set forth in
the last sentence of Sections 6.12(b) and (c) above, the indemnifying party
(either Landlord or Tenant, as appropriate) shall resist and defend such action
or proceeding (by counsel reasonably satisfactory to the indemnified party,
which may be the attorneys of the indemnified party).  An indemnified party may,
at its own cost and expense, employ counsel with respect to any claim or loss;
provided, however, that if such indemnified party shall retain counsel because
the indemnifying party does not assume control of the defense, or if there is a
conflict of interest regarding the substance of the claim between the positions
of the indemnifying party and indemnified party (and not merely by reason of the
existence of the indemnification obligation), then the reasonable out-of-pocket
cost and expense of such counsel shall be paid by the indemnifying party.  The
indemnifying party will not admit liability or enter into any settlement of a
claim that affects the rights or interests of the indemnified party without the
prior consent of the indemnified party unless otherwise expressly provided in
this Section 6.12.

Article 7

Insurance; Casualty; Condemnation  

7.01Compliance with Insurance Standards.  (a)  Tenant shall not violate, or
knowingly permit the violation of, any condition imposed under any insurance
policy customarily maintained by landlords of Comparable First Class Office
Buildings then issued in

 

 

- 132 -

--------------------------------------------------------------------------------

 

respect of the Building, provided, that Tenant either has actual knowledge of
such condition or has been given notice of such condition and (i) which would
increase any insurance rate in respect of the Building over the rate which would
otherwise then be in effect or (ii) which would result in insurance companies of
good standing refusing to insure the Building in amounts reasonably satisfactory
to Landlord, or which would result in the cancellation of any policy of
insurance in respect of the Building.  The mere use of the Premises for the
Primary Use shall be deemed not to result in any of the consequences set forth
in this Section 7.01(a).

(b)If, to the extent caused by any failure of Tenant to comply with this Lease,
the premiums on Landlord’s insurance on the Building shall be higher than they
otherwise would be, Landlord shall notify Tenant of same, by written notice
accompanied by a letter from the relevant insurance company evidencing the cause
of such higher premium(s), and if Tenant fails to cure such non-compliance with
this Lease within 10 Business Days after receipt of Landlord’s notice, Tenant
shall reimburse Landlord, within 30 days after demand, for that incremental part
of such premiums attributable to such failure on the part of Tenant.  A written
schedule or “make up” of rates for the Building or the Premises, as the case may
be, issued by any authorized Person making rates for insurance for the Building
or the Premises, as the case may be, shall be prima facie evidence of the facts
therein stated and of the several items and charges in the insurance rate then
applicable to the Building or the Premises, as the case may be; provided,
however, that Tenant shall have the right, by written notice given within 10
Business Days after receipt of Landlord’s demand, to challenge such rates as
being inappropriately calculated.  Any dispute with respect to the foregoing
shall be resolved by arbitration pursuant to Section 8.09 and payment of the
amount invoiced by Landlord shall be a condition to Tenant’s right to arbitrate,
and if Tenant shall prevail in such dispute then Landlord shall reimburse Tenant
all such amounts paid together with interest thereon at the Base Rate.  

7.02Tenant’s Insurance.  Tenant shall maintain at all times during the Term
insurance coverage meeting the requirements set forth in Sections (A) and (C) of
Exhibit V attached hereto.  The limits of such insurance shall not limit the
liability of Tenant, which is described elsewhere in this Lease.  With respect
to claims and liabilities arising out of the use of the Premises by Tenant or
Alterations (including Tenant’s Work) performed by Tenant, and, in either
instance, attributable to the negligence of Tenant, Tenant’s insurance required
under this Lease shall be primary insurance to the extent of such attribution
and shall not be considered contributory insurance with any insurance policies
of Landlord.  Based on the foregoing, Landlord’s insurance shall apply in excess
of all insurance coverage required of Tenant in accordance with this Section
7.02 and Exhibit V, whether such insurance is primary, contingent or on any
other basis, and regardless of whether such Tenant’s insurance coverage is valid
or collectible.  Tenant shall deliver to Landlord and all Additional Insureds
(as defined in Exhibit V), prior to Tenant having access to the Building,
certificates of insurance for all such required insurance, in form reasonably
satisfactory to Landlord, issued by the insurance company or its authorized
agent.  An Accord Form Certificate of Insurance (Accord 25 for Liability and
Accord 27 for Property) or shall be deemed reasonably acceptable to
Landlord.  Prior to the expiration of any insurance required of Tenant under
this Lease, Tenant shall procure and pay for renewals thereof, and shall deliver
to Landlord confirmation of renewal (which may be by forwarding to Landlord by
email from Tenant’s insurance broker) no later than 3 p.m. on the date on which
the policy is about to expire, and certificates evidencing the existence of
valid insurance coverage which complies with the provisions of this Lease within
5 Business Days after such renewal.  

 

 

- 133 -

--------------------------------------------------------------------------------

 

Upon request from Landlord, in the event of a claim, Tenant shall deliver to
Landlord a copy of its insurance policies, provided that Tenant may fully redact
any confidential or proprietary information, including premiums and information
not pertinent to the claim in question.  Landlord shall have the right to
request from Tenant additional certificates of insurance on behalf of other
Additional Insureds (as defined in Exhibit V).  All insurance policies required
under this Lease shall be issued by companies of recognized responsibility
licensed, authorized or permitted to do business in New York State and rated by
Best’s Insurance Reports or any successor publication of comparable standing as
A- or better or the then equivalent of such rating.  Landlord and Tenant shall
reasonably cooperate in connection with the collection of any insurance moneys
that may be due in the event of loss and both parties shall execute and deliver
to each other such proofs of loss and other instruments which may be required to
recover any such insurance moneys.  Tenant shall deliver to Landlord, promptly
following receipt thereof, copies of any notice of cancellation if not replaced,
or non-renewal if policy is not replaced.  Landlord may from time to time after
the Commencement Date (but not more frequently than once every 2 years
thereafter, absent extraordinary circumstances) require that the amount of the
insurance to be maintained by Tenant under this Section 7.02 be increased and/or
that Tenant provide additional insurance coverage, provided, that any such
increased amounts or additional coverage shall not exceed the amounts and
coverage landlords of Comparable First Class Office Buildings reasonably require
their tenants to maintain.  In the event Tenant fails to maintain the limits or
coverages as required herein, and such failure continues for more than 30 days
following notice of such failure to Tenant, Landlord may obtain such insurance
as an agent of Tenant without further notice.  Any premiums paid by Landlord in
connection with such insurance obtained by Landlord, together with interest
thereon at the Base Rate from the date paid by Landlord until the date
reimbursed by Tenant, shall be payable by Tenant to Landlord.  Tenant shall have
the right to insure and maintain the insurance coverages set forth in this
Section under blanket and/or umbrella insurance policies covering other premises
or properties owned, leased or occupied by Tenant provided that such blanket
policies provide the amount of insurance allocable to the Premises shall at all
times be not less than the amounts required under this Lease and shall otherwise
comply with the provisions of this Section 7.02.  Any dispute with respect to
Landlord obtaining such insurance or requiring Tenant to obtain increased
amounts of insurance or additional coverage shall be resolved by arbitration in
accordance with the provisions of Section 8.09.  

7.03Subrogation Waiver.  Where allowed by Law, Landlord and Tenant shall each
include in each of its insurance policies required under this Lease (insuring
the Building in case of Landlord, and insuring Tenant’s Property and
Improvements in the case of Tenant, against loss, damage or destruction by fire
or other casualty) a waiver of the insurer’s right of subrogation against the
other party, and in the case of Landlord, against any Tenant Indemnified Party ,
and in the case of Tenant, against any Landlord Indemnified Party, during the
Term or, if such waiver should be unobtainable or unenforceable, (a) an express
agreement that such policy shall not be invalidated if the insured waives the
right of recovery against any party responsible for a casualty covered by the
policy before the casualty or (b) any other form of permission for the release
of the other party.  A waiver of subrogation shall, where allowed by Law, be
effective as to any individual or entity required to be included as an
additional insured under policies of insurance required to be maintained by
Tenant under this Lease even if such individual or entity (a) would otherwise
have a duty of indemnification, contractual or otherwise, (b) did not pay the
insurance premium directly or indirectly, and (c) whether or not such individual
or entity has an

 

 

- 134 -

--------------------------------------------------------------------------------

 

insurable interest in the property damaged.  Each party hereby (x) releases the
other party with respect to any claim (including a claim for negligence) which
it might otherwise have against the other party for loss, damage or destruction
with respect to its property occurring during the Term to the extent to which it
is, or is required to be, insured under a policy or policies containing a waiver
of subrogation or permission to release liability and (y) waives all rights of
recovery against the other party, whether under subrogation or otherwise, for
any deductibles except in the case of gross negligence or willful
misconduct.  Nothing contained in this Section 7.03 shall be deemed to relieve
either party of any duty imposed elsewhere in this Lease to repair, restore or
rebuild or to nullify any abatement of rents provided for elsewhere in this
Lease.  All waivers and releases for the benefit of Landlord pursuant to this
Section 7.03 shall be deemed to apply to and for the benefit of, and, if
applicable, shall be obtained with respect to, The Related Companies, L.P.,
Oxford Hudson Yards LLC, and any of such entities’ and Landlord’s officers,
agents, and employees, in addition to, and with the same effect as, the
application of such provisions to Landlord.

7.04Condemnation.  (a)  If there shall be a total taking of the Building or the
Premises in condemnation proceedings or by any right of eminent domain, this
Lease and the term and estate hereby granted shall terminate as of the date of
taking of possession by the condemning authority and all Rent shall be prorated
and paid as of such termination date.  If there shall be a taking of any
material (in Landlord’s reasonable judgment) portion of the Building (but in no
event less than 20% thereof) (whether or not the Premises are affected by such
taking), then provided Landlord is also terminating or has terminated all other
office leases in the Building, Landlord may terminate this Lease and the term
and estate granted hereby by giving notice to Tenant within 60 days after the
date of taking of possession by the condemning authority.  If there shall be (x)
a taking of the Premises of such scope (but in no event less than 20% thereof)
that in Tenant’s reasonable judgment Tenant would not be able to occupy the
untaken portion of the Premises in a functionally equivalent manner to which
Tenant operated the Premises prior to such taking, or (y) a taking of the
Building or the Premises of such scope that access to the Premises shall be
materially impaired for at least 180 days, then Tenant may terminate this Lease
and the term and estate granted hereby by giving notice to Landlord within 60
days after the date of taking of possession by the condemning authority.  If
either Landlord or Tenant shall give a termination notice as aforesaid, then
this Lease and the term and estate granted hereby shall terminate as of the date
of such notice and all Rent shall be prorated and paid as of such termination
date.  In the event of a taking of the Premises which does not result in the
termination of this Lease (i) the term and estate hereby granted with respect to
the taken part of the Premises shall terminate as of the date of taking of
possession by the condemning authority and all Rent shall be appropriately
abated for the period from such date to the Expiration Date and (ii) Landlord
shall with reasonable diligence restore the remaining portion of the Premises
(exclusive of Tenant’s Property) as nearly as practicable to its condition prior
to such taking.

(b)In the event of any taking of all or a part of the Building, Landlord shall
be entitled to receive the entire award in the condemnation proceeding,
including, without limitation, any award made for the value of the estate vested
by this Lease in Tenant or any value attributable to the unexpired portion of
the Term, and Tenant hereby assigns to Landlord any and all right, title and
interest of Tenant now or hereafter arising in or to any such award or any part
thereof, and Tenant shall be entitled to receive no part of such award;
provided, that nothing shall

 

 

- 135 -

--------------------------------------------------------------------------------

 

preclude Tenant from intervening in any such condemnation proceeding to claim or
receive from the condemning authority any compensation to which Tenant may
otherwise lawfully be entitled in such case in respect of Tenant’s Property,
Improvements or moving expenses, provided the same does not include any value of
the estate vested by this Lease in Tenant or of the unexpired portion of the
Term.

(c)If all or any part of the Premises shall be taken for a limited period not to
exceed 180 days, Tenant shall be entitled, except as hereinafter set forth, to
that portion of the award for such taking which represents compensation for the
use and occupancy of the Premises, for the taking of Tenant’s Property, Tenant’s
Improvements and for moving expenses, and Landlord shall be entitled to that
portion which represents reimbursement for the cost of restoration of the
Premises.  This Lease shall remain unaffected by such taking and Tenant shall
continue to be responsible for all of its obligations under this Lease and shall
continue to pay in full all Rent when due.  If the period of temporary use or
occupancy shall extend beyond the Expiration Date, that part of the award which
represents compensation for the use and occupancy of the Premises shall be
apportioned between Landlord and Tenant as of the Expiration Date.  Any award
for temporary use and occupancy for a period beyond the date to which the Rent
has been paid shall be paid to, held and applied by Landlord as a trust fund for
payment of the Rent thereafter becoming due.

(d)In the event of any taking which does not result in termination of this
Lease, (i) Landlord, whether or not any award shall be sufficient therefor,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which
constitute Improvements and Tenant’s Property) to substantially their former
condition to the extent that the same may be feasible (subject to reasonable
changes which Landlord deems desirable) and so as to constitute a complete and
rentable Building and Premises and (ii) Tenant, whether or not any award shall
be sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Premises which constitute Improvements and Tenant’s
Property, to substantially their former condition to the extent that the same
may be feasible, subject to reasonable changes which shall be deemed
Alterations.

(e)Any dispute between Landlord and Tenant arising under this Section 7.04 shall
be resolved by arbitration pursuant to Section 8.09 of this Lease.

7.05Casualty.  (a)  If the Building or the Premises shall be partially or
totally damaged or destroyed, or rendered Untenantable as a result of fire or
other casualty (each, a “Casualty”) and if this Lease is not terminated as
provided below, then (i) Landlord shall repair and restore (A) the Base Building
Systems serving the Premises up to the point of connection to the Premises and
the core and shell of the Building, including, without limitation, the columns,
beams, floor slabs, ceiling slabs and perimeter walls of the Premises and the
curtain wall and foundation of the Building and the means of access to the
Building and the Premises to substantially the same condition as existing
immediately prior to the Casualty, (B) the Premises (excluding all Improvements
other than Landlord Insured Property and Tenant’s Property therein), and (C)
Landlord Insured Property ((A), (B) and (C), collectively, “Landlord’s
Restoration Work”) with reasonable dispatch (but, subject to the last sentence
of this Section 7.05(a), Landlord shall not be required to perform the same on
an overtime or premium pay

 

 

- 136 -

--------------------------------------------------------------------------------

 

basis, except to the extent the insurance carrier agrees to pay for such
overtime without reducing the total insurance proceeds to be paid to Landlord)
after notice to Landlord of the Casualty (of which Landlord does not have
knowledge) and the collection or allocation or other agreement by the applicable
insurer to pay the insurance proceeds attributable to such damage of the
insurance proceeds attributable to such Casualty (provided that Landlord shall
proceed with reasonable diligence to pursue the allocation and collection of any
such insurance proceeds) and (ii) Tenant shall repair and restore in accordance
with Section 4.02 all (A) Improvements other than Landlord Insured Property and
(B) Tenant’s Property ((A) and (B), collectively, “Tenant’s Restoration Work”)
with reasonable dispatch after Landlord’s Restoration Work has been
substantially completed; provided, that Tenant shall repair and restore in
accordance with Section 4.02 hereof all Tenant’s Property and Improvements with
reasonable dispatch immediately after the Casualty to the extent (x) such repair
and restoration is reasonably necessary to permit Landlord to commence, perform
and complete Landlord’s Restoration Work, provided that notice thereof is given
to Tenant or (y) in accordance with good construction practice, such work should
be performed prior to, or concurrently with Landlord’s Restoration
Work.  Subject to the foregoing, Landlord agrees to reasonably cooperate with
Tenant to permit Tenant to perform Tenant’s Restoration Work as soon as possible
consistent with good construction scheduling after Landlord’s Restoration Work
has reached a stage of progress that Tenant can reasonably begin Tenant’s
Restoration Work; provided that in Landlord’s sole discretion (but not acting in
an arbitrary or capricious manner), Tenant’s Restoration Work shall not
interfere with or delay the performance of any Landlord’s Restoration Work by
more than a de minimis extent (it being acknowledged and agreed that Tenant may,
subject to the provisions of Section 4.02 and any other applicable provisions of
this Lease, make changes to the Premises in connection with such
restoration).  Landlord shall not be required to perform Landlord’s Restoration
Work on an overtime or premium pay basis (except to the extent the insurance
carrier agrees to pay for such overtime without reducing the total insurance
proceeds to be paid to Landlord), unless Tenant shall request Landlord to
perform Landlord’s Restoration Work on such overtime or premium pay basis and
Tenant shall agree to reimburse Landlord for the same as provided in the next
sentence.  In such an event, Tenant shall pay to Landlord, within 30 days after
demand therefor, an amount equal to the difference between the overtime or
premium pay rates and the regular pay rates for performing such work as set
forth in a reasonably detailed bill therefor.

(b)If all or part of the Premises shall be rendered Untenantable by reason of a
Casualty occurring after the Possession Date, the Fixed Rent and Recurring
Additional Charges shall be abated in the proportion that the Untenantable area
of the Premises bears to the total area of the Premises, for the period from the
date of the Casualty to the earlier of (i) the date the Premises is made
tenantable (it being understood and agreed that the term “tenantable” for
purposes of this Section 7.05 shall mean that the Premises are in a condition
which permits Tenant to occupy the same for the Primary Use in the normal course
and Tenant has reasonable means of access to the Building and the Premises)
(provided, that if the Premises would have been so tenantable at an earlier date
but for Tenant having failed diligently to prosecute Tenant’s Restoration Work
(if any), then the Premises shall be deemed to have been made tenantable on such
earlier date and the abatement shall cease) or (ii) the date on which Tenant or
any subtenant of Tenant reoccupies such portion of the Premises for the ordinary
conduct of its business, the Fixed Rent and all Additional Charges allocable to
such reoccupied portion shall be payable by Tenant from the date of such
occupancy (i.e., Tenant shall not be

 

 

- 137 -

--------------------------------------------------------------------------------

 

obligated to pay Fixed Rent and Additional Charges only with respect to the
portion of the Premises which is Untenantable).  In addition, Tenant shall be
entitled to an abatement of Fixed Rent and Recurring Additional Charges (1) with
respect to the entirety of a full floor, if at least fifty percent (50%) of such
floor is so rendered Untenantable and as a result Tenant is not using the
balance of such floor (other than for Disaster Functions), (2) with respect to
the entire Premises, if at least ninety percent (90%) of the Premises is so
rendered Untenantable, and (3) with respect to the entirety of the kitchen and
adjacent cafeteria areas if either the kitchen or cafeteria is Untenantable, the
entirety of the auditorium and adjacent AV room(s) if either the auditorium or
AV room(s) is Untenantable, and the entirety of the gym and adjacent locker room
if either the gym or locker room is Untenantable.  For the avoidance of doubt,
in addition to the provisions of clauses (1) through (3) above in this Section
7.05(b), a stoppage or interruption in Landlord’s Services need not physically
affect a particular portion of the Premises to render such portion of the
Premises Untenantable (e.g., the entire Premises shall be considered
Untenantable if the portion of the Premises containing the centralized computer
network server or mainframe facilities in the Premises shall be rendered
Untenantable and, as a result thereof, the balance of the Premises is actually
rendered Untenantable).  Landlord shall notify Tenant at least 10 Business Days
prior to the date on which Landlord reasonably expects Landlord’s Restoration
Work will be substantially completed (or such lesser period as may be equal to
the estimated time period required for Landlord to perform the
same).  Landlord’s determination of the date the Premises (or applicable portion
thereof) is tenantable shall be controlling unless Tenant disputes same by
notice to Landlord within 10 Business Days after Landlord gives to Tenant notice
of such determination by Landlord, and pending resolution of such dispute,
Tenant shall pay Rent in accordance with Landlord’s determination, without
prejudice to Tenant’s position.  If it is resolved that the date the Premises
(or applicable portion thereof) was not tenantable as of the date fixed by
Landlord, any payments of Fixed Rent and any Additional Charges paid by Tenant
to Landlord prior to the date of tenantability (as so resolved) shall be
appropriately applied by Landlord against amounts next due under this Lease on
account thereof, together with interest thereon at the Base
Rate.  Notwithstanding the foregoing, with respect to a Casualty after the
Possession Date but prior to Substantial Completion of Tenant’s Work (w) the
term “Untenantable” shall have the meaning set forth in Section 7.6(a) of the
DCA, (x) the term “tenantable” shall mean that the Premises are in a condition
which permits Tenant to resume performance of Tenant’s Work in the Premises or
portion thereof in the normal course and Tenant has reasonable means of access
to the Building and the Premises) (provided, that if the Premises would have
been so tenantable at an earlier date but for Tenant having failed diligently to
prosecute Tenant’s Restoration Work (if any), then the Premises shall be deemed
to have been made tenantable on such earlier date and the abatement shall
cease), (y) the date referred to in clause (ii) above shall be the date on which
Tenant resumes performance of Tenant’s Work in the Premises or portion thereof
in the normal course and (z) the provisions of clauses (1), (2) and (3) of this
Section 7.05(b) shall not apply.  

(c)If Tenant’s access to or use of the Premises is impaired in any material
respect by reason of a Casualty to the Building, as reasonably determined by
Tenant, then, within 45 days after the occurrence of the Casualty (the “Trigger
Date”), Landlord shall deliver to Tenant a statement (hereinafter referred to as
the “Damage Statement”) prepared by a reputable, independent licensed architect
or engineer or contractor having at least 10 years’ experience in such matters
selected by Landlord and reasonably acceptable to Tenant setting forth such
architect’s or engineer’s or contractor’s reasonable estimate as to the time
required to

 

 

- 138 -

--------------------------------------------------------------------------------

 

complete Landlord’s Restoration Work.  If Landlord shall to fail to deliver such
Damage Statement within 10 days following notice from Tenant to Landlord of such
failure, then Tenant may have such statement prepared by a reputable,
independent licensed architect, engineer or contractor selected by Tenant
setting forth such architect’s, engineer’s or contractor’s reasonable estimate
of the time required to complete Landlord’s Restoration Work.  If (i) 40% or
more of the usable area of the Premises shall be rendered Untenantable due to
such Casualty, and (ii) the estimated time period to render the Premises (or the
Untenantable portion thereof) no longer Untenantable extends beyond the date
that is 16 months following the Trigger Date, then, Tenant may elect to
terminate this Lease by notice to Landlord given not later than 60 days
following receipt of the Damage Statement.  In the event the conditions
described in clauses (i) and (ii) hereinabove shall have occurred, and if the
Premises (or the Untenantable portion thereof) remain Untenantable (provided
that Tenant shall have promptly commenced and diligently performed Tenant’s
Restoration Work following the completion of Landlord Restoration Work, if
Landlord’s Restoration Work shall have been completed) as of the date set forth
in the Damage Statement - or such longer period as is set forth in the Damage
Statement if Tenant does not terminate this Lease pursuant to the provisions set
forth hereinabove, Tenant may elect to terminate this Lease by notice to
Landlord not later than 30 days following the expiration of said period and,
unless the Premises (or the Untenantable portion thereof) is no longer
Untenantable within such 30 day period, in the event of any such election to
terminate, the Term of this Lease shall expire (A) by lapse of time 30 days
after such notice is given and Tenant shall vacate the Premises and surrender
the same to Landlord in accordance with the provisions of this Lease or (B)
solely with respect to any portions of the Premises that can continue to be
occupied for the normal conduct of Tenant’s business (in Tenant’s reasonable
judgment) and that Tenant specifies in its notice of termination, on the
expiration date set forth in such notice of termination, which expiration date
shall be no later than one year from the date of such notice of termination
(except as provided in Section 7.05(e) hereof).  Upon the termination of this
Lease under this Section 7.05(c), the Fixed Rent and Additional Charges shall be
equitably apportioned as of such termination date and any prepaid portion of the
Fixed Rent and Additional Charges for any period after the termination date
shall be refunded promptly by Landlord to Tenant (and Landlord’s obligation to
make such refund shall survive the Expiration Date).  For the avoidance of
doubt, Tenant shall have no obligation to remove or restore any of its
Alterations upon the termination of this Lease under this Section 7.05(c).

(d)If by reason of a Casualty (i) the Building shall be totally damaged or
destroyed, or (ii) the Building shall be so damaged or destroyed (whether or not
the Premises are damaged or destroyed) that repair or restoration thereof shall
require more than 16 months and the expenditure of more than 40% percent of the
full insurable value of the Building (which, for purposes of this Section
7.05(d), shall mean replacement cost less the cost of footings, foundations and
other structures below the street and first floors of the Building) immediately
prior to the Casualty and Landlord is also terminating or has terminated all
other office leases in the Building, then Landlord may, within 45 days after
such Casualty, give Tenant a notice of such decision and thereupon the Term of
this Lease shall expire by lapse of time 60 days after such notice is given and
Tenant shall vacate the Premises and surrender the same to Landlord in
accordance with the provisions of this Lease.  Notwithstanding the foregoing,
Tenant may upon written notice to Landlord given within 30 days after delivery
of such notice of termination by Landlord, elect to extend the expiration date,
solely with respect to any portions of the Premises that can continue to be
occupied for the normal conduct of Tenant’s business (in Tenant’s

 

 

- 139 -

--------------------------------------------------------------------------------

 

reasonable judgment), to a date specified by Tenant which shall be no later than
one year from the date of such notice from Tenant.  Upon the termination of this
Lease under this Section 7.05(d), the Fixed Rent and Additional Charges shall be
equitably apportioned as of such termination date and any prepaid portion of the
Fixed Rent and Additional Charges for any period after the termination date
shall be refunded promptly by Landlord to Tenant (and Landlord’s obligation to
make such refund shall survive the Expiration Date).  For the avoidance of
doubt, Tenant shall have no obligation to remove or restore any of its
Alterations upon the termination of this Lease under this Section 7.05(d).

(e)If a Casualty rendering 40% or more of the Premises Untenantable occurs
during the last 24 months of the Term and it would take more than 180 days (or
120 days in the case of any Casualty occurring during the last 12 months of the
Term) to render the Premises (or the Untenantable portion thereof) no longer
Untenantable as set forth on a Damage Statement, either party may terminate this
Lease by notice given to the other within 45 days after the date of the Casualty
(time of the essence), in which event the Term shall expire 45 days after such
notice is given; provided, however, if Landlord exercises any such termination
option, then Tenant may remain in possession of any portions of the Premises
that can continue to be occupied for the normal conduct of Tenant’s business (in
Tenant’s reasonable judgment) until the expiration of the Term.  If a party
fails timely to deliver such notice as aforesaid, such party shall be deemed to
have waived its right to give such termination notice and such party shall have
no further right to terminate this Lease under this Section 7.05(e).  Upon the
termination of this Lease under this Section 7.05(e), the Fixed Rent and
Additional Charges shall be equitably apportioned as of such termination date
and any prepaid portion of the Fixed Rent and Additional Charges for any period
after the termination date shall be refunded promptly by Landlord to Tenant (and
Landlord’s obligation to make such refund shall survive the Expiration
Date).  For the avoidance of doubt, Tenant shall have no obligation to remove or
restore any of its Alterations upon the termination of this Lease under this
Section 7.05(e).

(f)Landlord shall not carry any insurance on any Tenant’s Property or
Improvements and shall not be obligated to repair or replace Tenant’s Property
or Improvements, in each case other than Landlord Insured Property.  Tenant
shall look solely to Tenant’s insurance for recovery of any damage to or loss of
Tenant’s Property or Improvements. Tenant shall promptly notify Landlord of any
Casualty in the Premises, unless Landlord has actual notice
thereof.  Notwithstanding the above, Tenant’s property insurance shall not
include any Improvements (including without limitation any Tenant MEP Work)
installed by Landlord located on the 6th floor, 19th floor or in the core of the
Building (collectively, “Landlord Insured Property”), and such Landlord Insured
Property shall be covered under Landlord’s insurance.  Any Improvements in the
Premises other than those described in the immediately preceding sentence shall
be covered under Tenant’s insurance.

(g)Notwithstanding anything to the contrary contained herein, Landlord’s
Restoration Work shall not include the repair and restoration of any damaged
signage granted to Tenant pursuant to the terms and conditions of Article 16.

(h)In the event that Landlord or Tenant terminates this Lease pursuant to the
provisions of this Section 7.05, neither party shall have the duty to repair
and/or restore the Premises or any other part of the Building.

 

 

- 140 -

--------------------------------------------------------------------------------

 

(i)Any dispute between Landlord and Tenant arising under this Section 7.05 shall
be resolved by arbitration pursuant to Section 8.09 and during the pendency of
any such dispute, the then applicable time period(s) under this Section 7.05
shall be tolled.

(j)This Section 7.05 shall be deemed an express agreement governing any damage
or destruction of the Premises by fire or other casualty, and Section 227 of the
New York Real Property Law providing for such a contingency in the absence of an
express agreement, and any other law of like import now or hereafter in force,
shall have no application.

7.06Landlord’s Insurance.  Landlord shall obtain and keep in full force and
effect through the completion of the Base Building Work and the Term insurance
against loss or damage by fire and other casualty to the Building as may be
insurable under then available standard forms of “all-risk” insurance policies,
with limits consistent with property insurance maintained by prudent owners of
Comparable First Class Office Buildings.  Landlord shall obtain and keep in full
force and effect a commercial general liability insurance policy in respect of
the Building and the conduct or operation of business therein, with limits
consistent with liability insurance maintained by prudent owners of Comparable
First Class Office Buildings and any such other insurance as may be required by
Law.  Landlord shall insure the Landlord Insured Property, and shall pay the
cost thereof, and the portion of such cost that is allocated to Tenant (as set
forth on Exhibit R) shall be included in Operating Expenses.  The Tenant
Indemnified Parties will be named as additional insureds under the primary
commercial general, umbrella and excess liability insurance maintained by
Landlord during the construction of the Base Building Work to the full extent,
terms, conditions and limits of such insurance.  Coverage afforded to the Tenant
Indemnified Parties as additional insureds shall apply on a primary basis and
will be effected through the combination of endorsement forms GC 20 26 07 04 and
CG 20 37 07 04 or its equivalent and will provide coverage within the products
and completed operations coverage section.

Article 8

Miscellaneous Provisions

8.01Notice.  All notices, demands, consents, approvals, advices, waivers or
other communications which may or are required to be given by either party to
the other under this Lease (each, “Notice”) shall, except as otherwise expressly
provided in this Lease, be in writing and shall be delivered by (a) personal
delivery, (b) the United States mail, certified or registered, postage prepaid,
return receipt requested, or (c) a nationally recognized overnight courier, in
each case addressed as follows:

If to Landlord:

One Hudson Yards Owner LLC

c/o The Related Companies, L.P.

60 Columbus Circle, 19th Floor

New York, New York 10023

Attention:  L. Jay Cross and Andrew L. Cantor

Email addresses: jcross@related.com; andrew.cantor@related.com

 

 

- 141 -

--------------------------------------------------------------------------------

 

with a copy to each of the following:

Oxford Hudson Yards LLC

320 Park Avenue, 17th Floor

New York, New York 10022

Attention:  Dean J. Shapiro

Oxford Properties Group

Royal Bank Plaza, North Tower

200 Bay Street, Suite 900

Toronto, Ontario M5J 2J2 Canada

Attention:  Chief Legal Officer

Facsimile No.:  (416) 868-3799

The Related Companies, L.P.

60 Columbus Circle, 19th Floor

New York, New York 10023

Attention:  Amy Arentowicz, Esq.

Email address: amy.arentowicz@related.com

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention:  Eric Feuerstein, Esq.

Email address: efeuerstein@gibsondunn.com

If to Tenant:

Prior to the Occupancy Date:

BlackRock, Inc.

55 East 52nd Street

New York, New York 10022

Attention:  Corporate Real Estate

Philip Pitruzzello

James Camille  

Email address:  Philip.Pitruzzello@blackrock.com

Email address:  James.Camille@blackrock.com

 

 

- 142 -

--------------------------------------------------------------------------------

 

With copies to:

BlackRock, Inc.

55 East 52nd Street

New York, New York 10022

Attention:  General Counsel

Email address:  Christopher.meade@blackrock.com

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention:  Robert J. Sorin, Esq.

Email address: Robert.Sorin@friedfrank.com

After the Occupancy Date:

BlackRock, Inc.

50 Hudson Yards

New York, New York 10001

Attention:  Corporate Real Estate

Philip Pitruzzello

James Camille  

Email address:  Philip.Pitruzzello@blackrock.com

Email address:  James.Camille@blackrock.com

With copies to:

BlackRock, Inc.

50 Hudson Yards

New York, New York 10001

Attention:  General Counsel

Email address:  Christopher.meade@blackrock.com

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention:  Robert J. Sorin, Esq.

Email address: Robert.Sorin@friedfrank.com

Either party may designate a different or an additional address or addresses for
notices intended for such party from time to time by at least 5 days’ notice to
the other party.  Notices from Landlord may be given by Landlord’s managing
agent, if any, or by Landlord’s attorney.  Notices from Tenant may be given by
Tenant’s attorney.  Each Notice shall be deemed to have been given on the date
such Notice is actually received as evidenced by a written receipt

 

 

- 143 -

--------------------------------------------------------------------------------

 

therefor, and in the event of failure to deliver by reason of changed address of
which no Notice was given or refusal to accept delivery, as of the date of such
failure.

8.02Rules and Regulations.  Tenant shall comply with, and Tenant shall cause its
licensees, employees, contractors, agents and invitees to comply with, the rules
of the Building set forth in Exhibit C, as the same may be reasonably modified
or supplemented by Landlord from time to time in accordance with this Section
8.02, upon not less than 30 days’ notice to Tenant, for the safety, care and
cleanliness of the Premises and the Building and for preservation of good order
therein (the “Rules and Regulations”).  Notwithstanding the foregoing or
anything to the contrary contained in this Lease, Tenant shall not be bound by
any such modification or supplement to the Rules and Regulations that (i)
imposes, except to a de minimis extent, any new or increased costs or financial
obligations on Tenant (unless any such cost or financial obligation is the
result of compliance with any Laws, subject to Section 4.06), (ii) decreases the
rights or privileges granted to Tenant under this Lease, except to a de minimis
extent, or (iii) adversely affects the conduct of Tenant’s or any Permitted
User’s business in the Premises or access thereto except to a de minimis
extent.  Landlord shall not be obligated to enforce the Rules and Regulations
against Tenant or any other tenant or occupant of the Building or any other
party, and Landlord shall have no liability to Tenant by reason of the violation
by any tenant or other party of the Rules and Regulations; provided, that
Landlord attempts in good faith to enforce any Rules and Regulations, the
violation of which are having a material adverse impact on the rights of Tenant
hereunder.  Landlord shall not enforce the Rules and Regulations in a manner
which discriminates against Tenant.  Notwithstanding the foregoing, in the event
that any other tenant or occupant of the Building shall be in violation of the
Rules and Regulations, Tenant shall have the right to request in writing to
Landlord that Landlord use reasonable efforts to cause such other tenant or
occupant to comply with such Rules and Regulations, and Landlord shall use
reasonable efforts to do so; provided, that (i) the existence of such violation
shall have an adverse effect on Tenant’s or any Permitted User’s use and
enjoyment of the Premises or access thereto, (ii) in no event shall Landlord
have any obligation to terminate or pursue the termination of such other
tenant’s or occupant’s lease or other agreement governing occupancy, provided,
that if such violation shall have a material adverse effect on Tenant’s normal
operation of its business, Landlord shall seek injunctive relief against such
tenant or occupant to have such tenant or occupant comply with the Rules and
Regulations, and (iii) provided that Landlord shall have used such reasonable
efforts, Landlord shall have no liability whatsoever to Tenant if Landlord shall
have failed to cause such other tenant or occupant to comply with such Rules and
Regulations.  If any provision of the Rules and Regulations shall conflict with
any provision of this Lease, such provision of this Lease shall govern.  Any
dispute under this Lease relating to the reasonableness of a modification of or
addition to the Rules and Regulations of the Building may be submitted to
arbitration in accordance with Section 8.09.

8.03Severability.  If any term or provision of this Lease, or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected, and each provision of this Lease shall be
valid and shall be enforceable to the extent permitted by law.  If any right or
option provided in this Lease would otherwise be unlawful, void or voidable for
violation of the Rule against Perpetuities, then such right or option shall be
exercisable only during the period

 

 

- 144 -

--------------------------------------------------------------------------------

 

which shall end twenty (20) years and six (6) months after the date of death of
the last survivor of the descendants of the former President of the United
States, Barack H. Obama, living on the date of this Lease.

8.04Certain Definitions.  (a)  “Landlord” means only the owner, at the time in
question, of the Building or that portion of the Building of which the Premises
are a part, or of a lease of the Building or that portion of the Building of
which the Premises are a part, so that in the event of any transfer or transfers
of title to the Building or of Landlord’s interest in a lease of the Building or
such portion of the Building, the transferor shall be and hereby is relieved and
freed of all obligations of Landlord under this Lease accruing after such
transfer, and it shall be deemed, without further agreement, that such
transferee has assumed all obligations of Landlord during the period it is the
holder of Landlord’s interest under this Lease.  Notwithstanding the foregoing,
Landlord agrees that (other than in connection with a foreclosure of the
Project, or deed in lieu thereof or similar enforcement action, by a Superior
Mortgagee or Superior Lessor), until final completion of the Project, the
Related Companies, L.P. (“Related”) and/or Oxford Hudson Yards LLC (“Oxford”)
will remain the developer for the Project, and Landlord will be Controlled by
Related and/or Oxford.

(b)“Landlord shall have no liability to Tenant” or words of similar import mean
that Tenant is not entitled to terminate this Lease, or to receive any abatement
or diminution of Rent, or to be relieved in any manner of any of its other
obligations under this Lease, or to be compensated for loss or injury suffered
or to enforce any other right or kind of liability whatsoever against Landlord
under or with respect to this Lease or with respect to Tenant’s use or occupancy
of the Premises unless the provision in question or this Lease expressly
provides to the contrary.

(c)“Force Majeure” means Landlord’s or Tenant’s inability to fulfill or delay in
fulfilling any of its obligations under this Lease to be performed or Landlord’s
or Tenant’s  inability to make or delay in making any repairs, additions,
alterations, improvements or decorations or Landlord’s or Tenant’s inability to
supply or delay in supplying any equipment or fixtures, if such inability or
delay by Landlord and/or Tenant (as applicable) is due to or arises by reason of
accident, strikes or labor troubles (which strikes or labor troubles are not
directed exclusively at Landlord or any portion of Hudson Yards controlled by
Landlord or Landlord’s Affiliates), or weather conditions that render the
performance of construction unsafe or impracticable, or any cause whatsoever
beyond Landlord’s or Tenant’s reasonable control, including, without limitation,
governmental preemption in connection with a national emergency, Laws or
shortages, or unavailability of labor, fuel, water, electricity or materials, or
delays caused by mechanical breakdown, acts of God, enemy action, terrorist or
bio-chemical attack, civil commotion, fire or other casualty, sabotage or
blockade. Under no circumstances shall the nonpayment of money, a failure
attributable to a lack of funds, or either party’s failure to use commercially
reasonable efforts to mitigate the effects of any of the above events or delays
where such efforts are required pursuant to the terms of this Lease or the DCA,
be deemed to be (or to have caused) an event of Force Majeure.  For purposes of
this Lease, Force Majeure delays shall be deemed to exist only if Landlord or
Tenant (as the case may be) notifies the other party in writing of such delay on
or prior to the date that is the earlier to occur of (x) 5 Business Days after
the cessation of delays caused by such event of Force Majeure and (y) 10
Business Days after the notifying party has knowledge of the existence of such
event of Force Majeure,

 

 

- 145 -

--------------------------------------------------------------------------------

 

and, after such initial notification promptly after request of the other party,
Landlord or Tenant (as the case may be) notifies the other party of the status
of such delay.  Each party shall use all commercially reasonable efforts to
mitigate the delay caused by any event of Force Majeure to the extent reasonably
commercially practicable, but without the necessity of employing overtime or
premium pay labor unless such party elects to do so within its sole discretion,
unless the other party elects to pay for such overtime or premium pay labor, or
the applicable provision of this Lease or the DCA specifically requires overtime
labor to be employed.  Any dispute as to whether any matter constitutes Force
Majeure (i) under this Lease shall be resolved by arbitration pursuant to
Section 8.09 or (ii) under the DCA shall be resolved by arbitration pursuant to
Article 9 of the DCA.

(d)Whenever any provision of this Lease refers to a specified amount “Subject to
CPI Increases”, such amount shall be adjusted as of each anniversary of January
1, 2017.  Each such adjustment shall be made by multiplying the applicable
amount by the greater of (a) 1.0, or (b) a fraction, the numerator of which
shall be the CPI as most recently published prior to the date of such adjustment
and the denominator of which shall be the CPI for January, 2017.  The term “CPI”
shall mean Consumer Price Index for All Urban Consumers, New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA, 1982-84=100, or any successor to such index,
appropriately adjusted, or if no such index or successor index shall be
published, such similar index, appropriately adjusted, as shall reasonably be
designated by Landlord and consented to by Tenant, such consent not to be
unreasonably withheld, conditioned or delayed.  If Tenant and Landlord are
unable to agree as to such substituted index, such matter shall be resolved by
arbitration pursuant to Section 8.09.

(e)“Person” means (i) an individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or other
business entity, (ii) any federal, state, county or municipal government (or any
bureau, department, agency or instrumentality thereof), or (iii) any fiduciary
acting in such capacity on behalf of any of the foregoing.

(f)Wherever in this Lease Tenant is obligated to pay or reimburse Landlord for
its “actual out of pocket costs” (as opposed to reasonable actual out of pocket
costs or reasonable out of pocket costs), such costs shall be determined in good
faith, and shall not be materially inconsistent with amounts charged to tenants
by Landlord or its Affiliates for similar services at other buildings owned by
Landlord or its Affiliates.

(g)“Base Building Systems” shall mean the systems of the Building set forth in
the DCA as constituting part of the Base Building Work (other than Tenant MEP
Work), and any replacements thereof.

8.05Quiet Enjoyment.  Tenant shall and may peaceably and quietly have, hold and
enjoy the Premises, subject to the other terms of this Lease and subject to
Article 6 to Superior Leases and Superior Mortgages, provided that this Lease is
in effect.

8.06Limitation of Personal Liability.  Except as provided the Guaranties, Tenant
shall look solely to Landlord’s interest in the Building (including, without
limitation, the rents and profits arising therefrom, as well as any net sale,
net financing (of any type) and net

 

 

- 146 -

--------------------------------------------------------------------------------

 

insurance proceeds and condemnation awards arising therefrom) for the recovery
of any judgment against Landlord, and no other property or assets of Landlord or
Landlord’s members, partners, shareholders, principals, officers or directors,
direct or indirect, disclosed or undisclosed, shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease or the DCA.  No property or assets
of Tenant’s members, partners, shareholders, principals, officers or directors,
direct or indirect, disclosed or undisclosed, shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Landlord’s
remedies under or with respect to this Lease, except to the extent of any
guaranty delivered by any of the foregoing in connection with an assignment of
the Lease pursuant to Section 5.01(b).

8.07Counterclaims.  If Landlord commences any summary proceeding or action for
nonpayment of Rent or to recover possession of the Premises, Tenant shall not
interpose any counterclaim of any nature or description in any such proceeding
or action, unless Tenant’s failure to interpose such counterclaim in such
proceeding or action would result in the waiver of Tenant’s right to bring such
claim in a separate proceeding under applicable law.

8.08Survival.  All obligations and liabilities of Landlord or Tenant to the
other which accrued before the expiration or other termination of this Lease and
all such obligations and liabilities which by their nature or under the
circumstances can only be, or by the provisions of this Lease may be, performed
after such expiration or other termination, shall survive the expiration or
other termination of this Lease.  Without limiting the generality of the
foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to Recurring Additional Charges and
any other amounts payable or refundable under this Lease, shall survive the
expiration or other termination of this Lease.

8.09Certain Remedies; Arbitration.  (a)  If Tenant requests Landlord’s consent
and Landlord fails or refuses to give such consent, Tenant shall not be entitled
to any damages for any withholding by Landlord of its consent (except in an
instance where a court of competent jurisdiction or an arbitrator determining
whether or not Landlord has reasonably withheld, conditioned or delayed its
consent has determined that Landlord acted in an arbitrary and capricious
manner, maliciously or in bad faith), it being intended that, other than in the
instances described in the preceding parenthetical, Tenant’s sole remedy shall
be an action for specific performance or injunction or arbitration in accordance
with the provisions of Section 8.09(b), and that such remedy shall be available
only in those cases where this Lease provides that Landlord shall not (or as a
matter of Law, Landlord may not) unreasonably withhold, condition or delay its
consent.

(b)(i)  No dispute relating to this Lease or the relationship of Landlord and
Tenant under this Lease shall be resolved by arbitration unless this Lease or
the DCA expressly provides for such dispute to be resolved by
arbitration.  Either party shall have the right to submit a dispute relating to
(w) the reasonableness of the grant or denial of a consent or other
determination by the other party when, pursuant to the provisions of this Lease
or the DCA, such other party’s consent was not to be unreasonably withheld,
conditioned or delayed, (x) the reasonableness of a party’s determination or a
party’s satisfaction when, pursuant to the provisions of this Lease, a matter or
condition was to be reasonably determined by a party or satisfied to a party’s
reasonable satisfaction, (y) any matter or condition which shall be as

 

 

- 147 -

--------------------------------------------------------------------------------

 

mutually agreed upon by the parties or (z) any other matter for which
arbitration is expressly provided as a means of dispute resolution pursuant to
the terms of this Lease or the DCA (except for matters for which a different
arbitration procedure is expressly provided), to final and binding arbitration
in New York, New York administered by JAMS in accordance with JAMS Streamlined
Arbitration Rules and Procedures in effect at that time (or, if JAMS is no
longer in existence, then administered by National Arbitration and Mediation
(“NAM”), in accordance with NAM’s Comprehensive Dispute Resolution Rules and
Procedures; and if NAM is no longer in existence, then administered by the
American Arbitration Association under the Expedited Procedures of its
Commercial Arbitration Rules in effect at that time; and if none of the
preceding remains in existence, by the expedited arbitration procedures of any
succeeding or substantially similar dispute resolution organization).  A single
arbitrator will be selected pursuant to such rules and procedures (the “JAMS
Arbitrator”) (except as otherwise provided in Section 8.09(b)(iv) below). The
parties agree that: (1) the unsuccessful party in such arbitration will pay to
the successful party all reasonable attorneys’ fees and disbursements incurred
by the successful party in connection with such arbitration, and will pay any
fees and disbursements due to JAMS (or the organization administering the
arbitration) and the JAMS Arbitrator and, to the extent the “successful” party
cannot be clearly identified, each party will bear its own costs and expenses
and the parties will pay their equal share of any fees and disbursements due to
JAMS (or the organization administering the arbitration) and the JAMS
Arbitrator; (2) arbitration pursuant to this Section 8.09(b)(i) is intended to
be the sole and exclusive method of arbitration to be utilized by the parties
and the sole and exclusive dispute resolution method to be utilized by the
parties concerning any dispute described in clauses (w), (x), (y) or (z) of this
Section 8.09(b); (3) judgment may be had on the decision and award of the
arbitrator so rendered in any court of competent jurisdiction (each party hereby
consenting to the entry of such judgment in any such court); and (4) any
decision or award rendered in such arbitration, whether or not such decision or
award has been entered for judgment, shall be final and binding upon Landlord
and Tenant and shall constitute an “award” by the JAMS Arbitrator within the
meaning of the applicable arbitration rules and Laws.  The JAMS Arbitrator will
be bound by the provisions of this Lease and will not have the power to add to,
subtract from or otherwise modify such provisions, and will have the authority
to, and may, order specific performance to remedy any breach of the terms of
this Lease.  The JAMS Arbitrator will consider only the specific issues
submitted to him/her for resolution, and will be directed to make a
determination as to the “successful” party or a specific determination that
there is no prevailing party.  If any party fails to appear at a duly scheduled
and noticed hearing, the JAMS Arbitrator is hereby expressly authorized to enter
judgment for the appearing party.  The JAMS Arbitrator shall be directed by both
parties to issue a determination that provides an explanation of his/her
decision with reasonable specificity. Landlord and Tenant shall each have the
right to appear and be represented by counsel before said JAMS Arbitrator and to
submit such data and memoranda in support of their respective positions in the
matter in dispute as may be reasonably necessary or appropriate under the
circumstances.  Neither party shall have ex parte communications with any
arbitrator selected under this Section 8.09(b) following his or her selection
and pending completion of the arbitration hereunder.

(ii)Any JAMS Arbitrator acting under this Section 8.09 in connection with any
matter shall (1) subject to Sections 8.09(b)(iv) below, be experienced in the
field to which the dispute relates, (2) have been actively engaged in such field
for a period of at least 10 years before the date of his or her appointment as a

 

 

- 148 -

--------------------------------------------------------------------------------

 

JAMS Arbitrator hereunder, (3) be sworn fairly and impartially to perform his or
her respective duties as a JAMS Arbitrator hereunder, (4) not be an employee or
past employee of Landlord or Tenant or of any other person, partnership,
corporation or other form of business or legal association or entity that
controls, is controlled by or is under common control with Landlord or Tenant
and (5) never have represented or been retained for any reason whatsoever by
Landlord or Tenant or any other person, partnership, corporation or other form
of business or legal association or entity that controls, is controlled by or is
under common control with Landlord or Tenant.  

(iii)Landlord and Tenant agree to sign all documents and to do all other things
reasonably necessary to submit any such matter to arbitration and further agree
to, and hereby do, waive any and all rights they or either of them may at any
time have to revoke their agreement hereunder to submit to arbitration and to
abide by the decision rendered thereunder.  For such period, if any, as this
agreement to arbitrate is not legally binding or the arbitrator’s award is not
legally enforceable, the provisions requiring arbitration shall be deemed
deleted and matters to be determined by arbitration shall be subject to
litigation.

(iv)Any dispute with respect to Alterations or work under the DCA shall be
presented for resolution to the first available arbitrator set forth on a list
(the “Construction List”) of arbitrators as set forth on Exhibit SS attached
hereto.  Any dispute with respect to the measurement of the Premises or the
Building shall be presented for resolution to an arbitrator mutually accepted to
both Landlord and Tenant, that has not been employed by or worked for either
Landlord or Tenant during the preceding ten (10) year period.  In the event the
arbitrator listed first on the Construction List is not available or is
unwilling to serve, the arbitrator next set forth on the Construction List shall
be engaged, and so on, until arriving at an available arbitrator.  Except during
the pendency of an arbitration proceeding pursuant to this Section 8.09, Tenant
and Landlord may each, by written notice to the other, disqualify not more than
one (1) arbitrator on the Construction List if such party has a reasonable good
faith belief that such arbitrator is no longer impartial and disinterested and
propose one (1) additional arbitrator to be added to such Construction List to
be agreed upon in accordance with the provisions hereof.  The remaining
arbitrators shall move up on the Construction List to fill any vacancies so
created.  If every arbitrator on the Construction List dies, goes out of
business, is disqualified by Landlord or Tenant as permitted under this Section
8.09(b)(iv), elects to withdraw from the Construction List or is otherwise
unavailable, and Landlord and Tenant have not replaced any person on the
Construction List, then a JAMS Arbitrator meeting with requirements of Section
8.09(b)(ii) shall be selected pursuant to the rules and procedures set forth in
Section 8.09(b)(i).

(v)The provisions of this Section 8.09(b) shall survive the expiration or sooner
termination of this Lease.

8.10No Offer; Counterparts.  The submission by Landlord of this Lease in draft
form shall be solely for Tenant’s consideration and not for acceptance and
execution.  Such submission shall have no binding force or effect and shall
confer no rights nor impose any obligations, including brokerage obligations, on
either party unless and until both Landlord and

 

 

- 149 -

--------------------------------------------------------------------------------

 

Tenant shall have executed a counterpart of this Lease and duplicate originals
thereof shall have been delivered to the respective parties.  This Lease may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, even where such executed counterpart is delivered via
facsimile or Portable Document Format, but all of which together shall
constitute one and the same instrument.

8.11Captions; Construction.  The table of contents, captions, headings and
titles in this Lease are solely for convenience of reference and shall not
affect its interpretation.  This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted.  Each covenant, agreement, obligation or other provision of
this Lease on Landlord’s or Tenant’s part to be performed, shall be deemed and
construed as a separate and independent covenant of such party, not dependent on
any other provision of this Lease.  Each of the schedules and exhibits appended
to this Lease (including, without limitation, the DCA) is incorporated by
reference herein as if set out in full herein and any reference to this Lease
shall be deemed to include such schedules and exhibits.

8.12Amendments.  This Lease may not be altered, changed or amended, except by an
instrument in writing signed by the party to be charged.

8.13Broker.  Each party represents to the other that such party has dealt with
no broker other than Jones Lang LaSalle (representing Tenant) and ERY Manager
LLC (representing Landlord) (collectively, the “Broker”) in connection with this
Lease or, with respect to Tenant only, the Project, and each party shall
indemnify and hold the other harmless from and against all loss, cost, liability
and expense (including, without limitation, reasonable attorneys’ fees and
disbursements) arising out of any claim for a commission or other compensation
by any broker (other than Broker in the case of Tenant’s indemnity) who alleges
that it has dealt with the indemnifying party in connection with this Lease or
the Project. Jones Lang LaSalle is simultaneously herewith entering into an
agreement with Landlord waiving any commission in connection with this Lease,
including in connection with Tenant’s exercise of an Expansion Option or Offer
Space Option subject to the requirements of following sentence. If Tenant
expands the Premises, whether pursuant to an Expansion Option, Offer Space
Option or otherwise, and Tenant elects to engage a broker (a “Future Broker”) in
connection therewith, Landlord agrees to pay to such Future Broker a
then-standard New York City office lease commission as if the leasing of the
additional space were a new lease (i.e. so-called “front end rates”) on terms
and conditions set forth in a Future Broker Agreement (as hereinafter defined),
provided that (i) Tenant has appointed the Future Broker as Tenant’s exclusive
agent (or has otherwise authorized such Future Broker in writing to be the sole
broker acting on Tenant’s behalf) with respect to such transaction (and has
provided Landlord with evidence reasonably acceptable to Landlord of such
exclusive agency or authorization), (ii) Tenant has agreed in writing to
indemnify Landlord from and against all loss, cost, liability and expense
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising out of any claim for a commission or other compensation by any broker
(other than Future Broker) who alleges that it has dealt with Tenant in
connection with such exercise of the Expansion Option or Offer Space Option, and
(iii) the Future Broker and Landlord or Landlord’s leasing agent have entered
into (or cause its leasing agent to enter into) a separate agreement with
respect to such transaction (a “Future Broker Agreement”).  Landlord agrees that
it will enter into such Future Broker

 

 

- 150 -

--------------------------------------------------------------------------------

 

Agreement with the Future Broker on terms consistent with the foregoing and
otherwise on customary terms reasonably acceptable to Landlord.

8.14Merger.  Tenant acknowledges that Landlord has not made and is not making,
and Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease and the Guaranties.  This Lease,
including the Exhibits attached hereto, together with the DCA, the Indemnity
Agreement and the Guaranties, embodies the entire understanding between the
parties with respect to the subject matter hereof, and all prior agreements,
understanding and statements, oral or written, with respect thereto are merged
in this Lease except that the letter agreement (in respect of confidentiality)
among Hudson Yards Gen-Par, LLC  and Tenant dated April 6, 2016 shall remain in
full force and effect and shall not be so merged.  

8.15Successors.  This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors, and to the extent that an assignment may be
approved by Landlord or is otherwise expressly permitted under the terms of this
Lease, Tenant’s assigns.

8.16Applicable Law.  This Lease shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
principles of conflicts of laws.

8.17No Development Rights.  (a)  Subject to Section 8.17(b), Tenant acknowledges
that it has no rights to any development rights, air rights or comparable rights
appurtenant to the Project or any portion thereof, and consents, without further
consideration, to any utilization of such rights by Landlord.  Tenant shall
promptly execute and deliver any instruments which may be reasonably requested
by Landlord, including instruments merging zoning lots, evidencing such
acknowledgment and consent.  The provisions of this Section 8.17 shall be
construed as an express waiver by Tenant of any interest Tenant may have as a
“party in interest” (as such term is defined in Section 12-10 Zoning Lot of the
Zoning Resolution of the City of New York) in the Project.  

(b)The maximum Floor Area attributable to the Initial Premises (including any
Initial Expansion Space, the “Maximum Premises Floor Area”) shall be an amount
equal to the sum of (i) the Floor Area of the Initial Premises as approved by
DOB with respect to the Base Building Plans and Specifications (as defined in
the DCA), plus (ii) the area of double-height spaces indicated on the Base
Building Plans and Specifications.  The Maximum Premises Floor Area for any
Expansion Space or Offer Space shall be actual Floor Area attributable to such
space, as determined by the most recent plans and specifications approved by DOB
as of the date on which such space is added to the Premises.  Tenant shall have
the right, in connection with any Alterations, to use any portion of the Maximum
Premises Floor Area, to the extent permitted by applicable Laws and subject to
Landlord’s approval of any Alterations subject to and to the extent required by
the provisions of Section 4.02.  Any plans for Alterations shall indicate any
proposed use and conformance with the Maximum Premises Floor Area, and Tenant
shall deliver to Landlord promptly following completion of any such Alterations
the final zoning calculations approved by DOB confirming such use and
conformance with the Maximum

 

 

- 151 -

--------------------------------------------------------------------------------

 

Premises Floor Area.  Landlord shall include in the leases of other tenants at
the Building provisions prohibiting such tenants from utilizing any portion of
the Maximum Premises Floor Area and in furtherance thereof, a requirement that
in preparing any filings to DOB, such tenants treat the Premises as if it
utilized the Maximum Premises Floor Area notwithstanding that the plans for the
Building at the time may show less Floor Area.  In no event shall the Floor Area
allocable to the Premises exceed the Maximum Premises Floor Area.

8.18Condominium.  This Lease and all rights of Tenant hereunder are and shall be
subject and subordinate in all respects to any condominium declaration and any
other documents (collectively, the “Declaration”) which are or shall be recorded
in order to convert the Land and the improvements erected thereon to a
condominium form of ownership in accordance with the provisions of Article 9-B
of the Real Property Law, or any successor thereto, provided the Declaration
does not include any terms which (i) increase Tenant’s monetary obligations,
(ii) increase Tenant's non-monetary obligations (other than to a de minimis
extent), (iii) decrease Tenant’s rights (other than to a de minimis extent) or
(iv) interfere (other than to a de minimis extent) with Tenant’s use of the
Premises for the Permitted Use, and provided further that (x) Tenant’s portion
of floor 2 and the Mechanical Areas and the entirety of floors 3, 4, 5 and 7-18
of the Building shall comprise one (1) independent unit (or a unit together with
appurtenant limited common elements, exclusive easement areas or similar rights)
of which no portions of the Building other than such floors shall form a part
(the “Sale Unit”), and (y) there shall be one single owner (or group of owners
acting as one, e.g. tenants in common) of the Sale Unit.  If any such
Declaration is to be recorded, Tenant, upon the request of Landlord, shall enter
into an amendment of this Lease reasonably acceptable to Tenant confirming such
subordination and modifying this Lease in such respects as shall be necessary to
conform to such condominiumization, including, without limitation, appropriate
adjustments to Tenant’s Share and Tenant’s Operating Share; provided, that such
amendments do not include any terms which (i) increase Tenant’s monetary
obligations, (ii) increase Tenant’s non-monetary obligations (other than to a de
minimis extent), (iii) decrease Tenant’s rights (other than to a de minimis
extent) or (iv) interfere with Tenant’s use of the Premises for the Permitted
Use.  Concurrently with the recordation of the Declaration, and as a condition
to the subordination of this Lease thereto, Landlord shall obtain for Tenant in
recordable form a subordination, non-disturbance and attornment agreement in the
form attached hereto as Exhibit WW.

8.19Embargoed Person.  (a)  Tenant represents that as of the date of this Lease,
and Tenant covenants that throughout the Term of this Lease: (a) Tenant is not,
and shall not be, an Embargoed Person, (b) none of the funds or other assets of
Tenant are or shall constitute property of, or are or shall be beneficially
owned, directly or indirectly, by any Embargoed Person; (c) no Embargoed Person
shall have any interest of any nature whatsoever in Tenant, with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or prohibited by law or that this Lease and performance of the obligations
hereunder are or would be blocked or in violation of law and (d) none of the
funds of Tenant are, or shall be derived from, any activity with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or in violation of law or that this Lease and performance of the obligations
hereunder are or would be in violation of law.  If any interests in Tenant shall
be publicly traded, the foregoing representation and covenant shall not apply to
any funds, interests or assets held by the holders of such publicly traded
interests.  “Embargoed Person” means a person, entity or government (i)
identified on the Specially Designated Nationals and Blocked

 

 

- 152 -

--------------------------------------------------------------------------------

 

Persons List maintained by the United States Treasury Department Office of
Foreign Assets Control and/or any similar list maintained pursuant to any
authorizing statute, executive order or regulation and/or (ii) subject to trade
restrictions under United States law, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated under any such laws, with the result that the
investment in Tenant (whether directly or indirectly), is or would be prohibited
by law or this Lease is or would be in violation of law and/or (iii) subject to
blocking, sanction or reporting under the USA Patriot Act, as amended; Executive
Order 13224, as amended; Title 31, Parts 595, 596 and 597 of the U.S. Code of
Federal Regulations, as they exist from time to time; and any other law or
Executive Order or regulation through which the U.S. Department of the Treasury
has or may come to have sanction authority.  If any representation made by
Tenant pursuant to this Section 8.19 shall become untrue Tenant shall within 10
days give written notice thereof to Landlord, which notice shall set forth in
reasonable detail the reason(s) why such representation has become untrue and
shall be accompanied by any relevant notices from, or correspondence with, the
applicable governmental agency or agencies.

(b)Landlord represents that as of the date of this Lease, and Landlord covenants
that throughout the term of this Lease: (i) Landlord is not, and shall not be,
an Embargoed Person, (ii) none of the funds or other assets of Landlord are or
shall constitute property of, or are or shall be beneficially owned, directly or
indirectly, by any Embargoed Person; (iii) no Embargoed Person shall have any
interest of any nature whatsoever in Landlord, with the result that the
investment in Landlord (whether directly or indirectly) is or would be blocked
or prohibited by law or that this Lease and performance of the obligations
hereunder are or would be blocked or in violation of law and (iv) none of the
funds of Landlord are, or shall be derived from, any activity with the result
that the investment in Landlord (whether directly or indirectly) is or would be
blocked or in violation of law or that this Lease and performance of the
obligations hereunder are or would be in violation of law.  If any interests in
Landlord shall be publicly traded, the foregoing representation and covenant
shall not apply to any funds, interests or assets held by the holders of such
publicly traded interests.  If any representation made by Landlord pursuant to
this Section 8.19(b) shall become untrue, Landlord shall within 10 days give
written notice thereof to Tenant, which notice shall set forth in reasonable
detail the reason(s) why such representation has become untrue and shall be
accompanied by any relevant notices from, or correspondence with, the applicable
governmental agency or agencies.

8.20Dining Facility; Wet Installations.  (a)  Tenant shall be permitted to use a
portion of the Premises for the operation of a Dining Facility provided (i)
subject to Section 4.02(f), Tenant obtains (at its cost and expense) any and all
required permits, licenses and certificates therefor, (ii) Tenant shall perform
and pay for any necessary extermination, ventilation and cleaning (in excess of
normal office ventilation and cleaning) necessitated by the use of such space as
a test kitchen, kitchen, servery, private dining facility or cafeteria (it being
understood that Landlord’s provision of cleaning services shall not be extended
beyond that provided for herein by reason of Landlord’s approval of the use of
such space as a test kitchen, kitchen, servery, private dining facility or
cafeteria), (iii) Tenant shall cause the Dining Facility to be properly
ventilated so that no odor will emanate from the Premises to other portions of
the Building and so as to impose no additional loads and have no other adverse
effect on the Building HVAC system (including, without limitation, by replacing
and/or upgrading filters),

 

 

- 153 -

--------------------------------------------------------------------------------

 

and (iv) Tenant shall otherwise maintain and operate the Dining Facility
consistent with the standards of first class office building.  Notwithstanding
the foregoing, so long as Tenant leases the entire Total Unit, Tenant shall have
the right to install one or more additional Dining Facilities in which cooking
will occur, provided that any venting shall be solely through the shafts and
louvers to be installed by Landlord in the Mechanical Areas on the 6th and 19th
floors as part of the Tenant BB Work pursuant to the DCA, and such installation
shall be subject to availability of space for louvers, the location of which
shall be subject to Landlord’s approval in its sole discretion, taking into
account the then existing and future reasonable needs of other then existing and
future tenants, and other reasonable needs of the Building.

(b)In connection with Tenant’s use of portion(s) of the Premises for the
operation of a Dining Facility, the parties agree as follows:

(i)Tenant, at its expense, upon and subject to all of the terms of this Lease
shall install, maintain and replace as reasonably necessary, all of its
equipment and appliances used for cooking, food processing or otherwise, and
shall do and perform everything reasonably necessary with respect to same to (A)
prevent to the extent reasonably practicable in accordance with good
construction practice the spread of smoke or odors to areas of the Building
outside of the Premises, including, without limitation, by replacing and/or
upgrading filters, (B) prevent creating a nuisance or in any way interfering
with the use and enjoyment of any of the other tenants or occupants of the
Building and (iii) comply with all applicable Laws.  Tenant acknowledges that if
any such smoke or odors are released by Tenant from the Premises, Tenant, at its
expense, upon and subject to all of the terms of this Lease, upon Landlord’s
request, shall perform any work or Alteration reasonably requested by Landlord
to remedy such problem.

(ii)Tenant, at its expense, upon and subject to all of the terms of this Lease
shall (A) keep its equipment and appliances in the Dining Facility reasonably
clean at all times, (B) clean the hoods over any stove or range as reasonably
required and upon Landlord’s reasonable request, (C) clean in its entirety the
Exhaust Systems as reasonably required by Landlord and in no event less
frequently than required by Laws (and provide to Landlord upon request
maintenance records or reports confirming Tenant’s compliance with such
requirements), (D) install, maintain and replace as reasonably necessary a hood
and duct protection system, including an automatic dry chemical fire
extinguishing system, or subject to Landlord’s reasonable approval, another
code-compliant fire suppression system and (E) maintain and keep clean the
exterior vent exhaust and the immediately surrounding façade area of the
Building.  Notwithstanding the foregoing, the work set forth in subclause (E) of
the preceding sentence shall be performed by Landlord at Tenant’s expense, which
expense shall consist solely of the reasonable Actual Costs incurred by Landlord
(without duplication) and shall be payable by Tenant to Landlord as Additional
Charges within 30 days after demand.

(iii)Tenant at its expense upon and subject to all of the terms of this Lease
shall install an exhaust system, a precipitator (which shall be installed within
the Premises in a location to be approved by Landlord in accordance with Section
4.02) and all flues, vents, grease traps and chemical extinguishing devices
(such as Ansul

 

 

- 154 -

--------------------------------------------------------------------------------

 

system or equal) and other similar items (together with all related equipment,
collectively, “Exhaust Systems”) consistent with the standards of a Comparable
First Class Office Building and otherwise in compliance with all applicable
Laws.  Tenant shall, at its expense, repair and maintain all Exhaust Systems;
provided, that Landlord may elect to perform any such repairs and maintenance
required outside of the Premises, in which event Tenant shall reimburse Landlord
for the reasonable, Actual Costs incurred by Landlord in connection therewith
within 30 days after demand.

(iv)If gas is used, Tenant, at its expense, upon and subject to all of the terms
of this Lease shall install, maintain and replace as necessary gas cut off
devices, both manual and automatic.

(v)All of Tenant’s plans for exhaust, venting and odor control shall be
submitted to Landlord for approval, which approval shall be granted or withheld
in accordance with the provisions of Section 4.02 of this Lease and/or the DCA,
as applicable.  Tenant agrees to comply with Landlord’s engineer’s
specifications as to the reasonable modification of such plans or installations
pertaining to safety, smoke or odor control, Building maintenance, and/or
prevention of any blemishment to the exterior of the Building, subject to
Tenant’s right to propose alternatives acceptable to Landlord that are more cost
effective and achieve substantially the same result.

(vi)Tenant at its expense upon and subject to all of the terms of this Lease
shall install, maintain and replace as necessary any grease traps (including,
without limitation, properly partitioning, venting and waterproofing such grease
traps) or other equipment in the sewage lines connected to its equipment and
appliances as may be required by Laws or in Landlord’s reasonable judgment, or
as may be necessary to prevent any interference with waste outlets and drains,
and so as to prevent any interference with the proper operation of plumbing
lines and the sewage and waste disposal system(s) of the Building and Tenant
shall be permitted to make slab cuts and penetrations as necessary to install
any of the foregoing (subject to Landlord’s approval pursuant to Section
4.02).  Tenant, at its expense, upon and subject to all of the terms of this
Lease, shall maintain any sanitary lines running from within or outside of the
Premises (to the extent they were installed by or on behalf of Tenant or serve
the Premises or such maintenance is necessitated by Tenant’s acts or omissions)
and shall use plumbing facilities for their intended purposes only.  Tenant
shall not dispose of cooking oils or fats in the sanitary sewer system and shall
not use any garbage disposals.  Tenant, at its expense upon and subject to all
of the terms of this Lease, shall obtain service contracts with companies
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, for the maintenance of the hood and duct protection
system and the grease traps installed in the Premises. All maintenance required
hereunder shall be performed from the Premises where reasonably possible.

(vii)Tenant at its expense upon and subject to all of the terms of this Lease
shall install, maintain and replace as necessary an organic waste reduction
system capable of achieving at least a 75% reduction in organic waste volume and
shall run all organic waste generated by or in connection with the Dining
Facility through such

 

 

- 155 -

--------------------------------------------------------------------------------

 

organic waste reduction system prior to disposing of such waste in accordance
with the provisions of Section 8.20(b)(ix).

(viii)Tenant, at its expense upon and subject to all of the terms of this Lease,
shall exercise reasonably diligent efforts to keep the Premises at all times
free and clear of rats, mice, other rodents, pests, insects and other vermin. In
furtherance thereof, Tenant shall employ an exterminator selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned, to regularly exterminate such rats, mice, other rodents, pests,
insects and other vermin, which exterminator shall utilize a method commonly
used in Comparable First Class Office Buildings for the prevention of any
infestation by, and extermination of, said animals and insects and Tenant shall
take such precautions as are customarily used in Comparable First Class Office
Buildings to prevent such rats, mice, other rodents, pests, insects and other
vermin from existing in the Premises or permeating into other parts of the
Building.  Any pest management conducted at the Premises shall emphasize
non-chemical methods for pest control and comply with Landlord’s reasonable
integrated pest management program, which program shall be applicable to all
office tenants of the Building and shall be comparable to such programs of
Comparable First Class Office Buildings.

(ix)Tenant, at its expense, upon and subject to all of the terms of this Lease,
shall arrange for the removal of Tenant’s refuse and rubbish from the Dining
Facility at least once each day and in compliance with all Rules and
Regulations.  Subject to Section 3.01(e), Landlord shall not be required to
furnish any services or equipment for the removal of such refuse and rubbish
except (i) Landlord shall provide adequate space for the staging of recycling
containers in freight areas and (ii) as may otherwise be expressly provided in
this Lease.  Tenant further agrees not to permit any refuse or rubbish to be
collected or disposed of from the Dining Facility during Business Hours.  Tenant
shall store all food-related and beverage-related garbage in closed refrigerated
units within the Premises until collection.  Tenant covenants that no supplies
or deliveries, nor any of Tenant’s refuse or rubbish, shall be kept or permitted
to be kept in any area outside of the Premises except as permitted by the
applicable Rules and Regulations.

(x)Subject to the applicable provisions of this Lease and, if applicable, the
DCA, and Landlord’s review and approval of Tenant’s plans therefor in accordance
with Section 4.02, Tenant shall have the right, as part of Tenant’s Work or as a
subsequent Alteration, at Tenant’s sole cost and expense, to install a water
heater, in a location in the Premises to be reasonably approved by Landlord, to
serve the Dining Facility in the Premises.

(c)Notwithstanding anything herein to the contrary, the following terms shall be
applicable to the Dining Facility and any other “wet” installations in the
Premises to be installed by or on behalf of Tenant: (i) any such “wet”
installation shall be designed in such a manner so as to minimize the occurrence
of any water leaks, (ii) Tenant shall install, at its expense, a membrane
waterproofing system (or its then equivalent) and a sealed and tiled floor with
drains having automatic trap primers (or the then equivalent) throughout all of
the “wet”

 

 

- 156 -

--------------------------------------------------------------------------------

 

areas of the Premises, which waterproofing system and sealed and tiled flooring
shall extend at least 4 inches up all walls surrounding such “wet” areas, and
Tenant shall maintain same throughout the term of this Lease in good working
order, (iii) Tenant shall be solely responsible at its expense throughout the
term for preserving the watertight integrity of the portion of the Premises
consisting of the Dining Facility, and (iv) if any water leaks occur from such
“wet” installation, Tenant, upon Landlord’s request, shall promptly cease the
use of the item(s) causing the leak and shall promptly and diligently perform at
its expense any work or alteration reasonably requested by Landlord to remedy
such problem, which work or alteration shall be performed by Tenant upon and
subject to all of the terms of this Lease.  Landlord and Tenant acknowledge that
(A) Landlord shall have no liability to Tenant for any loss, damage, or expense
which Tenant may sustain on account of such leak(s) and (B) this Lease and the
obligations of Tenant shall not be affected by reason of any such leak(s),
unless (subject to Section 7.03) such water leak(s) are due to the negligence or
willful misconduct of Landlord, its contractors or any Landlord Indemnified
Party.  The provisions of this Section 8.20(c) shall not apply to a customary
non-kitchen pantry with no cooking devices, provided that Tenant shall remain
obligated to install, at its expense, a membrane waterproofing system (or its
then equivalent) under the entire area of such customary pantry.

8.21Governmental Incentives.  Landlord shall cooperate in all reasonable
respects (including, without limitation, joining in and promptly executing any
applications or other documentation that Tenant submits to an applicable
governmental entity in connection with Tenant’s seeking to obtain and/or retain
benefits, incentives or entitlements under a particular program, provided that
applicable program requires Landlord to join in any such application or
documentation) with Tenant’s efforts to obtain and/or retain any available
governmental and quasi-governmental benefits, incentives or entitlements;
provided, that (i) such efforts shall not result in any detriment to Landlord or
other then-existing tenants or occupants of the Project and (ii) Tenant shall,
within 30 days after receipt of each of Landlord’s invoices therefor, reimburse
Landlord for the reasonable Actual Costs incurred by Landlord in connection with
such cooperation.  In no event shall Landlord have any liability, nor shall
Tenant’s obligations under this Lease be affected, in the event that Tenant
shall not obtain any particular governmental or quasi-governmental benefits,
incentives or entitlements.

8.22Public Disclosure.  Without the prior written consent of the other party
(which consent shall not be unreasonably withheld, conditioned or delayed),
neither party nor such party’s affiliates or their officers, shareholders,
partners, directors, employees or representatives shall make or provide any
public statement, press release or other public disclosure concerning the
transactions contemplated by, and the terms of, this Lease and the DCA
(including, without limitation, by means of statements, press releases or
disclosures displayed or accessible electronically, on the internet and/or on
social media, such as, by way of example only, Facebook and Twitter), except (i)
for any such public statements or disclosures which, in the opinion of such
party’s counsel, are legally required (in which case the content of such
statements or disclosures shall be limited to what is legally required) or (ii)
to the extent required by securities laws or compliance provisions of other Laws
or any securities, bond or commodities exchange.  In the event that a public
announcement or disclosure is permitted pursuant to clauses (i) or (ii) of the
preceding sentence, prior to making such disclosure, the disclosing party shall
notify the other party of such required public disclosure and use reasonable
efforts to coordinate with the other party with respect to the nature and
content of such

 

 

- 157 -

--------------------------------------------------------------------------------

 

disclosure, provided, the disclosing party shall make the ultimate determination
on the nature and content of such disclosure.

8.23Tenant Financials.  Tenant shall, from time to time, upon request by
Landlord, a Superior Mortgagee or Superior Lessor or a prospective Superior
Mortgagee or Superior Lessor (any such party a “Requesting Party”), cooperate
with such Requesting Party in order to evidence Tenant’s finances as required by
such Requesting Party (or, in the case of Landlord, as required by Landlord or
any current or prospective Superior Mortgagee or Superior Lessor) in connection
with a prospective modification of, or new, superior lease, a prospective
refinancing or modification of, or new mortgage, or a prospective sale,
assignment or financing or refinancing of Landlord’s interest in this Lease, the
Building or any interest in Landlord or any of Landlord’s direct or indirect
owners, in each case, which transaction Landlord is actively negotiating with
such counterparty or for any other reasonable purpose by making available to the
Requesting Party at the offices of Tenant located in New York, New York, within
10 Business Days after request by such Requesting Party, all financial
information regarding Tenant which is reasonably necessary for such Requesting
Party to evidence Tenant’s finances.  As a condition to Tenant’s obligation to
provide such financial information to any Requesting Party, prior to Tenant’s
delivery of such financial information, the Requesting Party shall execute and
deliver a confidentiality agreement with respect to such financial information
substantially in the form attached hereto as Exhibit N, subject to reasonable
negotiation at the request of the Requesting Party.  The provisions of this
Section 8.23 shall not be applicable to any Tenant for so long as it is a
publicly traded company.

8.24Memorandum of Lease.  The parties agree not to place this Lease of record
but simultaneously herewith, Landlord and Tenant shall execute and acknowledge a
Short Form Lease Memorandum in the form attached hereto as Exhibit J (“Short
Form Lease Memorandum”); provided, however, that the failure to record said
Short Form Lease Memorandum shall not affect or impair the validity and
effectiveness of this Lease.  Tenant may record such Short Form Lease Memorandum
in the Office of the City Register, New York County, and Tenant shall be
responsible for all recording fees, charges and taxes (if any) in connection
therewith.  Upon the Expiration Date or sooner termination of this Lease,
Tenant, upon Landlord’s request, shall promptly execute and deliver an
instrument in recordable form terminating such Short Form Lease Memorandum,
which Landlord, at Landlord’s cost, may record in the Office of the City
Register, New York County.  Landlord and Tenant shall execute, acknowledge and
deliver to the other a memorandum of any amendment to this Lease and a
memorandum acknowledging the termination and discharge of such
memorandum.  Tenant may, at Tenant’s sole cost and expense, record such
memorandum of amendment to this Lease, and Tenant shall be responsible for all
recording fees, charges and taxes (if any) in connection therewith.  Landlord
and Tenant agree to execute any other documents as may be reasonably necessary
to record any such memorandum of lease, memorandum of amendment or any
termination and discharge of such memoranda.  The provisions of this Section
8.24 shall survive the expiration or earlier termination of this Lease.

8.25Terms of Early Access.  Any access to or entry on the Building by Tenant
prior to the Commencement Date, pursuant to the provisions of the DCA or
otherwise, shall be subject to and upon all of the applicable provisions of this
Lease, including, without limitation, Sections 7.02 and 6.12; provided, that
there shall be no obligation on the part of

 

 

- 158 -

--------------------------------------------------------------------------------

 

Tenant solely because of such access to pay any Fixed Rent or Recurring
Additional Charges for any period prior to the time such payments commence to be
payable pursuant to the provisions of this Lease.

8.26Representations and Warranties.  Each party hereto represents and warrants
to the other party as follows:

(a)The execution, delivery and performance of this Lease by such party has been
duly authorized by all necessary action on the part of such party.

(b)The person executing this Lease on behalf of such party has full power and
authority to execute and deliver this Lease on behalf of such party, and has
duly executed and delivered this Lease.

(c)No consent, approval or authorization is required in connection with the
execution, delivery and performance hereof by such party (including, with
respect to Landlord, the consent, approval or authorization by any Superior
Mortgagee or Superior Lessor), unless such consent, approval or authorization
has been obtained and remains in full force and effect on the date hereof.

8.27REIT/UBTI Compliance.  Tenant acknowledges that Landlord has advised that
all Rent and all sums, charges, or amount of whatever nature under this Lease
payable to Landlord shall qualify as “rents from real property” under both
Internal Revenue Code § 512(b)(3) and § 856(d) and all related statutes,
regulations, revenue rulings, interpretations, and other official
pronouncements, all as in effect from time to time.  If the Rent or any other
sums, charges, or amount of whatever nature to be paid by Tenant to Landlord
under this Lease does not so qualify, then Landlord may reasonably adjust the
Rent to achieve such qualification provided that such adjustments, in the
aggregate, produce the same economic equivalent to the Rent that would have been
payable by Tenant to Landlord without giving effect to any such adjustments and
such adjustments do not otherwise reduce Tenant’s rights or increase Tenant’s
obligations under this Lease.  Tenant, at no cost to Tenant, shall execute such
documents as Landlord reasonably requires to make such adjustments.  In
addition, if any service required or permitted to be performed by Landlord
pursuant to this Lease, the charge or cost of which may be treated as
“impermissible tenant service” income under the Laws governing a real estate
investment trust (“REIT”), or the realization of unrelated business taxable
income, such service may be performed by a taxable REIT subsidiary that is
Affiliated with either Landlord or Landlord’s property manager, an independent
contractor of Landlord or Landlord’s property manager (the “Service Provider”),
then such Service Provider may perform such service in lieu of Landlord if such
service to be provided by the Service Provider is not less than the service
required to be provided by Landlord under the terms of this Lease.  If Tenant is
subject to a charge under this Lease for any such service, then, at Landlord’s
direction, Tenant will pay such charge either to Landlord for further payment to
the Service Provider or directly to the Service Provider, and, in either case,
(a) Landlord will credit such payment against Additional Charges due from Tenant
under this Lease for such service, and (b) such payment to the Service Provider
will not relieve Landlord from any obligation under this Lease concerning the
provisions of such service.

 

 

- 159 -

--------------------------------------------------------------------------------

 

8.28Time of the Essence.  Time shall be of the essence with respect to all
deadlines and time periods set forth in this Lease for the exercise of rights
under this Lease.

8.29No Third-Party Beneficiaries.  This Lease is an agreement solely for the
benefit of Landlord and Tenant (and their permitted successors and/or
assigns).  No other Person shall have any rights hereunder, nor shall any other
Person be entitled to rely upon the terms, covenants, and provisions contained
herein.

8.30Parking.  (a)  The Project shall include a valet parking garage in the
Building containing between 100 and 200 parking spaces (the “Garage”), which
Garage shall be initially constructed with electric charging stations.  Landlord
advises Tenant that Landlord will lease the Garage to an independent third party
(the “Parking Lessee”). Landlord shall cause Parking Lessee to make at least 10
parking spaces for standard size vehicles (which shall include SUVs, passenger
vans and station wagons) available in the Garage to Tenant or Tenant’s Permitted
Users (collectively, the “Permitted Parkers”) pursuant to a separate agreement
between the Parking Lessee and the Permitted Parkers, and the Parking Lessee
shall reserve such spaces for the Permitted Parkers (such spaces reserved for
the Permitted Parkers, “Tenant’s Parking Spaces”).  Notwithstanding the
foregoing, if at any time during the Term Landlord grants to any other Building
tenant more than 10 parking spaces, Tenant shall have the right to require
Landlord to increase the number of Tenant’s Parking Spaces to equal the number
granted to such other tenant.  Landlord shall cause Tenant’s Parking Spaces to
be reserved for Tenant for the remainder of the Term or until such earlier time
as Tenant elects upon written notice to Landlord and the Parking Lessee to no
longer reserve all or any of Tenant’s Parking Spaces; provided, that, if Tenant
has provided such written notice to Landlord and the Parking Lessee to no longer
reserve all or any of Tenant’s Parking Spaces, Tenant shall have the option,
upon written notice to Landlord and the Parking Lessee, to add back the
surrendered Tenant’s Parking Spaces, subject to availability at the time of such
request. Landlord advises Tenant that parking in the Garage shall be exclusively
on a valet basis accessed on the 33rd Street side of the Building at the car
drop off area identified on Exhibit TT attached hereto, Tenant shall not have
the right to any specific parking space within the Garage and Landlord makes no
representation as to the specific location of Tenant’s Parking Spaces within the
Garage.  Tenant’s Parking Spaces shall be used exclusively for the parking of
standard size passenger motor vehicles belonging to or leased to or operated by
the Permitted Parkers and their respective employees, contractors, visitors and
invitees, and for no other purpose.  Tenant shall upon request promptly furnish
to Parking Lessee a list of the license numbers of the cars operated by the
Permitted Parkers and their employees and contractors (which list Tenant may
revise from time to time).  Tenant’s use of Tenant’s Parking Spaces shall be
subject to the Rules and Regulations.

(b)Landlord, as landlord under this Lease, shall not be liable for any injury to
person or property, or for loss or damage to any automobile parked in the Garage
or its contents, resulting from theft, collision, vandalism or any other cause
whatsoever, except to the extent resulting from the negligence of Landlord or
any Landlord Indemnified Party.

(c)Parking Lessee shall have the right to license an independent operator to
conduct a parking operation open to the public with respect to the Garage or to
conduct such operation itself; provided that such independent operator is
subject to the terms and conditions of this Section 8.30.

 

 

- 160 -

--------------------------------------------------------------------------------

 

(d)Tenant shall pay to Parking Lessee or operator who shall be licensed by
Parking Lessee to conduct a parking operation with respect to the Garage, on the
first day of each month, the amount obtained by multiplying the number of
Tenant’s Parking Spaces reserved in any given month by the Monthly Rate. 
“Monthly Rate” shall mean, for any given month during the Term, the rate then
charged by Parking Lessee, which rate shall be consistent with market rates for
comparable garages in the vicinity of the Building.

(e)Parking Lessee, or the parking lot operator, as the case may be, shall have
the right to tow, at Tenant’s expense, any of Tenant’s or Tenant’s permitted
subtenants’, or their employees’, contractors’, visitors’ or invitees’, cars
that are parked illegally outside of the Garage.

(f)Parking Lessee may require that all cars to be parked in Tenant’s Parking
Spaces exhibit such identification as Parking Lessee or the garage operator may
from time to time deem reasonably necessary.  Any badges, stickers or other
methods of identification so required shall be provided to Tenant for the use of
Tenant or Tenant’s permitted subtenants, or their employees, contractors,
visitors or invitees, at no cost to Tenant.  Parking Lessee shall have the right
to tow, at Tenant’s expense, any of Tenant’s or Tenant’s permitted subtenants’,
or their employees’, contractors’, visitors’ or invitees’, cars not exhibiting
such identification, provided that Tenant shall have been notified in writing of
such identification requirements at least 30 days prior thereto.

(g)In the event that Landlord elects not to lease the Garage to an independent
third party (i.e. the Parking Lessee) and directly or indirectly operates the
Garage, then any reference in this Section 8.30 to the Parking Lessee, or both
the Parking Lessee and Landlord, shall be deemed to mean only Landlord.

8.31Pets.  Subject to the provisions of this Section 8.31, and to the extent
permitted by applicable Laws, Tenant shall be permitted to bring domesticated
and house-trained dogs, kept by Permitted Users as pets or service animals, into
the Tenant Unit (but not any other portions of the Premises), upon and subject
to the following conditions:

(a)there shall not be more than thirty (30) dogs (other than registered service
animals) in the Premises at any one time.  Such number shall be (i) increased by
two (2) dogs per floor for any Initial Expansion Space, Expansion Space or Offer
Space within the Tenant Unit that is leased by Tenant on a floor which Tenant
has not previously leased space hereunder, upon the terms and conditions set
forth herein and such other terms and conditions acceptable to Landlord in its
reasonable discretion) and (ii) decreased by two (2) dogs per floor of any
Initial Contraction Space or Contraction Space, or other floors surrendered
pursuant to this Lease;

(b)Other than registered service animals, no dogs over 100 pounds shall be
permitted, and Landlord reserves the right from time to time to prohibit breeds
of dogs that are generally considered to have violent propensities;

 

 

- 161 -

--------------------------------------------------------------------------------

 

(c)all dogs shall be strictly controlled at all times and shall not be permitted
to foul, damage or otherwise mar any part of the Building or cause any undue
noise whether through barking, growling or otherwise that is audible outside the
Premises;

(d)other than registered service animals, all dogs shall enter and exit the
Building only through the 33rd Street porte cochere entrance or the entrance
ramp to the Bicycle Storage Room, and shall use only the Exclusive Tenant Unit
Elevators or service elevators, and shall not be permitted in common restrooms,
fire stairwells other than Internal Stairs (except in an emergency), common area
stairwells, escalators or landscaped areas of the Project;

(e)while outside the Premises (i.e., in any common area of the Building), all
dogs shall be kept on leashes or in carriers;

(f)all dogs shall be vaccinated, and upon Landlord’s request from time to time,
Tenant shall provide Landlord with evidence of all current vaccinations for dogs
having access to the Premises and the Building, all dogs shall be spayed or
neutered, and no dog with fleas or ticks may be brought into the Building;

(g)Tenant shall be responsible for any incremental Actual Costs of cleaning,
landscaping, insurance and any other incremental Actual Costs which may arise
from the dogs’ presence in the Building, and Tenant shall immediately remove any
dog waste and excrement from the Premises, the Building and the Project;

(h)Intentionally omitted;

(i)if, at any time during the Term, (x) Landlord receives complaints from other
tenants or occupants of, or invitees to, the Building regarding (i) the dogs’
activities, (ii) the dogs’ noise level within the Building or (iii) allergic
reactions suffered as a result of the presence of any dog, and such complaints
are not remedied by Tenant to Landlord’s reasonable satisfaction within ten (10)
Business Days following Landlord’s delivery of written notice to Tenant, or (y)
Landlord reasonably determines that the presence of particular dog(s) is
materially disruptive to the maintenance and operation of the Building, or (z)
Tenant has failed to comply with any of the provisions set forth in this Section
8.31, Landlord shall notify Tenant thereof and, if such failure to comply with
any of the provisions of this Section 8.31 is not cured to Landlord’s reasonable
satisfaction within five (5) Business Days following Landlord’s delivery of
written notice to Tenant, then in addition to any other rights or remedies set
forth herein or at law, Landlord may revoke Tenant’s rights under this Section
with respect to the dog(s) in questions, subject to such rights being reinstated
if the proper measures (as reasonably determined by Landlord) are taken to avoid
such failure thereafter;

(j)Landlord shall have the right to refuse entry to any dog that, in Landlord’s
reasonable judgment, poses a threat to the safety, security or quiet enjoyment
of the Building’s occupants;

(k)Landlord shall have the right to establish reasonable procedures for the
registration of all permitted dogs with Landlord and/or its property manager,
which may

 

 

- 162 -

--------------------------------------------------------------------------------

 

include submitting an application, providing proof of vaccination, New York City
licensing, and spay/neutering and a requirement that all registered dogs wear a
collar tag or other reasonable method of identification issued by Landlord
and/or the property manager; and

(l)Tenant shall comply with all reasonable rules and regulations relating to
pets promulgated by Landlord from time to time for the safety and security of
Building occupants provided that such rules and regulations do not increase
Tenant’s obligations or decrease Tenant’s rights set forth in this Section 8.31
in either case except to a de minimis extent.

Tenant shall comply with all applicable Laws associated with or governing the
presence of a dog (including registered service animals) within the Premises
and/or the Building.  Notwithstanding anything to the contrary in the Rules and
Regulations, Tenant shall have the right to install fish tanks in the Premises
consistent with comparable installations in first class office buildings.

Article 9

Renewal Right

9.01Renewal Right.  (a)  Provided that (A) on the date Tenant exercises a
Renewal Option and at the commencement of the applicable Renewal Term (i) this
Lease has not been terminated and no valid notice of termination of this Lease
has been delivered, and (ii) any previous Renewal Options have been exercised,
and (B) as of the giving of the Renewal Notice Tenant Occupies or as of the
applicable Renewal Term Commencement Date Tenant will Occupy, at least 70% of
the applicable Renewal Premises, Tenant shall have the option (each a “Renewal
Option”) to extend the initial Term of this Lease, at Tenant’s election, for
consecutive periods (each a “Renewal Term”) of five (5) years (each a “Five-Year
Renewal Term”) or ten (10) years (each a “Ten-Year Renewal Term”), provided that
the aggregate of all Renewal Terms shall not exceed twenty (20) years from the
expiration of the initial Term (“Outside Aggregate Renewal Expiration
Date”).  “Occupy” or “Occupies” means, with respect to any space, that such
space is not subleased to one or more third parties (i.e. such space may be
occupied by (1) Affiliates of Tenant expressly permitted pursuant Section
5.01(c) and/or (2) Desk Space Users expressly permitted under Section 5.01(f),
or may not be physically occupied at all).

(b)Each Renewal Option shall be exercised with respect to a Renewal Premises
only and shall be exercisable by Tenant giving notice to Landlord (each a
“Renewal Notice”) at least 28 months before the last day of the initial Term, or
then current Renewal Term, as applicable (such date, the “Outside Renewal
Exercise Date”), but no earlier than 48 months prior to the last day of the
initial Term or then current Renewal Term, as applicable (time being of the
essence in each case).  Tenant shall specify in the Renewal Notice whether
Tenant elects a Five-Year Renewal Term or Ten-Year Renewal Term (if
available).  If Tenant fails to elect a Ten-Year Renewal Term, then Tenant shall
have been deemed to have elected a Five-Year Renewal Term.

(c)The first Renewal Term shall commence on the day following the expiration of
the initial Term, and any subsequent Renewal Term shall commence on the day

 

 

- 163 -

--------------------------------------------------------------------------------

 

following the expiration of the then-current Renewal Term (each such expiration
date, a “Renewal Term Expiration Date”).

(d)Each Renewal Option shall be exercised with respect to space selected by
Tenant and designated in the applicable Renewal Notice (the space as to which
Tenant exercises (or is deemed to have exercised) the Renewal Option pursuant to
this Section 9.01 is called the “Renewal Premises”); provided, that Tenant shall
only have the right to designate as the Renewal Premises one of the following:

(i)the entire Premises demised by this Lease as of the date on which Tenant
gives the applicable Renewal Notice; or

(ii)a portion of the Premises demised by this Lease as of the date on which
Tenant gives the applicable Renewal Notice consisting of 3 or more contiguous
full floors of the then Office Premises (a “Contiguous Block”) starting, at
Tenant’s option, with either the highest or lowest office floor of the largest
of the Contiguous Blocks then leased by Tenant (the “Minimum Renewal Premises”);
or

(iii)the Minimum Renewal Premises plus (A) any full floors of the Premises that
are located in a Contiguous Block or a block of two contiguous floors, provided,
that in the case of a Contiguous Block, Tenant’s renewal of such floors must be
contiguous and start, at Tenant’s option, with either the highest or lowest
office floor of such Contiguous Block, (B) any other non-contiguous full floors
of the Premises, (C) all of Tenant’s space on any partial floor that is
contiguous to any full floor of the Premises that is being renewed, (D) any
partial floor or full floor all or substantially all of which is used for
specialty uses (e.g. cafeteria, gym, auditorium, trading floor, conference
center, below-grade storage) (each a “Specialty Floor”), and/or any portion of a
floor used for trading operations (“Amenity Space”), whether or not including
such Specialty Floor(s) or Amenity Space will result in a contiguous block of
floors then leased by Tenant no longer being such a contiguous block after such
election and/or (E) any or all of the (i) Mechanical Areas and/or (ii) any MDF
rooms located in the cellar or subcellar, to the extent such areas are not
required by Landlord to operate the portions of the Premises that are not being
renewed, in accordance with the Reduced or Increased Premises Operational
Mechanism.

9.02Renewal Rent and Other Terms.  (a)  Each Renewal Term shall be upon all of
the terms and conditions set forth in this Lease, except that (i) the Fixed Rent
shall be as determined pursuant to the further provisions of this Section 9.02;
(ii) Tenant shall accept the Renewal Premises in its “as is” condition at the
commencement of the applicable Renewal Term, and Landlord shall not be required
to perform any work, to pay the Work Allowance or any other amount or to render
any services to make the Premises ready for Tenant’s continued use and occupancy
or to provide any abatement of Fixed Rent or Additional Charges on account of
any such renewal (but the foregoing shall not vitiate Landlord’s obligations
under this Lease or any other abatement expressly permitted pursuant to the
terms of this Lease), in each case with respect to the applicable Renewal Term;
(iii) Tenant shall have no option to renew this Lease beyond the expiration of
the Outside Aggregate Renewal Expiration Date; (iv) all references in this Lease
to the “Premises” shall be deemed to refer to the Renewal Premises; (v) if the

 

 

- 164 -

--------------------------------------------------------------------------------

 

Renewal Premises consists of less than all of the then Premises, Tenant’s Share
(and Tenant’s Operating Share, as applicable) shall be proportionately reduced
(provided that in no event will the Deemed RSF be reduced except as set forth in
Section 3.04(i)); (vi) if the Renewal Premises consist of less than all of the
space that is located in the Upper Premises then leased by Tenant, then Tenant’s
right to receive Supplemental HVAC Condenser Water in any Upper Premises shall
be proportionately reduced; (viii) if the Renewal Premises consists of less than
all of the then Premises, then any space as to which this Lease is not being
renewed shall be delivered to Landlord on the then current Expiration Date
vacant and free of any lien or encumbrance and otherwise in the condition
required pursuant to this Lease (including, without limitation, except as
otherwise provided in this Section 9.02, Section 4.03(c) as if such date were
the expiration date of this Lease), the Renewal Premises shall be legally
demised from the surrendered portions of the Premises, at Tenant’s sole cost and
expense, including causing any electricity, condenser water, domestic water, and
any other services that have been disproportionately allocated within the
Premises to be redistributed in accordance with Section 3.01(d) or (f), as
applicable (other than services or dedicated systems disproportionately
allocated to certain areas of the Premises in connection with the Landlord MEP
Work and/or Tenant MEP Work), and the surrendered portion to be disconnected
from Tenant’s internal security system and security gates (collectively, the
“Demising Work”) and, to the extent set forth in Section 3.06, Tenant shall
perform the Separation Work, and (ix) with respect to the Renewal Premises, all
references in this Lease to the Expiration Date shall be deemed to mean the last
day of the applicable Renewal Term.  If the Renewal Premises does not include
the entirety of the Total Unit, the Reduced or Increased Premises Operational
Mechanism shall apply, to the extent applicable.

(b)The annual Fixed Rent for the Renewal Premises for each Renewal Term shall be
the Fair Market Rent for such Renewal Term.  “Fair Market Rent” means the fixed
annual rent that a willing lessee would pay and a willing lessor would accept
for the Renewal Premises during the applicable Renewal Term, each party acting
prudently and under no compulsion to lease, determined as of the date that is 12
months prior to the commencement of the Renewal Term, taking into account all
relevant factors.

(c)If Tenant timely exercises a Renewal Option, then, subject to Section
9.02(f), Landlord and Tenant shall promptly commence and diligently and in good
faith seek to establish the Fair Market Rent.  If Landlord and Tenant are unable
to agree (for any reason) upon the Fair Market Rent on or prior to the date that
is 15 months before the then Expiration Date (the “Arbitration Date”), then the
Fair Market Rent shall be determined by arbitration in the City of New York as
set forth in Section 9.02(d).

(d)(i)  If the Fair Market Rent has not been agreed upon by the Arbitration
Date, Landlord and Tenant shall meet in a good faith effort to select a single
arbitrator meeting the requirements set forth below.  If Landlord and Tenant are
unable to agree to the selection of an arbitrator within 15 days after the
Arbitration Date, then either Landlord or Tenant shall promptly request the
American Arbitration Association (or any successor organization) to appoint an
arbitrator who shall be impartial and both parties shall be bound by any
appointment so made.  The sender of such request shall copy the non-requesting
party.  If the American Arbitration Association (or any successor organization)
shall fail to appoint an arbitrator within 30 days after the Arbitration Date,
either Landlord or Tenant may apply to the Supreme Court, New York County to
make such appointment.  The arbitrator shall be an

 

 

- 165 -

--------------------------------------------------------------------------------

 

independent MAI appraiser having at least 15 years’ experience in appraisal of
office space in Comparable First Class Office Buildings, shall not be an
employee or past employee of Landlord or Tenant or of any Affiliate of either of
them, and shall not have represented or been retained for any reason whatsoever
by Landlord or Tenant or any Affiliate of either of them within the prior 10
years.  As soon as reasonably practicable after the appointment of the
arbitrator, but no later than 10 Business Days after such appointment, the
arbitrator shall meet with Landlord and Tenant (the “Initial Meeting”).  At the
Initial Meeting, Landlord shall submit to the arbitrator its determination of
the Fair Market Rent (“Landlord’s Determination”) in a sealed envelope
contemporaneously with Tenant’s submission to the arbitrator of its
determination of the Fair Market Rent (“Tenant’s Determination”) in a sealed
envelope, whereupon the arbitrator shall open both envelopes.  If one party
shall be ready, willing and able to submit its determination of the Fair Market
Rent at such Initial Meeting, but the other party shall fail to submit its
determination of the Fair Market Rent at such Initial Meeting, then the party
who is so ready, willing and able to submit its determination shall not be
required to do so, and the Initial Meeting shall be rescheduled to a date which
is not more than 3 Business Days following the Initial Meeting, at which
rescheduled Initial Meeting the arbitrator shall open both envelopes.  If the
party that was not ready, willing and able to submit its determination of the
Fair Market Rent at the Initial Meeting shall not submit its determination of
the Fair Market Rent at such rescheduled meeting, the determination of the party
that was ready, willing and able to submit its determination at the Initial
Meeting shall constitute the Fair Market Rent.  If (x) the Landlord’s
Determination is not higher than the Tenant’s Determination by more than 3% or
(y) if the Tenant’s Determination is higher than the Landlord’s Determination,
then the arbitrator shall not make a determination as to the Fair Market Rent,
and the Fair Market Rent shall equal the average of Landlord’s Determination and
Tenant’s Determination.  If neither of the foregoing events (x) or (y) has
occurred, then the arbitrator shall set a hearing date for arbitration, which
hearing shall not exceed two days and shall be scheduled to be held within 30
days after the Initial Meeting.

(ii)There shall be no discovery in the arbitration.  However, on reasonable
notice to the other party, Tenant may inspect any portion of the Building
relevant to its claims, and Landlord may inspect any portion of the space
occupied by Tenant on the floors in issue.  On or before the date that is 30
days prior to the scheduled hearing, the parties shall exchange opening written
expert reports and opening written pre-hearing statements.  Opening written
pre-hearing statements shall not exceed 20 pages in length.  On or before the
date that is two weeks prior to the hearing, the parties may exchange rebuttal
written expert reports and rebuttal written pre-hearing statements.  Rebuttal
written pre-hearing statements shall not exceed 10 pages in length.  On or
before the date that is 10 days prior to the hearing, the parties shall exchange
written witness lists, including a brief statement as to the subject matter to
be covered in the witnesses’ testimony, and submit the same contemporaneously to
the arbitrator.  On or before the date that is one week prior to the hearing,
the parties shall exchange all documents which they intend to offer at the
hearing.  Other than rebuttal witnesses, only the witnesses listed on the
witness lists shall be allowed to testify at the hearings.  Closing arguments
shall be heard immediately following conclusion of all testimony.  The
proceedings shall be recorded by stenographic means.  Each party may present
live witnesses and offer exhibits, and all witnesses shall be subject to
cross-examination.  The arbitrator shall conduct the two day hearing so as to
provide each party with sufficient time to present its

 

 

- 166 -

--------------------------------------------------------------------------------

 

case, both on direct and on rebuttal, and permit each party appropriate time for
cross examination; provided, that the arbitrator shall not extend the hearing
beyond two days.  Each party may, during its direct case, present evidence in
support of its position and in opposition to the position of the opposing party.

(iii)The arbitrator shall, within 7 days of the conclusion of the hearing, make
a determination of the Fair Market Rent by selecting either the amount set forth
in Landlord’s Determination or the amount set forth in Tenant’s Determination,
whichever the arbitrator determines is closest to Fair Market Rent and send
copies of its determination promptly to both Landlord and Tenant specifying
whether Landlord’s Determination or Tenant’s Determination was chosen.  The
arbitrator may not select any other amount as the Fair Market Rent.  The fees
and expenses of any arbitration pursuant to this Section 9.02(d) shall be borne
by the parties equally, but each party shall bear the expense of its own
attorneys and experts and the additional expenses of presenting its own
proof.  The arbitrator shall not have the power to add to, modify or change any
of the provisions of this Lease.  After a determination has been made of the
Fair Market Rent, the parties shall execute and deliver an instrument setting
forth the Fair Market Rent, but the failure to so execute and deliver any such
instrument shall not affect the determination of Fair Market Rent.

(e)If the final determination of Fair Market Rent shall not be made on or before
the first day of the applicable Renewal Term, then, pending such final
determination, Tenant shall pay, as Fixed Rent for the applicable Renewal Term,
an amount equal to Landlord’s Determination.  If, based upon the final
determination of the Fair Market Rent, the Fixed Rent payments made by Tenant
for such portion of such Renewal Term were greater than the Fair Market Rent
payable for such Renewal Term, Landlord shall credit the amount of such excess
against future installments of Fixed Rent and/or Additional Charges payable by
Tenant, together with interest thereon at the Base Rate.

 

 

- 167 -

--------------------------------------------------------------------------------

 

(f)Notwithstanding the foregoing, Tenant may elect to deliver a Renewal Notice
prior to the Outside Renewal Exercise Date (but no earlier than 48 months prior
to the last day of the initial Term or then current Renewal Term, as
applicable).  In such event, Landlord and Tenant shall promptly commence and
diligently and in good faith seek to establish the Fair Market Rent.  If
Landlord and Tenant are unable to agree (for any reason) upon the Fair Market
Rent on or prior to the date that is 90 days after the delivery of the Renewal
Notice, then such date shall be deemed the Arbitration Date and the Fair Market
Rent shall be determined by arbitration in the City of New York as set forth in
Section 9.02(d).  Tenant shall have the right, within 30 days after the final
determination of the Fair Market Rent by the arbitrator in accordance with
Section 9.02(d)(i) or (iii) (time being of the essence), to rescind the Renewal
Notice by delivering written notice to Landlord (a “Rescission Notice”),
provided that in no event shall the Rescission Notice be delivered later than
the Outside Renewal Exercise Date.  If a Rescission Notice is timely delivered
in accordance with the foregoing, then the Renewal Option shall be void and of
no force or effect, and the Term shall expire on the last day of the initial
Term or then-current Renewal Term, as applicable.  If Tenant does not timely
deliver a Rescission Notice in accordance with the foregoing, then Tenant shall
have no further right to terminate or rescind the applicable Renewal Option and
the Fair Market Rent as determined by the arbitrator shall be binding.

(g)If a Letter of Credit is then required pursuant to Section 5.01(b), then (i)
Tenant shall, at least 30 days prior to the commencement of the Renewal Term and
as a condition to such commencement date, deliver a new Letter of Credit, or
amendment to the existing Letter of Credit, extending the Letter of Credit to
the LC Date that is 60 days after the Renewal Term Expiration Date and (ii) if
the Renewal Premises consists of less than all of the then Premises, such new
Letter of Credit or amendment to the existing Letter of Credit shall be for a
decreased LC Amount to reflect an updated Multiple calculated using the annual
Fixed Rent of the Premises for the applicable Renewal Term.  If Tenant delivers
a new Letter of Credit pursuant to the first sentence of this Section 9.02(g),
Landlord shall promptly return the replaced Letter of Credit to Tenant.

9.03Lease Amendment.  Upon request by either party made on or following the
commencement date of the Renewal Term, Landlord and Tenant will mutually execute
and deliver an amendment to this Lease setting forth the commencement date of
the applicable Renewal Term, the Fixed Rent for the applicable Renewal Term, and
the new Expiration Date, as extended; provided, that the failure of either party
to execute and deliver such an amendment shall not affect the rights and
obligations of Landlord and Tenant under this Lease or the extension of the term
of this Lease for the Renewal Term.

 

 

 

 

- 168 -

--------------------------------------------------------------------------------

 

 

Article 10

Initial Expansion Option

10.01Initial Expansion Option.  (a)  Provided that on the date Tenant exercises
the Initial Expansion Option (i) this Lease has not been terminated, (ii) Tenant
has not exercised the Initial Contraction Option and (iii) Tenant is a BlackRock
Tenant, Tenant shall have the option (the “Initial Expansion Option”) to lease
one, two or three (at Tenant’s option) additional full floors contiguous to the
top floor of the Office Premises (the “Initial Expansion Space”).  The Initial
Expansion Option shall be exercisable by Tenant giving Landlord notice thereof
(the “Initial Expansion Notice”) on or before          *          (the “Initial
Expansion/Contraction Date”), time being of the essence, which notice shall
state the floors to be included in the Initial Expansion Space.  If Tenant fails
to deliver the Initial Expansion Notice on or prior to the Initial
Expansion/Contraction Date (time being of the essence), Tenant shall be deemed
to have irrevocably waived its right to lease the Initial Expansion Space
pursuant to this Article 10, and the Initial Expansion Option shall be null and
void and of no further force or effect.

(b)If Tenant timely gives the Initial Expansion Notice, then the Initial
Expansion Space shall become part of the Premises, upon all of the terms and
conditions set forth in this Lease, except that:

(i)The Qualified RSF of the Premises shall be adjusted by adding the rentable
square footage of the Initial Expansion Space (which shall be determined in
accordance with the Measurement Standard (as defined in the DCA));

(ii)If the Initial Expansion Notice is delivered on or before
         †         , the Fixed Rent for the Initial Expansion Space shall be
$[****] per Qualified RSF for the First Rent Period, $[****] per Qualified RSF
for the Second Rent Period, $[****] per Qualified RSF for the Third Rent Period
and $[****] per Qualified RSF for the Fourth Rent Period.  Otherwise, the Fixed
Rent for the Initial Expansion Space shall be $[****] per Qualified RSF for the
First Rent Period, $[****] per Qualified RSF for the Second Rent Period, $[****]
per Qualified RSF for the Third Rent Period and $[****] per Qualified RSF for
the Fourth Rent Period.

(iii)Tenant’s Share (and Tenant’s Operating Share, as applicable) shall be
appropriately increased to reflect the addition of the rentable square footage
of the Initial Expansion Space to the Qualified RSF of the Premises;

(iv)The Original Work Allowance shall be increased by an amount equal to the
product of $[****] multiplied by the Qualified RSF of the Initial Expansion
Space and the Additional Work Allowance shall be increased by an amount equal to
the product of (A) $[****] multiplied by the Qualified RSF of the Initial

 

 

 

*  The date that is 24 months prior to the scheduled Commencement Date, based on
the construction schedule in effect as of the date this Agreement is released
from escrow pursuant to the Escrow Agreement.

 

†  The date that is 30 months prior to the scheduled Commencement Date, based on
the construction schedule in effect as of the date this Agreement is released
from escrow pursuant to the Escrow Agreement.

 

- 169 -

--------------------------------------------------------------------------------

 

 

Expansion Space if the Initial Expansion Notice is delivered on or before
         *         , and (B) $[****] multiplied by the Qualified RSF of the
Initial Expansion Space if the Initial Expansion Notice is delivered after
         *         ;

(v)The Reduced or Increased Premises Operational Mechanism, if applicable, shall
apply; and

(vi)The term “Premises” shall include the Initial Expansion Space for all
purposes of this Lease.

(c)After the giving of an Initial Expansion Notice, Landlord and Tenant shall
confirm the inclusion of the Initial Expansion Space in the Premises and the
rentable square footage thereof by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided, that failure by Landlord or
Tenant to execute such instrument shall not affect the inclusion of the Initial
Expansion Space in the Premises in accordance with this Article 10.

(d)Anything contained herein to the contrary notwithstanding, if at any time on
or before the Initial Expansion/Contraction Date the tenant under this Lease is
not a BlackRock Tenant, then the provisions of this Article 10 granting to
Tenant the Initial Expansion Option shall be null and void and of no further
force or effect, and Tenant shall have no right to exercise the Initial
Expansion Option at any time thereafter.

(e)If based on the remeasurement of the Initial Premises pursuant to Section 8.7
of the DCA the Qualified RSF of the Initial Premises decreases by more than
three percent (3%) by comparison with Exhibit B-2, then Tenant shall have the
right to exercise the Initial Expansion Option with respect to one additional
full floor contiguous to the top floor of the Office Premises (i.e., in addition
to the one, two or three floors as to which Tenant exercised its option in
accordance with Section 10.01(a) above); provided, if as of the date Tenant
exercises the Initial Expansion Option with respect to such additional full
floor, Landlord has entered into a bona fide lease with a third party tenant for
such full floor, Tenant shall have the right to exercise the Initial Expansion
Option with respect to the next lowest full floor of the Building above the
Office Premises (other than a floor on which the Sky Lobby is located) that is
not leased to a third party tenant.  Such additional Initial Expansion Option
shall be exercised within thirty (30) days after the final determination of the
remeasurement of the Initial Premises pursuant to Section 8.7 of the DCA (time
being of the essence), and if Tenant timely exercises such Initial Expansion
Option, then such additional floor shall be deemed to be Initial Expansion Space
and the provisions of this Section 10.01 shall be applicable to such floor,
provided that the Fixed Rent for such floor shall be at the same rates per
Qualified RSF set forth in Section 2.02.  With respect to such additional floor
only, the dates for completion of each of the Occupancy Milestones and Rent
Credit Milestones set forth on Exhibit E to the DCA that pertain to work within
such additional floor, or common areas or systems serving such additional floor,
) and the remedies associated therewith shall each be extended by 15 months.  If
such floor is located in

 

*  The date that is 30 months prior to the scheduled Commencement Date, based on
the construction schedule in effect as of the date this Agreement is released
from escrow pursuant to the Escrow Agreement.

 

- 170 -

--------------------------------------------------------------------------------

the Upper Premises, then the delivery condition for such space shall be the
delivery condition of the Modified Base Building Work.

Article 11

Initial Contraction Option

11.01Initial Contraction Option.  (a)  Provided that on the date Tenant
exercises the Initial Contraction Option (i) this Lease has not been terminated,
(ii) Tenant has not exercised the Initial Expansion Option, and (iii) Tenant is
a BlackRock Tenant, Tenant shall have the option (the “Initial Contraction
Option”) to exclude from the Premises either the 15th floor of the Premises, or
the 14th and 15th floors of the Premises (the space Tenant so elects to exclude,
the “Initial Contraction Space”).  The Initial Contraction Option shall be
exercisable by Tenant giving Landlord notice thereof (the “Initial Contraction
Notice”) on or before the Initial Expansion/Contraction Date, time being of the
essence.  The Initial Contraction Notice shall specify the Initial Contraction
Space Tenant desires to remove from the Premises.  If Tenant fails to deliver
the Initial Contraction Notice on or prior to the Initial Expansion/Contraction
Date (time being of the essence), Tenant shall be deemed to have irrevocably
waived its right to exclude the Initial Contraction Space from the Premises (but
not pursuant to Article 14 or 15 hereof), and the Initial Contraction Option
shall be null and void and of no further force or effect.

(b)If Tenant timely gives the Initial Contraction Notice, then the Premises
shall be deemed to have excluded the Initial Contraction Space ab initio and
Tenant shall continue to lease the Premises (other than the Initial Contraction
Space) upon all of the terms and provisions of this Lease, except that:

(i)The Qualified RSF of the Premises shall be reduced by subtracting the
rentable square footage of the Initial Contraction Space (which shall be
determined in accordance with the Measurement Standard (as defined in the DCA))
and such reduced Qualified RSF of the Premises shall be used as the basis for
determining the reduction in the Fixed Rent payable by Tenant in accordance with
Section 2.02.

(ii)Tenant’s Share (and Tenant’s Operating Share, as applicable) shall be
appropriately decreased to reflect the subtraction of the rentable square
footage of the Initial Contraction Space from the rentable square footage of the
Premises;

(iii)The Original Work Allowance shall be reduced by an amount equal to the
product of $[****] multiplied by the Qualified RSF of the Initial Contraction
Space and the Additional Work Allowance shall be reduced by an amount equal to
the product of $[****] multiplied by the Qualified RSF of the Initial
Contraction Space, and to the extent any portion of the Work Allowance has been
funded or applied by Landlord, an appropriate adjustment with respect to the
remaining balance to be disbursed shall be made by the parties promptly
following the exercise of the Initial Contraction Option;

 

 

- 171 -

--------------------------------------------------------------------------------

(iv)the Reduced or Increased Premises Operational Mechanism shall apply; and

(v)the term “Premises” shall no longer include the Initial Contraction Space for
all purposes of this Lease.

(c)After the giving of an Initial Contraction Notice, Landlord and Tenant shall
confirm the exclusion of the Initial Contraction Space from the Premises and the
rentable square footage thereof by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided, that failure by Landlord or
Tenant to execute such instrument shall not affect the exclusion of the Initial
Contraction Space from the Premises in accordance with this Article 11.

(d)Anything contained herein to the contrary notwithstanding, if at any time on
or before the Initial Expansion/Contraction Date the tenant under this Lease is
not a BlackRock Tenant, then the provisions of this Article 11 granting to
Tenant the Initial Contraction Option shall be null and void and of no further
force or effect, and Tenant shall have no right to exercise the Initial
Contraction Option at any time thereafter.

(e)If based on the remeasurement of the Initial Premises pursuant to Section 8.7
of the DCA the Qualified RSF of the Initial Premises increases by more than
three percent (3%) by comparison with Exhibit B-2, then, in addition to Tenant’s
pre-commencement contraction options, Tenant shall have the right to exercise
the Initial Contraction Option with respect to one additional full floor at the
top of the Office Premises, provided that in no event shall the Qualified RSF of
the Premises, after giving effect to all Initial Contraction Options, be less
than 700,000 Qualified RSF.

 

 

- 172 -

--------------------------------------------------------------------------------

Article 12

Expansion Options

12.01First Expansion Option.  (a)  Provided that on the date Tenant exercises
the First Expansion Option and on the First ES Inclusion Date (i) this Lease has
not been terminated and no valid notice of termination of this Lease has been
delivered, (ii) Tenant has not exercised the Contraction Option with respect to
the First Contraction Date, and (iii) Tenant Occupies at least 70% of the
Premises, Tenant shall have the option (the “First Expansion Option”) to lease
one full floor of the Building as described in the following sentence (the
“First Expansion Space”).  If Tenant is not leasing all of the Total Unit as of
the date of the First ES Offer Notice, the First Expansion Space shall be
contiguous to the top floor of the Office Premises then being leased by Tenant
within the Total Unit.  If Tenant is leasing all of the Total Unit as of the
date of the First ES Offer Notice, then the First Expansion Space shall be a
full floor determined by Landlord, which may be located anywhere within the
Building other than the 20% of the RSF of the Building which is closest to the
top of the Building.  The First Expansion Option shall be exercisable by Tenant
giving Landlord notice thereof (the “First Expansion Notice”) no less than 15
months prior to the Existing ES Lease Expiration Date, as set forth in the First
ES Offer Notice (time being of the essence).

(b)If Tenant timely gives the First Expansion Notice, then on the First ES
Inclusion Date, the First Expansion Space shall become part of the Premises for
a term to commence on the First ES Inclusion Date to be coterminous with the
Term, without any further act on the part of Landlord or Tenant and upon all of
the terms and conditions of this Lease, except that, from and after the First ES
Inclusion Date:

(i)Fixed Rent shall be increased by the First ES Fair Market Rent for the First
Expansion Space;

(ii)Tenant’s Share (and Tenant’s Operating Share, as applicable) shall be
appropriately increased to reflect the addition of the rentable square footage
of the First Expansion Space to the Qualified RSF of the Premises;

(iii)Tenant shall be entitled to any rent abatement and/or work allowance
determined in accordance with Section 12.01(g) below; it being agreed that any
such work allowance will be provided to Tenant for Tenant’s Alterations to the
First Expansion Space to prepare the same for initial occupancy in accordance
with the provisions of Section 3.03 hereof, applied mutatis mutandis; provided,
that, if Tenant elects not to use all or any portion of such work allowance to
prepare the First Expansion Space for initial occupancy, then Tenant may elect,
at any time after the First ES Inclusion Date, to have the balance of such work
allowance applied against the next succeeding installments of Rent due under
this Lease;

(iv)Other than as expressly set forth in this Section 12.01(b), Landlord shall
not be required to perform any work, to pay any other work allowance or any
other amount, or to render any services to make the Building or the First
Expansion Space ready for Tenant’s use or occupancy or to provide any abatement
of Fixed Rent or

 

 

- 173 -

--------------------------------------------------------------------------------

Additional Charges (but the foregoing shall not vitiate Landlord’s obligations
under this Lease or any other abatement expressly permitted pursuant to the
terms of this Lease), and Tenant shall accept the First Expansion Space in its
“as is” condition on the First ES Inclusion Date, provided that if the First
Expansion Space is within the Total Unit, Landlord shall have performed the Base
Building Work (other than Landlord MEP Upgrades or Tenant MEP Work) prior to the
First ES Inclusion Date, and if the First Expansion Space is not within the
Total Unit, Landlord shall have performed such Base Building Work, as may be
modified as appropriate taking into account the physical differences between
space in the Total Unit and other portions of the Building (the “Modified Base
Building Work”).  If such Base Building Work or Modified Base Building Work, as
applicable, was performed in connection with the initial development of the
Building or leasing of the First Expansion Space, then Landlord shall have no
obligation to make any improvements or alterations to the Base Building Work or
Modified Base Building Work, and Tenant shall accept the Base Building Work or
Modified Base Building Work in its “as is” condition as of the First ES
Inclusion Date.

(v)Notwithstanding the foregoing, Tenant shall have the right to cause Landlord
to deliver the First Expansion Space with any existing leasehold improvements
demolished, which shall be a relevant factor for purposes of determining the
First ES Fair Market Rent.  Tenant shall deliver notice requesting such
demolition simultaneously with delivery of the First Expansion Notice, failing
which the First Expansion Space shall be delivered in accordance with Section
12.01(b)(iv).

(vi)The Reduced or Increased Premises Operational Mechanism, if applicable,
shall apply.

(c)The “First ES Offer Notice” means a notice from Landlord, given no later than
three (3) years prior to the 9th anniversary of the Rent Commencement Date (time
being of the essence), stating the lease expiration date (an “Existing ES Lease
Expiration Date”) of the applicable lease then in effect for the First Expansion
Space (or the latest lease expiry if there are multiple leases on the floor
comprising the First Expansion Space), and the date during the First ES Delivery
Period on which Landlord anticipates that the First ES Inclusion Date is
expected to occur (taking into account the time required for Landlord to perform
any Base Building Work or Modified Base Building Work required hereunder) (the
“Anticipated First ES Inclusion Date”).  Landlord shall not enter into any lease
for all or any portion of the First Expansion Space the expiration date of which
would (taking into account any Landlord termination rights and the time required
for Landlord to perform any Base Building Work or Modified Base Building Work
required hereunder) reasonably likely preclude Landlord from being able to
timely deliver the First Expansion Space to Tenant in the condition required
hereunder within the First ES Delivery Period.

(d)The “First ES Delivery Period” means the period beginning on the 9th
anniversary of the Rent Commencement Date and ending on the 11th anniversary of
the Rent Commencement Date.

(e)The “First ES Inclusion Date” means the date upon which Landlord delivers to
Tenant vacant possession of the First Expansion Space with the Base

 

 

- 174 -

--------------------------------------------------------------------------------

Building Work or Modified Base Building Work (as applicable) in the First
Expansion Space completed (subject to Section 12.01(b)(iv)), which date shall
not be prior to the Anticipated First ES Inclusion Date, and upon such date the
First Expansion Space shall become part of the Premises, upon all of the terms
and conditions set forth in Section 12.01.  Landlord shall use commercially
reasonable efforts to deliver possession of the First Expansion Space to Tenant
on or before the Anticipated First ES Inclusion Date.  Landlord shall promptly
inform Tenant of any anticipated delay of the Anticipated First ES Inclusion
Date of the First Expansion Space. Landlord will promptly take all reasonable
action against any holdover tenant of the First Expansion Space to obtain
possession thereof, including, without limitation, the prompt commencement and
diligent prosecution of a summary dispossess proceeding against any such
holdover tenant and shall keep Tenant informed as to the status thereof. If
Landlord shall collect any holdover rent from any tenant holding over in the
First Expansion Space, Landlord shall pay to Tenant 50% of any such holdover
rental actually received by Landlord from any such holdover tenant that is in
excess of the fixed rent and additional rent applicable to such holdover period
calculated at the annual rate payable by such tenant immediately prior to such
holdover.  If Landlord is unable to deliver possession of the First Expansion
Space to Tenant for any reason on or before the Anticipated First ES Inclusion
Date, provided that Landlord complies with the foregoing provisions of this
Section 12.01(e), Landlord shall have no liability to Tenant therefor (unless
such failure or inability results from Landlord’s failure to lease the First
Expansion Space for a term so as to be available for delivery to Tenant within
the First ES Delivery Period, in which event Tenant shall have all rights and
remedies available to Tenant at law or in equity) and this Lease shall not in
any way be impaired.  If the First Expansion Space is not so delivered to Tenant
within 270 days after the Anticipated First ES Inclusion Date, then as Tenant’s
exclusive remedy therefor (other than as set forth in the preceding sentence),
Tenant shall have the right (to be exercised not later than 30 days following
the expiration of such 270 day period, subject to the further provisions of this
Section 12.01(e)) to rescind its election to add to the Premises such First
Expansion Space.  If Tenant does not exercise such rescission right within the
aforesaid 30 day period, then Tenant shall be deemed to have agreed to refrain
from exercising such right for the next succeeding 30 day period and upon the
expiration of such period (if such First Expansion Space has not been delivered
to Tenant as required hereunder) Tenant shall again have the same rescission
right described above which may be exercised on or prior to the expiration of
the next succeeding 30 day period.  If Tenant does not exercise its rescission
right within the aforesaid 30 day period, then Tenant shall again be deemed to
have agreed to another 30 days during which it may not exercise such rescission
right.  Such procedure shall continue until either Landlord delivers such First
Expansion Space to Tenant as required hereunder or Tenant exercises its
rescission right hereunder.  If Landlord delivers the First Expansion Space to
Tenant in the condition required at any time before Tenant exercises its right
of rescission, Tenant’s right of rescission shall be deemed null and void.  This
Section 12.01(e) constitutes “an express provision to the contrary” within the
meaning of said Section 223-a of the New York Real Property Law and any other
law of like import now or hereafter in effect.

(f)Promptly after the occurrence of the First ES Inclusion Date, Landlord and
Tenant shall confirm the occurrence thereof, the inclusion of the First
Expansion Space in the Premises by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided, that failure by Landlord or
Tenant to execute such instrument shall not affect the inclusion of the First
Expansion Space in the Premises in accordance with this Section 12.01.

 

 

- 175 -

--------------------------------------------------------------------------------

(g)“First ES Fair Market Rent” means the fixed annual rent that a willing lessee
would pay and a willing lessor would accept for the First Expansion Space during
the Term (commencing on the First ES Inclusion Date), taking into account all
relevant factors (including, without limitation, the terms set forth in Section
12.01(b) and the use of a 27.00% loss factor (computed consistently with the
calculation utilized for the Initial Premises) to the measurement of the First
Expansion Space), each party acting prudently and under no compulsion to lease,
determined as of the date that is 12 months prior to the Anticipated First ES
Inclusion Date.  If Tenant timely exercises the First Expansion Option, the
First ES Fair Market Rent shall be determined in accordance with the provisions
of Sections 9.02(c) and 9.02(d) hereof; provided, that (i) all references in
said Sections 9.02(c) and 9.02(d) to “Fair Market Rent” shall be deemed to refer
to “First ES Fair Market Rent,” (ii) in conjunction with, and as a component of,
the determination of First ES Fair Market Rent, Landlord and Tenant shall
establish the amount of any rent abatement or work allowance to which Tenant
shall be entitled for the First Expansion Space, if any, based on the amount of
any rent abatement or work allowance that a willing lessee and a willing lessor
would accept for the First Expansion Space, taking into account all relevant
factors (including, without limitation, the amount of the First ES Fair Market
Rent and the terms set forth in Section 12.01(b)).  Each party shall indicate
its determination of the amount of any rent abatement and/or work allowance to
which Tenant should be entitled in connection with the leasing of the First
Expansion Space in Landlord’s Determination or Tenant’s Determination, as
applicable and such amounts, amortized over the term of Tenant’s leasing of the
First Expansion Space (excluding any renewal terms), shall be factored into the
calculation of whether Landlord’s Determination or Tenant’s Determination is
higher and whether Landlord’s Determination is more than 3% higher than Tenant’s
Determination.

(h)If the final determination of the First ES Fair Market Rent shall not be made
on or before the First ES Inclusion Date, then, pending such final
determination, Tenant shall pay, as Fixed Rent for the First Expansion Space, an
amount equal to Landlord’s Determination (and the amount of any rent abatement
and work allowance shall be as set forth in Landlord’s Determination).  If,
based upon the final determination of First ES Fair Market Rent, the Fixed Rent
payments made by Tenant for the First Expansion Space were greater than the
First ES Fair Market Rent, as finally determined in accordance with the
provisions hereof, Landlord shall credit the amount of such excess against
future installments of Fixed Rent and/or Additional Charges payable by Tenant
under this Lease, with interest thereon at the Base Rate from the respective
dates of overpayment until credited.  If, based upon the final determination of
First ES Fair Market Rent, Tenant is entitled to a rent abatement and/or work
allowance other than that set forth in Landlord’s Determination, then the amount
of the rent abatement and/or work allowance shall be adjusted accordingly.

(i)If a Letter of Credit is then required pursuant to Section 5.01(b), then
Tenant shall, at least 30 days prior to the First ES Inclusion Date and as a
condition to such First ES Inclusion Date, deliver a new Letter of Credit, or
amendment to the existing Letter of Credit, increasing the LC Amount to reflect
an updated Multiple calculated using the annual Fixed Rent of the Premises with
the inclusion of the First Expansion Space as of the First ES Inclusion
Date.  If Tenant delivers a new Letter of Credit pursuant to the first sentence
of this Section 12.01(i), Landlord shall promptly return the replaced Letter of
Credit to Tenant.

 

 

- 176 -

--------------------------------------------------------------------------------

12.02Second Expansion Option.  (a)  Provided that on the date Tenant exercises
the Second Expansion Option and on the Second ES Inclusion Date (i) this Lease
has not been terminated and no valid notice of termination of this Lease has
been delivered, (ii) Tenant has not exercised the Contraction Option with
respect to the Second Contraction Date or the Termination Option, and (iii)
Tenant Occupies at least 70% of the Premises, Tenant shall have the option (the
“Second Expansion Option”) to lease one full floor of the Building as described
in the following sentence  (the “Second Expansion Space”).  If Tenant is not
leasing all of the Total Unit as of the date of the Second ES Offer Notice, the
Second Expansion Space shall be contiguous to the top floor of the Office
Premises then being leased by Tenant within the Total Unit.  If Tenant is
leasing all of the Total Unit as of the date of the First ES Offer Notice, then
the Second Expansion Space shall be a floor determined by Landlord, which may be
located anywhere within the Building other than the 20% of the RSF of the
Building which is closest to the top of the Building, provided that if the First
Expansion Space was added to the Premises and such First Expansion Space is
located outside the Total Unit, then the Second Expansion Space shall be
contiguous to the First Expansion Space and shall be located within the same
elevator bank as the First Expansion Space.  The Second Expansion Option shall
be exercisable by Tenant giving Landlord notice thereof (the “Second Expansion
Notice”) no less than 15 months prior to the Existing ES Lease Expiration Date,
as set forth in the Second ES Offer Notice (time being of the essence).

(b)If Tenant timely gives the Second Expansion Notice, then on the Second ES
Inclusion Date, the Second Expansion Space shall become part of the Premises,
without any further act on the part of Landlord or Tenant and upon all of the
terms and conditions of this Lease, except that, from and after the Second ES
Inclusion Date:

(i)Fixed Rent shall be increased by the Second ES Fair Market Rent for the
Second Expansion Space;

(ii)Tenant’s Share (and Tenant’s Operating Share, as applicable) shall be
appropriately increased to reflect the addition of the rentable square footage
of the Second Expansion Space to the Qualified RSF of the Premises;

(iii)Tenant shall be entitled to any rent abatement and/or work allowance
determined in accordance with Section 12.02(g) below; it being agreed that any
such work allowance will be provided to Tenant for Tenant’s Alterations to the
Second Expansion Space to prepare the same for initial occupancy in accordance
with the provisions of Section 3.05 hereof, applied mutatis mutandis; provided,
that, if Tenant elects not to use all or any portion of such work allowance to
prepare the Second Expansion Space for initial occupancy, then Tenant may elect,
at any time after the Second ES Inclusion Date, to have the balance of such work
allowance applied against the next succeeding installments of Rent due under
this Lease; and

(iv)Other than as expressly set forth in this Section 12.02(b), Landlord shall
not be required to perform any work, to pay any other work allowance or any
other amount, or to render any services to make the Building or the Second
Expansion Space ready for Tenant’s use or occupancy or to provide any abatement
of Fixed Rent or Additional Charges (but the foregoing shall not vitiate
Landlord’s

 

 

- 177 -

--------------------------------------------------------------------------------

obligations under this Lease or any other abatement expressly permitted pursuant
to the terms of this Lease), and Tenant shall accept the Second Expansion Space
in its “as is” condition on the Second ES Inclusion Date, provided that Landlord
shall have performed the Base Building Work (excluding any Landlord MEP Upgrades
or Tenant MEP Work) or Modified Base Building Work, as applicable, prior to the
Second ES Inclusion Date.  If such Base Building Work or Modified Base Building
Work was performed in connection with the initial development of the Building or
leasing of the Second Expansion Space, then Landlord shall have no obligation to
make any improvements or alterations to such Base Building Work or Modified Base
Building Work, and Tenant shall accept such Base Building Work or Modified Base
Building Work in its “as is” condition as of the Second ES Inclusion Date.

(v)Notwithstanding the foregoing, Tenant shall have the right to cause Landlord
to deliver the Second Expansion Space with any existing leasehold improvements
demolished, which shall be a relevant factor for purposes of determining the
Second ES Fair Market Rent.  Tenant shall deliver notice requesting such
demolition simultaneously with delivery of the Second Expansion Notice, failing
which the Second Expansion Space shall be delivered in accordance with Section
12.02(b)(iv).

(vi)The Reduced or Increased Premises Operational Mechanism, if applicable,
shall apply.

(c)The “Second ES Offer Notice” means a notice from Landlord, given no later
than three (3) years prior to the 14th anniversary of the Rent Commencement Date
(time being of the essence),  stating the Existing ES Lease Expiration Date of
the applicable lease then in effect for the Second Expansion Space (or the
latest lease expiry if there are multiple leases on the floor comprising the
Second Expansion Space), and the date during the Second ES Delivery Period on
which Landlord anticipates that the Second ES Inclusion Date is expected to
occur (taking into account the time required for Landlord to perform any Base
Building Work or Modified Base Building Work required hereunder) (the
“Anticipated Second ES Inclusion Date”).  Landlord shall not enter into any
lease for all or any portion of the Second Expansion Space the expiration date
of which would (taking into account any Landlord termination rights and the time
required for Landlord to perform any Base Building Work or Modified Base
Building Work required hereunder) reasonably likely preclude Landlord from being
able to timely deliver the Second Expansion Space to Tenant in the condition
required hereunder within the Second ES Delivery Period.

(d)The “Second ES Delivery Period” means the period beginning on the 14th
anniversary of the Rent Commencement Date and ending on the 16th anniversary of
the Rent Commencement Date.

(e)The “Second ES Inclusion Date” means the date upon which Landlord delivers to
Tenant vacant possession of the Second Expansion Space with the Base Building
Work or Modified Base Building Work (as applicable) in the Second Expansion
Space completed (subject to Section 12.01(b)(iv)), which date shall not be prior
to the Anticipated Second ES Inclusion Date, and upon such date the Second
Expansion Space shall become part of the Premises, upon all of the terms and
conditions set forth in Section 12.02.  Landlord shall use

 

 

- 178 -

--------------------------------------------------------------------------------

commercially reasonable efforts to deliver possession of the Second Expansion
Space to Tenant on or before the Anticipated Second ES Inclusion Date.  Landlord
shall promptly inform Tenant of any anticipated delay of the Anticipated Second
ES Inclusion Date of the Second Expansion Space. Landlord will promptly take all
reasonable action against any holdover tenant of the Second Expansion Space to
obtain possession thereof, including, without limitation, the prompt
commencement and diligent prosecution of a summary dispossess proceeding against
any such holdover tenant and shall keep Tenant informed as to the status
thereof.  If Landlord shall collect any holdover rent from any tenant holding
over in the Second Expansion Space, Landlord shall pay to Tenant 50% of any such
holdover rental actually received by Landlord from any such holdover tenant that
is in excess of the fixed rent and additional rent applicable to such holdover
period calculated at the annual rate payable by such tenant immediately prior to
such holdover. If Landlord is unable to deliver possession of the Second
Expansion Space to Tenant for any reason on or before the Anticipated Second ES
Inclusion Date, provided that Landlord complies with the foregoing provisions of
this Section 12.02(e), Landlord shall have no liability to Tenant therefor
(unless such failure or inability results from Landlord’s failure to lease the
Second Expansion Space for a term so as to be available for delivery to Tenant
within the Second ES Delivery Period, in which event Tenant shall have all
rights and remedies available to Tenant at law or in equity) and this Lease
shall not in any way be impaired.  If the Second Expansion Space is not so
delivered to Tenant within 270 days after the Anticipated Second ES Inclusion
Date, then, as Tenant’s exclusive remedy therefor (other than as set forth in
the preceding sentence), Tenant shall have the right (to be exercised not later
than 30 days following the expiration of such 270 day period, subject to the
further provisions of this Section 12.02(e)) to rescind its election to add to
the Premises such Second Expansion Space.  If Tenant does not exercise such
rescission right within the aforesaid 30 day period, then Tenant shall be deemed
to have agreed to refrain from exercising such right for the next succeeding 30
day period and upon the expiration of such period (if such Second Expansion
Space has not been delivered to Tenant as required hereunder) Tenant shall again
have the same rescission right described above which may be exercised on or
prior to the expiration of the next succeeding 30 day period.  If Tenant does
not exercise its rescission right within the aforesaid 30 day period, then
Tenant shall again be deemed to have agreed to another 30 days during which it
may not exercise such rescission right. Such procedure shall continue until
either Landlord delivers such Second Expansion Space to Tenant as required
hereunder or Tenant exercises its rescission right hereunder. If Landlord
delivers the Second Expansion Space to Tenant in the condition required at any
time before Tenant exercises its right of rescission, Tenant’s right of
rescission shall be deemed null and void.  This Section 12.02(e) constitutes “an
express provision to the contrary” within the meaning of said Section 223-a of
the New York Real Property Law and any other law of like import now or hereafter
in effect.

(f)Promptly after the occurrence of the Second ES Inclusion Date, Landlord and
Tenant shall confirm the occurrence thereof, the inclusion of the Second
Expansion Space in the Premises by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided, that failure by Landlord or
Tenant to execute such instrument shall not affect the inclusion of the Second
Expansion Space in the Premises in accordance with this Section 12.02.

 

 

- 179 -

--------------------------------------------------------------------------------

(g)“Second ES Fair Market Rent” means the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for the Second Expansion
Space during the Term (commencing on the Second ES Inclusion Date), taking into
account all relevant factors (including, without limitation, the terms set forth
in Section 12.02(b) and the use of a 27.00% loss factor (computed consistently
with the calculation utilized for the Initial Premises) to the measurement of
the Second Expansion Space), each party acting prudently and under no compulsion
to lease, determined as of the date that is 6 months prior to the Anticipated
Second ES Inclusion Date.  If Tenant timely exercises the Second Expansion
Option, the Second ES Fair Market Rent shall be determined in accordance with
the provisions of Sections 9.02(c) and 9.02(d) hereof; provided, that (i) all
references in said Sections 9.02(c) and 9.02(d) to “Fair Market Rent” shall be
deemed to refer to “Second ES Fair Market Rent” and (ii) in conjunction with,
and as a component of, the determination of Second ES Fair Market Rent, Landlord
and Tenant shall establish the amount of any rent abatement or work allowance to
which Tenant shall be entitled for the Second Expansion Space, if any, based on
the amount of any rent abatement or work allowance that a willing lessee and a
willing lessor would accept for the Second Expansion Space, taking into account
all relevant factors (including, without limitation, the amount of the Second ES
Fair Market Rent and the terms set forth in Section 12.02(b)).  Each party shall
indicate its determination of the amount of any rent abatement and/or work
allowance to which Tenant should be entitled in connection with the leasing of
the Second Expansion Space in Landlord’s Determination or Tenant’s
Determination, as applicable and such amounts, amortized over the term of
Tenant’s leasing of the Second Expansion Space (excluding any renewal terms),
shall be factored into the calculation of whether the Higher Determination is
higher than the Lower Determination by more than 3% of the Higher Determination.

(h)If the final determination of the Second ES Fair Market Rent shall not be
made on or before the Second ES Inclusion Date, then, pending such final
determination, Tenant shall pay, as Fixed Rent for the Second Expansion Space,
an amount equal to Landlord’s Determination (and the amount of any rent
abatement and work allowance shall be as set forth in Landlord’s
Determination).  If, based upon the final determination of Second ES Fair Market
Rent, as finally determined in accordance with the provisions hereof, the Fixed
Rent payments made by Tenant for the Second Expansion Space were greater than
the Second ES Fair Market Rent, Landlord shall credit the amount of such excess
against future installments of Fixed Rent and/or Additional Charges payable by
Tenant under this Lease, with interest thereon at the Base Rate from the
respective dates of overpayment until credited.  If, based upon the final
determination of Second ES Fair Market Rent, Tenant is entitled to a rent
abatement and/or work allowance other than that set forth in Landlord’s
Determination, then the amount of the rent abatement and/or work allowance shall
be adjusted accordingly.

(i)If a Letter of Credit is then required pursuant to Section 5.01(b), then
Tenant shall, at least 30 days prior to the Second ES Inclusion Date and as a
condition to such Second ES Inclusion Date, deliver a new Letter of Credit, or
amendment to the existing Letter of Credit, increasing the LC Amount to reflect
an updated Multiple calculated using the annual Fixed Rent of the Premises with
the inclusion of the Second Expansion Space as of the Second ES Inclusion
Date.  If Tenant delivers a new Letter of Credit pursuant to the first sentence
of this Section 12.02(i), Landlord shall promptly return the replaced Letter of
Credit to Tenant.

 

 

- 180 -

--------------------------------------------------------------------------------

12.03Miscellaneous.  The First Expansion Option and Second Expansion Option may
be referred to herein from time to time as an “Expansion Option;” the First
Expansion Notice and Second Expansion Notice may be referred to herein from time
to time as an “Expansion Notice;” and the First Expansion Space and Second
Expansion Space may be referred to herein from time to time as “Expansion
Space.”  The Expansion Space shall be substantially as shown on the floor plans
attached hereto as Exhibit B-3 and the rentable square footage of the Expansion
Space shall be as set forth on Exhibit B-4 annexed hereto subject to adjustment
in accordance with Section 8.7 of the DCA.

Article 13

Right Of First Offer

13.01Offer Space Option.  (a)  As used herein:

(i)“Available” means, as to the Offer Space, that the Offer Space is vacant and
free of any (aa) possessory rights in favor of any third party pursuant to (I) a
lease in respect of which Landlord was not required pursuant to this Article 13
to offer such Offer Space to Tenant, or (II) the first leasing of Offer Space in
respect of which Landlord was required to offer such Offer Space to Tenant,
Landlord theretofore offered such Offer Space to Tenant and Tenant did not
timely elect to lease such Offer Space or (bb) rights in favor of third parties
described in clause (A) and (B) below.  Anything to the contrary contained
herein notwithstanding, Tenant’s right of first offer pursuant to this Section
13.01 is subordinate to (A) (1) with respect to the first lease entered into by
Landlord after the Effective Date (the “Initial Lease”), any fixed expansion
option exercisable at a specific time (or within a specific window of time as
limited by the following subclause (y)) and specifically designating a portion
or portions of the Offer Space (which fixed expansion option (x) may include
more than one option for various configurations, locations or amounts of space,
and (y) must include a fixed date or a fixed window of time for the exercise of
such fixed expansion option which window of time shall not be more than 3 years)
(a “Fixed Expansion Option”), provided such Fixed Expansion Option was granted
at the time of the signing of the Initial Lease (it being agreed for the
avoidance of doubt that a right to lease additional space in the nature of a
right of first offer, right of first refusal or similar right is not a Fixed
Expansion Option) or (2) except as otherwise expressly provided herein, at any
time thereafter, any Fixed Expansion Option designating Offer Space with respect
to which Tenant shall have previously waived (or shall have been deemed to have
waived) the Offer Space Option, or as to which Tenant did not have an Offer
Space Option pursuant to the last sentence of this clause (i) (but not to any
right of first refusal or right of first offer or similar option contained in
such leases); provided that, subject to the next succeeding sentence, the
aggregate amount of space that is subject to Fixed Expansion Options to which
Tenant’s right of first offer is subordinate pursuant to both clause (A)(1) and
(2) shall not at any given time exceed 30% of the portion of the Building not
leased by Tenant (the “Fixed Expansion Option Cap”), and (B) Landlord’s right to
renew or extend the term of any existing lease of the Offer Space to the
then-direct tenant (but not any subtenant of such tenant) (whether existing as
of the date of this Lease or entered into at any time hereafter), whether or not
pursuant to a renewal option or extension right

 

 

- 181 -

--------------------------------------------------------------------------------

set forth in such tenant’s lease.  Notwithstanding the foregoing, if Landlord
grants one or more Fixed Expansion Options that do not exceed the Fixed
Expansion Option Cap at the time they are granted, and Tenant subsequently
leases additional space causing the aggregate space subject to Fixed Expansion
Options to exceed the Fixed Expansion Option Cap, then any such Fixed Expansion
Options granted prior to such leasing of additional space by Tenant shall be
deemed not to be in violation of the Fixed Expansion Option Cap.  With respect
to clause (A) above, if any Offer Space that is subject to a Fixed Expansion
Option becomes Available earlier than the date on which Landlord is required to
make such space available to the tenant holding such Fixed Expansion Option (a
“Fixed Expansion Tenant”), such Offer Space (the “Early Fixed Expansion Space”)
shall be deemed Available for purposes of this Section 13.01(a)(i) (subject to
Section 13.01(h) below). If Tenant elects the Initial Contraction Option or any
Contraction Option or partial Termination Option, waives or fails to exercise on
a timely basis any Expansion Option, or exercises the Renewal Option with
respect to less than the entire Premises, then the Initial Contraction Space,
Contraction Space, Expansion Space, Terminated Space or portion of the Premises
that is not Renewal Premises, as applicable, shall not be deemed “Available”
until the earlier of (x) the date on which such space becomes available after
being leased to another tenant and (y) 2 years after the date that Tenant elects
the Initial Contraction Option or any Contraction Option or partial Termination
Option, waives or fails to exercise on a timely basis any Expansion Option, or
exercises the Renewal Option with respect to less than the entire Premises, as
applicable.  

(ii)“Offer Space” means (x) if Tenant is leasing [****], or (y) if Tenant is
leasing only three (3) contiguous floors, the floor located immediately above
the Contiguous Block which becomes Available.

(b)Provided (i) this Lease has not been terminated and (ii) Tenant Occupies at
least 70% of the Premises, if at any time during the Term after the expiration
of the Initial Lease-Up Period, all or any portion of the Offer Space either
becomes, or Landlord reasonably anticipates in good faith that such Offer Space
will become, Available within the next 15 months (if the Offer Space is
comprised of less than 2 full floors), 18 months (if the Offer Space is
comprised of at least 2 but less than 4 full floors) or 21 months (if the Offer
Space comprises at least 4 full floors), Landlord shall give to Tenant notice
(an “Offer Notice”) thereof, specifying (A) the location and rentable square
footage and loss factor used to calculate the rentable square footage of such
Offer Space, (B) the date or estimated date that Landlord anticipates in good
faith that such Offer Space will become Available (the “Estimated Delivery
Date”) and (C) such other matters as Landlord may deem appropriate for such
Offer Notice.  For the avoidance of doubt, Landlord shall not lease any Offer
Space to any Person without complying with the provisions of this Article 13,
subject to the terms and conditions set forth in this Article 13.

(i)If the Offer Space is comprised of less than two (2) full floors, the
Estimated Delivery Date shall be no more than fifteen (15) and no less than six
(6) months after delivery of the Offer Notice, provided that if Landlord
reasonably anticipates that the Offer Space will become Available sooner than
six (6) months due to a default by the existing tenant of such Offer Space or
Landlord’s acceptance of an early

 

 

- 182 -

--------------------------------------------------------------------------------

surrender of such Offer Space from the existing tenant as a result of such
tenant’s bankruptcy or default (an “Existing Tenant Vacancy”), then the
Estimated Delivery Date shall be no sooner than three (3) months after delivery
of the Offer Notice.

(ii)If the Offer Space is comprised of at least two (2) full floors but less
than four (4) full floors, the Estimated Delivery Date shall be no more than
eighteen (18) and no less than six (6) months after delivery of the Offer
Notice, provided that if Landlord reasonably anticipates that the Offer Space
will become Available sooner than six (6) months due to an Existing Tenant
Vacancy, then the Estimated Delivery Date shall be no sooner than three (3)
months after delivery of the Offer Notice.

(iii)If the Offer Space is comprised of at least four (4) full floors, the
Estimated Delivery Date shall be no more than twenty one (21) and no less than
nine (9) months after delivery of the Offer Notice, provided that if Landlord
reasonably anticipates that the Offer Space will become Available sooner than
nine (9) months due to an Existing Tenant Vacancy, then the Estimated Delivery
Date shall be no sooner than five (5) months after delivery of the Offer Notice.

(c)Provided that (i) on the date that Tenant exercises an Offer Space Option and
on the applicable Offer Space Inclusion Date, this Lease has not been terminated
and no notice of termination of this Lease has been delivered and (ii) on the
date Tenant exercises an Offer Space Option, Tenant Occupies at least 70% of the
Premises, Tenant shall have the option (the “Offer Space Option”), exercisable
by notice (an “Acceptance Notice”) given to Landlord on or before the date that
is 30 days after Tenant’s receipt of the Offer Notice (time being of the
essence) to include in the Premises all or, if permitted pursuant to the next
sentence, a portion of the applicable Offer Space in the manner provided
hereunder.  If the Offer Space includes more than one full floor, Tenant may
elect (by so stating in the Acceptance Notice) to include a portion of the Offer
Space in the Premises, provided that (A) such portion of the Offer Space
comprises one or more full floors, provided that if the Offer Space comprises
(in whole or in part) a contiguous block of two or more full floors and Tenant
desires to exercise the Offer Space Option for less than all of the floors in
such block of space, such portion of the Offer Space must comprise one or more
contiguous floors from the bottom of the block, and (B) if at the time of the
giving of the Offer Notice the Premises include a partial floor and the Offer
Space includes space on such partial floor which, if included in the Premises,
would cause Tenant to lease the full floor on which such space is located, then
Tenant must include such space on such partial floor in any exercise of the
Offer Space Option in addition to any other floors Tenant elects to include.

(d)If Tenant timely delivers the Acceptance Notice, then, on the date on which
Landlord delivers vacant possession of the applicable Offer Space to Tenant in
the manner required hereunder  (the “Offer Space Inclusion Date”), which date
shall in no event be sooner than the Estimated Delivery Date, such Offer Space
shall become part of the Premises, upon all of the terms and conditions set
forth in this Lease, except (i) Fixed Rent shall be increased by the Fair Offer
Rent, (ii) Tenant’s Share (and Tenant’s Operating Share, as applicable) with
respect to such Offer Space shall be calculated on the basis of the rentable
square footage of such Offer Space set forth in the applicable Offer Notice,
(iii) Tenant shall be entitled to any rent abatement and/or work allowance
determined in accordance with Section

 

 

- 183 -

--------------------------------------------------------------------------------

13.01(e) below; it being agreed that any such work allowance will be provided to
Tenant for Tenant’s Alterations to such Offer Space to prepare the same for
initial occupancy in accordance with the provisions of Section 3.03 hereof,
applied mutatis mutandis; provided, that, if Tenant elects not to use all or any
portion of such work allowance to prepare such Offer Space for initial
occupancy, then Tenant may elect, at any time after the Offer Space Inclusion
Date, to have the balance of such work allowance applied against the next
succeeding installments of Rent due under this Lease, (iv) other than as
expressly set forth in this Section 13.01(d), Landlord shall not be required to
perform any work, or to pay any work allowance or any other amount, or to render
any services to make the Building or such Offer Space ready for Tenant’s use or
occupancy (but the foregoing shall not vitiate any obligation of Landlord to
provide any services or perform its repair and maintenance obligations to the
extent expressly required under this Lease) or to provide any abatement of Fixed
Rent or Additional Charges as an inducement to Tenant to lease the Offer Space,
and, subject to the terms hereof, the Offer Space shall be delivered (and Tenant
shall accept such Offer Space) in its “as is” condition (but free of any
furniture or other personal property) on the Offer Space Inclusion Date,
provided that Landlord shall have performed Landlord’s standard base building
work to such Offer Space in connection with the initial leasing of the Offer
Space), (v) if the remainder of the Term of this Lease (taking into account any
Renewal Option that has been or is concurrently with the giving of an Acceptance
Notice duly exercised, and as to which Tenant has waived in writing the right to
deliver a Rescission Notice under Section 9.02(f)) is less than three (3) years,
then the term with respect to the Offer Space shall be five (5) years with no
further rights or options to renew, otherwise the term with respect to the Offer
Space shall be coterminous with the remainder of the Premises, and (vi) as may
be otherwise set forth in the applicable Offer Notice, provided that Landlord
shall not set forth in any Offer Notice any terms that are contrary to any of
this provisions of this Article 13 or that would afford Tenant lesser rights
with respect to the Offer Space than Tenant is afforded with respect to the
balance of the Premises under this Lease, other than to address (1) if the Offer
Space is located above floor 20, the physical differences in the Offer Space
from the floors of the Premises located in the Total Unit, (2) any use
restrictions imposed in good faith on any Offer Space located above floor 20
pursuant to the terms of any lease to another tenant in the Building that is
entered into prior to Landlord’s delivery of such Offer Notice and which is then
in effect or (3) if there is any terrace that is a part of the Offer Space, any
differences between Landlord’s proposed terms relating to the use thereof, the
payment of rent with respect thereto or the treatment of such terrace as Floor
Area or RSF, relative to such terms that are applicable to any terrace that is
located in the Premises.  “Fair Offer Rent” means the fixed annual rent that a
willing lessee would pay and a willing lessor would accept each acting prudently
and under no compulsion to lease for the applicable Offer Space for the
applicable lease term, taking into account all relevant factors, determined as
of the later of (x) the date of the Offer Notice or (b) 365 days prior to the
Estimated Delivery Date.

(e)If Tenant timely delivers the Acceptance Notice, the Fair Offer Rent shall be
determined in accordance with Sections 9.02(c) and 9.02(d) hereof; provided,
that (i) all references in said Section 9.02(d) to “Fair Market Rent” shall be
deemed to refer to “Fair Offer Rent,” (ii) in conjunction with, and as a
component of, the determination of Fair Offer Rent, Landlord and Tenant shall
establish the amount of any rent abatement or work allowance to which Tenant
shall be entitled for the applicable Offer Space, if any, based on the amount of
any rent abatement or work allowance that a willing lessee and a willing lessor
would accept for

 

 

- 184 -

--------------------------------------------------------------------------------

the applicable Offer Space, taking into account all relevant factors (including,
without limitation, the amount of the applicable Fair Offer Rent and the terms
set forth in Section 13.01(d)), and (iii) the Arbitration Date shall be 2 months
prior to the Estimated Delivery Date.  Each party shall indicate its
determination of the amount of any rent abatement and/or work allowance to which
Tenant should be entitled in connection with the leasing of the applicable Offer
Space in Landlord’s Determination or Tenant’s Determination, as applicable and
such amounts, amortized over the term of Tenant’s leasing of the applicable
Offer Space (excluding any renewal terms), shall be factored into the
calculation of whether the Higher Determination is higher than the Lower
Determination by more than 3% of the Higher Determination.  If the Fair Offer
Rent has not been finally determined in accordance with Section 13.01(e) on or
before the applicable Offer Space Inclusion Date, then pending such
determination, Tenant shall pay as Fixed Rent for the applicable Offer Space the
Fair Offer Rent as determined by Landlord (and the amount of ay rent abatement
and work allowance shall be as set forth in Landlord’s Determination).  If,
based on the final determination of Fair Offer Rent, the Fixed Rent payments
made by Tenant for the applicable Offer Space were greater than the Fair Offer
Rent, Landlord shall credit the amount of such excess against future
installments of Fixed Rent and/ or Additional Charges payable by Tenant under
this Lease, with interest thereon at the Base Rate from the respective dates of
overpayment until credited.  If, based upon the final determination of Fair
Offer Rent, Tenant is entitled to a rent abatement and/or work allowance other
than that set forth in Landlord’s Determination, then the amount of the rent
abatement and/or work allowance shall be adjusted accordingly.

(f)Landlord shall use commercially reasonable efforts to deliver possession of
any Offer Space to Tenant on or before the Estimated Delivery Date, including
the institution and prosecution of appropriate proceedings against any occupant
of such Offer Space. If Landlord shall collect any holdover rent from any tenant
holding over in the First Expansion Space, unless Tenant cancels its exercise of
the Offer Space Option as set forth below, Landlord shall pay to Tenant 50% of
any such holdover rental actually received by Landlord from any such holdover
tenant that is in excess of the fixed rent and additional rent applicable to
such holdover period calculated at the annual rate payable by such tenant
immediately prior to such holdover.  If Landlord is unable to deliver possession
of any Offer Space to Tenant for any reason on or before the Estimated Delivery
Date, Landlord shall continue to use reasonable efforts to deliver possession of
such Offer Space to Tenant as soon as possible thereafter and the Offer Space
Inclusion Date for such Offer Space shall be the date on which Landlord is able
to so deliver possession and Landlord shall have no liability to Tenant therefor
(unless Landlord willfully leases (or consents to the lease of) any Offer Space
to a third party in default of Landlord’s obligations hereunder, in which case
Tenant shall have all rights and remedies as may be available) and this Lease
shall not in any way be impaired; provided, that if such Offer Space Inclusion
Date shall not have occurred on or before the day that is 270 days after the
applicable Estimated Delivery Date, then, as Tenant’s exclusive remedy therefor,
Tenant may thereafter terminate Tenant’s exercise of the Offer Space Option with
respect to the relevant Offer Space by giving to Landlord not less than 30 days’
notice (which notice shall be given no later than 30 days following the
expiration of such 270 day period, as subject to the further provisions of this
Section 13.01(f)) of such contemplated termination and, if the Offer Space
Inclusion Date for such Offer Space shall not occur on or before the date set
forth in Tenant’s notice for such termination, then upon the date so set forth
for such termination, Tenant’s exercise of the Offer

 

 

- 185 -

--------------------------------------------------------------------------------

Space Option with respect to the relevant Offer Space shall be deemed canceled
and terminated and neither party shall have any further liabilities or
obligations to the other with respect to the exercise by Tenant of the Offer
Space Option in question; provided, that such Offer Space shall continue to
constitute Offer Space and be subject to the provisions of Section 13.01, such
that Landlord shall again offer the same to Tenant upon the same actually
becoming Available.  If Tenant does not exercise such termination option within
the aforesaid 30 day period, then Tenant shall be deemed to have agreed to
refrain from exercising such termination option for the next succeeding 30 day
period and upon the expiration of such period (if the Offer Space Inclusion Date
has not occurred as required hereunder) Tenant shall again have the same
termination right described above which may be exercised on or prior to the
expiration of the next succeeding 30 day period.  If Tenant does not exercise
its termination right within the aforesaid 30 day period, then Tenant shall
again be deemed to have agreed to another 30 days during which it may not
exercise such termination right.  Such procedure shall continue until either the
Offer Space Inclusion Date occurs or Tenant exercises its termination right
hereunder. This Section 13.01(f) constitutes “an express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law
and any other law of like import now or hereafter in effect.

(g)If Tenant fails timely to give an Acceptance Notice, then (i) Landlord may
enter into one or more leases of the Offer Space in question with third parties
on such terms and conditions as Landlord shall determine, the Offer Space Option
with respect to such Offer Space pursuant to such Offer Notice shall be null and
void and of no further force and effect and Landlord shall have no further
obligation to offer such Offer Space to Tenant under this Section 13.01 unless
and until such Offer Space shall have been leased and shall again become
Available (subject to the last sentence of this Section 13.01(g)), and (ii)
Tenant shall, upon demand by Landlord, execute an instrument confirming Tenant’s
waiver of the Offer Space Option with respect to the Offer Space and Offer
Notice in question, but the failure by Tenant to execute any such instrument
shall not affect the provisions of clause (i) of this Section 13.01(g) or
Tenant’s rights under this Article 13.  Notwithstanding the foregoing, if
Landlord desires to lease all or any portion of the Offer Space that was the
subject of a prior Offer Notice for which Tenant did not exercise the Offer
Space Option with respect thereto in a configuration or size that is materially
different from that set forth in such prior Offer Notice (i.e. that one or more
of the floors are different, or the space is more or less than 5% of the Offer
Space offered to Tenant), Landlord shall not lease such Offer Space to a third
party without once again complying with the applicable provisions of this
Article 13 and offering such space to Tenant in such changed configuration,
provided that for purposes of Section 13.01(c), if Landlord offers such space to
Tenant in such changed configuration within 9 months of the prior Offer Notice,
the Acceptance Notice shall be given to Landlord on or before the date that is
15 days (in lieu of 30 days) after Tenant’s receipt of the Offer Notice (time
being of the essence).  Notwithstanding the foregoing, if within 9 months from
the giving of an Offer Notice with respect to any Offer Space Landlord has not
entered into a lease for such Offer Space (which 9 month period shall be
extended for up to 90 days but only for so long as Landlord is actively in good
faith negotiating to lease all or a portion of such Offer Space to another
party, and as of the end of the 9 month period, Landlord and such other party,
or their respective brokers on their behalf, have at least a signed term sheet),
then Landlord shall again give Tenant an Offer Notice with respect to such Offer
Space, and the provisions of this Section 13.01 shall again apply.

 

 

- 186 -

--------------------------------------------------------------------------------

(h)If Tenant exercises the Offer Space Option with respect to any Early Fixed
Expansion Space, such Early Fixed Expansion Space shall be added to this Lease
for a term that ends on a date, to be set forth in the Offer Notice, that is no
later than the date that will (in Landlord’s reasonable judgment) afford
Landlord sufficient time to deliver such Offer Space to the Fixed Expansion
Tenant pursuant to its Fixed Expansion Option (including time to prepare such
space for the Fixed Expansion Tenant’s occupancy), provided that (i) Tenant
shall have an option to renew such term for a term that is coterminous with the
Term hereof in the event that the Fixed Expansion Tenant does not exercise the
applicable Fixed Expansion Option and (ii) the Fixed Rent for such renewal term
shall either be agreed by the parties in conjunction with agreement on the Fair
Offer Rent for the initial term, or determined by arbitration as part of the
proceeding to determine the Fair Offer Rent for the initial term.  Landlord
shall notify Tenant promptly following the exercise of the Fixed Expansion
Option by the Fixed Expansion Tenant, or the effective waiver of the Fixed
Expansion Option by the Fixed Expansion Tenant, and Tenant shall have 30 days
following delivery of such notice in which to exercise such renewal option.  If
Tenant fails to exercise such renewal option within such 30 day period, then
Tenant shall be deemed to have waived the right to exercise the same.   

(i)Promptly after the occurrence of any Offer Space Inclusion Date, Landlord and
Tenant shall confirm the occurrence thereof and the inclusion of the applicable
Offer Space in the Premises by executing an instrument reasonably satisfactory
to Landlord and Tenant; provided, that failure by Landlord or Tenant to execute
such instrument shall not affect the inclusion of such Offer Space in the
Premises in accordance with this Section 13.01.

(j)If a Letter of Credit is then required pursuant to Section 5.01(b), then
Tenant shall, at least 30 days prior to the Offer Space Inclusion Date and as a
condition to such Offer Space Inclusion Date, deliver a new Letter of Credit, or
amendment to the existing Letter of Credit, increasing the LC Amount to reflect
an updated Multiple calculated using the annual Fixed Rent of the Premises with
the inclusion of the Offer Space as of the Offer Space Inclusion Date.  If
Tenant delivers a new Letter of Credit pursuant to the first sentence of this
Section 13.01(j), Landlord shall promptly return the replaced Letter of Credit
to Tenant.

Article 14

Contraction Option

14.01Contraction Option.  (a)  Provided that on the date Tenant exercises the
Contraction Option and on the Contraction Date (i) with respect to the
Contraction Option for the First Contraction Date, Tenant has not exercised the
First Expansion Option, and with respect to the Contraction Option for the
Second Contraction Date, Tenant has not exercised the Second Expansion Option
and (ii) no Termination Notice has been delivered, Tenant shall have the right
(each, a “Contraction Option”) to surrender to Landlord as of the applicable
Contraction Date, a portion of the Premises equal to, with respect to each
Contraction Option, (x) two (2) full floors of the Office Premises, if after
giving effect to such contraction Tenant is leasing at least 700,000 Qualified
RSF, or (y) one full floor of the Office Premises, if after giving effect to
such contraction Tenant is leasing less than 700,000 Qualified RSF, in each case
from the portion of the Office Premises closest to the top of the Building (the
space Tenant so elects to exclude, the “Contraction Space”), all in accordance
with the provisions of this Article 14.  Notwithstanding

 

 

- 187 -

--------------------------------------------------------------------------------

the foregoing, (1) if the top floor of the Premises is not contiguous to any
other floor of the Premises, Tenant shall not be required to surrender such top
floor in connection with the exercise of its Contraction Option (and the
Contraction Space shall, at Tenant’s option, be the top floor of any contiguous
block of space within the Premises) and (2) if the Premises consist of more than
one block of contiguous floors, Tenant shall have the right to elect from which
block of contiguous floors to surrender a portion of the Premises in accordance
with this Section 14.01(a), provided any Contraction Space is surrendered from
the top of such block of contiguous floors.  The “First Contraction Date” means
the 10th anniversary of the Rent Commencement Date and the “Second Contraction
Date” means the 15th anniversary of the Rent Commencement Date.  The First
Contraction Date and Second Contraction Date may be referred to herein from time
to time as a “Contraction Date.”

(b)If the top of the Office Premises (or the top floor of any block of
contiguous floors, as described in clause (a)(1) or (a)(2) above) is a partial
floor and Tenant elects for such top of the Office Premises or top floor (as the
case may be) to be included in the Contraction Space, then, subject to the
second sentence of Section 14.01(a) above, the Contraction Space shall include
such entire partial floor, and at Tenant’s option the Contraction Space may also
include a portion of another floor of the Premises (such partial floor, a “Newly
Created Partial Floor”) that is contiguous to such partial floor (provided that
the Contraction Space shall not exceed in the aggregate the equivalent square
footage of one full floor (or two full floors, as applicable) of space).  If as
a result of the surrender of the Contraction Space any portion of the Premises
will be a partial floor, then Landlord shall have the right to approve the plan
for such Newly Created Partial Floor, such approval not to be unreasonably
withheld, conditioned or delayed, and Tenant shall be solely responsible for the
cost of such demising).  Any dispute with respect to the plan for demising such
space shall be resolved by arbitration in accordance with the provisions of
Section 8.09 above.

(c)Tenant may exercise the Contraction Option only (i) by delivering to Landlord
irrevocable notice of such exercise and designating therein the Contraction
Space (the “Contraction Notice”) no later than 20 months prior to the applicable
Contraction Date (time being of the essence) and (ii) provided that Landlord
shall have timely delivered to Tenant the Calculation Notice, by paying to
Landlord an amount equal to the Contraction Payment on the date on which Tenant
gives to Landlord the Contraction Notice.  If Landlord has not delivered to
Tenant the Calculation Notice as provided in this Section 14.01(c), then, Tenant
shall pay to Landlord the Contraction Payment within 30 days after receipt of a
Calculation Notice. With respect to any Calculation Notice given to Tenant, if
Tenant disputes any of the amounts set forth in such Calculation Notice, Tenant
shall pay to Landlord the undisputed portion (if any) of the Contraction Payment
within such 30 day period, the dispute regarding the remainder of the
Contraction Payment shall be resolved by arbitration in accordance with Section
8.09 and Tenant shall pay any balance as determined by the arbitrator to
Landlord within 10 Business Days after the determination of the arbitrator. If
Tenant fails timely to deliver the Contraction Notice, then the particular
Contraction Option shall be null and void.  If Tenant timely delivers the
Contraction Notice but fails timely to pay the Contraction Payment as provided
in this Section 14.01(c) and such failure continues for 5 Business Days after
notice by Landlord (which notice shall contain a legend in not less than 14
point font bold upper case letters as follows: “FAILURE TO PAY THE CONTRACTION
PAYMENT WITHIN 5 BUSINESS DAYS

 

 

- 188 -

--------------------------------------------------------------------------------

MAY RESULT IN THE FORFEITURE OF THE CONTRACTION OPTION OR A DEFAULT UNDER THE
LEASE”), then at Landlord’s option, exercisable by notice to Tenant, either (x)
Tenant’s exercise of the particular Contraction Option shall be null and void,
the lease of the Contraction Space to Tenant shall remain in full force and
effect after the Contraction Date as if the Contraction Notice had never been
given or (y) Tenant’s exercise of the Contraction Option shall remain in effect
and Tenant’s lease of the Contraction Space shall end on the Contraction Date in
accordance with all of the provisions of this Article 14, and Landlord may
exercise any and all rights and remedies available to Landlord for Tenant’s
failure timely to pay the Contraction Payment as in the case of any failure to
pay rent due under this Lease.  Notwithstanding the foregoing, if the amount of
the Contraction Payment has not been agreed or determined by arbitration or
deemed approval, then provided that Tenant made a good faith effort to calculate
the Contraction Payment and Tenant delivered to Landlord the Contraction Payment
in the amount so calculated by Tenant within the time period prescribed above,
then Tenant’s exercise of the Contraction Option shall be effective and
Landlord’s sole remedy, should Landlord disagree with the amount of the
Contraction Payment so calculated by Tenant, shall be to dispute such amount by
arbitration in accordance with Section 8.09.  “Contraction Payment” means an
amount equal to the unamortized amount as of the Contraction Date of the sum of
the following costs allocable to the Contraction Space (“Total Leasing Costs”)
(A) with respect to any Contraction Space located in the Initial Premises (i)
the Work Allowance allocable to such Contraction Space, (ii) an amount equal to
the Fixed Rent that would have been payable with respect to such Contraction
Space, at the rate for the First Rent Period, if Fixed Rent were payable between
the Commencement Date and the Rent Commencement Date and (iii) the actual
leasing commissions paid by Landlord to Landlord’s Broker that is an affiliate
of Landlord (not to exceed a 50% customary override) in connection with the
execution of this Lease with respect to the Initial Premises, and (B) with
respect to any Contraction Space located in Expansion Space or Offer Space, (i)
any tenant improvement allowance actually paid or credited to or on behalf of
Tenant with respect to such space, (ii) any leasing commissions paid by Landlord
to any broker in connection with the inclusion of such Expansion Space or Offer
Space in this Lease, and (iii) the amount of any “free rent” which Tenant
actually received in connection with the inclusion of such Expansion Space or
Offer Space in this Lease.  The Total Leasing Costs shall be amortized on a
straight line basis from the Commencement Date (in the case of the Initial
Premises) or the commencement date with respect to any Expansion Space or Offer
Space, to the Expiration Date of the initial Term with interest thereon at the
rate of five percent (5%) per annum.  Landlord and Tenant hereby agree that if
Tenant were to exercise its Contraction Option, as of the Effective Date (1) the
Total Leasing Costs in respect of the Initial Premises (other than any Initial
Expansion Space) would be $[****] per RSF and the amount of the Contraction
Payment in respect of the Initial Premises (other than any Initial Expansion
Space) payable on the First Contraction Date would be $[****] per RSF and on the
Second Contraction Date would be $[****] per RSF, and (2) with respect to the
Initial Expansion Space, if (A) the initial Fixed Rent is $[****] per RSF, the
Total Leasing Costs would be $[****] per RSF and the amount of the Contraction
Payment payable on the First Contraction Date would be $[****] per RSF and on
the Second Contraction Date would be $[****] per RSF, and (B) if the initial
Fixed Rent is $[****] per RSF, the Total Leasing Costs would be $[****] per RSF
and the amount of the Contraction Payment payable on the First Contraction Date
would be $[****] per RSF and on the Second Contraction Date would be $[****] per
RSF.  Landlord shall deliver to Tenant a written notice setting forth what the
Total

 

 

- 189 -

--------------------------------------------------------------------------------

Leasing Costs and the amount of the Contraction Payment and Termination Payment
would be, each on a per RSF basis, pursuant to clauses (1) and (2) above within
twelve (12) months after the later to occur of (x) the Commencement Date and (y)
the determination of the measurement of the Initial Premises following any
addition of Expansion Space or Offer Space in accordance with the terms of this
Lease, and Landlord shall deliver to Tenant a written notice setting forth what
the Total Leasing Costs and the amount of the Contraction and Termination
Payment would be, each on a per RSF basis, for such Expansion Space and/or Offer
Space within twelve (12) months after the determination of the Fixed Rent,
tenant improvement allowance, leasing commissions and “free rent” for such
Expansion Space and/or Offer Space.  Any notice required to be given by Landlord
pursuant to the foregoing sentence is referred to herein as a “Calculation
Notice”). If Landlord timely delivers a Calculation Notice and Tenant fails to
dispute the amounts set forth in such Calculation Notice within 45 days of the
delivery thereof, then Landlord shall have the right to deliver to Tenant a
second notice containing a legend in not less than 14 point font bold upper case
letters as follows: “FAILURE TO DISPUTE THE AMOUNTS SET FORTH IN THIS
CALCULATION NOTICE WITHIN 15 DAYS OF DELIVERY HEREOF SHALL RESULT IN TENANT
BEING DEEMED TO HAVE APPROVED THE AMOUNTS SET FORTH IN THIS CALCULATION NOTICE”,
and if Tenant fails to dispute such amounts within 15 days after delivery of
such second notice then Tenant shall be deemed to have approved the amounts set
forth in such Calculation Notice. Failure to deliver a Calculation Notice per
the foregoing shall not preclude Landlord from delivering a Calculation Notice
at any time before or after delivery of a Contraction Notice, nor shall it
affect Landlord’s right to receive the Contraction Payment, subject to Tenant’s
rights hereunder to dispute the same.

(d)If Tenant timely exercises the Contraction Option (and such exercise is not
voided in accordance with Section 14.01(b) by Landlord for failure timely to pay
the Contraction Payment), then Tenant shall surrender to Landlord possession of
the Contraction Space, vacant and free of any lien or encumbrance created by
Tenant or persons claiming by, through or under Tenant and otherwise in the
condition required for surrender of the Premises in accordance with the
provisions of this Lease, and any Contraction Space shall have been legally
demised from the Premises, the Demising Work and, to the extent set forth in
Section 3.06, the Separation Work, shall have been performed and Tenant shall
have caused any Specialty Installations in the Contraction Space to be removed
and restored, all at Tenant’s sole cost and expense.  On the Contraction Date,
Tenant’s lease of the Contraction Space only shall end and expire, and Tenant’s
estate in and possession of the Contraction Space only shall terminate and be
wholly extinguished as if the Contraction Date were the Expiration Date.  If
Tenant fails to surrender to Landlord possession of the Contraction Space in the
condition required pursuant to the first sentence of this Section 14.01(d) on
the Contraction Date, then Tenant shall be deemed to be a holdover solely in the
Contraction Space and such holding over shall be subject to the provisions of
Section 6.10 of this Lease.  The term “Specialty Installations” means vaults,
safes, dumbwaiters, vertical transportation systems, roof equipment, any Dining
Facility, private bathrooms, installations which penetrate the slabs of the
Premises and slab cuts whether performed as part of Tenant’s Work or Base
Building Work performed by Landlord on Tenant’s behalf or at Tenant’s request
(in each case except as otherwise provided below), and Alterations which affect
the Building’s curtain wall (provided that Demising Work in connection with any
such Alterations affecting the Building’s curtain wall shall be performed by
Landlord at Tenant’s

 

 

- 190 -

--------------------------------------------------------------------------------

expense of Landlord’s Actual Cost therefor, provided that Specialty
Installations shall not include any of the following items: (A)
data/telecommunications wiring and cabling, (B) generators, (C) supplemental or
base Building HVAC equipment, (D) raised flooring, (E) internal staircases and
associated slab cut-outs, (F) mechanical equipment rooms, and (G) any slab cut
or penetration (except those described in clause (E) above) that is less than
12" x 12".

(e)If Tenant timely exercises the Contraction Option (and such exercise is not
voided by Landlord pursuant to Section 14.01(b) for failure timely to pay the
Contraction Payment), then effective from and after the day immediately
following the Contraction Date, Tenant shall continue to lease the Premises
(other than the Contraction Space) upon all of the terms and provisions of this
Lease; provided, that:

(i)The Qualified RSF of the Premises shall be reduced by subtracting the
rentable square footage of the Contraction Space and the Fixed Rent payable by
Tenant in accordance with Section 2.02 shall be reduced to reflect the
subtraction of the rentable square footage of the Contraction Space from the
Premises (provided that in no event will the Deemed RSF be reduced except as set
forth in Section 3.04(i)).

(ii)Tenant’s Share (and Tenant’s Operating Share, as applicable) shall be
appropriately decreased to reflect the subtraction of the Contraction Space from
the Premises;

(iii)the term “Premises” shall no longer include the Contraction Space; and

(iv)the Reduced or Increased Premises Operational Mechanism, if applicable,
shall apply.

(f)After the giving of the Contraction Notice and payment of the Contraction
Payment, Landlord and Tenant shall confirm the rentable square footage thereof
by executing an instrument reasonably satisfactory to Landlord and Tenant;
provided, that failure by Landlord or Tenant to execute such instrument shall
not affect the exclusion of the Contraction Space from the Premises in
accordance with this Article 14.

(g)If a Letter of Credit is then required pursuant to Section 5.01(b), Tenant
may, no earlier than the applicable Contraction Date, deliver a new Letter of
Credit, or amendment to the existing Letter of Credit, in which the LC Amount is
decreased to reflect an updated Multiple calculated using the annual Fixed Rent
of the Premises following the applicable Contraction Date.  If Tenant delivers a
new Letter of Credit pursuant to the first sentence of this Section 14.01(g),
Landlord shall promptly return the replaced Letter of Credit to Tenant.

(h)Any dispute between Landlord and Tenant under this Article 14 shall be
subject to arbitration in accordance with the terms of Section 8.09.

 

 

- 191 -

--------------------------------------------------------------------------------

Article 15

Termination Option

15.01Termination Option.  (a)  Provided that on the date Tenant exercises the
Termination Option and on the Termination Date Tenant has not exercised the
Second Expansion Option, Tenant shall have the right (the “Termination Option”)
to terminate this Lease as of the Termination Date (i) with respect to the
entire Premises, or (ii) with respect to a portion of the Premises, such that
after giving effect to such partial termination the remaining Premises will
satisfy the requirements for Renewal Premises as set forth in Section
9.01(d)(ii) and/or (iii) (such terminated portion the “Terminated Space”).  The
“Termination Date” means the 15th anniversary of the Rent Commencement Date.

(b)Tenant may exercise the Termination Option only (i) by delivering to Landlord
irrevocable notice of such exercise and stating whether the Tenant is
terminating this Lease or terminating this Lease only with respect to Terminated
Space, and designating any such Terminated Space (the “Termination Notice”) no
later than thirty (30) months prior to the Termination Date (time being of the
essence) and (ii) provided that Landlord shall have timely delivered to Tenant
the Calculation Notice, by paying to Landlord an amount equal to the Termination
Payment on the date on which Tenant gives to Landlord the Termination Notice
(provided that so long as Tenant is BlackRock Tenant, then 50% of the
Termination Payment shall be payable upon the delivery of the Termination Notice
and 50% shall be payable on or before the Termination Date).  If Landlord has
not delivered to Tenant the Calculation Notice as provided in this Section
15.01(b), then, Tenant shall pay to Landlord the Termination Payment within 30
days after receipt of a Calculation Notice.  With respect to any Calculation
Notice given to Tenant, if Tenant disputes any of the amounts set forth in such
Calculation Notice, Tenant shall pay to Landlord the undisputed portion (if any)
of the Termination Payment within such 30 day period, the dispute regarding the
remainder of the Termination Payment shall be resolved by arbitration in
accordance with Section 8.09 and Tenant shall pay any balance as determined by
the arbitrator to Landlord within 10 Business Days after the determination of
the arbitrator. If Tenant fails timely to deliver the Termination Notice, then
the Termination Option shall be null and void and Tenant shall have no further
rights under this Article 15.  If Tenant timely delivers the Termination Notice
but fails timely to pay the Termination Payment as provided in this Section
15.01(b) (or portion thereof required to be paid together with the Termination
Notice) and such failure continues for 5 Business Days after notice by Landlord
(which notice shall contain a legend in not less than 14 point font bold upper
case letters as follows: “FAILURE TO PAY THE TERMINATION PAYMENT WITHIN 5
BUSINESS DAYS MAY RESULT IN THE FORFEITURE OF THE TERMINATION OPTION OR A
DEFAULT UNDER THE LEASE”), then at Landlord’s option, exercisable by notice to
Tenant, either (x) Tenant’s exercise of the Termination Option shall be null and
void, the lease of the Premises or the Terminated Space, as applicable, to
Tenant shall remain in full force and effect after the Termination Date as if
the Termination Notice had never been given and Tenant shall have no further
rights under this Article 15 or (y) Tenant’s exercise of the Termination Option
shall remain in effect and Tenant’s lease of the Premises or Terminated Space,
as applicable, shall end on the Termination Date in accordance with all of the
provisions of this Article 15, and Landlord may exercise any and all rights and
remedies available to Landlord for

 

 

- 192 -

--------------------------------------------------------------------------------

Tenant’s failure timely to pay the Termination Payment as in the case of any
failure to pay rent due under this Lease.  Notwithstanding the foregoing, if the
amount of the Termination Payment has not been agreed or determined by
arbitration or deemed approval, then provided that Tenant made a good faith
effort to calculate the Termination Payment and Tenant delivered to Landlord the
Termination Payment in the amount so calculated by Tenant within the time period
prescribed above, then Tenant’s exercise of the Termination Option shall be
effective and Landlord’s sole remedy, should Landlord disagree with the amount
of the Termination Payment so calculated by Tenant, shall be to dispute such
amount by arbitration in accordance with Section 8.09.  “Termination Payment”
means an amount determined in the same manner as the Contraction Payment. If
Tenant timely exercises the Termination Option (and such exercise is not voided
in accordance with Section 15.01(b) by Landlord for failure timely to pay the
Termination Payment, or portion thereof, if applicable), then Tenant shall
surrender to Landlord possession of the Premises, or the Terminated Space, if
applicable, vacant and free of any lien or encumbrance created by Tenant or
persons claiming by, through or under Tenant and otherwise in the condition
required for surrender of the Premises in accordance with the provisions of this
Lease (which shall exclude any obligation by Tenant to remove or restore any
Specialty Installations if Tenant is exercising the Termination Option as to the
entire Premises). If the Terminated Space is less than the entire Premises, then
any Terminated Space shall have been legally demised from the Premises, the
Demising Work shall have been performed and Tenant shall have caused any
Specialty Installations in such Terminated Space to be removed and restored, all
at Tenant’s sole cost and expense.  On the Termination Date, Tenant’s lease of
the Premises, or the Terminated Space, if applicable, shall end and expire, and
Tenant’s estate in and possession of the Premises, or the Terminated Space,
shall terminate and be wholly extinguished as if the Termination Date were the
Expiration Date.  If Tenant fails to surrender to Landlord possession of the
Premises, or the Terminated Space, as applicable, in the condition required
pursuant to this Section 15.01(b) on the Termination Date, then Tenant shall be
deemed to be a holdover in the Premises or solely the Terminated Space, as
applicable, and such holding over shall be subject to the provisions of Section
6.10 of this Lease.

(c)If Tenant timely exercises the Termination Option with respect to less than
the entirety of the Premises (and such exercise is not voided by Landlord
pursuant to Section 15.01(b) for failure timely to pay the Termination Payment,
or portion there, if applicable), then effective from and after the day
immediately following the Termination Date, Tenant shall continue to lease the
Premises (other than the Terminated Space) upon all of the terms and provisions
of this Lease; provided, that:

(i)The Qualified RSF of the Premises shall be reduced by subtracting the
rentable square footage of the Terminated Space and the Fixed Rent payable by
Tenant in accordance with Section 2.02 shall be reduced to reflect the
subtraction of the rentable square footage of the Terminated Space from the
Premises (provided that in no event will the Deemed RSF be reduced as a result
of such subtraction unless the portion of the above-grade Mechanical Areas
included in the Premises actually equals less than [****] USF, in which case the
Deemed RSF shall be reduced to the actual USF of the above-grade Mechanical
Areas included in the Premises).

(ii)Tenant’s Share (and Tenant’s Operating Share, as applicable) shall be
appropriately decreased to reflect the subtraction of the Terminated

 

 

- 193 -

--------------------------------------------------------------------------------

Space from the Premises, and (if applicable) Tenant’s right to receive
Supplemental HVAC Condenser Water in any Upper Premises shall be proportionately
reduced;

(iii)the term “Premises” shall no longer include the Terminated Space; and

(iv)the Reduced or Increased Premises Operational Mechanism, if applicable,
shall apply.

(d)After the giving of the Termination Notice and payment of the Termination
Payment, Landlord and Tenant shall confirm the rentable square footage of the
Terminated Space by executing an instrument reasonably satisfactory to Landlord
and Tenant; provided, that failure by Landlord or Tenant to execute such
instrument shall not affect the exclusion of the Terminated Space from the
Premises in accordance with this Article 15.

(e)If Tenant exercises the Termination Option with respect to less than the
entirety of the Premises and a Letter of Credit is then required pursuant to
Section 5.01(b), Tenant may, no earlier than the Termination Date, deliver a new
Letter of Credit, or amendment to the existing Letter of Credit, in which the LC
Amount is decreased to reflect an updated Multiple calculated using the annual
Fixed Rent of the Premises following the Termination Date.   If Tenant delivers
a new Letter of Credit pursuant to the first sentence of this Section 15.01(e),
Landlord shall promptly return the replaced Letter of Credit to Tenant.

(f)Any dispute between Landlord and Tenant under this Article 15 shall be
subject to arbitration in accordance with the terms of Section 8.09.

Article 16

Signage; Lobby Desks and Competitor Signage

16.01Signage.  Subject to the provisions of Article 4, Tenant shall have the
right to place Tenant identification signage within the Building, and to operate
a lobby desk in the East Lobby, as set forth in this Section 16.01  and Section
16.08:  

(a)Exterior Signage.  So long as Tenant leases at least [****] Qualified RSF,
Tenant shall have the right to place Tenant identification signage on the
exterior over the entrance on the 10th Avenue side of the Building (the
“Exterior Signage”) in the location, size and dimensions shown on the Signage
Plan attached as Exhibit V to the DCA (the “Signage Plan”).

 

 

- 194 -

--------------------------------------------------------------------------------

(b)East Lobby Desk.

(i)So long as Tenant leases at least [****] Qualified RSF within the Total Unit,
Tenant shall have the use of the lobby desk in the lobby located on the 10th
Avenue side of the Building (“East Lobby”) that is identified as Tenant’s Lobby
Desk on the Signage Plan (the “East Lobby Desk”), subject to the provisions of
this Section 16.01, Section 16.02 and 16.08, and the right to place Tenant
identification signage over the East Lobby Desk.  The East Lobby Desk and the
location of such signage shall be in the location, size and dimensions shown on
the Signage Plan.   The location for signage over the East Lobby Desk shall be
referred to herein as the “East Lobby Desk Signage Area.”

(ii)So long as Tenant leases at least [****] Qualified RSF, of which at least
the Floor [****] RSF Equivalent is located within the Total Unit, the use of the
East Lobby Desk and the signage in the East Lobby Desk Signage Area described in
Section 16.01(b)(i) shall be exclusive to Tenant. The “Floor [****] RSF
Equivalent” means the number of Qualified RSF that is ultimately deemed to be
included in floors [****] of the Premises.

(iii)So long as Tenant leases at least [****] Qualified RSF within the Total
Unit but the provisions of Section 16.01(b)(ii) above do not apply, then the use
of the East Lobby Desk and the signage in the East Lobby Desk Signage Area
described in Section 16.01(b)(i) shall not be exclusive to Tenant, and Landlord
shall have the right to cause the East Lobby Desk to be shared only with up to
two (2) Major Tenants and to permit Major Tenants to place identification
signage in the East Lobby Desk Signage Area, provided that (A) the Major
Tenants’ signage shall be no greater in size and no more prominent than Tenant’s
signage in the East Lobby Desk Signage Area, (B) no other Major Tenant shall be
entitled to more dedicated space at the East Lobby Desk than the amount of space
that is dedicated to Tenant at the East Lobby Desk, and (C) no Major Tenant’s
space shall be located on a more southern portion of the East Lobby Desk than
Tenant’s space at the East Lobby Desk.  “Major Tenant” means any tenant that,
together with its Affiliates, leases at least [****] RSF in floors 2 through 18
of the Building, and its successors, assigns and subtenants leasing (or
subleasing, in the case of subtenants) at least [****] RSF in floors 2 through
18 of the Building (which subtenant signage shall be subject to the provisions
of Section 16.02(b)(ii) that are applicable to Tenant and its subtenants).  If
at any time a Major Tenant ceases to satisfy the foregoing requirements, such
tenant shall no longer be afforded the rights described in this Section
16.01(b)(iii) until such Major Tenant again satisfies such requirements at a
time when such Major Tenant is otherwise entitled to such rights under this
Section 16.01(b)(iii).

(iv)If Tenant leases at least [****] Qualified RSF within the Total Unit but
less than [****] Qualified RSF within the Total Unit, Tenant’s right to use the
East Lobby Desk as set forth in Section 16.01(b)(i) shall be in common with
other Total Unit Tenants, and Tenant’s right to place Tenant identification
signage in the East Lobby Desk Signage Area as set forth in Section 16.01(b)(i)
shall be to place the same in a smaller size and dimensions than the sign shown
on the Signage Plan.  In such event,

 

 

- 195 -

--------------------------------------------------------------------------------

Landlord shall have the right to grant to any Total Unit Tenant (A) a
proportionally (based upon the RSF of each Total Unit Tenant’s premises within
the Total Unit relative to the Qualified RSF of the Premises within the Total
Unit) greater amount of dedicated space at the East Lobby Desk than the amount
of space so dedicated to Tenant (provided that no Total Unit Tenant’s space
shall be located on a more southern portion of the East Lobby Desk than Tenant’s
space at the East Lobby Desk) and (B) proportionally (based upon the RSF of such
Total Unit Tenant’s leased premises within the Total Unit relative to the
Qualified RSF of the Premises within the Total Unit) larger signage than
Tenant’s reduced signage in the East Lobby Desk Signage Area, provided that in
no event shall such Total Unit Tenant’s signage be more than [****]% larger than
Tenant’s reduced signage.  The Total Unit Tenant’s proportionate share of such
signage and space on the East Lobby Desk may increase from time to time in the
event that such Total Unit Tenant’s premises within the Total Unit
increase.  “Total Unit Tenant” means any tenant that, together with its
Affiliates, leases an amount of rentable square feet within the Total Unit that
is equal to or greater than the Qualified RSF leased by Tenant within the Total
Unit, and such tenant’s successors, assigns and subtenants leasing (or
subleasing, in the case of subtenants) at least an amount of rentable square
feet within the Total Unit that is equal to or greater than the Qualified RSF
leased by Tenant within the Total Unit (which subtenant signage shall be subject
to the provisions of Section 16.02(b)(ii) that are applicable to Tenant and its
subtenants).

(v)If Tenant leases less than [****] Qualified RSF within the Total Unit, Tenant
shall no longer have the rights set forth in Section 16.01(b)(i), and the
restrictions on other tenants and Building signage set forth in this Section
16.01(b) shall no longer apply.

(vi)If at any time Tenant does not lease the entirety of the Total Unit,
Landlord shall have the right to install a lobby desk in the East Lobby in the
location, size and dimensions shown on the Signage Plan (“Supplemental East
Lobby Desk”).  Landlord shall have the right to place (A) if Tenant leases at
least [****] Qualified RSF within the Total Unit, only signage for the Building
(but not for any tenant or occupant) over the Supplemental East Lobby Desk,
which signage shall be no larger than fifty percent (50%) of the size of the
sign that Tenant is entitled to place within the East Lobby Desk Signage Area
from time to time and/or (B) if Tenant leases less than [****] Qualified RSF
within the Total Unit, identification signage for up to two Major Tenants over
the Supplemental East Lobby Desk, which signage shall be no larger than [****]
the size of the sign that Tenant is entitled to place within the East Lobby Desk
Signage Area from time to time.  If at any time after the Supplemental East
Lobby Desk is installed Tenant leases the entirety of the Total Unit, Landlord
may remove the Supplemental East Lobby Desk at Tenant’s cost.

(vii)33rd Street Entrance.  If Tenant leases at least the portion of floor 2
that is included in the Initial Premises and floors 3 and 4, Tenant shall have
the right to place Tenant identification signage over the lobby desk at the 33rd
Street entrance to the Building, in the location, size and dimensions shown on
the Signage Plan.

 

 

- 196 -

--------------------------------------------------------------------------------

(c)Hudson Boulevard Monument Sign.  So long as Tenant leases at least [****]
Qualified RSF, Tenant shall have the right to place Tenant identification
signage on all four (4) sides of the monument sign at the entrance on the Hudson
Boulevard side of the Building (“Tenant’s Monument”) in the location, size and
dimensions shown on the Signage Plan and consistent with the design and
illumination set forth on Exhibit BB.  Landlord agrees that Tenant’s Monument
shall be illuminated in a manner to ensure visibility of the same at
night.  Landlord and Tenant shall reasonably cooperate to ensure Tenant’s
Monument is illuminated in a tasteful and appropriate manner that is mutually
acceptable to both parties.  [****].

(d)Wayfinding.  Wayfinding totems (“Totems”) within the Building shall be in the
locations, size and dimensions shown on the Signage Plan. Tenant shall have
signage on all of the Totems, which signage shall be located at the uppermost
position on each Totem and shall be in the size and dimensions shown on the
Signage Plan.  Each Large Tenant of the Building shall be entitled to a position
on the Totems with lettering no greater than [****] of the size of Tenant’s
lettering; provided, that (i) (a) no tenant (other than a Large Tenant) shall be
entitled to a position on the Totem located in the lobby on the 10th Avenue side
of the Building, and (b) such other tenants’ Totem signage shall be located on
such Totems below Tenant’s signage as set forth on the Signage Plan and (ii) no
other tenant shall be entitled to a position on the Totem located closest to the
western Building entrance unless such other tenant is a Large Total Unit Tenant,
in which case the Large Total Unit Tenant signage closest to the top of the
Totem shall be located no less than 2 feet below Tenant’s name.  “Large Tenant”
means any tenant that, together with its Affiliates, leases at least [****] RSF
at the Building, and its successors, assigns and subtenants leasing (or
subleasing, in the case of subtenants) at least [****] RSF at the
Building.  “Large Total Unit Tenant” means any tenant that, together with its
Affiliates, leases at least [****] RSF in the Total Unit, and its successors,
assigns and subtenants leasing (or subleasing, in the case of subtenants) at
least [****] RSF in the Total Unit.

(e)West Lobby.  Landlord shall have the right to (i) grant to (x) any Major
Tenant signage rights within the ground floor of the West lobby and (y) any
Large Tenant signage rights within the second floor of the West lobby, and (ii)
place up to 6 signs for Large West Lobby Tenants above each lobby desk in the
West Lobby, provided that 2 of such signs above each desk shall be for Major
West Lobby Tenants only, which signage shall in each case of the foregoing
clauses (i) and (ii) be in the location, size and dimensions shown on the
Signage Plan.  If (A) (1) Tenant leases at least [****] Qualified RSF on floor
20 or above, and (2) Tenant leases at least [****] Qualified RSF in the Total
Unit or (B) (x) Tenant leases at least [****] Qualified RSF on floor 20 or
above, (y) Tenant leases less than [****] Qualified RSF in the Total Unit, and
(z) Tenant relinquishes its right to the Exterior Signage provided in Section
16.01(a), then, in either case, Tenant shall have the right to place appropriate
Tenant identification signage in the West lobby, taking into account the amount
of space leased by Tenant on such floors and the availability of signage in the
West lobby.  In such event, no other tenant, occupant or other entity shall have
more prominent identification signage in the West lobby than Tenant unless such
other tenant, occupant or other entity leases more rentable square footage in
the portions of the Building served by the West lobby than does Tenant.  Subject
to the foregoing, the parties shall agree on Tenant’s specific rights with
respect to such signage at the time Tenant leases space on floor 20 or above.  
“Large West Lobby Tenant” means any

 

 

- 197 -

--------------------------------------------------------------------------------

tenant that, together with its Affiliates, leases at least [****] RSF in the
portion of the Building that is served by the elevators in the West lobby, and
its successors, assigns and subtenants leasing (or subleasing, in the case of
subtenants) at least [****] RSF in such portion of the Building.  “Major West
Lobby Tenant” means any tenant that, together with its Affiliates, leases at
least [****] RSF in the portion of the Building that is served by the elevators
in the West lobby, and its successors, assigns and subtenants leasing (or
subleasing, in the case of subtenants) at least [****] RSF in such portion of
the Building.  

(f)Elevator Vestibules and Corridors.  Tenant shall have the right to install
signage and digital displays (i) inside the elevators that exclusively serve
full floors of the Premises located within the Tenant Unit and (ii) in the
elevator vestibules and corridors on the ground floor in the locations shown on
the Signage Plan.

(g)Sky Lobby.  If Tenant leases any space on floor 20 or above, Tenant shall
have the right to place appropriate Tenant identification signage in the Sky
Lobby, taking into account the amount of space leased by Tenant on such floors
and the availability of signage in the Sky Lobby.  No other tenant, occupant or
other entity shall have more prominent identification signage in the Sky Lobby
than Tenant unless such other tenant, occupant or other entity leases more
rentable square footage in the portions of the Building served by the Sky Lobby
than does Tenant.  Subject to the foregoing, the parties shall agree on Tenant’s
specific rights with respect to such signage at the time Tenant leases space on
floor 20 or above.

(h)East-West Corridor.  So long as Tenant leases at least [****] Qualified RSF
in the Total Unit, Tenant shall have the right to place Tenant identification
signage on the wall adjacent to the 33rd Street porte cochere in the location,
size and dimensions shown on the Signage Plan.

16.02General Signage Provisions.  (a)  All of the Tenant identification signage
described above (except the Building’s Totem signage), and any replacements
thereof (“Tenant Signage”), shall be designed by Tenant in accordance with the
Signage Plan and reasonably approved by Landlord, and shall be fabricated,
installed, maintained and repaired by Landlord at Tenant’s sole cost and
expense, and shall be consistent with the Signage Plan, including as to design,
appearance, materials, location, size, and dimensions, applicable Laws and
Comparable First Class Office Buildings. The minimum RSF required for each type
of signage and/or lobby desk rights granted to Tenant and set forth in Section
16.01 shall be referred to herein as the applicable “Signage Threshold.”  If at
any time Tenant fails to meet the applicable Signage Threshold, then Tenant
shall no longer have the applicable rights to signage and/or lobby desk;
provided, that, if Tenant subsequently meets any Signage Threshold, Tenant’s
rights to signage and/or lobby desk applicable to such Signage Threshold shall
be reinstated, subject to availability and provided that Tenant’s rights shall
be subordinate to the rights of other tenants to whom signage and/or lobby desk
rights were granted during the time that Tenant did not meet the Signage
Threshold.  If any Tenant Signage is not consistent with the Signage Plan, such
signage shall be subject to Landlord’s prior written approval, which shall not
be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Tenant shall have the right to make changes to Tenant Signage without
Landlord’s approval if the only inconsistency from the Signage Plan is a change
in Tenant’s name or the design of Tenant’s logo to conform to a change in
Tenant’s corporate branding (and the Tenant Signage is otherwise of the same
size and in the

 

 

- 198 -

--------------------------------------------------------------------------------

same location as set forth in the Signage Plan, and shall not be lighted),
provided that the color of such Tenant Signage shall be limited to one of the
following colors: black, grey, white, silver or stainless steel (with respect to
stainless steel, the finish of which shall be specified by Landlord’s architect
(which Landlord shall endeavor to specify as promptly as practicable after the
date hereof)), but not chrome.  If Landlord shall fail to approve or disapprove
any proposed Tenant Signage within ten (10) Business Days following receipt by
Landlord of written request for approval (which, in the case of Landlord’s
disapproval, must set forth in writing a reasonably detailed explanation of
Landlord’s reason for disapproval), Tenant may give to Landlord a notice of such
failure, which notice shall contain a legend in not less than 14 point font bold
upper case letters as follows:  “FAILURE TO APPROVE OR DISAPPROVE TENANT SIGNAGE
WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN LANDLORD’S DEEMED APPROVAL OF SUCH
SIGNAGE”, and if Landlord shall fail to approve or disapprove of such signage
within such five (5) Business  Day period, Landlord shall be deemed to have
approved such Tenant Signage. .

(b)The rights to lobby desks and signage set forth in this Article 16 shall
inure to the benefit of Tenant and any Person to whom this Lease may be assigned
(whether by operation of Laws or otherwise) pursuant to the provisions of
Article 5.  If Tenant subleases all or any portion of the Premises in accordance
with this Lease and the subtenant meets one or more of the Signage Thresholds,
Tenant shall have the right to grant to such subtenant the lobby desk and/or
signage rights applicable to the Signage Threshold met by such subtenant.  If
there is more than one subtenant of Tenant that meets the applicable Signage
Threshold, or if Tenant desires to retain certain lobby desk and/or signage
rights as to which it meets the Signage Threshold, and grant certain lobby desk
and/or signage rights to a subtenant that meets the Signage Threshold, then such
rights shall be allocated as follows: (i) there shall be no more than one
Exterior Sign; (ii) there shall be no more than 3 signs over the East Lobby Desk
that are allocated to Tenant and its subtenants in the aggregate; (iii) there
shall be no more than 2 signs at the 33rd Street entrance, (iv) there shall be
no more than one name on Tenant’s Monument; (v) only BlackRock Tenant, or any
assignee or subtenant of Tenant that leases at least as much space in the
Building as any other tenant with signage on the Totems shall have the right to
the top position on the Totems, and any subtenant that, together with its
Affiliates, leases at least [****] RSF of the Premises shall have the same right
to a position on the Totems as Large Tenants or Large Total Unit Tenants (as
applicable), to the extent there is space available, and (vi) as long as the
passenger elevators in the applicable bank serving the Tenant Unit are not being
shared with other tenants or occupants of the Total Unit (other than Tenant’s
subtenants), Tenant may place signage for its subtenants in the elevator
vestibules serving the Tenant Unit, provided such signage is not visible from
the common areas of the Building.

16.03Premises Signage.  Subject to the provisions of Article 4, Tenant shall
have the right, at Tenant’s sole cost and expense, to display Tenant
identification signage on any door to the Premises or on a wall immediately
adjacent to any such door on any partial floor of the Premises which Tenant
leases; provided, that with respect to any signage on a partial floor of the
Premises, such signage has been approved by Landlord including, without
limitation, as to size, location, attachment and absence of lighting (such
approval not to be unreasonably withheld, conditioned, or delayed in accordance
with the time periods (and deemed approval periods) set forth in Section 4.02,
and except that Landlord shall not have an approval right over

 

 

- 199 -

--------------------------------------------------------------------------------

the design of Tenant’s name or corporate logo, provided the color complies with
the requirements of Section 16.02(a)) and is in compliance with applicable Laws.
Subject to the provisions of Article 4, Tenant shall have the right, at Tenant’s
sole cost and expense, to display Tenant identification signage anywhere in the
Premises (whether or not the same may be visible from outside the Building),
provided that, such visibility from outside the Building is incidental and not
the primary intended purpose of such signage.  The signage shown on Exhibit PP
(or similar “media wall” or any art installation) shall not be deemed Tenant
identification signage for purposes of the foregoing, and shall be permitted
subject to the provisions of Article 4.  

16.04Other Tenant Signage.  Except as set forth on the Signage Plan or Section
16.01(b), Landlord shall not grant to any tenants or occupants any signage or
lobby desk rights anywhere in, on or about the interior or exterior of the
Building, other than (i) signage within such tenant’s or occupant’s premises
(including identification and directional signage in elevator vestibules and
corridors of such floors of such other tenant’s premises, and on and adjacent to
the doors to such premises, in accordance with the Signage Plan), (ii) signage
for tenants or occupants of retail space on the ground floor and/or concourse
levels of the Building that is consistent with ground floor or below grade
retail signage in Comparable First Class Office Buildings, (iii) signage within
the lobby on the 34th Street side of the Building as shown on the Signage Plan,
including tenant signage and lobby desk comparable to, and subject to the same
conditions as are applicable to, the ground floor West lobby signage shown on
the Signage Plan and described in Section 16.01(e).

16.05Signage Removal.  (a)  Tenant covenants and agrees that on the expiration
or sooner termination of the Term (or such earlier time that Tenant or, if
applicable, a subtenant fails to satisfy the Signage Threshold), Tenant, at its
sole cost and expense, shall promptly remove any sign or signs installed or
displayed by or on behalf of Tenant (or, if applicable, a subtenant) pursuant to
this Article 16 or otherwise, repair in good and workmanlike manner all damage
caused by such removal and restore the affected portion of the Building to the
condition in which it existed prior to the installation of any such sign or
signs; provided, that with respect to the Exterior Signage, Tenant’s Monument,
and any such signage in the Building Lobby or in common corridors of partial
floors, Landlord shall perform such removal, repair and restoration at Tenant’s
expense.

(b)If at any time Tenant (or, if applicable, a subtenant) fails to satisfy the
applicable Signage Threshold in respect of signage and/or lobby desk rights set
forth in Section 16.01, Landlord may remove the applicable signage on account of
Tenant and restore the affected areas to the extent such removal requires
restoration (subject to Tenant’s right to install new signage in a reduced size
or location if permitted by Section 16.01), and/or cause modifications to be
made to the East Lobby Desk in order to cause it to be shared in accordance with
Section 16.01, if applicable.  Tenant shall reimburse Landlord for the Actual
Costs thereof within 30 days after delivery of a bill therefor.

16.06Building Naming.  Landlord shall not name the Building.  The Building shall
be known by its street address or by a so-called vanity address (including,
without limitation, 50 Hudson Yards).

 

 

- 200 -

--------------------------------------------------------------------------------

16.07Competitor Signage.  (a)  So long as this Lease is in full force and
effect, Tenant is leasing at least [****] Qualified RSF and a portion of the
Premises is being used as Tenant’s New York corporate headquarters (the
“Competitor Condition”), Landlord shall not grant to any Competitor signage
rights at the Project on or outside the Building, inside any lobby of the
Building (other than the Sky Lobby), or in the Garage, Bicycle Storage Room, the
portions of the subway passage controlled by Landlord or the portions of the
underground passages connecting the Building to 30 Hudson Yards and the adjacent
retail complex controlled by Landlord (the “Restricted Common Areas”), or in any
areas of the Building that are visible from the street, from any Building Lobby
(other than the Sky Lobby), or from any Restricted Common Area, provided that
nothing shall restrict Landlord from granting signage rights within the retail
space at the Building, other than the retail portions of the Building set forth
on Exhibit CC.  With respect to the portions of the subway passage or the
portions of the underground passages connecting the Building to 30 Hudson Yards
and the adjacent retail complex that are controlled by a condominium board that
includes board members that are not representatives of Tenant or any of Tenant’s
Affiliates, to the extent Landlord has a vote on such condominium board,
Landlord will vote against granting to any Competitor signage rights in such
passages; provided, that Landlord has advised Tenant that Landlord does not
control these areas and cannot take any action to prohibit the granting of
signage rights to Competitors in excess of voting against the granting of such
rights.  

(b)“Competitor” shall mean (i) any of the companies set forth on the list of
Primary Competitors attached hereto as Exhibit DD (or any replacement for any
such company designated in accordance with Section 16.07(c)) (each a “Primary
Competitor”) (but not any affiliate, business unit or division of any of such
companies, except as set forth in clause (ii) below), and (ii) any Affiliate of
any Primary Competitor (A) that is engaged in a Competitive Business or (B)
whose name is readily identifiable with the Primary Competitor (e.g. the name of
the Affiliate includes the name of the Primary Competitor or the logo of the
Affiliate that would be included in the Affiliate’s sign is substantially the
same as the Primary Competitor’s logo).  “Competitive Business” means, for
BlackRock Tenant, asset management or investment management.

(c)From and after the second (2nd) anniversary of the Effective Date, Tenant
shall have the right, upon written notice to Landlord (“Notice of
Substitution”), to remove one or more names from the list of Primary Competitors
and replace each name so removed with the name of one entity selected by Tenant
in its sole discretion, provided that Tenant may not deliver a Notice of
Substitution more often than one time in any 365 day period.  For the avoidance
of doubt, at no time shall the list of Primary Competitors exceed 10 names.

(d)The rights set forth in this Section 16.07 shall inure to the benefit of any
Person to whom this Lease is assigned in accordance with Article 5 or, if Tenant
subleases all or any portion of the Premises in accordance with Article 5, then
any subtenant that occupies at least [****] Qualified RSF at the Building.

(e)No changes to the list of Primary Competitors that are set forth in a Notice
of Substitution shall be binding on (i) any occupants under leases entered into
prior to the date on which Landlord receives such Notice of Substitution, or
(ii) any occupants under leases that were being actively negotiated as of the
date on which such Notice of Substitution is

 

 

- 201 -

--------------------------------------------------------------------------------

delivered and are thereafter entered into.  For purposes of the foregoing,
“actively negotiated” shall mean that Landlord has received a bona fide written
proposal from a prospective tenant or its broker or other representative, or
Landlord has sent a response to a “request for proposal” (or equivalent
communication) from a prospective tenant or its broker that was authorized to
make such proposal, in either case within the 180 day period prior to delivery
of the applicable Notice of Substitution.

(f)If at any time Tenant fails to satisfy the Competitor Condition, the
provisions of Section 16.07 shall not apply until such time as Tenant again
satisfies the Competitor Condition; provided, that, in no event will the
provisions of Section 16.07 be binding on any occupants under leases entered
into between the date on which Tenant failed to satisfy the Competitor Condition
and the date on which Tenant again satisfied the Competitor Condition.

16.08Lobby Desk.(a)  So long as Tenant has the right to use the East Lobby Desk,
(i) Tenant shall have the right, subject to the applicable provisions of this
Lease governing Alterations, to install telecommunications equipment and other
reasonable and customary equipment with Landlord’s reasonable approval thereof
to communicate with Tenant at the Premises, which equipment shall constitute
Tenant’s Property and shall be maintained, repaired and replaced by Tenant at
Tenant’s expense; it being agreed that any such installations shall be
appropriate for a Comparable First Class Office Building.  While exclusive to
Tenant, Tenant shall pay the Actual Costs to operate, maintain and repair the
East Lobby Desk at Tenant’s expense.  Landlord shall have no obligation to clean
the East Lobby Desk or Secure Lobby Zone in excess of the specifications
applicable to office space as set forth in Exhibit D.  Any additional cleaning
that Tenant desires Landlord’s cleaning contractor to perform to the East Lobby
Desk shall be performed at Tenant’s expense.

(b)If Tenant stations any of its employees, or employees of Tenant’s security
contractor, at the East Lobby Desk or Secure Lobby Zone, Tenant shall ensure
that such personnel act in accordance with this Lease and do not cause any
union-related labor disharmony at the Building or interfere with the business or
operations of the Building or any tenant or other occupant thereof, and comply
with all Rules and Regulations then in effect with respect to the Building.

(c)Anything contained in this Lease to the contrary notwithstanding, if at any
time during the Term Tenant is not entitled to exclusive use of the East Lobby
Desk, Tenant shall cooperate to implement appropriate procedures for the shared
operation of the East Lobby Desk, and Tenant shall pay the Actual Costs of any
alterations required in order to convert the dedicated East Lobby Desk to a
shared lobby desk, including relocation of any telecommunications equipment
installed by Tenant pursuant to Section 16.08(a).

16.09Lobby Art.  Subject to the provisions of Article 4, so long as Tenant has
the exclusive right to use the East Lobby Desk, Tenant shall have the right to
hang artistic structures (“Hanging Art”) from the ceiling of the East Lobby that
do not contain Tenant’s name or logo or other advertising; provided, that the
Hanging Art, including the location, size, dimensions and design thereof, shall
be subject to Landlord’s prior written approval.  All Hanging Art shall be
acquired by Tenant at Tenant’s sole cost and expense, and shall be installed by
Landlord at Tenant’s sole cost and expense, and shall comply with all applicable
Laws.  

 

 

- 202 -

--------------------------------------------------------------------------------

Tenant shall pay any incremental Actual Costs of cleaning and maintenance
incurred in connection with any Hanging Art.  Upon the expiration or sooner
termination of the Term, Landlord shall have the right to remove any Hanging Art
installed or displayed by or on behalf of Tenant pursuant to this Section 16.09,
and repair any damage caused by such removal and restore the affected portion of
the Building to the condition in which it existed prior to the installation of
any such Hanging Art, all at Tenant’s sole costs and expense of Landlord’s
Actual Costs, and Landlord shall return such Hanging Art to Tenant at Tenant’s
option.

Article 17

Terrace Space

17.01Terrace Space.  (a) The “Terrace Space” means the area located on the 7th
floor of the Premises created by the setback of the floors above floor 7,
comprising approximately 5,000 gross square feet.  The Terrace Space shall be
for Tenant’s exclusive use and not included in the Qualified RSF of the
Premises, but all of the provisions of this Lease applicable to the Premises
(including without limitation Tenant’s indemnity of Landlord pursuant to Section
6.12(b) and the insurance requirements set forth in Section 7.02) shall apply to
the Terrace Space, except as expressly set forth in this Article 17.

(b)Notwithstanding anything to the contrary contained in this Lease, Tenant’s
use of and Landlord’s obligations with respect to the Terrace Space shall be
subject to the following requirements: (i) Tenant shall comply with all
applicable Laws and obtain all permits and approvals required in connection with
Tenant’s use of the Terrace Space, (ii) Landlord shall not provide any of the
Landlord Services set forth in Section 3.01, or snow and ice removal, to the
Terrace Space, other than cleaning pursuant to Section 3.01(e) and as set forth
on Exhibit D to the extent applicable and routine cleaning of the drains, (iii)
Tenant shall coordinate its use of the Terrace Space with the window washing and
maintenance for the Building, and shall place no improvements or objects within
the area shown on Exhibit GG, (iv) except to the extent included in the Base
Building Work (i.e. pavers) any Alterations in or to the Terrace Space necessary
to permit occupancy thereof shall be performed by Tenant, shall be deemed to be
Alterations affecting the exterior of the Building and shall require Landlord’s
approval subject to and to the extent required by Section 4.02 (and shall not
result in any portion of the Terrace Space being treated as Floor Area), (v)
Tenant shall pay any additional or increased insurance premiums incurred by
Landlord, and shall obtain and pay for any additional insurance coverage for the
benefit of Landlord in such amount and of such type as Landlord may reasonably
require in connection with Tenant’s use of the Terrace Space, (vi) Tenant shall
not cause any of Landlord’s warranties or guaranties with respect to the Terrace
Space to be revoked, negated, impaired or limited; provided, that if Tenant’s
use of the Terrace Space shall revoke, negate or in any manner impair or limit
any such warranty or guaranty, then Tenant shall reimburse Landlord for any loss
or damage sustained or costs or expenses incurred by Landlord as a result
thereof (it being agreed that Tenant’s reasonable wear and tear shall not be
deemed to violate this clause (vi)), (vii) any equipment to be installed in or
on the Terrace Space, including any music played on the Terrace Space, shall not
generate noise level greater than NC-40 (as measured from space in the Building
outside the Premises), (viii) intentionally omitted, (ix) Tenant shall not emit
any fumes from the Terrace Space to portions of the Building not leased by
Tenant (except for water vapors from any fuel cell maintained by Tenant in the
Terrace Space,

 

 

- 203 -

--------------------------------------------------------------------------------

provided such water vapors shall not emit any odor or be visible and/or toxic),
(x) Tenant acknowledges that applicable Laws may limit the amount of space
within the Terrace Space that may be occupied by Tenant and may impose
additional restrictions on Tenant’s use of the Terrace Space and Landlord makes
no representations to Tenant as to how much of the Terrace Space Tenant may be
permitted to occupy and what other restrictions may be applicable to the use of
the Terrace Space pursuant to applicable Laws, (xi) Tenant’s use of the Terrace
Space shall be conditioned upon Tenant occupying the entire floor on which the
Terrace Space is located, (xii) Tenant shall not use, handle or store any
combustible materials on the Terrace Space in such manner, nature or quantities
as would require the installation of sprinklers or other fire safety system
(unless Tenant installs such sprinklers or other fire safety system), and (xiii)
if at any time Landlord’s structural engineer or the engineer of record at the
Building reasonably determines that Tenant’s use of the Terrace Space
necessitates structural reinforcement of the Terrace Space in connection with
the Tenant’s use thereof, Tenant shall perform the same at Tenant’s expense in
accordance with plans and specifications approved by Landlord (such approval not
to be unreasonably withheld, conditioned or delayed, and subject to the deemed
approval provisions of Section 4.02(a)).

(c)Tenant shall be permitted, at Tenant’s expense, to landscape the Terrace
Space or any portion thereof; provided, that (i) such landscaping shall not
result in any leakage of water beyond the Terrace Space and (ii) Tenant shall
take all reasonable precautions, at Tenant’s expense, to prevent any such
leakage.

Article 18

[****]

[****]

Article 19

Roof Rights

19.01Roof Rights.  (a)  Subject to the requirements of this Section 19.01,
Tenant may install, maintain and operate, at Tenant’s sole cost and expense,
satellite dishes, antennas and other telecommunications equipment and
infrastructure (collectively, the “Roof Equipment”) in an area up to 25 square
feet on the portion of the roof of the Building initially as shown on the plan
attached hereto as Exhibit EE (“Tenant’s Roof Space”) and vertically mounted
antennae in the locations shown on Exhibit EE, subject to relocation as provided
in this Article 19 or as agreed by the parties, but there shall be no increase
in the Fixed Rent payable for Tenant’s right to use such area of the roof as
permitted under this Article 19.  Tenant may, at Tenant’s sole cost and expense,
run a cable from the area in which the Roof Equipment is located into the
Premises through conduit space shown on Exhibit EE attached hereto (subject to
Landlord’s right to perform such work in areas outside the Premises in
accordance with Section 4.05(a)). The size of the Roof Equipment, and the
location thereof on the structure provided therefor on the roof of the Building,
shall be subject to Landlord’s approval, such approval not to be unreasonably
withheld, conditioned or delayed.  Tenant acknowledges that (i) Tenant’s use of
the roof of the Building is a non-exclusive use and Landlord may permit any
Person to use any

 

 

- 204 -

--------------------------------------------------------------------------------

other portion of the roof of the Building for any use (provided that Tenant’s
use of the Tenant Roof Space shall be exclusive to Tenant); (ii) the
installation of the Roof Equipment shall be deemed to be an Alteration; (iii) if
Landlord’s structural engineer recommends that there be structural reinforcement
of the roof of the Building in connection with the installation of the Roof
Equipment, Landlord shall, prior to any installation of the Roof Equipment,
perform the same at Tenant’s sole cost and expense of Landlord’s Actual Costs,
plus Landlord’s 3% fee and 3% overhead (except with respect to Tenant’s
Generator Equipment); (iv) without limiting the other conditions set forth in
this Section 19.01, such installation (including, without limitation, any
structural reinforcements performed in connection therewith) shall be performed
in compliance with all of the provisions of Section 4.02 and the other
provisions of this Lease applicable to Alterations; (v) Tenant, at Tenant’s
expense, shall comply with all Laws including, without limitation, any
requirement to install screening surrounding such installations, and shall
procure and maintain all necessary permits and approvals required therefor
(Tenant hereby acknowledging that Landlord is making no representations as to
the permissibility of any Roof Equipment on the roof of the Building by any
governmental authority having jurisdiction thereof); (vi) Tenant shall promptly
repair any damage (whether structural or non-structural) caused to the roof or
any other portion of the Building or its fixtures, equipment and appurtenances
by reason of the installation, maintenance or operation of the Roof Equipment
(or, at Landlord’s election, Landlord shall perform such repairs and Tenant
shall reimburse Landlord for the Actual Costs incurred by Landlord in connection
with such performance (plus Landlord’s 3% fee and 3% overhead) within 30 days
after rendition of a reasonably detailed bill therefor); (vii) the installation,
operation and maintenance of the Roof Equipment shall not interfere with the
operation and maintenance of any installations existing on the date Tenant
installs the Roof Equipment, and the installation, operation and maintenance of
any installations on the roof made by Landlord or by other tenants or occupants
of the Building after the date Tenant installs the Roof Equipment (except those
the location of which is mandated by Laws or another like circumstance as to
which Landlord has no control) shall not interfere with the operation and
maintenance of the Roof Equipment; (viii) if Tenant’s installation, operation or
maintenance of the Roof Equipment shall interfere with Landlord’s rights
(including, without limitation, Landlord’s right to use any other portion of the
roof of the Building for any purposes) or the rights of other present or future
tenants or occupants in the Building, or if Landlord’s or another user’s
installation, operation or maintenance of equipment on the roof shall interfere
with Tenant’s rights under this Section 19.01, then, in any of the foregoing
cases, the parties shall cooperate with one another in eliminating such
interference; provided that the cost of remedying such interference shall be
borne by the party which is suffering such interference, unless such party’s
equipment was installed on the roof of the Building prior to the installation on
the roof of the Building of the interfering equipment by the interfering party,
in which case the cost of remedying such interference shall be borne by the
interfering party; (ix) Tenant shall pay any additional or increased Actual
Costs of insurance premiums incurred by Landlord, and shall obtain and pay
Actual Costs of any additional insurance coverage for the benefit of Landlord in
such amount and of such type as Landlord may reasonably require in connection
with the Roof Equipment; and (x) no Roof Equipment shall violate the terms of
any restrictive covenant and/or light and air easement recorded against the
Land.  Landlord shall use commercially reasonable efforts to obtain the right
for Tenant to use space on the roof of other buildings in Hudson Yards to
install antennae and related equipment with a southern view, subject to
availability of space, provided that the parties shall agree on Tenant’s
specific rights with respect to such rooftop

 

 

- 205 -

--------------------------------------------------------------------------------

equipment at other Hudson Yards buildings prior to any such installation by
Tenant, and provided that Landlord shall not be required to incur any material
liability, obligation or cost in connection with such arrangement. Landlord has
represented to Tenant that Landlord does not control the owners of such other
Hudson Yards buildings or any compensation such owners may require in connection
with the granting of such rights or maintenance of such equipment. With respect
to other Hudson Yards buildings that are controlled by a condominium board that
includes board members that are not representatives of Tenant or any of Tenant’s
Affiliates, to the extent Landlord has a vote on such condominium board,
Landlord will vote in favor of granting to Tenant space on the roof of such
other Hudson Yards buildings to install antennae and related equipment with a
southern view in accordance with the previous sentence.

(b)If the installation, maintenance or operation of the Roof Equipment shall
revoke, negate or in any manner impair or limit any roof warranty or guaranty
for the Building, then Tenant shall reimburse Landlord for the Actual Costs
incurred by Landlord as a result thereof.  Tenant shall remove the Roof
Equipment upon the expiration or earlier termination of the Term, repair any
damage to the roof of the Building caused by the installation or removal of the
Roof Equipment and restore the rooftop or any other portions of the Building to
their condition existing immediately prior to Tenant’s installation of the Roof
Equipment, all at Tenant’s expense (or, at Landlord’s election, Landlord shall
perform such repairs and restoration and Tenant shall reimburse Landlord for the
reasonable Actual Costs thereof within 30 days after rendition of a reasonably
detailed bill therefor).  Landlord shall have no liability to repair or maintain
the Roof Equipment, nor shall Landlord be liable for any damage to the Roof
Equipment, except to the extent such damage is caused by the negligence or
willful misconduct of Landlord or any Landlord Indemnified Party.

(c)For the purpose of installing, operating, repairing, replacing, inspecting or
maintaining the Roof Equipment, Tenant shall have access to the roof of the
Building at all times, and Landlord shall have the right to require, as a
condition to such access, that Tenant (or Tenant’s employee, contractor or other
representative) at all times be supervised by the appropriate operations
personnel who Landlord shall make available upon reasonable notice, and Tenant
agrees to pay, within 30 days after demand therefor, the Actual Cost for such
operations personnel.  Landlord will install on the roof (i) a security card
reader to restrict access to persons holding access cards issued by Landlord,
and (ii) one or more security cameras, and, in each case, Tenant agrees to pay,
within 30 days after demand therefor delivered together with reasonably detailed
supporting documentation, the Actual Cost of such equipment and installation,
plus Landlord’s 3% fee and 3% overhead.

(d)Landlord shall have the right to relocate the Roof Equipment, at Landlord’s
sole cost and expense (or at Tenant’s sole cost and expense if the relocation
shall be required due to the application of any Laws or if due to the request of
Tenant or the interference of the Roof Equipment with other roof equipment in
use prior to the use of the Roof Equipment by Tenant), to any other location on
the roof of the Building (provided that such relocation shall not adversely
affect the service provided by the Roof Equipment, except to a de minimis
extent), such right to be exercisable by Landlord giving Tenant 30 days prior
notice thereof (except in the case of emergency in which case Landlord shall
give such notice as is reasonably practicable).  If Tenant is responsible for
such costs of relocation pursuant to the immediately preceding sentence, Tenant
shall pay any Actual Costs incurred by Landlord in connection with such

 

 

- 206 -

--------------------------------------------------------------------------------

relocation of the Roof Equipment within 30 days after rendition of a reasonably
detailed bill therefor.  Tenant shall not have the right to object to any new
location of the Roof Equipment unless such new location shall adversely affect
Tenant’s use of the Roof Equipment.  Tenant shall have the right to request the
relocation of the Roof Equipment if the existing location does not enable the
Roof Equipment to provide the required level of service, subject to availability
and approval by Landlord of the new location (which shall not be unreasonably
withheld, conditioned or delayed), all at Tenant’s sole cost and expense.  

(e)The Roof Equipment shall be connected to Tenant’s direct meters or submeters
measuring Tenant’s use of electricity in the Tenant Unit and Tenant shall pay
all electricity costs in connection with the use of the Roof Equipment in
accordance with Section 2.09 (which, in the event of submeters, shall be the
Electricity Additional Rent).

(f)The rights granted in this Section 19.01 are given in connection with, and as
part of the rights created under, this Lease, and are not separately
transferable or assignable, except in connection with an assignment of this
Lease by Tenant in accordance with the terms of this Lease, and Tenant shall
have the right to allow subtenants to use the rights granted under this Section
19.01 in accordance with the terms hereof.  Tenant shall not resell in any form
the use of the Roof Equipment, including, without limitation, the granting of
any licensing or other rights.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

 

 

 

- 207 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

Landlord:

50 HYMC OWNER LLC

 

 

 

 

 

By:  /s/ Andrew Cantor

Name: Andrew Cantor

Title: Vice President

 

 

 

 

 

 

 

 

Tenant:

BLACKROCK, INC.

 

 

 

 

 

By:  /s/ Gary Shedlin

Name: Gary Shedlin

Title: CFO & Senior Managing Director

 

 

 

 

Tenant’s Federal Tax I.D. No.:

32-0174431

 

 